Exhibit 10.2

THIRD AMENDMENT TO CREDIT AGREEMENT

This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of June 8, 2020, by and among VINCE, LLC, a Delaware limited liability company
(the “Borrower”), the Guarantors signatory hereto, CITIZENS BANK, N.A. (in its
individual capacity, “Citizens”), as administrative agent and collateral agent
under the Loan Documents (in such capacities, the “Agent”), Citizens, as an L/C
Issuer, and each of the Lenders party hereto.

W I T N E S S E T H:

WHEREAS, the Borrower, the Guarantors from time to time party thereto, the
Agent, the L/C Issuers from time to time party thereto, and the Lenders from
time to time party thereto are parties to a Credit Agreement, dated as of August
21, 2018 (as amended, restated, amended and restated, supplemented, modified, or
otherwise in effect from time to time prior to the date hereof, the “Credit
Agreement”; the Credit Agreement as amended hereby, the “Amended Credit
Agreement”); and

WHEREAS, the Borrower, the Guarantors, the Agent, the L/C Issuer and the Lenders
wish to further amend the Credit Agreement;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is agreed as follows:

SECTION 1.Definitions.

Unless otherwise indicated, all capitalized terms used herein (including the
preamble and the recitals) and not otherwise defined shall have the respective
meanings provided to such terms in the Amended Credit Agreement.

SECTION 2.Amendments to Credit Agreement.

(a)Subject to the satisfaction (or waiver) of the conditions set forth in
Section 3 of this Amendment, the Credit Agreement (excluding the schedules and
exhibits thereto, which shall remain in full force and effect, unless expressly
amended pursuant to this Amendment) is hereby amended as set forth in Annex A
attached hereto such that all of the newly inserted double underlined text
(indicated textually in the same manner as the following example:
double-underlined text) and any formatting changes attached hereto shall be
deemed to be inserted and all stricken text (indicated textually in the same
manner as the following example: stricken text) shall be deemed to be deleted
therefrom:

(b)Schedule 2.01 to the Credit Agreement is amended and restated as set forth in
Annex B.

1

--------------------------------------------------------------------------------

 

SECTION 3.Conditions of Effectiveness of this Amendment.  This Amendment shall
become effective on the date when the following conditions shall have been
satisfied (or waived) (the “Amendment Effective Date”):

(a)execution and delivery of this Amendment by the Borrower, each Guarantor, the
Agent and the Lenders;

(b)all action on the part of the Loan Parties necessary for the valid execution,
delivery and performance by the other Loan Parties of this Amendment and all
other documentation, instruments, and agreements to be executed in connection
herewith shall have been duly and effectively taken and evidence thereof
reasonably satisfactory to the Agent shall have been provided to the Agent,
including an officer’s certificate, dated as of the date hereof, certifying as
to and (as applicable) attaching the Loan Parties’ organization documents (which
to the extent filed with a Governmental Authority, shall be certified as of a
recent date by such Governmental Authority) or certifying as to no changes
thereto since such documents were last delivered, the resolutions of the
governing body of each Loan Party, the good standing, existence or its
equivalent of each Loan Party, and of the incumbency (including specimen
signatures) of the Responsible Officers of each Loan Party;

(c)the Borrower shall have delivered to the Agent an amended and restated
Revolving Note for each requesting Lender;

(d)the Agent shall have received an executed legal opinion of Kirkland & Ellis
LLP, counsel to the Loan Parties, in form and substance reasonably satisfactory
to the Agent;

(e)the Agent shall have received an executed fee letter with respect to this
Amendment;

(f)the Agent shall have received UCC, tax lien, litigation, bankruptcy and
intellectual property searches from all offices that Agent deems appropriate in
its sole discretion;

(g)the Agent shall have received the Consent and First Amendment to
Intercreditor Agreement executed by the Agent, the Term Agent, the Borrower, and
the Guarantors, and the Third Amendment to Credit Agreement executed by the Term
Agent, the Required Lenders (as defined in the Term Loan Agreement) and the
Borrowers and Guarantors, each in form and substance reasonably satisfactory to
the Agent;

(h)the Agent shall have received the unaudited financial statements required
pursuant to Section 6.01(c) of the Credit Agreement for the Fiscal Month ended
April 4, 2020 and an accompanying calculation of the Consolidated Fixed Charge
Coverage Ratio for the 12 month period then ended; and

(i)the Agent shall have received a Borrowing Base Certificate dated as of the
date hereof showing the Borrowing Base for the Fiscal Month ended May 2, 2020
and calculated after giving effect to the Amended Credit Agreement.

SECTION 4. Remedies.  This Amendment shall constitute a Loan Document.  

2

--------------------------------------------------------------------------------

 

SECTION 5.Representations and Warranties.  To induce the Agent and the Lenders
to enter into this Amendment, the Borrower and each other Loan Party represents
and warrants to the Agent, the L/C Issuer and the Lenders on and as of the
Amendment Effective Date that, in each case:

(a)all of the representations and warranties contained in the Credit Agreement
or the other Loan Documents are true and correct in all material respects on the
Amendment Effective Date both immediately before and after giving effect to this
Amendment, with the same effect as though such representations and warranties
had been made on and as of the Amendment Effective Date (it being understood
that (x) any representation or warranty that is qualified by materiality or
Material Adverse Effect shall be required to be true and correct in all respects
after taking into account such qualification and (y) any representation or
warranty made as of a specific date shall be true and correct in all material
respects (or all respects after taking into account such qualification, as the
case may be) as of such date); and

(b)no Default or Event of Default exists as of the Amendment Effective Date,
after giving effect to this Amendment and the waivers contained herein.

SECTION 6. Reference to and Effect on the Credit Agreement and the Loan
Documents; Ratification.

(a)On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Credit Agreement shall mean and be a reference to the Credit
Agreement, as amended by this Amendment.  

(b)The Credit Agreement and each of the other Loan Documents, as specifically
amended by this Amendment, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed.  Without limiting the
generality of the foregoing, the Security Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Obligations
of the Loan Parties under the Loan Documents, in each case, as amended by this
Amendment.

(c)The Borrower expressly acknowledges and agrees that (i) there has not been,
and this Amendment does not constitute or establish, a novation with respect to
the Credit Agreement or any of the other Loan Documents, or a mutual departure
from the strict terms, provisions, and conditions thereof, other than as set
forth herein, and (ii) nothing in this Amendment shall affect or limit Agent’s
or the Lenders’ right to demand payment of liabilities owing from Borrower to
Agent or the Lenders under, or to demand strict performance of the terms,
provisions and conditions of, the Credit Agreement and the other Loan Documents,
to exercise any and all rights, powers, and remedies under the Credit Agreement
or the other Loan Documents or at law or in equity, or to do any and all of the
foregoing, immediately at any time after the occurrence of a Default or an Event
of Default under the Credit Agreement or the other Loan Documents.

(d)Each Loan Party hereby restates, ratifies, and reaffirms each and every term,
covenant, and condition set forth in the Credit Agreement and the other Loan
Documents to which it is a party effective as of the date hereof.

3

--------------------------------------------------------------------------------

 

(e)The execution, delivery and effectiveness of this Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of any Lender, the Agent or any Issuer under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.    

SECTION 7.Waiver. The Borrower has informed the Agent that (x) an Event of
Default has occurred under 8.01(c) of the Credit Agreement arising from the
failure of the Loan Parties to comply with their obligations under Section 6.04
of the Credit Agreement with respect to certain rent payments for the months of
April 2020 and May 2020, (y) an Event of Default has occurred under Section
8.01(c) of the Credit Agreement arising from the failure of certain of the Loan
Parties to comply with their obligations under Section 6.18(a) for the months of
April 2020 and May 2020 and (z) an Event of Default has occurred under Section
8.01(e) of the Credit Agreement arising from the failure of the Loan Parties to
comply with certain obligations under the Term Loan Agreement (the foregoing
clauses (x), (y) and (z) and any Default or Event of Default arising out of any
inaccuracy of any representation and warranty made or deemed to be made or
failure to give notice relating to any of the foregoing, collectively, the
“Specified Defaults”). The Loan Parties have requested that the Agent and the
Lenders waive the Specified Defaults, and the Agent and the Lenders hereby agree
to such waiver.

SECTION 8.Governing Law. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 9.Counterparts.  This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Amendment by telecopy, pdf or other electronic transmission shall be as
effective as delivery of a manually executed counterpart of this Amendment.

SECTION 10.Electronic Execution.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery of an executed
signature page counterpart hereof by telecopy, emailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart hereof. The
words “execution,” “signed,” “signature,” “delivery,” and words of like import
in or relating to any document to be signed in connection with this Amendment
and the transactions contemplated hereby shall be deemed to include electronic
signatures, the electronic association of signatures and records on electronic
platforms,  deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, any other similar state laws based on the Uniform Electronic
Transactions Act, the Uniform Commercial Code, each as amended, and the parties
hereto hereby waive any objection to the contrary, provided that (x) nothing
herein shall require Agent to accept

4

--------------------------------------------------------------------------------

 

electronic signature counterparts in any form or format and (y) Agent reserves
the right to require, at any time and at its sole discretion, the delivery of
manually executed counterpart signature pages to this Agreement and the parties
hereto agree to promptly deliver such manually executed counterpart signature
pages.

SECTION 11.Release. BY EXECUTION OF THIS AMENDMENT, EACH LOAN PARTY ACKNOWLEDGES
AND CONFIRMS THAT SUCH LOAN PARTY DOES NOT HAVE ANY OFFSETS, DEFENSES (OTHER
THAN FOR PAYMENT ACTUALLY MADE), CLAIMS OR COUNTERCLAIMS AGAINST AGENT, ANY
LENDER, OR ANY OF THEIR SUBSIDIARIES, AFFILIATES, OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, ATTORNEYS, PREDECESSORS, SUCCESSORS OR ASSIGNS WHETHER
ASSERTED OR UNASSERTED.  EACH LOAN PARTY AND ITS SUCCESSORS, ASSIGNS, PARENTS,
SUBSIDIARIES, AFFILIATES, PREDECESSORS, EMPLOYEES, AGENTS, HEIRS AND EXECUTORS,
AS APPLICABLE (COLLECTIVELY, “RELEASING PARTIES”), JOINTLY AND SEVERALLY,
RELEASE AND FOREVER DISCHARGE AGENT, EACH LENDER LLC AND THEIR RESPECTIVE
SUBSIDIARIES, AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS,
SUCCESSORS AND ASSIGNS, FROM ANY AND ALL MANNER OF ACTION AND ACTIONS, CAUSE AND
CAUSES OF ACTION, SUITS, DEBTS, CONTROVERSIES, DAMAGES, JUDGMENTS, EXECUTIONS,
CLAIMS, COUNTERCLAIMS AND DEMANDS (“CLAIMS”) WHATSOEVER, ASSERTED OR UNASSERTED,
IN LAW OR IN EQUITY WHICH THE RELEASING PARTIES EVER HAD OR NOW HAVE UPON OR BY
REASON OF ANY MANNER, CAUSE, CAUSES OR THING WHATSOEVER, INCLUDING, WITHOUT
LIMITATION, ANY PRESENTLY EXISTING CLAIMS WHETHER OR NOT PRESENTLY SUSPECTED,
CONTEMPLATED OR ANTICIPATED, IN EACH CASE RELATED TO THE LOAN DOCUMENTS AND
BASED ON FACTS THAT ARE EXISTING ON OR BEFORE THE AMENDMENT EFFECTIVE DATE;
PROVIDED, THAT, WITH RESPECT TO ANY RELEASING PARTIES, THE FOREGOING RELEASE
SHALL NOT APPLY TO (W) ANY CLAIMS ARISING AS A RESULT OF NONCOMPLIANCE WITH, OR
OTHER MATERIAL BREACH BY, SUCH RELEASEE OF THIS AMENDMENT, (X) ANY CLAIMS
RESULTING FROM SUCH RELEASEE’S GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR BAD
FAITH, (Y) ANY CLAIMS REGARDING OBLIGATIONS OF SUCH RELEASEE UNDER THIS
AMENDMENT OR (Z) ANY CLAIMS ARISING FROM DISPUTES ARISING SOLELY AMONG THE
RELEASEES THAT DO NOT INVOLVE ANY ACT OR OMMISSION BY ANY RELEASING PARTY OR ITS
AFFILIATES.  THE PROVISIONS OF THIS SECTION 11 SHALL SURVIVE THE TERMINATION OF
THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE
PAYMENT IN FULL OF THE OBLIGATIONS.

SECTION 12.Miscellaneous. Sections 10.04, 10.10, 10.12, 10.14, 10.15 and 10.16
of the Credit Agreement are incorporated herein mutatis mutandis. This Amendment
shall constitute a Loan Document.

SECTION 13.Amendment to Intercreditor Agreement. Each of the Lenders party
hereto consents to the Consent and First Amendment to Intercreditor Agreement,
dated as of the date hereof, by and among the Agent, the Term Agent, the
Borrower, and the Guarantors.

 

[The remainder of the page is intentionally left blank]

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.

 

VINCE, LLC, as Borrower

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

VINCE INTERMEDIATE HOLDINGS, LLC, as a Guarantor

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

VINCE HOLDING CORP., as a Guarantor

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

REBECCA TAYLOR, INC., as a Guarantor

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[Vince – Signature Page to Third Amendment]

--------------------------------------------------------------------------------

 

 

PARKER HOLDING, LLC, as a Guarantor

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

REBECCA TAYLOR rETAIL STORE, LLC, as a Guarantor

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

PARKER LIFESTYLE, LLC, as a Guarantor

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[Vince – Signature Page to Third Amendment]

--------------------------------------------------------------------------------

 

 

CITIZENS BANK, N.A., as Agent, a Lender, Swing Line Lender and L/C Issuer

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[Vince – Signature Page to Third Amendment]

--------------------------------------------------------------------------------

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[Vince – Signature Page to Third Amendment]

--------------------------------------------------------------------------------

 

Annex A

 

Credit Agreement

 

 

[Please see attached]

 

 

 

 

 

--------------------------------------------------------------------------------

 

Annex B

 

Schedule 2.01

 

Revolving Commitments During the Accommodation Period:

 

Lenders

Revolving Credit Commitments

Applicable Percentage

Citizens Bank, N.A.

$71,500,000.00

65.000000000%

PNC Bank, National Association

$38,500,00.00

35.000000000%

Total

$110,000,000.00

100.000000000%

 

 

Revolving Commitments Prior to and After the Accommodation Period:

 

Lenders

Revolving Credit Commitments

Applicable Percentage

Citizens Bank, N.A.

$65,000,000.00

65.000000000%

PNC Bank, National Association

$35,000,00.00

35.000000000%

Total

$100,000,000.00

100.000000000%

 

 

 

--------------------------------------------------------------------------------

 

 

 

CREDIT AGREEMENT

Dated as of August 21, 2018

as amended on November 1, 2019

as amended on November 4, 2019

and as amended on June 8, 2020

among

VINCE, LLC,

as the Borrower,

The Guarantors Named Herein,

CITIZENS BANK, N.A.,

as Agent

and

The Other Lenders Party Hereto

CITIZENS BANK, N.A.,

as Sole Lead Arranger and Sole Bookrunner

 

 

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

7

1.01

Defined Terms

7

1.02

Other Interpretive Provisions

59

1.03

Accounting Terms

60

1.04

[Reserved]

60

1.05

Rounding

61

1.06

Times of Day

61

1.07

Letter of Credit Amounts

61

1.08

Currency Equivalents Generally

61

1.09

Pro Forma Basis

61

1.10

LIBOR Notification

62

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

63

2.01

Committed Loans

63

2.02

Borrowings, Conversions and Continuations of Committed Loans

63

2.03

Letters of Credit

65

2.04

Swing Line Loans

74

2.05

Prepayments; Loan Reallocation

76

2.06

Termination or Reduction of Commitments

78

2.07

Repayment of Obligations

78

2.08

Interest

78

2.09

Fees

79

2.10

Computation of Interest and Fees

79

2.11

Evidence of Debt

80

2.12

Payments Generally; Agent’s Clawback

80

2.13

Sharing of Payments by Lenders

82

2.14

Settlement Amongst Lenders

82

2.15

Increase in Commitments

83

2.16

Defaulting Lenders

84

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

87

3.01

Taxes

87

3.02

Illegality

90

3.03

Inability to Determine Rates

90

3.04

Increased Costs; Reserves on LIBOR Rate Loans

92

3.05

Compensation for Losses

93

3.06

Mitigation Obligations

94

3.07

Survival

94

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

94

4.01

Conditions to Initial Credit Extension

94

4.02

Conditions to all Credit Extensions

97

ARTICLE V REPRESENTATIONS AND WARRANTIES

97

5.01

Financial Condition

97

5.02

No Change

98

5.03

Existence, Compliance with Requirements of Law

98

5.04

Corporate Power; Authorization; Enforceable Obligations

99

5.05

No Legal Bar

99

5.06

No Material Litigation

99

5.07

No Default

99

5.08

Ownership of Property; Liens

100

5.09

Intellectual Property

100

5.10

Taxes

100

2

 

--------------------------------------------------------------------------------

 

5.11

Federal Regulations

101

5.12

ERISA

101

5.13

Investment Company Act

102

5.14

Subsidiaries

102

5.15

Environmental Compliance

102

5.16

Accuracy of Information, etc

102

5.17

Security Documents

103

5.18

Solvency

103

5.19

Senior Indebtedness

103

5.20

Labor Matters

104

5.21

Regulation H

104

5.22

Anti-Money Laundering and Economic Sanctions Laws

104

5.23

Insurance

105

5.24

Deposit Accounts; Credit Card Arrangements

105

5.25

EEA Financial Institution

105

5.26

Casualty, Etc

105

ARTICLE VI AFFIRMATIVE COVENANTS

105

6.01

Financial Statements

105

6.02

Certificates; Other Information

107

6.03

Notices

109

6.04

Payment of Obligations

110

6.05

Preservation of Existence, Etc

111

6.06

Maintenance of Properties

111

6.07

Maintenance of Insurance

111

6.08

Compliance with Requirements of Laws

112

6.09

Designation as Senior Indebtedness

112

6.10

Inspection Rights

112

6.11

Additional Collateral and Additional Loan Parties

113

6.12

Cash Management

115

6.13

Cycle Counts; Physical Count

116

6.14

Environmental Laws

117

6.15

Further Assurances

117

6.16

[Reserved]

117

6.17

Use of Proceeds

117

6.18

Compliance with Terms of Leaseholds

118

6.19

Compliance with Material Contracts

118

6.20

Beneficial Ownership Certification

118

6.21

Post-Closing Obligations

118

6.22

Extended Accommodation Period Reporting Obligations

118

ARTICLE VII NEGATIVE COVENANTS

119

7.01

Liens

119

7.02

Investments

121

7.03

Indebtedness

123

7.04

Fundamental Changes

126

7.05

Dispositions

126

7.06

Restricted Payments

128

7.07

Prepayments of Indebtedness

129

7.08

Change in Nature of Business

130

7.09

Transactions with Affiliates

131

7.10

Burdensome Agreements

131

7.11

Use of Proceeds

132

3

--------------------------------------------------------------------------------

 

7.12

Amendment of Material Documents

132

7.13

Fiscal Year

132

7.14

Deposit Accounts; Credit Card Processors

132

7.15

Sales and Leasebacks

133

7.16

Clauses Restricting Subsidiary Distributions

133

7.17

Limitation on Hedge Agreements

134

7.18

Financial Covenant

134

7.19

Tax Receivable Agreement

134

7.20

Sanctions

134

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

134

8.01

Events of Default

134

8.02

Remedies Upon Event of Default

138

8.03

Application of Funds

138

8.04

Right to Cure

140

ARTICLE IX THE AGENT

142

9.01

Appointment

142

9.02

[Reserved]

142

9.03

[Reserved]

142

9.04

Delegation of Duties

142

9.05

Exculpatory Provisions

143

9.06

Reliance by Agent

143

9.07

Notice of Default

144

9.08

Non-Reliance on Agent and Other Lenders

144

9.09

Indemnification

144

9.10

Rights as a Lender

145

9.11

Successor Agent; Removal of Agent

145

9.12

Collateral and Guaranty Matters

145

9.13

No Other Duties, Etc

146

9.14

Agent May File Proofs of Claim

146

9.15

Notice of Transfer

146

9.16

Reports and Financial Statements

147

9.17

Agency for Perfection

147

9.18

Relation Among Lenders

148

ARTICLE X MISCELLANEOUS

148

10.01

Amendments and Waivers

148

10.02

Notices; Effectiveness; Electronic Communications

150

10.03

No Waiver; Cumulative Remedies

151

10.04

Expenses; Indemnity; Damage Waiver

152

10.05

Payments Set Aside

153

10.06

Successors and Assigns

154

10.07

Treatment of Certain Information; Confidentiality

158

10.08

Right of Setoff

159

10.09

Interest Rate Limitation

159

10.10

Counterparts; Integration; Effectiveness

160

10.11

Survival

160

10.12

Severability

160

10.13

Replacement of Lenders

160

10.14

GOVERNING LAW

161

10.15

SUBMISSION TO JURISDICTION; WAIVERS

161

10.16

Waivers of Jury Trial

162

10.17

No Advisory or Fiduciary Responsibility

162

4

--------------------------------------------------------------------------------

 

10.18

USA PATRIOT Act; Proceeds of Crime Act

162

10.19

Foreign Asset Control Regulations

163

10.20

Time of the Essence

163

10.21

[Reserved]

163

10.22

Press Releases

163

10.23

Additional Waivers

163

10.24

Judgment Currency

164

10.25

No Strict Construction

165

10.26

Attachments

165

10.27

Electronic Execution of Assignments and Certain Other Documents

165

10.28

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

165

10.29

Acknowledgement Regarding Any Supported QFCs

166

 

5

--------------------------------------------------------------------------------

 

SCHEDULES

 

1.01(a)

Guarantors

1.01(b)

Immaterial Subsidiaries

1.01(c)

Consolidated Fixed Charge Coverage Ratio

2.01

Commitments and Applicable Percentages

4.01

Unrestricted Subsidiaries

5.01(a)

Contingent Obligations; Certain Indebtedness

5.01(b)

Financial Performance Projections

5.08(a)

Excepted Property

5.08(b)

Owned and Leased Real Estate

5.14

Subsidiaries

5.17

Filing Jurisdictions

5.23

Insurance

5.24(a)

DDAs, Securities Accounts, and Other Accounts

5.24(b)

Credit Card Arrangements

6.02

Financial and Collateral Reporting

6.19

Material Contracts

6.21

Post-Closing Obligations

7.01(f)

Existing Liens

7.02

Existing Investments

7.03(d)

Existing Indebtedness

7.09

Affiliate Transactions

7.10

Existing Burdensome Agreements

7.16

Existing Restrictions on Subsidiary Distributions

10.02

Agent’s Office; Certain Addresses for Notices

 

 

 

6

--------------------------------------------------------------------------------

 

EXHIBITS

 

 

Form of

A-1

Committed Loan Notice

A-2

Swing Line Loan Notice

B-1

Revolving Note

B-2

Swing Line Note

C

Compliance Certificate

D

Assignment and Assumption

E-1

Foreign Lender Exemption Certificate

E-2

Foreign Lender U.S. Tax Compliance Certificate

E-3

Alternative Form Foreign Lender U.S. Tax Compliance Certificate

E-4

Foreign Partnership U.S. Tax Compliance Certificate

F

Closing and Solvency Certificate

G

Representations and Warranties Certificate

H

Credit Card Notification

I

Borrowing Base Certificate

J

Joinder Agreement

K

Closing Checklist

L

Intercreditor Agreement

M

Payment Conditions Certificate

 

 

 

6

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of August 21, 2018, among
VINCE, LLC, a Delaware limited liability company (the “Borrower”), the
Guarantors named on Schedule 1.01 hereto, each Lender from time to time party
hereto, each L/C Issuer from time to time party hereto, and CITIZENS BANK, N.A.,
as administrative agent, collateral agent and an L/C issuer.

The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders have indicated their willingness to lend and the L/C Issuers
have indicated their willingness to issue Letters of Credit, in each case on the
terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.1    Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“ABL Priority Collateral” has the meaning given to the term “Revolver Priority
Collateral” in the Intercreditor Agreement.

“Accelerated Borrowing Base Delivery Event” means either (i) the occurrence and
continuance of any Specified Event of Default or (ii) the failure of the
Borrower to maintain Excess Availability of at least the Trigger Amount for
three (3) consecutive Business Days. For purposes of this Agreement, the
occurrence of an Accelerated Borrowing Base Delivery Event shall be deemed
continuing (x) so long as such Specified Event of Default has not been waived in
accordance with the terms hereof, and/or (y) if such Accelerated Borrowing Base
Delivery Event arises as a result of the Borrower’s failure to achieve Excess
Availability of at least the Trigger Amount for three (3) consecutive Business
Days, until the date Excess Availability shall have been at least equal to the
Trigger Amount for thirty (30) consecutive calendar days. The termination of an
Accelerated Borrowing Base Delivery Event as provided herein shall in no way
limit, waive or delay the occurrence of a subsequent Accelerated Borrowing Base
Delivery Event in the event that the conditions set forth in this definition
again arise.

“Acceptable Document of Title” means, with respect to any Inventory, a tangible
bill of lading or other document (as defined in the UCC) that (a) is issued to
the order of a Loan Party (or, if so requested by the Agent solely with respect
to negotiable documents (as defined in the UCC), to the order of the Agent) or a
Loan Party as owner and shipper and such Loan Party or the Agent as consignee,
(b) solely with respect to Inventory subject to a negotiable document of title,
that have been delivered to Agent or an agent acting on behalf of Agent pursuant
to a Customs Broker/Carrier Agreement with all necessary endorsements (or such
other arrangements satisfactory to the Agent relating to such documents shall
have been made), and Agent shall have control over such documents evidencing
ownership of the subject Inventory, (c) is not subject to any Lien (other than
in favor of the Agent and the Term Agent), and (d) is on terms otherwise
reasonably acceptable to the Agent.

7

 

--------------------------------------------------------------------------------

 

“Accommodation Account Debtors” means (a) Amazon, Inc. and its Affiliates, The
TJX Companies, Inc. and its Affiliates, Nordstrom, Inc. and its Affiliates,
Macy’s, Inc. and its Affiliates, Dillard’s, Inc. and its Affiliates, Saks Inc.
and its Affiliates, and any other account debtors so long as, as of any date of
determination, the non-credit-enhanced, senior unsecured long-term debt of such
account debtor and/or its Affiliates is rated at least BBB+/Baa1 or higher by
S&P and/or Moody’s, as applicable, and (b) any account debtor located in a
foreign jurisdiction other than Canada and named as a debtor whose accounts are
insured by credit insurance in form, substance and amount, and by an insurer
reasonably satisfactory to Agent, it being acknowledged, for the avoidance of
doubt, that the Accounts owing from such account debtors are subject to clause
(n) of the definition of Eligible Trade Receivables.

“Accommodation Period” means the period from the Third Amendment Date through
November 30, 2020.

“Account” means “accounts” as defined in the UCC and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, or
(c) arising out of the use of a credit or charge card or information contained
on or for use with the card. The term “Account” does not include (a) rights to
payment evidenced by chattel paper or an instrument, (b) commercial tort claims,
(c) deposit accounts, (d) investment property, or (e) letter of credit rights or
letters of credit.

“ACH” means automated clearing house transfers.

“Acquisition” means, with respect to any Person (a) an Investment in or a
purchase of a fifty percent (50%) or greater interest in the Equity Interests of
any other Person, (b) a purchase or other acquisition of all or substantially
all of the assets or properties of another Person, (c) a purchase or acquisition
of a Real Estate portfolio or stores from any other Person or assets
constituting a business unit, line of business or division of any other Person,
(d) any merger or consolidation of such Person with any other Person or other
transaction or series of transactions resulting in the acquisition of all or
substantially all of the assets, or greater than fifty percent (50%) of the
Equity Interests, of any Person, in each case, in any transaction or group of
transactions which are part of a common plan.

“Additional Commitment Lender” shall have the meaning provided in
Section 2.15(c).

“Adjusted LIBOR Rate” means, with respect to any LIBOR Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of one percent (1%)) equal the LIBOR Rate for such Interest Period
multiplied by the Statutory Reserve Rate. The Adjusted LIBOR Rate will be
adjusted automatically as to all LIBOR Borrowings then outstanding as of the
effective date of any change in the Statutory Reserve Rate.

“Adjustment Date” means the first day of each Fiscal Quarter, commencing
November 4, 2018.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, is in control of, is controlled by, or is under common control
with, such Person. For purposes of this definition, “control” of a Person means
the power, directly or indirectly to direct or cause the direction of the
management and policies of such Person, in either case whether by contract or
otherwise.

8

--------------------------------------------------------------------------------

 

“Agent” means Citizens Bank, N.A. in its capacity as administrative agent and
collateral agent under any of the Loan Documents, or any successor thereto.

“Agent Parties” shall have the meaning specified in Section 10.02(c).

“Agent’s Office” means the Agent’s address and, as appropriate, account as set
forth on Schedule 10.02, or such other address or account as the Agent may from
time to time notify the Borrower and the Lenders.

“Aggregate Commitments” means the Commitments of all of the Lenders. As of the
Closing Date, the Aggregate Commitments equal $80,000,000. Solely during the
Accommodation Period, the Aggregate Commitments of all Lenders is $110,000,000.
Upon the termination of the Accommodation Period, the Aggregate Commitments of
all Lenders is $100,000,000.

“Agreement” means this Credit Agreement.

“Amended or Refinanced” means, in respect of any obligation, or the agreement or
contract pursuant to which such obligation is incurred, (a) such obligation (or
any portion thereof) or related agreement or contract as extended, renewed,
defeased, amended, amended and restated, supplemented, modified, restructured,
consolidated, refinanced, replaced, refunded or repaid from time to time and
(b) any other obligation issued in exchange or replacement for or to refinance
such obligation, in whole or in part, whether with same or different lenders,
arrangers and/or agents and whether with a larger or smaller aggregate principal
amount and/or a shorter or longer maturity, in each case to the extent not
prohibited under the terms of the Loan Documents then in effect. “Amend or
Refinance” and “Amendment or Refinancing” shall have correlative meanings.

“Anti-Money Laundering Laws” means any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to a Loan Party, its Subsidiaries or Affiliates, related to
terrorism financing or money laundering including any applicable provision of
Title III of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT Act) of 2001
(Title III of Pub. L. 107-56) and The Currency and Foreign Transactions
Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§ 5311-5330 and
12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Lenders” means the Required Lenders, all affected Lenders, or all
Lenders, as the context may require.

“Applicable Margin” means:

(i)From and after the Closing Date until the first Adjustment Date, the
percentages set forth in Level II of the pricing grid in clause (b) below; and

(ii)Except as set forth in clause (c) below, from and after the first Adjustment
Date and on each Adjustment Date thereafter, the Applicable Margin shall be
determined from the following pricing grid based upon Average Daily Excess
Availability as of the Fiscal Quarter ended immediately preceding such
Adjustment Date; provided, however, that upon the occurrence of an Event of
Default, the Agent may, and at the direction of the Required Lenders shall,
immediately increase the Applicable Margin to that set forth in Level III (even
if the Average Daily Excess Availability requirements for a different Level have
been met); provided further that if the information set forth in any Borrowing
Base Certificate proves to be false or incorrect due to intentional
misrepresentation by the Borrower such that the Applicable Margin would have
been higher than was otherwise in effect during any period, without constituting
a

9

--------------------------------------------------------------------------------

 

waiver of any Default or Event of Default arising as a result thereof, interest
due under this Agreement shall be immediately recalculated at such higher rate
for any applicable periods and shall be due and payable on demand.

Level

Average Daily Excess Availability

LIBOR Margin

Base Rate Loan Margin

I

Greater than or equal to 50% of the Aggregate Commitments

1.50%

0.50%

II

Greater than or equal to 25% of the Aggregate Commitments but less than 50% of
the Aggregate Commitments

1.75%

0.75%

III

Less than 25% of the Aggregate Commitments

2.00%

1.00%

 

(iii)During the Accommodation Period, from and after (x) the Third Amendment
Date until the first Adjustment Date thereafter, the percentages set forth in
Level III of the pricing grid below and (y) following the first Adjustment Date
after the Third Amendment Date until the first Adjustment Date following the
termination of the Accommodation Period, the Applicable Margin shall be
determined from the following pricing grid based upon Average Daily Excess
Availability as of the Fiscal Quarter ended immediately preceding such
Adjustment Date; provided, however, that upon the occurrence of an Event of
Default, the Agent may, and at the direction of the Required Lenders shall,
immediately increase the Applicable Margin to that set forth in Level III (even
if the Average Daily Excess Availability requirements for a different Level have
been met); provided further that if the information set forth in any Borrowing
Base Certificate proves to be false or incorrect due to intentional
misrepresentation by the Borrower such that the Applicable Margin would have
been higher than was otherwise in effect during any period, without constituting
a waiver of any Default or Event of Default arising as a result thereof,
interest due under this Agreement shall be immediately recalculated at such
higher rate for any applicable periods and shall be due and payable on demand.

 

Level

Average Daily Excess Availability

LIBOR Margin

Base Rate Loan Margin

I

Greater than or equal to 50% of the Aggregate Commitments

2.25%

1.25%

II

Greater than or equal to 25% of the Aggregate Commitments but less than 50% of
the Aggregate Commitments

2.50%

1.50%

III

Less than 25% of the Aggregate Commitments

2.75%

1.75%

 

10

--------------------------------------------------------------------------------

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Sections 2.16 and 10.06. If the Commitment of each Lender to make
Loans and the obligation of each L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments. The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption or other instrument pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means, at any time of calculation, (a) with respect to
Commercial Letters of Credit, a per annum rate equal to the Applicable Margin
for Loans which are LIBOR Rate Loans less 0.50%, and (b) with respect to Standby
Letters of Credit, a per annum rate equal to the Applicable Margin for Loans
which are LIBOR Rate Loans.

“Appraised Value” means the appraised orderly liquidation value, net of costs
and expenses to be incurred in connection with any such liquidation, which value
is expressed as a percentage of Cost of Eligible Inventory as set forth in the
inventory stock ledger of the applicable Loan Party, which value shall be
determined from time to time by the most recent appraisal undertaken by an
independent appraiser reasonably satisfactory to the Agent.

“Approved Fund” means, with respect to any Lender, any Fund that is administered
or managed by (a) such Lender, (b) an Affiliate of such Lender or (c) an entity
or an Affiliate of an entity that administers or manages such Lender.

“Arranger” means Citizens Bank, N.A., in its capacity as sole lead arranger and
sole bookrunner.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06), and accepted by the Agent, in substantially the form
of Exhibit D or any other form approved by the Agent.

“Audited Financial Statement” means the audited consolidated balance sheet of
Parent and its Subsidiaries for the Fiscal Year ended February 3, 2018, the
related audited consolidated statements of income, cash flows and shareholders’
equity, and the footnotes thereto.

“Auto-Extension Letter of Credit” shall have the meaning specified in
Section 2.03(b)(iii).

“Availability Period” means the period from and including the Closing Date to
the Termination Date.

“Availability Reserves” means any Reserves established by the Agent in its
Permitted Discretion which relate to any factor which the Agent reasonably
determines, without duplication of any other Reserves or items that are
otherwise addressed or excluded through eligibility criteria or factored into
the advance rates (a) to reflect the impediments to the Agent’s ability to
realize upon the ABL Priority Collateral, (b) to reflect claims and liabilities
that the Agent determines will need to be satisfied in connection with the
realization upon the ABL Priority Collateral, or (c) to reflect criteria,
events, conditions, contingencies or risks which adversely affect any component
of the Borrowing Base, the aggregate value of the Collateral reflected in the
Borrowing Base or the validity or enforceability of the Loan Documents

11

--------------------------------------------------------------------------------

 

or the material remedies of the Credit Parties thereunder. Without limiting the
generality of the foregoing, Availability Reserves may include, in the Agent’s
Permitted Discretion, (but are not limited to) reserves based on: (i) rent,
(ii) customs duties, and other costs to release Inventory which is being
imported into the United States, (iii) outstanding Taxes and other governmental
charges, including, without limitation, ad valorem, real estate, personal
property, sales, claims of the PBGC and other Taxes which may have priority over
the interests of the Agent in the Collateral, (iv) salaries, wages, vacation pay
and benefits due to employees of any Loan Party, (v) Customer Credit
Liabilities, (vi) customer deposits, (vii) reserves for reasonably anticipated
changes in the Appraised Value of Eligible Inventory between appraisals,
(viii) warehousemen’s, carrier’s or bailee’s charges and other Permitted
Encumbrances which have priority over the interests of the Agent in the
Collateral, (ix) amounts due to vendors on account of consigned goods, (x) Cash
Management Reserves, (xi) Bank Products Reserves, (xii) obligations with respect
to the Loan Parties’ self-insurance, (xiii) amounts due to vendors on account of
Eligible In-Transit Inventory (but only to the extent such amounts are not
supported by a Commercial Letter of Credit), (xiv) reserves for pension plan
contributions, (xv) reserves based on dilution of Accounts, (xvi) reserves for
deductibles in respect of credit insurance policies covering Eligible Trade
Receivables and (xvii) reserves in the Agent’s Permitted Discretion for any
non-retail third party location (including fulfillment centers) in which
Collateral with a value in excess of $500,000 of inventory is maintained,
whether or not such location is in a Landlord Lien State (or, to the extent that
more than $2,500,000 of Collateral in the aggregate is maintained at all such
locations, even if the value of the Collateral at any location is less than
$500,000) (including based on fees charged by the operator of any such
facility); provided, that (i) notwithstanding the foregoing, (a) the Agent shall
only be permitted to impose rent reserves with respect to any leased location of
any Loan Party equal to one (1) month’s rent (plus any past due rent) against
the assets included in the Borrowing Base if the Loan Parties do not deliver to
the Agent a Collateral Access Agreement by the 90th day after the Closing Date
for (x) any leased location of any Loan Party that is located in a Landlord Lien
State, (y) any leased distribution center of any Loan Party in which Collateral
with a value in excess of $500,000 of inventory is maintained at any time,
whether or not such location is in a Landlord Lien State (or, to the extent that
more than $2,500,000 of Collateral in the aggregate is maintained at all such
leased distribution centers, even if the value of the Collateral at any leased
distribution center is less than $500,000), and (z) the headquarters location,
and (b) the Agent shall only be permitted to impose reserves equal to two
(2) month’s fees (calculated based on the average monthly fees charged by the
applicable third party warehouse location during the most recently completed
twelve month period) or one (1) month’s rent (plus any past due rent), as
applicable, for any third party warehouse location (including any fulfillment
center) not leased or owned by a Loan Party in which Collateral with a value in
excess of $500,000 of inventory is maintained, whether or not such third party
warehouse location is in a Landlord Lien State (or, to the extent that more than
$2,500,000 of Collateral in the aggregate is maintained at all such third party
warehouse locations, even if the value of the Collateral at any third party
warehouse location is less than $500,000)); (ii) Bank Product Reserves in
respect of Hedge Agreements secured by Collateral shall require the consent of
the Borrower; and (iii) any Reserve with respect to Customer Credit Liabilities
under clause (a) of the definition thereof shall not exceed 25% of such Customer
Credit Liabilities.

“Average Daily Excess Availability” shall mean the average daily Excess
Availability for the immediately preceding Fiscal Quarter.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

12

--------------------------------------------------------------------------------

 

“Bank Products” means any services or facilities provided to any Loan Party by
the Agent, any Lender, or any of their respective branches or Affiliates on
account of (a) Hedge Agreements, (b) leasing, or (c) factoring (but only to the
extent that the applicable Loan Party and the Credit Party furnishing such
services or facilities notify the Agent in writing within ten (10) Business Days
after the date on which such service or facility is first provided that such
services or facilities are to be deemed Bank Products hereunder, provided that
any such services or facilities provided by Citizens Bank shall not require any
such notice and shall constitute Bank Products hereunder), but excluding Cash
Management Services.

“Bank Product Reserves” means such reserves as the Agent from time to time
determine in its Permitted Discretion as being appropriate to reflect the
liabilities and obligations of the Loan Parties with respect to Bank Products
then provided or outstanding.

“Banker’s Acceptance” means a time draft or bill of exchange or other deferred
payment obligation relating to a Commercial Letter of Credit which has been
accepted by an L/C Issuer.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the rate of interest in effect for such day as publicly announced from
time to time by Citizens Bank as its “prime rate”; (b) the Federal Funds Rate
for such day, plus 0.50%; and (c) the LIBOR Rate for a one month interest period
as determined on such day, plus 1.00%. The “prime rate” is a rate set by
Citizens Bank based upon various factors including Citizens Bank’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in Citizens Bank’s prime rate, the Federal Funds
Rate or the LIBOR Rate, respectively, shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Benchmark Replacement”  means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR or another rate based on SOFR) that has been
selected by the Agent and the Borrower giving due consideration to (i) any
selection or recommendation of a replacement rate or the mechanism for
determining such a rate by the Relevant Governmental Body or (ii) any evolving
or then-prevailing market convention for determining a rate of interest as a
replacement to the LIBOR Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than one percent (1%) per
annum, the Benchmark Replacement will be deemed to be one percent (1%) per annum
for the purposes of this Credit Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBOR Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Agent and the Borrower giving due consideration to: (i) any
selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of the LIBOR Rate with
the applicable Unadjusted Benchmark Replacement by the Relevant Governmental
Body or (ii) any evolving or then-prevailing market convention for determining a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBOR Rate with the applicable Unadjusted
Benchmark Replacement for U.S. dollar-denominated syndicated credit facilities
at such time.

13

--------------------------------------------------------------------------------

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Agent decides may be appropriate to
reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Agent in a manner substantially
consistent with market practice (or, if the Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Agent decides
is reasonably necessary in connection with the administration of this Credit
Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBOR Rate:

(1)in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBOR Rate permanently or indefinitely ceases to provide the LIBOR Rate; or

(2)in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Rate:

(1)a public statement or publication of information by or on behalf of the
administrator of the LIBOR Rate announcing that such administrator has ceased or
will cease to provide the LIBOR Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBOR Rate;

(2)a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBOR Rate, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for the LIBOR Rate,
a resolution authority with jurisdiction over the administrator for the LIBOR
Rate or a court or an entity with similar insolvency or resolution authority
over the administrator for the LIBOR Rate, which states that the administrator
of the LIBOR Rate has ceased or will cease to provide the LIBOR Rate permanently
or indefinitely, provided that, at the time of such statement or publication,
there is no successor administrator that will continue to provide the LIBOR
Rate; or

(3)a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBOR Rate or a Governmental Authority having
jurisdiction over the Agent in effect announcing that the LIBOR Rate is no
longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th  day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Agent or the
Required Lenders, as applicable, by notice to the Borrower, the Agent (in the
case of such notice by the Required Lenders) and the Lenders.

14

--------------------------------------------------------------------------------

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR Rate
and solely to the extent that the LIBOR Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder in accordance with Section
3.03(b) and (y) ending at the time that a Benchmark Replacement has replaced the
LIBOR Rate for all purposes hereunder pursuant to Section 3.03(b).

“Beneficial Ownership Certification” means, with respect to the Borrower, a
certification regarding beneficial ownership as required by the Beneficial
Ownership Regulation, which certification shall be substantially similar in form
and substance to the form of Certification Regarding Beneficial Owners of Legal
Entity Customers published jointly, in May 2018, by the Loan Syndications and
Trading Association and the Securities Industry and Financial Markets
Association or such other form satisfactory to the Agent.

“Beneficial Ownership Regulation” means CFR § 1010.230.

“Blocked Account” means any deposit account in which any funds of any of the
Loan Parties from one or more DDAs (other than any Excluded DDA) are
concentrated and with respect to which a Blocked Account Agreement has been, or
is required to be, executed in accordance with the terms hereof.

“Blocked Account Agreement” means with respect to a deposit account or
Securities Account established by a Loan Party, an agreement, in form and
substance reasonably satisfactory to the Agent, establishing control (within the
meaning of Section 9-104 or Section 8-106 of the UCC, as applicable) of such
deposit account or Securities Account by the Agent and whereby the bank or
intermediary maintaining such deposit account or Securities Account agrees, upon
the occurrence and during the continuance of Cash Dominion Events, to comply
only with the instructions originated by the Agent without the further consent
of any Loan Party.

“Blocked Account Bank” has the meaning provided in Section 6.12.

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of such board of directors (or comparable managers).

“Borrower Intellectual Property” has the meaning specified in Section 5.09.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower” has the meaning set forth in the preamble.

“Borrower’s Headquarters” means the Borrower’s offices located at 500 Fifth
Avenue, 20th Floor, New York, NY 10110 or such other address where the
Borrower’s principal books and records are located as the Borrower may notify
the Agent from time to time.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing made to the
Borrower, as the context may require.

“Borrowing Base” means, at any time of calculation, an amount equal to (but not
less than zero):

(i)the face amount of Eligible Trade Receivables of the Loan Parties multiplied
by 85%;

15

--------------------------------------------------------------------------------

 

plus

(ii)the face amount of Eligible Credit Card Receivables of the Loan Parties
multiplied by 90%;

plus

(iii)90% multiplied by the Appraised Value of Eligible Inventory of the Loan
Parties multiplied by the cost of such Eligible Inventory, provided that
Eligible In-Transit Inventory shall not exceed 30% of the Borrowing Base;

plus

(iv)100% of Eligible Cash On Hand, in an aggregate amount of up to $5,000,000;
provided, that Eligible Cash On Hand included in the Borrowing Base may not be
withdrawn from the Qualified Account, thereby reducing the Borrowing Base,
unless and until the Borrower furnishes the Agent with (x) notice of such
intended withdrawal, (y) a Borrowing Base Certificate as of the date of such
proposed withdrawal reflecting that, after giving effect to such withdrawal, no
Overadvance exists or would result from such withdrawal and (z) a certificate of
a Responsible Officer on behalf of the Parent certifying that no Default or
Event of Default shall have occurred and be continuing at the time of such
withdrawal or would result therefrom;

minus

(v)the sum of (i) the then amount of all Reserves and (ii) the Term Loan
Reserve.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit I hereto (with such changes therein as may be reasonably required by the
Agent to reflect the components of and Reserves against the Borrowing Base as
provided for hereunder from time to time), executed and certified as accurate
and complete in all material respects by a Responsible Officer of the Borrower
which shall include appropriate exhibits, schedules, supporting documentation,
and additional reports as reasonably requested by the Agent.

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Requirements of Law of,
or are in fact closed in, the state where the Agent’s Office in the applicable
jurisdiction is located and (b) if such day relates to any interest rate
settings as to a LIBOR Rate denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such LIBOR Rate Loan, or
any other dealings in Dollars to be carried out pursuant to this Agreement in
respect of any such LIBOR Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market.

“Capital Expenditures” means, for any period, with respect to any Person, the
aggregate of all cash expenditures by such Person for the acquisition or leasing
(pursuant to Capital Lease Obligations but excluding any amount representing
capitalized interest) of fixed or capital assets or additions to equipment
(including replacements, capitalized repairs and improvements during such
period) which are required to be capitalized under GAAP on a balance sheet of
such Person; provided that in any event the term “Capital Expenditures” shall
exclude: (i) any Permitted Acquisition and any other Investment permitted
hereunder; (ii) expenditures to the extent financed with the proceeds from any
casualty insurance or condemnation or eminent domain, to the extent that the
proceeds therefrom are utilized (or are contractually committed to be utilized)
for capital expenditures within twelve (12) months of the receipt of such
proceeds; (iii) expenditures for leasehold improvements for which such Person
has been reimbursed or received a credit; and (iv) expenditures to the extent
they are made with the proceeds of equity contributions (other than in respect
of Disqualified Stock) made to the Borrower after the Closing Date, (v) the
purchase price

16

--------------------------------------------------------------------------------

 

of equipment that is purchased simultaneously with the trade-in of existing
equipment solely to the extent that the gross amount of such purchase price is
reduced by the credit granted by the seller of such equipment for the equipment
being traded in at such time; (vi) without duplication of the provisions of
clause (iii), above, expenditures that are accounted for as capital expenditures
by the Parent, Holdings, the Borrower or any Restricted Subsidiary and that
actually are paid for by a Person other than the Parent, Holdings, the Borrower
or any Restricted Subsidiary and for which neither the Parent, Holdings, the
Borrower nor any Restricted Subsidiary has provided or is required to provide or
incur, directly or indirectly, any consideration or obligation to such Person or
any other Person (whether before, during or after such period);
(vii) expenditures that constitute operating lease expenses in accordance with
GAAP; (viii) any capitalized interest expense reflected as additions to
property, plant or equipment in the consolidated balance sheet of the Parent,
Holdings, the Borrower and the Restricted Subsidiaries; and (ix) any non-cash
compensation or other non-cash costs reflected as additions to property, plant
or equipment in the consolidated balance sheet of the Parent, Holdings, the
Borrower and the Restricted Subsidiaries.

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

“Cash Collateral Account” means, with respect to the L/C Obligations, an account
(which may, in accordance with Section 2.03(g) and at the Borrower’s option, be
established as an interest-bearing account) established by the Borrower with
Citizens Bank, and in the name of, the Agent (or as the Agent shall otherwise
direct) and under the sole and exclusive dominion and control of the Agent, in
which deposits are required to be made in accordance with Section 2.03 or
Section 8.02.

“Cash Collateralize” means to deposit in the Cash Collateral Account or to
pledge and deposit with or deliver to the Agent, for the benefit of one or more
of the Agent, the L/C Issuer or the Lenders, as collateral for L/C Obligations
or obligations of the Lenders to fund participations in respect thereof (as the
context may require), cash or deposit account balances or, if the Agent and the
L/C Issuer shall agree in their sole discretion, other credit support, in each
case pursuant to documentation in form and substance reasonably satisfactory to
the Agent and the L/C Issuer and in an amount equal to 103% of the maximum
stated amount of any such Letter of Credit, determined in the manner set forth
in Section 1.07 hereof. “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support. Any such amounts on deposit may, at the option of the Agent
after request by the Borrower, be invested in Cash Equivalents.

“Cash Dominion Event” means either (i) the occurrence and continuance of any
Specified Event of Default, or (ii) the failure of the Borrower to maintain
Excess Availability of at least the Cash Dominion Trigger Amount for three
(3) consecutive Business Days. For purposes of this Agreement, the occurrence of
a Cash Dominion Event shall be deemed continuing (i) so long as such Specified
Event of Default has not been waived, and/or (ii) if the Cash Dominion Event
arises as a result of the Borrower’s failure to achieve Excess Availability of
at least the Cash Dominion Trigger Amount for three (3) consecutive Business
Days, until the date Excess Availability shall have been at least equal to the
Cash Dominion Trigger Amount for thirty (30) consecutive calendar days; provided
that a Cash Dominion Event may be discontinued only three (3) times during any
365 day period. The termination of a Cash Dominion Event as provided herein
shall in no way limit, waive or delay the occurrence of a subsequent Cash
Dominion Event in the event that the conditions set forth in this definition
again arise.  

17

--------------------------------------------------------------------------------

 

“Cash Dominion Trigger Amount” means (i) from the Third Amendment Date through
and including September 5, 2020, $15,000,000, (ii) from September 6, 2020
through and including January 9, 2021, the greater of (x) twelve-and-one-half
percent (12.5%) of the Loan Cap (without giving effect to the Term Loan Reserve)
in effect on such date and (y) $10,000,000, (iii) from January 10, 2021 through
and including January 31, 2021 the greater of (x) twelve-and-one-half percent
(12.5%) of the Loan Cap (without giving effect to the Term Loan Reserve) in
effect on such date and (y) $12,500,000, (iv) from February 1, 2021 until the
end of the Extended Accommodation Period, $15,000,000, and (v) at all other
times, the greater of (x) twelve-and-one-half percent (12.5%) of the Loan Cap
(without giving effect to the Term Loan Reserve) in effect on such date and (y)
$5,000,000.    

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-2 by S&P or P-2 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within one year from the date of acquisition; (d) repurchase obligations of any
Lender or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than 30 days with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of one year or less from
the date of acquisition backed by standby letters of credit issued by any Lender
or any commercial bank satisfying the requirements of clause (b) of this
definition; and (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of any of clauses (a) through
(f) of this definition; or (h) money market funds that (i) purport to comply
generally with the criteria set forth in SEC Rule 2a-7 under the Investment
Company Act of 1940, as amended, (ii) are rated AAA by S&P or Aaa by Moody’s or
carrying an equivalent rating by a nationally recognized rating agency, and
(iii) have portfolio assets of at least $5,000,000,000; or (i) in the case of
Foreign Subsidiaries, (i) such local currencies in those countries in which such
Foreign Subsidiary transacts business from time to time in the ordinary course
of business and (ii) investments of comparable tenor and credit quality to those
described above customarily utilized in the countries in which such Foreign
Subsidiaries operate for short-term cash management purposes.

“Cash Management Reserves” means such Reserves as the Agent, from time to time,
determines in its Permitted Discretion as being appropriate to reflect the
reasonably anticipated liabilities and obligations of the Loan Parties with
respect to Cash Management Services then provided or outstanding.

“Cash Management Services” means any cash management services provided to any
Loan Party by the Agent or any Lender or any of their respective Affiliates,
including, without limitation, (a) ACH transactions, (b) controlled disbursement
services, treasury, depository, overdraft, and electronic funds transfer
services, (c) credit card processing services, (d) credit or debit cards,
(e) purchase cards, (f) supply chain finance services (including, without
limitation, electronic trade payable services and supplier accounts receivable
purchases), and (g) foreign exchange facilities (but, with respect to this
clause (g), only to the extent that the applicable Loan Party and the Credit
Party furnishing such cash management services notify the Agent in writing
within ten (10) Business Days after the date on which such cash management

18

--------------------------------------------------------------------------------

 

services are first provided that such cash management services are to be deemed
Cash Management Services hereunder, provided that any such cash management
services provided by Citizens Bank shall not require any such notice and shall
constitute Cash Management Services hereunder). For the avoidance of doubt, Cash
Management Services do not include Hedge Agreements.  

“CFC” means any Subsidiary that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code.

“CFC Holdco” means any Domestic Subsidiary that has no material assets other
than the Equity Interests of and, if applicable, Indebtedness of one or more
Foreign Subsidiaries that are CFCs.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(vi)the Parent shall cease directly or indirectly to own 100% of the Equity
Interests of Holdings and the Borrower (except to the extent Holdings is
permitted to merge with the Parent pursuant to Section 7.04); or

(vii)any “person” or “group” (as such terms are used in Section 13(d) and 14(d)
of the Securities Exchange Act), other than one or more Permitted Investors
shall be the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act) of Equity Interests having more, directly or
indirectly, than 35% of the total voting power of all outstanding capital stock
of the Parent in the election of directors, unless at such time the Permitted
Investors are direct or indirect “beneficial owners” (as so defined) of Equity
Interests of the Parent having a greater percentage of the total voting power of
all outstanding Equity Interests of the Parent in the election of directors than
that owned by each other “person” or “group” described above; or

(viii)for any reason whatsoever, a majority of the Board of Directors of the
Parent shall not be Continuing Directors; or

(ix)a “Change of Control” (or comparable term) shall occur under the Term
Facility, any Junior Indebtedness or the documentation for any Amendment or
Refinancing of the foregoing, in each case (other than the Term Facility), if
the outstanding principal amount thereof is in excess of $15,000,000.

“Citizens Bank” means Citizens Bank, National Association.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01, which date is August
21, 2018.

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.

19

--------------------------------------------------------------------------------

 

“Collateral” means any and all “Collateral”, “Security Assets” or “Mortgaged
Property” as defined in any applicable Security Document and all other property
that is subject to Liens in favor of the Agent under the terms of the Security
Documents.

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Agent executed by (a) a bailee or other Person in
possession of Collateral, or (b) any landlord of Real Estate leased by any Loan
Party, pursuant to which such Person (i) acknowledges the Agent’s Lien on the
Collateral, (ii) releases or subordinates such Person’s Liens in the Collateral
held by such Person or located on such Real Estate, (iii) provides the Agent
with access to the Collateral held by such bailee or other Person or located in
or on such Real Estate, and (iv) makes such other agreements with the Agent as
the Agent may reasonably require.

“Collection Account” has the meaning provided in Section 6.12.

“Commercial Letter of Credit” means any letter of credit or similar instrument
(including, without limitation, Bankers’ Acceptances) issued for the purpose of
providing the primary payment mechanism in connection with the purchase of any
materials, goods or services by a Loan Party in the ordinary course of business
of such Loan Party.

“Commitments” means, as to each Lender, its obligation to make Committed Loans
to the Borrower pursuant to Section 2.01, (b) purchase participations in L/C
Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption or other instrument pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. As of the Closing Date, the total Commitments of
all Lenders is $80,000,000. Solely during the Accommodation Period, the
Commitments of all Lenders is $110,000,000. Upon the termination of the
Accommodation Period, the Commitments of all Lenders is $100,000,000.

“Commitment Fee Percentage” means, for any day, 0.25%.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of LIBOR Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.

“Committed Loan” means any loan at any time made by any Lender pursuant to
Section 2.01.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
Conversion of Committed Loans from one Type to the other, or (c) a continuation
of LIBOR Rate Loans pursuant to Section 2.02(b), which, if in writing, shall be
substantially in the form of Exhibit A-1 (Committed Loan Notice).

“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is under common control with the Parent within the meaning of Section 4001 of
ERISA.

“Commonly Controlled Plan” has the meaning set forth in Section 5.12(b).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

20

--------------------------------------------------------------------------------

 

“Consent” means actual consent given by a Lender from whom such consent is
sought; or the passage of seven (7) Business Days from receipt of written notice
to a Lender from the Agent of a proposed course of action to be followed by the
Agent without such Lender’s giving the Agent written notice of that Lender’s
objection to such course of action.

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

“Consolidated EBITDA” means, of any Person for any period, Consolidated Net
Income of such Person and its Restricted Subsidiaries for such period plus,
without duplication and to the extent reflected as a charge in the statement of
such Consolidated Net Income, the sum of (a) income tax (or any alternative tax
in lieu thereof) expense (including state franchise and similar taxes),
(b) Consolidated Net Interest Expense of such Person and its  Restricted
Subsidiaries, amortization or writeoff of debt discount and debt issuance costs
and commissions, discounts and other fees and charges associated with
Indebtedness (including commitment and administrative fees and charges with
respect to this Agreement, the Term Facility, Indebtedness incurred pursuant to
Section 7.03(n), any Junior Indebtedness and any Permitted Amendment or
Refinancing of any of the foregoing), (c) depreciation and amortization expense,
(d) amortization or impairment of intangibles (including, but not limited to,
goodwill) and organization costs, (e) any extraordinary, unusual or
non-recurring expenses or losses (including, whether or not otherwise includable
as a separate item in the statement of such Consolidated Net Income for such
period, losses on sales of assets outside of the ordinary course of business)
(subject, including with respect to any expenses or losses incurred in response
to the COVID-19 pandemic or related disruptions (“COVID Adjustments”), to the
cap in clause (A) of the proviso hereto), (f) stock-option based and other
equity-based compensation expenses, (g) transaction costs, fees and expenses
(including those relating to the transactions contemplated hereby, by Section
7.03(n) hereof and by the Term Facility (including any Amendment or Refinancing
or waivers of the Loan Documents, Indebtedness incurred pursuant to Section
7.03(n) and/or the Term Facility), and those payable in connection with the sale
of Equity Interests (including any secondary or follow-on offerings), the
incurrence, repayment, redemption, repurchase or defeasance of Indebtedness
permitted under Section 7.03, any disposition of Property permitted under
Section 7.05 or any recapitalization or any Permitted Acquisition or other
Investment permitted under Section 7.02 or any other Specified Transaction (in
each case whether or not successful)), (h) expenses or losses with respect to
liability or casualty events and proceeds from any business interruption
insurance, in each case, to the extent covered by insurance and actually
reimbursed or otherwise paid, or, so long as the Borrower has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed or otherwise paid by the insurer and only to the extent that
such amount is (A) not denied by the applicable carrier in writing within 180
days and (B) in fact reimbursed or otherwise paid within 365 days of the date of
such evidence (with a deduction for any amount so added back to the extent not
so reimbursed or otherwise paid within such 365 days) (in the case of this
clause (h) to the extent not reflected as revenue or income in such statement of
such Consolidated Net Income and without duplication of any amounts included in
Consolidated Net Income), (i) to the extent actually reimbursed, expenses
incurred to the extent covered by indemnification provisions in any agreement in
connection with any Investment, Permitted Acquisition or any sale, conveyance,
transfer or other Disposition of assets permitted under this Agreement, (j) any
call premium, tender premium, original issue discount or expenses associated
with the repurchase, redemption, defeasance, or repayment of Indebtedness,
(k) the amount of any restructuring charges or reserves (which, for the
avoidance of doubt, shall include retention, severance, systems establishment
cost, excess pension charges, contract termination costs, future lease
commitments, costs to consolidate facilities and relocate employees, costs
related to the winddown of leases and costs related to store closures) deducted
in such period in computing such Consolidated Net Income (subject, including any
COVID Adjustments, to the cap in clause (A) of the proviso hereto), (l) any
non-cash charges, expenses or losses (including any

21

--------------------------------------------------------------------------------

 

impairment charges and the impact of purchase accounting, including, but not
limited to, the amortization of inventory step-up) reducing such Consolidated
Net Income for such period (excluding any such charge that represents an accrual
or reserve for a cash expenditure for a future period, other than straight-line
rent expense determined in accordance with GAAP), and (m) through the Fiscal
Year ending on or around February 2, 2019, one-time costs and expenses related
to the replacement of services provided to the Borrower on the Closing Date
under the terms of the Shared Services Agreement, minus, to the extent included
in the statement of such Consolidated Net Income for such period, the sum of
(a) any extraordinary, unusual or non-recurring income or gains (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business) and (b) any non-cash items increasing
Consolidated Net Income for such Person for such period (excluding any items
which represent the reversal of any accrual of, or cash reserve for, anticipated
cash charges made in any prior period or which will result in the receipt of
cash in a future period or the amortization of lease incentives), all as
determined on a Consolidated basis; provided that for purposes of calculating
Consolidated EBITDA of the Parent, Holdings, the Borrower and its Restricted
Subsidiaries for any period, (A) the Consolidated EBITDA of any Person acquired
by the Parent, Holdings, the Borrower or its Restricted Subsidiaries during such
period shall be included on a pro forma basis for such period to give effect to
the transactions on the Closing Date and any Specified Transactions (but
assuming the consummation of such Specified Transaction and the incurrence or
assumption of any Indebtedness in connection therewith occurred on the first day
of such period, and assuming any synergies and cost savings to the extent
certified by the Borrower as having been determined in good faith to be
reasonably anticipated to be realizable within 12 months following such
Specified Transaction and provided that the aggregate amount of synergies and
costs savings included in Consolidated EBITDA for any period of four consecutive
fiscal quarters, together with any amounts added back to Consolidated EBITDA
pursuant to clauses (e) and (k) hereof (inclusive of any COVID Adjustments),
shall not exceed, for any four fiscal quarter period ending prior to or on
October 30, 2021, 27.5%, and thereafter, 22.5%, in each case, of Consolidated
EBITDA for such four fiscal quarter period (calculated before giving effect to
such adjustment) (provided that to the extent that Consolidated EBITDA for such
four fiscal quarter period shall be less than zero prior to giving effect to
such adjustment, Consolidated EBITDA shall be deemed to be zero solely for
purposes of calculating the cap applicable to such adjustment)), (B) the
Consolidated EBITDA of any Person Disposed of by the Parent, Holdings, the
Borrower or its Restricted Subsidiaries during such period shall be excluded for
such period (assuming the consummation of such Disposition and the repayment of
any Indebtedness in connection therewith occurred on the first day of such
period), (C) to the extent included in such Consolidated Net Income, there shall
be excluded in determining Consolidated EBITDA for any period any income (loss)
for such period attributable to the early extinguishment of (i) Indebtedness,
(ii) obligations under any Hedge Agreements or (iii) other derivative
instruments, (D) to the extent included in Consolidated Net Income, there shall
be excluded in determining Consolidated EBITDA for any period any net after-tax
gain or loss resulting from Hedge Agreement or other derivative instruments and
the application of Statement of Financial Accounting Standards No. 133 and
International Accounting Standard No. 39 and their respective related
pronouncements and interpretations, and (E) any gains or losses attributable to
foreign currency translations not entered into for speculative purposes,
including those relating to mark-to-market of Indebtedness denominated in
foreign currencies resulting from the application of GAAP, including FAS No. 52.

Notwithstanding the foregoing, Consolidated EBITDA for the Parent, Holdings, the
Borrower and its Restricted Subsidiaries shall be deemed to be: (i) for the
Fiscal Quarter ending October 28, 2017, $11,206,000.00, (ii) for the Fiscal
Quarter ending February 3, 2018, $4,483,000.00, (iii) for the Fiscal Quarter
ending May 5, 2018, $(1,457,000.00), and (iv) for the Fiscal Quarter ending
August 3, 2018, $778,000.00.

22

--------------------------------------------------------------------------------

 

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
with respect to the Parent, Holdings, the Borrower and its Restricted
Subsidiaries, the ratio of (a) (i) Consolidated EBITDA for such period, minus
(ii) Capital Expenditures (other than Financed Capital Expenditures) made in
cash during such period, minus (iii) the aggregate amount of federal, state,
provincial, territorial, municipal, local and foreign income Taxes paid in cash
during such period (but not less than zero) and all amounts actually paid by the
Loan Parties under the Tax Receivable Agreement to (b) the sum of
(i) Consolidated Net Interest Expense for such period, plus (ii) scheduled
payments of principal on Indebtedness during such period (after giving effect to
any reduction thereof due to mandatory or permitted prepayments on such
Indebtedness), plus (iii) the aggregate amount of Restricted Payments made
pursuant to Section 7.06(f) and (g) hereof during such period (but excluding
Restricted Payments to the extent funded by an issuance by the Borrower of
Indebtedness permitted under Section 7.03 hereof (other than the Obligations),
an Equity Issuance permitted hereunder or a capital contribution to the
Borrower).

Notwithstanding the foregoing, (A) Capital Expenditures (other than Financed
Capital Expenditures) for the Parent, Holdings, the Borrower and its Restricted
Subsidiaries shall be deemed to be: (i) for the Fiscal Quarter ending February
3, 2018, $859,000.00, (ii) for the Fiscal Quarter ending May 5, 2018,
$152,000.00, and (iii) for the Fiscal Quarter ending August 3, 2018,
$2,061,000.00, (B) for purposes of calculating the amount under clause (b)(i)
for each “Testing Period” listed on Schedule 1.01(c), such amounts shall be
calculated as the sum of (x) the “Plug Value” listed under the heading “clause
(b)(i)” on such Schedule 1.01(c) for such “Testing Period” and (y) the
Consolidated Net Interest Expense for the period listed on such Schedule 1.01(c)
in the right-hand column under the heading “clause (b)(i)” with respect to such
“Testing Period” and (C) for purposes of calculating the amount due under clause
(b)(ii) above for each “Testing Period” listed on Schedule 1.01(c), such amounts
shall be calculated as the sum of (x) the “Plug Value” listed under the heading
“clause (b)(ii)” on such Schedule 1.01(c) for such “Testing Period” and (y) the
scheduled payments of principal on Indebtedness (after giving effect to any
reduction thereof due to mandatory or permitted prepayments of such
Indebtedness) for the period listed on such Schedule 1.01(c) in the right-hand
column under the heading “clause (b)(ii)” with respect to such “Testing Period.”

“Consolidated Net Income” means, of any Person for any period, the consolidated
net income (or loss) of such Person and its Restricted Subsidiaries for such
period, determined on a Consolidated basis in accordance with GAAP; provided
that in calculating Consolidated Net Income of the Parent, Holdings, the
Borrower and its Restricted Subsidiaries for any period, there shall be excluded
(a) the income (or deficit) of any Person accrued prior to the date it becomes a
Restricted Subsidiary or is merged into or consolidated with the Borrower or any
of its Restricted Subsidiaries and (b) the income (or deficit) of any Person
(other than a Restricted Subsidiary) in which the Parent, Holdings, the Borrower
or any of its Restricted Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by the Parent, Holdings, the
Borrower or such Restricted Subsidiary in the form of dividends or similar
distributions (which dividends and distributions shall be included in the
calculation of Consolidated Net Income). Notwithstanding the foregoing, the
effect of any non-cash items resulting from any amortization, write-up,
write-down or write-off of assets or liabilities (including intangible assets,
goodwill, deferred financing costs and the effect of straight-lining of rents as
a result of purchase accounting adjustments) in connection with any future
Permitted Acquisition, Investment permitted under Section 7.02, Disposition,
merger, consolidation or similar transaction or any other non-cash impairment
charges incurred subsequent to the Closing Date resulting from the application
at SFAS Nos. 141, 142 or 144 (excluding any non-cash item to the extent that it
represents an accrual of or reserve for cash expenditures in any future period
except to the extent such item is subsequently reversed) shall be excluded from
Consolidated Net Income.

23

--------------------------------------------------------------------------------

 

“Consolidated Net Interest Expense” means, of any Person for any period,
(a) total cash interest expense (including that attributable to Capital Lease
Obligations) of such Person and its Restricted Subsidiaries for such period with
respect to all outstanding Indebtedness of such Person and its Restricted
Subsidiaries, minus (b) the sum of (i) total cash interest income of such Person
and its Restricted Subsidiaries for such period, in each case determined in
accordance with GAAP plus (ii) one-time financing fees (to the extent included
in such Person’s consolidated interest expense for such period), including,
those paid in connection with the transactions occurring on the Closing Date or
in connection with any Amendment or Refinancing hereof. For purposes of the
foregoing, interest expense of any Person shall be determined after giving
effect to any net payments made or received by such Person with respect to
interest rate Hedge Agreements (other than early termination payments) permitted
hereunder.

“Continuing Directors” means the directors of the Parent on the Closing Date,
and each other director if, in each case, such other director’s nomination for
election to the Board of Directors of the Parent is recommended by at least a
majority of the then Continuing Directors or such other director receives the
affirmative vote or consent of, or is appointed or otherwise approved by, the
Sponsor, or those Permitted Investors which then hold a majority of the voting
Equity Interests in the Parent then held by all Permitted Investors, in his or
her election by the shareholders of the Parent.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Affiliate” means as to any Person, any other Person that (a)
directly or indirectly is in control of, or is controlled by, or is under common
control with, such Person and (b) is organized by such Person (or any Person
referred to in clause (a) of this definition) primarily for the purpose of
making equity or debt investments in one or more companies.  For purposes of
this definition, “control” of a Person means the power, directly or indirectly,
to direct or cause the direction of the management and policies of such Person
whether by contract or otherwise.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Committed
Loans of one Type into Committed Loans of the other Type.

“COVID Lease Exception Period” has the meaning set forth in Section 6.04.

“Cost” means the cost of purchases of Inventory, based upon the Borrower’s
accounting practices, known to the Agent, which practices are in effect on the
Closing Date as such calculated cost is determined from invoices received by the
Borrower, the Borrower’s purchase journals or the Borrower’s stock ledger.
“Cost” does not include inventory capitalization costs or other non-purchase
price charges (such as freight) used in the Borrower’s calculation of cost of
goods sold.

“Covenant Compliance Event” means that Excess Availability at any time is less
than ten (10%) percent of the Loan Cap (without giving effect to the Term Loan
Reserve).  For purposes hereof, the occurrence of a Covenant Compliance Event
shall be deemed continuing until Excess Availability has exceeded the amount set
forth above for thirty (30) consecutive days, in which case a Covenant
Compliance Event shall no longer be deemed to be continuing for purposes of this
Agreement.  The termination of a Covenant Compliance Event as provided herein
shall in no way limit, waive or delay the occurrence of a subsequent Covenant
Compliance Event in the event that the conditions set forth in this definition
again arise.

24

--------------------------------------------------------------------------------

 

“Credit Card Issuer” shall mean any person (other than Borrower or other Loan
Party) who issues or whose members issue credit cards, including, without
limitation, MasterCard or VISA bank credit or debit cards or other bank credit
or debit cards issued through MasterCard International, Inc., Visa, U.S.A., Inc.
or Visa International and American Express, Discover, Diners Club, Carte
Blanche, JCB, NYCE, Star/Mac, Tyme, Pulse, Accel, AFF, Shazam, CU244, Alaska
Option, Maestro, Novus, Interac, Push Funds, Switch, Solo, Visa Delta and other
non-bank credit or debit cards, including, without limitation, credit or debit
cards issued by or through American Express Travel Related Services Company,
Inc., and Novus Services, Inc. and other issuers reasonably approved by the
Agent.

“Credit Card Notifications” has the meaning provided in Section 6.12.

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Loan Party’s sales transactions involving credit card or debit
card purchases by customers using credit cards or debit cards issued by any
Credit Card Issuer.

“Credit Card Receivables” means, collectively, (a) all present and future rights
of the Borrower or a Guarantor to payment from any Credit Card Issuer or Credit
Card Processor arising from sales of goods or rendition of services to customers
who have purchased such goods or services using a credit or debit card and
(b) all present and future rights of the Borrower or a Guarantor to payment from
any Credit Card Issuer or Credit Card Processor in connection with the sale or
transfer of Accounts arising pursuant to the sale of goods or rendition of
services to customers who have purchased such goods or services using a credit
card or a debit card, including, but not limited to, all amounts at any time due
or to become due from any Credit Card Issuer or Credit Card Processor under the
Credit Card Agreements or otherwise, in each case above calculated net of
prevailing interchange charges.

“Credit Extensions” mean each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) the Agent and its Affiliates, (iii) each L/C Issuer,
(iv) the Arranger, (v) each holder of any Other Liabilities, and (vi) each
successor and permitted assign of each of the foregoing, and (b) collectively,
all of the foregoing, in each case, to the extent relating to the services
provided to, and obligations owing by or guaranteed by, the Loan Parties.

“Cure Date” has the meaning provided in Section 8.04.

“Currency Due” has the meaning provided in Section 10.24.

“Customer Credit Liabilities” means at any time, the aggregate remaining balance
at such time of (a) outstanding gift certificates and gift cards of the Loan
Parties entitling the holder thereof to use all or a portion of the certificate
or gift card to pay all or a portion of the purchase price for any Inventory,
and (b) outstanding merchandise credits of the Loan Parties.

“Customs Broker/Carrier Agreement” means an agreement in form and substance
reasonably satisfactory to the Agent among a Loan Party, a customs broker,
freight forwarder, consolidator, or carrier, and the Agent, in which the customs
broker, freight forwarder, consolidator, or carrier acknowledges that it has
control over and, among other things, holds the documents evidencing ownership
of the subject Inventory for the benefit of the Agent and agrees, upon notice
from the Agent (which notice shall be delivered only upon the occurrence and
during the continuance of an Event of Default), to hold and dispose of the
subject Inventory solely as directed by the Agent.

25

--------------------------------------------------------------------------------

 

“Daily LIBOR Rate” means, for any day, a rate per annum equal to the Adjusted
LIBOR Rate in effect on such day for deposits in Dollars for a one day period
(subject to any interest rate floor set forth in the definition of “Adjusted
LIBOR Rate”); provided, however, that upon at least three (3) Business Days
prior written notice to the Agent, and not more than once every 90 days, the
Borrower may (x) elect to substitute the Adjusted LIBOR Rate for a one week or
one month period for the Adjusted LIBOR Rate for a one day period for the
purpose of determining the Daily LIBOR Rate or (y), if the Borrower has already
made the election described in the foregoing clause (x), elect to substitute the
Adjusted LIBOR Rate in effect on such day for deposits in Dollars for a one day
period, a one week period, or a one month period for the purpose of determining
the Daily LIBOR Rate. For the avoidance of doubt, all Daily LIBOR Rate Loans
outstanding at any one time shall bear interest at the same Daily LIBOR Rate.

“Daily LIBOR Borrowing” means a Borrowing comprised of Daily LIBOR Rate Loans.

“Daily LIBOR Rate Loan” means a Committed Loan that bears interest at a rate
based on the Daily LIBOR Rate.

“DDA” means any checking, savings or other demand deposit account maintained by
any of the Loan Parties. All funds in each DDA shall be conclusively presumed to
be Collateral and proceeds of Collateral and the Agent and the Lenders shall
have no duty to inquire as to the source of the amounts on deposit in any DDA.

“Debtor Relief Laws” means each of (i) the Bankruptcy Code of the United States
and (ii) all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Requirement of Laws of the United
States from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate plus two percent (2%) per annum, and (b) otherwise,
when used with respect to Obligations, an interest rate equal to two percent
(2%) per annum in excess of the rate then applicable to such Obligation.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within one Business Day of
the date such Loans were required to be funded hereunder, or (ii) pay to the
Agent, the L/C Issuer, the Swing Line Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swing Line Loans) within one Business Day
of the date when due, (b) has notified the Company, the Agent, the L/C Issuer or
the Swing Line Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect,
(c) has failed, within three Business Days after written request by the Agent or
the Company, to confirm in writing to the Agent and the Company that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) has been deemed insolvent or
(iii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iv) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Equity Interest in that Lender or any
direct

26

--------------------------------------------------------------------------------

 

or indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Agent that a
Lender is a Defaulting Lender under any one or more of clauses (a) through
(d) above, and of the effective date of such status, shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.17(b)) as of the date established
therefor by the Agent in a written notice of such determination, which shall be
delivered by the Agent to the Company, the L/C Issuer, the Swing Line Lender and
each other Lender promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the target of any comprehensive Sanction.

“Disposition” or “Dispose” means with respect to any Property, any sale, sale
and leaseback, assignment, conveyance, transfer or other effectively complete
disposition thereof. The terms “Dispose” and “Disposed of” shall have
correlative meanings. For the avoidance of doubt, it is understood and agreed
that Holdings, the Borrower and any Restricted Subsidiary may, in the ordinary
course of business, grant non-exclusive licenses (or exclusive licenses within a
specific or defined field of use) to Intellectual Property owned or developed
by, or licensed to, such entity and that, for purposes of this Agreement and the
other Loan Documents, such licenses shall not constitute a “Disposition” of such
Intellectual Property; provided, that the terms of such licenses shall not
restrict the right of the Agent (x) to use such Intellectual Property in
connection with the conduct of a Liquidation without the payment of royalty or
other compensation or (y) other than with respect to any such exclusivity within
a specific or defined field of use, to dispose of such Intellectual Property
owned by such entity in connection with the conduct of a Liquidation or other
exercise of creditor remedies.

“Disqualified Institution” means (a) those banks, financial institutions and
other entities designated in writing by the Borrower to the Agent prior to the
Closing Date, in each case, together with their respective Affiliates, and
(b) any corporate competitors of the Borrower and its Restricted Subsidiaries
and the Affiliates of such corporate competitors (other than bona fide debt
funds or investors) designated in writing by the Borrower to the Agent prior to
the Closing Date. The Agent will make the list of Disqualified Institutions
available to any Lender upon request.

“Disqualified Stock” means any Equity Interest that (a) requires the payment of
any dividends (other than dividends payable solely in shares of Qualified
Stock), (b) matures or is mandatorily redeemable or subject to mandatory
repurchase or redemption or repurchase at the option of the holders thereof, in
each case in whole or in part and whether upon the occurrence of any event,
pursuant to a sinking fund obligation on a fixed date or otherwise (including as
the result of a failure to maintain or achieve any financial performance
standards), prior to the date that is 91 days after the final scheduled maturity
date of the Obligations (other than (i) upon Payment in Full of the Obligations
or (ii) if the issuer has the option to settle for Qualified Stock (and cash in
lieu of fractional shares thereof in de minimis amounts)) or (c) are convertible
or exchangeable, automatically or at the option of any holder thereof, into any
Indebtedness, Equity Interest or other assets other than Qualified Stock;
provided that if such Equity Interests are issued pursuant to a plan for the
benefit of Holdings, any Parent Company, the Parent, Holdings, the Borrower, or
any Restricted Subsidiary or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Stock solely because it may be
required to be repurchased by the Borrower or its Restricted Subsidiaries in
order to satisfy applicable statutory or regulatory obligations or as a result
of such employee’s termination, death or disability.

“Dollars” and “$” mean lawful money of the United States.

27

--------------------------------------------------------------------------------

 

“Domestic Subsidiary” means any direct or indirect Restricted Subsidiary
organized under the laws of United States, any state thereof or the District of
Columbia (excluding, for the avoidance of doubt, any Subsidiary organized under
the laws of Puerto Rico or any other territory) other than (i) a Domestic
Subsidiary of a Foreign Subsidiary that is a CFC or (ii) any CFC Holdco.

“Early Opt-in Election”   means the occurrence of:

(1)(a) a determination by the Agent or (b) a notification by the Required
Lenders to the Agent (with a copy to the Borrower) that the Required Lenders
have determined that U.S. dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
Section 3.03(b), are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace the LIBOR Rate, and

(2)(a) the election by the Agent or (b) the election by the Required Lenders to
declare that an Early Opt-in Election has occurred and the provision, as
applicable, by the Agent of written notice of such election to the Borrower and
the Lenders or by the Required Lenders of written notice of such election to the
Agent.

“Economic Sanctions Laws” means any and all laws, judgments, orders, executive
orders, decrees, ordinances, rules, regulations, statutes, case law or treaties
applicable to a Loan Party, its Subsidiaries or Affiliates relating to economic
sanctions and terrorism financing, including any applicable provisions of the
Trading with the Enemy Act (50 U.S.C. App. §§ 5(b) and 16, as amended), the
International Emergency Economic Powers Act, (50 U.S.C. §§ 1701-1706, as
amended) and Executive Order 13224 (effective September 24, 2001), as amended.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Credit Party or any of its Affiliates under
common control with such Credit Party; (b) a bank, insurance company, or company
engaged in the business of making commercial loans, which Person, together with
its Affiliates, has a combined capital and surplus in excess of $250,000,000;
(c) an Approved Fund; and (d) any other Person (other than a natural Person)
satisfying the requirements of Section 10.06(b) hereof; provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include a
Disqualified Institution (with respect to clause (a) of the definition thereof,
unless an Event of Default pursuant to Section 8.01(a) or (f) has occurred and
is continuing), a Permitted Investor, a Loan Party or any of their respective
Affiliates or Subsidiaries.

28

--------------------------------------------------------------------------------

 

“Eligible Cash on Hand” means cash or Cash Equivalents owned by the Loan
Parties, which are (a) available for use by the Loan Parties, without condition
or restriction, (b) free and clear of any pledge or other Lien (other than Liens
permitted pursuant to clauses (h), (v), (x), and (z) of Section 7.01 of this
Agreement), (c) subject to the first priority perfected security interest of
Agent (subject to Liens permitted pursuant to clauses (v), (x) and (z) of
Section 7.01 of this Agreement), (d) in a Qualified Account, and (e) for which
Agent shall have received evidence, in form and substance reasonably
satisfactory to Agent, of the amount of such cash or Cash Equivalents held in
such Qualified Account as of the applicable date of the calculation.

“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to satisfy such criteria at the time of such
determination: such Credit Card Receivable (i) has been earned by performance
and represents the bona fide amounts due to a Loan Party from a Credit Card
Issuer or Credit Card Processor, and in each case is originated in the ordinary
course of business of such Loan Party, and (ii) in each case is not ineligible
for inclusion in the calculation of the Borrowing Base, pursuant to any of
clauses (a) through (g) below. Without limiting the foregoing, to qualify as an
Eligible Credit Card Receivable, an Account shall indicate no Person other than
a Loan Party as payee or remittance party. In determining the amount to be so
included, the face amount of an Account shall be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that a Loan Party may be obligated to rebate to
a customer, a Credit Card Issuer or Credit Card Processor pursuant to the terms
of any agreement or understanding (written or oral)) and (ii) the aggregate
amount of all cash received in respect of such Account but not yet applied by
the Loan Parties to reduce the amount of such Credit Card Receivable. Except as
otherwise agreed by the Agent, any Credit Card Receivable included within any of
the following categories shall not constitute an Eligible Credit Card
Receivable:

(x)Credit Card Receivables which do not constitute an Account or a payment
intangible (as defined in the UCC);

(xi)Credit Card Receivables that have been unpaid for more than five
(5) Business Days from the date of sale (or such longer period(s) as may be
approved by the Agent in its Permitted Discretion);

(xii)Credit Card Receivables (i) that are not subject to a perfected
first-priority security interest in favor of the Agent (subject to Liens
permitted under Section 7.01 having priority by operation of applicable
Requirement of Law), for the benefit of itself and the other Credit Parties, or
(ii) with respect to which a Loan Party does not have good and valid title
thereto, free and clear of any Lien (other than Liens granted to the Agent
pursuant to the Security Documents, or to the Term Agent under the Term
Facility, or any Permitted Amendment or Refinancing of the foregoing and other
Liens having priority by operation of applicable Requirement of Law);

(xiii)Credit Card Receivables which are disputed, are with recourse, or with
respect to which a claim, counterclaim, offset or chargeback (other than
chargebacks in the ordinary course by the Credit Card Processors) has been
asserted (to the extent of such claim, counterclaim, offset or chargeback);

(xiv)Credit Card Receivables as to which a Credit Card Issuer or a Credit Card
Processor has the right under certain circumstances to require a Loan Party to
repurchase such Loan Party’s entire portfolio of Accounts from such Credit Card
Issuer or Credit Card Processor (it being acknowledged and understood that any
right of a Credit Card Issuer or Credit Card Processors to chargeback a Credit
Card Receivable shall not be deemed a right of such Credit Card Issuer or Credit
Card Processor to require a Loan Party to repurchase such Loan Party’s Accounts
under this clause (e));

29

--------------------------------------------------------------------------------

 

(xv)Credit Card Receivables due from a Credit Card Issuer or a Credit Card
Processor of the applicable credit card which is the subject of any bankruptcy
or insolvency proceedings; or

(xvi)Credit Card Receivables which the Agent determines in its Permitted
Discretion to be uncertain of collection or which do not meet such other
reasonable eligibility criteria for Credit Card Receivables as the Agent may
determine.

“Eligible In-Transit Inventory” means, as of any date of determination thereof,
without duplication of other Eligible Inventory, In-Transit Inventory:

(1)Which has been shipped from a foreign location for receipt by a Loan Party,
but which has not yet been delivered to such Loan Party, which In-Transit
Inventory has been in transit for sixty (60) days or less from the date of
shipment of such Inventory;

(2)For which the purchase order is in the legal name of a Loan Party and title
and risk of loss has passed to such Loan Party;

(3)For which each relevant freight carrier, freight forwarder, customs broker,
non-vessel owning common carrier or shipping company in possession of such
Inventory or documents related thereto shall have entered into a Customs
Broker/Carrier Agreement;

(4)Which is subject to an Acceptable Document of Title;

(5)Which is insured in accordance with the provisions of this Agreement and the
other Loan Documents (including, without limitation, marine cargo insurance);

(6)unless the Agent shall otherwise agree in its Permitted Discretion, for which
payment of the purchase price has been made by the applicable Loan Party or the
purchase price is supported by a Commercial Letter of Credit;

(7)which at all times is subject to Agent’s first-priority perfected security
interest; and

(8)Which otherwise would constitute Eligible Inventory;

provided that the Agent may, in its discretion, and upon notice to the Borrower,
exclude any particular Inventory from the definition of “Eligible In-Transit
Inventory” in the event the Agent determines in its Permitted Discretion that
such Inventory is subject to any Person’s right of reclamation, repudiation, or
stoppage in transit, which is (or is capable of being) senior to, or pari passu
with, the Lien of the Agent or may otherwise adversely impact the ability of the
Agent to realize upon such Inventory.

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, (i) Eligible In-Transit Inventory of the Loan Parties and
(ii) items of Inventory of a Loan Party that are finished goods, merchantable
and readily saleable to the public in the ordinary course of such Loan Party’s
business, in each case that is not excluded as ineligible for inclusion in the
calculation of the Borrowing Base by virtue of one or more of the criteria set
forth below. Except as otherwise agreed by the Agent, in its Permitted
Discretion, the following items of Inventory shall not be included in Eligible
Inventory:

(xvii)Inventory that is not solely owned by a Loan Party or a Loan Party does
not have good and valid title thereto free and clear of any Lien, including any
Inventory the subject of any retention of title arrangements (other than Liens
granted to the Agent pursuant to the Security Documents and to the Term Agent
under the Term Facility and Liens permitted by Section 7.01 having priority by
operation of applicable Requirements of Law or other Liens of record by
landlords permitted by Section 7.01 which have been subordinated to the Lien of
the Agent pursuant to a subordination agreement on terms reasonable satisfactory
to the Agent);

30

--------------------------------------------------------------------------------

 

(xviii)Inventory that is leased by or is on consignment to or by a Loan Party,
other than Inventory, not to exceed to $3,000,000 in value (valued at the lower
of cost or market) in the aggregate at any time, of the Loan Parties on
consignment to third parties and located at retail stores of such third parties,
provided, that (i) such Loan Party shall have delivered to the Agent a written
agreement relating to such Inventory between the Loan Party and such third party
(in form and substance reasonably satisfactory to the Agent), (ii) the Loan
Parties shall have taken such actions as are required by the UCC or other
applicable Requirements of Law to perfect, and maintain the first priority of,
their Liens and security interest in such Inventory, including filing such
financing statements and delivering proper notices to the applicable Persons
(including other secured parties of the third party consignee) as the Agent may
reasonably request, each in form and substance satisfactory to the Agent, (iii)
the Loan Parties shall have taken such actions as are required by the UCC or
other applicable Requirements of Law to assign such Liens and security interests
to the Agent, (iv) such Inventory shall be consigned by a Loan Party to a Person
who is not a Loan Party and (v) the Loan Parties shall have provided evidence
reasonably satisfactory to the Agent that clauses (i) through (iv) of the
foregoing proviso are satisfied;

(xix)Inventory (other than (i) Eligible In-Transit Inventory or (ii) Inventory
in-transit between the Loan Parties’ locations in the United States or in
storage trailers at Loan Parties’ locations in the United States) that is not
located in the United States of America (excluding territories or possessions of
the United States) or, if the Loan Parties have taken steps to create and
perfect a first priority Lien in such Inventory under the Requirements of Law of
Canada (and its provinces) and taken such other actions as may be reasonably
requested by Agent in connection therewith (including the receipt of customary
legal opinions), Canada at a location that is owned or leased by a Loan Party,
provided that notwithstanding the foregoing, Inventory in transit between such
owned or leased locations in the United States shall be deemed eligible if all
of the other eligibility criteria set forth in this definition are satisfied;

(xx)Inventory that is comprised of goods which (i) are damaged, defective, or
otherwise unmerchantable, (ii) are to be returned to the vendor, (iii) are
obsolete or slow moving, or custom items, work-in-process, or that constitute
samples, spare parts for equipment, promotional, marketing, labels, bags and
other packaging and shipping materials or supplies used or consumed in a Loan
Party’s business, (iv) are not in compliance in all material respects with all
standards imposed by any Governmental Authority having regulatory authority over
such Inventory, its use or sale, (v) are bill and hold goods, or (vi) are raw
materials;

(xxi)Inventory that is not subject to a perfected first-priority security
interest in favor of the Agent (subject to Liens permitted by Section 7.01 which
have priority by operation of applicable Requirements of Law);

(xxii)Inventory as to which casualty insurance in compliance with the provisions
of Section 6.07 hereof is not in effect;

(xxiii)Inventory that has been sold but not yet delivered or as to which a Loan
Party has accepted a deposit;

(xxiv)Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third party (x) from which any Loan
Party or any of its Subsidiaries has received notice of a dispute in respect of
any such agreement (but ineligibility shall be limited to the amount of such
dispute) or (y) which would require any consent of any third Person for the sale
or disposition of that Inventory (which consent has not been obtained) or the
payment of any monies to any third party upon such sale or other disposition; or

31

--------------------------------------------------------------------------------

 

(xxv)Inventory acquired in a Permitted Acquisition or which is not of the type
usually sold in the ordinary course of the Loan Parties’ business, unless and
until the Agent has completed or received (A) an appraisal of such Inventory
from appraisers reasonably satisfactory to the Agent and established Inventory
Reserves (if applicable) therefor, provided such Inventory is not otherwise
ineligible as a result of any of clauses (a) through (h) above, and (B) such
other due diligence as the Agent may reasonably require, all of the results of
the foregoing to be reasonably satisfactory to the Agent in its Permitted
Discretion; provided it is agreed that so long as the Agent has received
reasonable prior notice of such Permitted Acquisition and the Loan Parties
reasonably cooperate (and cause the Person being acquired to reasonably
cooperate) with the Agent, the Agent shall use reasonable best efforts to
complete such due diligence and related appraisal on or prior to the closing
date of such Permitted Acquisition.

“Eligible Trade Receivables” means Accounts arising from the sale of the Loan
Parties’ Inventory (other than those consisting of Credit Card Receivables) or
rendition of services that satisfy the following criteria at the time of
creation and meets the same at the time of such determination: such Account
(i) has been earned by performance and represents the bona fide amounts due to a
Loan Party from an account debtor, and in each case is originated in the
ordinary course of business of such Loan Party, and (ii) is not ineligible for
inclusion in the calculation of the Borrowing Base pursuant to any of clauses
(a) through (s) below. Without limiting the foregoing, to qualify as an Eligible
Trade Receivable, an Account shall indicate no Person other than a Loan Party as
payee or remittance party. In determining the amount to be so included, the face
amount of an Account shall be reduced by, without duplication, to the extent not
reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
shared advertising costs, price adjustments, finance charges or other allowances
(including any amount that a Loan Party may be obligated to rebate to a customer
pursuant to the terms of any agreement or understanding (written or oral)
(collectively, “Account Allowances”)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the Loan Parties to
reduce the amount of such Eligible Trade Receivable. Except as otherwise agreed
by the Agent, any Account included within any of the following categories shall
not constitute an Eligible Trade Receivable:

(xxvi)Accounts that are not evidenced by an invoice;

(xxvii)Accounts that have been outstanding for more than (x) sixty (60) days
(or, solely during the Accommodation Period and solely with respect to
Accommodation Account Debtors, ninety (90) days) from the due date or (y) ninety
(90) days (or, solely during the Accommodation Period and solely with respect to
Accommodation Account Debtors, one hundred twenty (120) days) past the invoice
date (or one hundred twenty (120) days (or, solely during the Accommodation
Period, one hundred fifty (150 days) past the invoice date for Accounts due from
those account debtors agreed to in writing by the Agent from time to time acting
in its Permitted Discretion);

(xxviii)Accounts due from any account debtor fifty percent (50%) or more of
whose Accounts are not eligible under clause (b), above.

(xxix)Except as set forth in the proviso hereto, all Accounts owed by an account
debtor and/or its Affiliates together exceed twenty percent (20%) (or any other
percentage now or hereafter established by the Agent for any particular account
debtor) of the amount of all Accounts at any one time (the “Concentration
Limit”) (but the portion of the Accounts not in excess of the applicable
percentage may be deemed Eligible Trade Receivables, in the Agent’s Permitted
Discretion), provided that the Concentration Limit for Accounts due from (x)
Nordstrom, Inc. and its Affiliates shall equal (1) seventy percent (70%) so long
as Nordstrom, Inc.’s credit rating and/or family rating is investment grade BBB-
or higher by S&P or Baa3 or higher by Moody’s or (2) otherwise, fifty percent
(50%), (y) each of Macy’s, Inc. and its Affiliates and Saks Inc. and its
Affiliates shall equal thirty-five percent (35%), respectively, during the
Accommodation Period, and (z) Neiman Marcus shall equal thirty percent (30%);
provided, further, that during the Accommodation Period, the Concentration Limit
shall not apply to Accounts due from Nordstrom, Inc. and its Affiliates so long
as Nordstrom, Inc.’s credit rating and/or family rating is investment grade BBB-
or higher by S&P or Baa3 or higher by Moody’s;

32

--------------------------------------------------------------------------------

 

(xxx)Accounts (i) that are not subject to a perfected first-priority security
interest in favor of the Agent (other than Liens permitted by Section 7.01 which
have priority by operation of applicable Requirements of Law), or (ii) with
respect to which a Loan Party does not have good and valid title thereto, free
and clear of any Lien (other than Liens granted to the Agent pursuant to the
Security Documents and Liens granted to the Term Agent under the Term Facility
and other Liens permitted by Section 7.01 which have priority by operation of
applicable Requirements of Law);

(xxxi)Accounts which are disputed or with respect to which a claim,
counterclaim, offset or chargeback has been asserted, but only to the extent of
such dispute, counterclaim, offset or chargeback;

(xxxii)Accounts which arise out of any sale (i) not made in the ordinary course
of business, or (ii) made on a basis other than upon credit terms usual to the
business of the Loan Parties;

(xxxiii)Accounts which are owed by any Affiliate or any employee of a Loan Party
(provided that this clause (h) shall not exclude any Account of any account
debtor solely on the basis that it is a portfolio company of the Sponsor);

(xxxiv)Accounts for which all consents, approvals or authorizations of, or
registrations or declarations with any Governmental Authority required to be
obtained, effected or given in connection with the performance of such Account
by the account debtor or in connection with the enforcement of such Account by
the Agent have been duly obtained, effected or given and are in full force and
effect;

(xxxv)Accounts due from an account debtor which is the subject of any bankruptcy
or insolvency proceeding, has had a trustee or receiver appointed for all or a
substantial part of its property, has made an assignment for the benefit of
creditors or has suspended its business;

(xxxvi)Accounts due from any Governmental Authority except to the extent that
the subject account debtor is the federal government of the United States of
America and the Loan Parties have complied with the Federal Assignment of Claims
Act of 1940 have been complied with;

(xxxvii)Accounts (i) owing from any Person that is also a supplier to, or
creditor of, a Loan Party or any of its Subsidiaries unless such Person has
waived any right of setoff in a manner reasonably acceptable to the Agent or
(ii) representing any manufacturer’s or supplier’s credits, discounts, incentive
plans or similar arrangements entitling a Loan Party or any of its Subsidiaries
to discounts on future purchase therefrom; provided, that the existence of any
Account Allowance as described above with respect to an Account shall not cause
the applicable account debtor to be a supplier to, or creditor of, a Loan Party
for the purposes of subclause (l)(i) above;

(xxxviii)Accounts arising out of sales on a bill-and-hold, guaranteed sale,
sale-or-return, sale on approval or consignment basis or subject to any right of
return;

(xxxix)Accounts owing from (i) any Embargoed Person, or (ii) any Person located
in a foreign jurisdiction other than Canada; provided, that up to $5,000,000 in
the aggregate of Accounts owing from Persons located in a foreign jurisdiction
other than Canada shall constitute Eligible Trade Receivables provided, that,
such Accounts would otherwise constitute Eligible Trade Receivables and such
Accounts are covered by credit insurance in form, substance and amount, and by
an insurer reasonably satisfactory to Agent;

(xl)Accounts evidenced by a promissory note or other instrument;

(xli)Accounts consisting of amounts due from vendors as rebates or allowances;

(xlii)Accounts which include extended payment terms (datings) beyond those
generally furnished in the ordinary course of business;

33

--------------------------------------------------------------------------------

 

(xliii)Accounts acquired in a Permitted Acquisition, unless and until the Agent
has (A) completed or received such due diligence as the Agent may require with
respect thereto, all of the results of the foregoing to be reasonably
satisfactory to the Agent and (B) Agent otherwise agrees that such Accounts
shall be deemed Eligible Trade Receivables; or

(xliv)Accounts which are not (i) billed and collected in the United States and
(ii) payable in Dollars.

“Embargoed Person” means any party that (i) is listed in any Sanctions related
list of designated Persons maintained by the U.S. Treasury Department’s Office
of Foreign Assets Control (“OFAC”), including the list of “Specially Designated
Nationals and Blocked Persons”, or the United States Department of State, the
United Nations Security Council, the European Union, or any EU member state,
(ii) resides, is organized or chartered, or has a place of business in a country
or territory that is the subject of OFAC comprehensive sanctions programs, (iii)
is subject to any Requirement of Law that would prohibit all or substantially
all financial or other transactions with that Person or would require that
assets of that Person that come into the possession of a third-party be blocked,
(iv) any agency, political subdivision or instrumentality of the government of a
country or territory that is the subject of OFAC comprehensive sanctions
programs, (v) any natural person ordinarily resident in a country or territory
that is the subject of OFAC comprehensive sanctions programs, or (vi) any Person
fifty percent (50%) or more owned directly, or indirectly, individually or in
the aggregate, by any of the above.

“Environmental Laws” means any and all applicable laws, rules, orders,
regulations, statutes, ordinances, codes or decrees (including, without
limitation, common law) of any international authority, foreign government, the
United States, or any state, provincial, local, municipal or other governmental
authority, regulating, relating to or imposing liability or standards of conduct
concerning protection of the environment, as has been, is now, or at any time
hereafter is, in effect.

“Environmental Liability” means any liability, claim, action, suit, judgment or
order under or relating to any Environmental Law for any damages, injunctive
relief, losses, fines, penalties, fees, expenses (including reasonable fees and
expenses of attorneys and consultants) or costs, whether contingent or
otherwise, including those arising from or relating to: (a) compliance or
non-compliance with any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Materials of Environmental
Concern, (c) exposure to any Materials of Environmental Concern, (d) the Release
of any Materials of Environmental Concern or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equipment” has the meaning set forth in the UCC or any other applicable
Requirement of Law.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation).

“Equity Issuance” means any issuance by the Parent of its Qualified Stock in a
public or private offering.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Loan Parties within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

34

--------------------------------------------------------------------------------

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Availability” means the difference, at any time of calculation, between
the Loan Cap and the Total Outstandings.

“Excluded DDA” means (i) any deposit account exclusively used for payroll or
employee benefits, and (ii) any deposit account which is a trust or fiduciary
account.

“Excluded Subsidiary” means (a) any Subsidiary that is not directly or
indirectly a wholly owned Subsidiary of the Parent, (b) any Immaterial
Subsidiary, (c) any Subsidiary that is prohibited by applicable Requirements of
Law or, to the extent mutually agreed the same would prevent the granting
thereof, Contractual Obligations that are in existence on the Closing Date or at
the time of acquisition of such Subsidiary and not entered into in contemplation
thereof from providing a Facility Guaranty or if providing a Facility Guaranty
by such Subsidiary would require governmental (including regulatory) consent,
approval, license or authorization (unless such consent, approval license or
authorization has been obtained), (d) any Foreign Subsidiary, (e) any
Unrestricted Subsidiary, (f) any Subsidiary that is a captive insurance company
and (g) any other Subsidiary with respect to which, in the reasonable judgment
of the Agent and the Borrower, the burden or cost or other consequences of
providing a Facility Guaranty shall be excessive in view of the benefits to be
obtained by the Credit Parties therefrom. For the avoidance of doubt, each
Excluded Subsidiary is a Non-Guarantor Subsidiary hereunder.

“Excluded Swap Obligations” means, with respect to any Guarantor, any obligation
(a “Swap Obligation”) to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, all or a portion of the
Guarantee Obligation of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee Obligation
with respect thereto) is or becomes illegal or unlawful under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason not to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to Section 2.8 of the Guarantee and Collateral Agreement) at the
time the Guarantee Obligation of such Guarantor or the grant of such security
interest would otherwise have become effective with respect to such related Swap
Obligation but for such Guarantor’s failure to constitute an “eligible contract
participant” under the Commodity Exchange Act or any such rule, regulation or
order at such time.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net or gross income (however
denominated), Taxes imposed on or measured by net or gross profits, franchise or
capital Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient’s being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, any
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender (or its assignor, if
any) acquires such interest in the Loan or Commitment (or designates a new
lending office) (other than pursuant to an assignment request by the Borrower
under Section 10.13) or (ii) such Lender changes its Lending Office, except in
each case to the extent that, pursuant to Section 3.01(a) or (c), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(e) and (d) any U.S. federal withholding Taxes
imposed pursuant to FATCA.

35

--------------------------------------------------------------------------------

 

“Extended Accommodation Period” means the period from the Third Amendment Date
through the date of delivery of the Compliance Certificate pursuant to Section
6.02(b) in connection with the Fiscal Quarter ended July 31, 2021.

“Extended Accommodation Period Compliance Event” means, solely during the
Extended Accommodation Period, that Excess Availability is less than (w) at any
time from the Third Amendment Date through and including September 5, 2020,
$15,000,000, (x) at any time during the period beginning September 6, 2020
through and including January 9, 2021, $10,000,000, (y) at any time during the
period beginning January 10, 2021 through and including January 31, 2021,
$12,500,000, and (z) at any time from February 1, 2021 until the end of the
Extended Accommodation Period, $15,000,000.  For purposes hereof, the occurrence
of an Extended Accommodation Period Compliance Event shall be deemed continuing
until Excess Availability has exceeded the amount set forth above for thirty
(30) consecutive days, in which case an Extended Accommodation Period Compliance
Event shall no longer be deemed to be continuing for purposes of this
Agreement.  The termination of an Extended Accommodation Period Compliance Event
as provided herein shall in no way limit, waive or delay the occurrence of a
subsequent Extended Accommodation Period Compliance Event in the event that the
conditions set forth in this definition again arise.

“Extended Accommodation Period Specified Contribution” has the meaning set forth
in Section 8.04(b).

“Facility Guaranty” means a guarantee of the Obligations made by any Person in
favor of the Agent and the other Credit Parties pursuant to the Security
Agreement or in such other form reasonably satisfactory to the Agent.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities in connection
with the implementation of such Sections of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Citizens
Bank on such day on such transactions as determined by the Agent.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Fee Letter” means the letter agreement, dated as of the date hereof, between
the Borrower and the Agent.

“Financed Capital Expenditures” shall mean Capital Expenditures made through
purchase money financing (other than from Credit Extensions or the Term Loans
hereunder) or Capital Lease transactions permitted hereunder.

36

--------------------------------------------------------------------------------

 

“Financial Covenant” means the covenant specified in Section 7.18(a) and/or
Section 7.18(b).

“Financial Performance Projections” means (i) the projected consolidated balance
sheets, statements of income, cash flows, and stockholder’s equity of the Parent
and its Subsidiaries, (ii) the projected Borrowing Base and (iii) Excess
Availability forecasts, in each case, prepared by management of the Parent and
in form and substance reasonably satisfactory to the Agent.

“Fiscal Month” means one of the three fiscal periods in a Fiscal Quarter each of
which is approximately one month in duration. There are 12 Fiscal Months in each
Fiscal Year.

“Fiscal Quarter” means one of the four 13-week, or, if applicable, 14-week
quarters in a Fiscal Year, with the first of such quarters beginning on the
first day of a Fiscal Year and ending on a Saturday of the thirteenth (or
fourteenth, if applicable) week in such quarter.

“Fiscal Year” means the fiscal year ending on the Saturday closest to January 31
in any calendar year.

“Flood Insurance Laws” means collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

“Foreign Lender” means any Recipient that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means any nation or government, any state, province or
other political subdivision thereof and any governmental entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and, as to any Lender, any securities exchange and any
self-regulatory organization (including the National Association of Insurance
Commissioners).

37

--------------------------------------------------------------------------------

 

“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a guarantee, reimbursement,
counterindemnity or similar obligation, in either case guaranteeing or by which
such Person becomes contingently liable for any Indebtedness, net worth, working
capital earnings, leases, dividends or other distributions upon the stock or
equity interests (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any Property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
Property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business, guarantees of operating leases in the ordinary course of business, and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets or any Investment
permitted under this Agreement. The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be such guaranteeing person’s maximum
reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Guarantor” means (i) the Parent, (ii) Holdings, (iii) Rebecca Taylor, Inc., a
New York corporation, Parker Holding, LLC, a Delaware limited liability company,
Parker Lifestyle, LLC, a Delaware limited liability company, and Rebecca Taylor
Retail Store, LLC, a New York limited liability company, and (iv) each
Subsidiary of the Parent that executes and delivers a Facility Guaranty pursuant
hereto; provided that no Excluded Subsidiary shall be required to be a Guarantor
hereunder.

“Hedge Agreements” means all interest rate swaps, caps or collar agreements or
similar arrangements entered into by the Borrower or its Subsidiaries providing
for protection against fluctuations in interest rates or currency exchange rates
or the exchange of nominal interest obligations or the price of commodities, raw
materials, utilities and energy, either generally or under specific
contingencies.

“Holdings” means Vince Intermediate Holding, LLC, a Delaware limited liability
company.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Immaterial Subsidiary” means, on any date, any Subsidiary of the Company that
(i) had less than 3% of consolidated assets and 3% of annual consolidated
revenues of the Parent, Holdings, the Borrower and its Restricted Subsidiaries
as reflected on the most recent financial statements delivered pursuant to
Section 6.01 prior to such date and (ii) (A) that is listed on the attached
Schedule 1.01(b) or (B) has been designated as such by the Borrower in a written
notice delivered to the Agent (other than, in either case, any such Subsidiary
as to which the Borrower has revoked such designation by written notice to the
Agent so long as such Subsidiary either provides a Facility Guaranty upon such
designation and complies with Section 6.11 or otherwise qualifies as an Excluded
Subsidiary hereunder); provided that no Subsidiary with Property of the type
included in the Borrowing Base may be designated as an Immaterial Subsidiary,
and provided further that at no time shall all Immaterial Subsidiaries so
designated by the Borrower have in the aggregate consolidated assets or annual
consolidated revenues (as reflected on the most recent financial statements
delivered pursuant to Section 6.01 prior to such time) in excess of 3% of
consolidated assets or annual consolidated revenues, respectively, of the
Parent, Holdings, the Borrower and its Restricted Subsidiaries.

38

--------------------------------------------------------------------------------

 

“Increase Effective Date” shall have the meaning provided therefor in
Section 2.15(d).

“Indebtedness” means, of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than
(i) trade payables, current accounts and similar obligations incurred in the
ordinary course of such Person’s business and not more than 90 days past due
(unless being contested in good faith by appropriate proceedings) and (ii)
earn-outs and other contingent payments in respect of acquisitions except to the
extent that the liability on account of any such earn-out or contingent payment
becomes fixed), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
Property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such Property, in which case only the lesser of the
amount of such obligation and the fair market value of such Property shall
constitute Indebtedness), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under acceptance, letter of credit or similar facilities, (g) all
obligations of such Person in respect of Disqualified Stock, except for
agreements with directors, officers and employees to acquire such Equity
Interest upon the death or termination of employment of such director, officer
or employee, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (f) above, other than
guarantees of operating leases in the ordinary course of business, and (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on Property (including, without
limitation, accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation (and
in the event such Person has not assumed or become liable for payment of such
obligation, only the lesser of the amount of such obligation and the fair market
value of such Property shall constitute Indebtedness. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such person
is liable therefore as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent” means pertaining to a condition of Insolvency.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, domain names, patents, trademarks, trade names,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Intercreditor Agreement” means (i) the Intercreditor Agreement, dated as of the
Closing Date, by and among the Agent and the Term Agent, as it may be amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the terms hereof and thereof or (ii) any other intercreditor
agreement among the Agent and any agent or trustee with respect to the Term
Facility or any Permitted Amendment or Refinancing thereof, as it may be
amended, amended and restated, supplemented or otherwise modified from time to
time in accordance with the terms hereof and thereof.

39

--------------------------------------------------------------------------------

 

“Interest Payment Date” means, (a) as to any Daily LIBOR Rate Loan, within five
days of the end of each Fiscal Month; (b) as to any LIBOR Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a LIBOR Rate Loan exceeds
three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates; and
(c) as to any Base Rate Loan (including a Swing Line Loan), the first Business
Day of each month and the Maturity Date.

“Interest Period” means as to each LIBOR Rate Loan, the period commencing on the
date such LIBOR Rate Loan is disbursed or Converted to or continued as a LIBOR
Rate Loan and ending on the date one week, two weeks, one month, two months,
three months or six months thereafter, as selected by the Borrower in a
Committed Loan Notice; provided that:

(1)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(2)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(3)no Interest Period shall extend beyond the Maturity Date.

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent Conversion or continuation of such Borrowing.

“In-Transit Inventory” means Inventory of a Loan Party which is in the
possession of a common carrier and is in transit from a foreign vendor of a Loan
Party to a location of a Loan Party in the United States or, if the Loan Parties
have taken steps to create and perfect a first priority Lien in such Inventory
under the Requirements of Law of Canada (and its provinces) and taken such other
actions as may be reasonably requested by Agent in connection therewith
(including the receipt of customary legal opinions), Canada.

“Inventory” has the meaning given that term in the UCC or other applicable
Requirement of Law, and shall also include, without limitation, all: (a) goods
which (i) are leased by a Person as lessor, (ii) are held by a Person for sale
or lease or to be furnished under a contract of service, (iii) are furnished by
a Person under a contract of service, or (iv) consist of raw materials, work in
process, or materials used or consumed in a business; (b) goods of said
description in transit; (c) goods of said description which are returned,
repossessed or rejected; and (d) packaging, advertising, and shipping materials
related to any of the foregoing.

“Inventory Reserves” means such reserves as may be established from time to time
by the Agent in its Permitted Discretion, without duplication of any other
Reserves or items that are otherwise addressed or excluded through eligibility
criteria or factored into the advance rates, to reflect the changes in the
determination of the saleability, at retail, of the Eligible Inventory or which
reflect such other factors as negatively affect the market value of the Eligible
Inventory.

“Investment” has the meaning given to such term in Section 7.02 hereof.

“IRS” means the United States Internal Revenue Service.

40

--------------------------------------------------------------------------------

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by an
L/C Issuer and the Borrower or in favor of an L/C Issuer and relating to any
such Letter of Credit.

“Joinder Agreement” means an agreement substantially in the form of Exhibit J.

“Judgment Currency” has the meaning given to such term in Section 10.24.

“Junior Indebtedness” has the meaning given to such term in Section 7.03(m).

“Landlord Lien State” means any state, province or territory in which a
landlord’s claim for rent has priority by operation of applicable Requirement of
Law over the Lien of the Agent in any of the Collateral.

“L/C Advance” means with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on or prior to the date required
to be reimbursed by the Borrower pursuant to Section 2.03(c)(i) or refinanced as
a Committed Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry thereof, or the increase of the amount
thereof.

“L/C Issuer” means (a) Citizens Bank, in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder and
(b) one other Lender selected by the Borrower with the consent of the Agent
(such consent not to be unreasonably withheld). Any L/C Issuer may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such L/C Issuer, in which case the term “L/C Issuer” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

“L/C Obligations” means, at any date of determination and without duplication,
the aggregate Stated Amount of all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts under Letters of Credit, including all L/C
Borrowings. For purposes of computing the amounts available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.07. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lease” means any agreement pursuant to which a Loan Party is entitled to the
use or occupancy of any real property for any period of time.

41

--------------------------------------------------------------------------------

 

“Lenders” means the Lenders having Commitments from time to time or at any time
and, unless the context requires otherwise, includes the Swing Line Lender. Any
Lender may, in its reasonable discretion, arrange for one or more Loans to be
made by Affiliates or branches of such Lender, in which case the term “Lender”
shall include any such Affiliate or branch with respect to Loans made by such
Affiliate or branch.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Agent.

“Letter of Credit” means each Banker’s Acceptance, each Standby Letter of Credit
and each Commercial Letter of Credit issued hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to $25,000,000 plus the amount
of any increase in the Aggregate Commitments made pursuant to Section 2.15
hereof. The Letter of Credit Sublimit is part of, and not in addition to, the
Aggregate Commitments. A permanent reduction of the Aggregate Commitments shall
not require a corresponding pro rata reduction in the Letter of Credit Sublimit;
provided, however, that if the Aggregate Commitments are reduced to an amount
less than the Letter of Credit Sublimit, then the Letter of Credit Sublimit
shall be reduced to an amount equal to (or, at Borrower’s option, less than) the
Aggregate Commitments.

“LIBOR Borrowing” means a Borrowing comprised of LIBOR Rate Loans.

“LIBOR Rate” means:

(xlv)for any Interest Period with respect to a LIBOR Rate Loan or Daily LIBOR
Rate Loan, the rate per annum (i) equal to the London Interbank Offered Rates
(“LIBOR”) administered by the ICE Benchmark Administration (or any Person that
takes over administration of such rate) for Dollar deposits for a duration equal
to or comparable to the duration of such Interest Period, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Agent from time to time)
at or about 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period; or, (ii) if such rate is not available at
such time for any reason, the rate per annum determined by the Agent to be the
rate at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the LIBOR Rate Loan being
made, continued or converted and with a term equivalent to such Interest Period
would be offered by Citizens Bank to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period, which
rate is approved by the Agent;

(xlvi)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR administered by the ICE Benchmark
Administration (or any Person that takes over administration of such rate) for
Dollar deposits with a term of one (1) month commencing such day that appears on
the relevant Bloomberg page (or such other commercially available source
providing such quotations as may be designated by the Agent from time to time)
at or about 11:00 a.m., London time on such day;

42

--------------------------------------------------------------------------------

 

(xlvii)if the LIBOR Rate shall be less than 1.00% per annum, such rate shall be
deemed 1.00% per annum for the purposes of this Agreement; and

(xlviii)the Agent does not warrant, nor accept responsibility, nor shall the
Agent have any liability with respect to the administration, submission or any
other matter related to the rates referred to in this definition of “LIBOR Rate”
or with respect to any comparable or successor rate thereto.

“LIBOR Rate Loan” means a Committed Loan that bears interest at a rate based on
the Adjusted LIBOR Rate, which, for the avoidance of doubt, does not include
Daily LIBOR Borrowings.

“Lien” means any mortgage, pledge, hypothecation, collateral assignment,
encumbrance, lien (statutory or other), charge or other security interest or any
other security agreement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing). For the
avoidance of doubt, it is understood and agreed that Holdings, the Borrower and
any of its Restricted Subsidiaries may, as part of their business, grant
non-exclusive licenses (or exclusive licenses within a specific or defined field
of use) to Intellectual Property owned or developed by, or licensed to, such
entity. For purposes of this Agreement and the other Loan Documents, such
licensing activity shall not constitute a “Lien” on such Intellectual Property;
provided, that the terms of such licenses shall not restrict the right of the
Agent (x) to use such Intellectual Property in connection with the conduct of a
Liquidation without the payment of royalty or other compensation or (y) other
than with respect to any such exclusivity within a specific or defined field of
use, to dispose of such Intellectual Property owned by such entity in connection
with the conduct of a Liquidation or other exercise of creditor remedies

“Limited Condition Acquisition” means any acquisition or other Investment
(including acquisitions subject to a letter of intent or purchase agreement),
the consummation of which is not conditioned on the availability of, or on
obtaining, third party financing and which is not a “sign and close”
transaction; provided that in the event the consummation of any such acquisition
or Investment shall not have occurred on or prior to the date that is 120 days
following the signing of the applicable Limited Condition Acquisition agreement,
such acquisition or Investment shall no longer constitute a Limited Condition
Acquisition for any purpose.

“Liquidation” means the exercise by the Agent of those rights and remedies
accorded to the Agent under the Loan Documents and applicable Requirements of
Laws as a creditor of the Loan Parties with respect to the realization on the
Collateral, including (after the occurrence and during the continuation of an
Event of Default) the conduct by the Loan Parties acting with the consent of the
Agent, of any public, private or “going-out-of-business”, “store closing” or
other similar sale or any other disposition of the Collateral for the purpose of
liquidating the Collateral. Derivations of the word “Liquidation” (such as
“Liquidate”) are used with like meaning in this Agreement.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Account” has the meaning assigned to such term in Section 2.11.

“Loan Cap” means, at any time of determination, the lesser of (a) the Aggregate
Commitments and (b) the Borrowing Base.

43

--------------------------------------------------------------------------------

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, the Third Amendment Fee Letter, all Borrowing Base Certificates, Request
for Credit Extensions, all Compliance Certificates, all Payment Conditions
Certificates, the Blocked Account Agreements, all Collateral Access Agreements,
all Credit Card Notifications, the Security Documents, any Facility Guaranty,
any Joinder Agreement, and the Intercreditor Agreement, each as amended and in
effect from time to time, and any and all other agreements, certificates,
notices, instruments and documents now or hereafter executed by any Loan Party
or Subsidiary of a Loan Party and delivered to the Agent or any Lender in
respect of the transactions contemplated by this Agreement.

“Loan Parties” means, collectively, the Borrower and the Guarantors. “Loan
Party” means any one of such Persons.

“London Banking Day” means any day on which dealings in dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Management Investors” means the directors, officers and other employees of the
Parent and its Subsidiaries.

“Material Adverse Effect” means a material adverse effect on (i) the operations,
business, properties, or financial condition of the Parent and its Subsidiaries,
taken as a whole; (ii) the validity or enforceability of the Loan Documents or
the material rights and remedies of the Agent and the Lenders thereunder, in
each case, taken as a whole; or (iii) the ability of the Loan Parties (taken as
a whole) to perform any of its obligations under the Loan Documents in a manner
that materially and adversely affects the Lenders.

“Material Contract” means, with respect to any Loan Party, any document or
agreement relating to or evidencing each contract to which such Person is a
party the termination of which would reasonably be expected to have a Material
Adverse Effect; provided that the term “Material Contract” does not include any
document or agreement relating to or evidencing Material Indebtedness.

“Material Indebtedness” means the Term Facility, the Subordinated Indebtedness
described in Section 7.03(n), and other Indebtedness (other than the
Obligations) of the Loan Parties in an aggregate principal amount exceeding
$15,000,000.

“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary.

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, polychlorinated
biphenyls, urea-formaldehyde insulation, asbestos, pollutants, contaminants,
radioactivity and any other substances that are defined as hazardous or toxic
under any Environmental Law, that are regulated pursuant to any Environmental
Law.

“Maturity Date” means the earlier of (a) August 21, 2023 and (b) the “Maturity
Date” under the Term Facility.

“Maximum Rate” has the meaning provided therefor in Section 10.09.

“Measurement Period” means, at any date of determination, the most recently
completed twelve Fiscal Months of the Borrower.

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

44

--------------------------------------------------------------------------------

 

“Mortgages” means any mortgage, deed of trust, hypothec or other similar
document made by any Loan Party in favor of, or for the benefit of, the Agent
for the benefit of the Secured Parties, in form and substance reasonably
satisfactory to the Agent and the Borrower (taking into account the law of the
jurisdiction in which such mortgage, deed of trust, hypothec or similar document
is to be recorded), as the same may be amended, supplemented or otherwise
modified from time to time.

“Most Recently Ended” means, with respect to any period, the most recently ended
period for which the financial statements required by Section 6.01(a),
Section 6.01(b) or Section 6.01(c), as applicable, have been delivered or
required to have been delivered.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Non-Consenting Lender” has the meaning provided therefor in Section 10.01(c).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Excluded Taxes” means (a) all Taxes imposed on or with respect to any
payment made by or on account of any obligation of any Loan Party under any Loan
Document other than Excluded Taxes and (b) Other Taxes.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower which is not a
Subsidiary Guarantor.

“Non-Recourse Debt” means Indebtedness (a) no default with respect to which
would permit (upon notice, lapse of time or both) any holder of any other
Indebtedness of the Parent, Holdings, the Borrower or any of its Restricted
Subsidiaries to declare a default on such other Indebtedness or cause the
payment thereof to be accelerated or payable prior to its stated maturity, and
(b) as to which the lenders or holders thereof have been notified in writing
that they will not have any recourse to the capital stock or assets of the
Parent, Holdings, the Borrower or any of its Restricted Subsidiaries (other than
the Equity Interests of an Unrestricted Subsidiary which is the issuer or a
guarantor or the direct or indirect parent of the issuer or guarantor of such
indebtedness).

“Non-U.S. Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
of the United States of America by the Borrower or any one or more of its
Subsidiaries primarily for the benefit of employees of the Borrower or such
Subsidiaries residing outside of the United States of America, which plan, fund
or other similar program provides, or results in, retirement income, a deferral
of income in contemplation of retirement or payments to be made upon termination
of employment, and which plan is not subject to ERISA or the Code.

“Note” means a Revolving Note or a Swing Line Note, as applicable.

45

--------------------------------------------------------------------------------

 

“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, and reasonable costs and expenses), liabilities, obligations,
covenants, indemnities, and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit (including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide cash collateral therefor), whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest, fees, and
reasonable costs and expenses and indemnities that accrue after the commencement
by or against any Loan Party or any Affiliate thereof of any proceeding under
any Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest, fees costs, expenses and indemnities are
allowed claims in such proceeding, and (b) any Other Liabilities; provided that
the Obligations shall exclude all Excluded Swap Obligations.

“OFAC” has the meaning set forth in the definition of “Embargoed Person”.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Liabilities” means any obligation on account of (a) any Cash Management
Services furnished to any of the Loan Parties or any of the Restricted
Subsidiaries and/or (b) any Bank Product furnished to any of the Loan Parties
and/or any of the Restricted Subsidiaries.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes imposed with respect
to an assignment (other than an assignment made pursuant to Section 10.13).

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the amount of the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
Loans occurring on such date; and (ii) with respect to any L/C Obligations on
any date, the amount of the aggregate outstanding amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

“Overadvance” means a Credit Extension to the extent that, immediately after the
making of such Credit Extension, the aggregate principal balance of all Credit
Extensions then outstanding exceeds the Loan Cap as then in effect.

“PA Specified Event of Default” means the occurrence of any Event of Default
described in Sections 8.01(a) (Non-Payment), 8.01(b) (but only insofar as such
an Event of Default arises from a breach of the provisions of Section 6.01(a)
(Annual Financial Statements), Section 6.01(b) (Quarterly Financial Statements),
Section 6.02(b) (Compliance Certificates), Section 6.12 (Cash Management) or
Section 6.02(c) (Borrowing Base Certificates)), 8.01(d) (Representations and
Warranties; but only insofar as such Event of Default arises from a material
misrepresentation contained in any Borrowing Base Certificate), or 8.01(f)
(Insolvency Proceedings, Etc.).

46

--------------------------------------------------------------------------------

 

“Parent” means Vince Holding Corp., a Delaware corporation.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning provided therefor in
Section 10.06(d)(ii).

“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment, that (i) no Event of Default exists or would
arise as a result of entering into such transaction or the making of such
payment, (ii) immediately after giving pro forma effect to such transaction or
payment and projected on a pro forma basis for the immediately succeeding six
(6) Fiscal Months following such transaction or payment, Excess Availability
shall be at least the greater of (x) 20% of the Loan Cap (without giving effect
to the Term Loan Reserve) and (y) $10,000,000 immediately after giving effect to
such transaction or payment and for each Fiscal Month during such projected six
month period and (iii) the Consolidated Fixed Charge Coverage Ratio for the Most
Recently Ended period of twelve months preceding such transaction or payment
shall be greater than or equal to 1.00 to 1.00 (after giving pro forma effect to
such transaction or payment as if such transaction or payment had been made as
of the first day of such period), provided that the provisions of this clause
(iii) shall not be applicable if Excess Availability, immediately after giving
pro forma effect to such transaction or payment and projected for the
immediately succeeding six (6) Fiscal Months following such transaction or
payment, is equal to at least the greater of (x) 25% of the Loan Cap (without
giving effect to the Term Loan Reserve) and (y) $12,500,000; and (iv) the
Borrower shall have delivered a Payment Conditions Certificate to the Agent
including a reasonably detailed calculation of such calculated Excess
Availability and, if applicable, Consolidated Fixed Charge Coverage Ratio.

“Payment in Full” means (a) the termination of the Aggregate Commitments and
(b) the payment in Dollars in full, in cash or immediately available funds of
all outstanding Obligations (excluding contingent indemnification obligations
for which a claim has not then been asserted) including, with respect to
(i) amounts available to be drawn under outstanding Letters of Credit (or
indemnities or other undertakings issued in respect of outstanding Letters of
Credit), the cancellation of such Letters of Credit or the Cash
Collateralization thereof or the delivery and provision of backstop letters of
credit in respect thereof and (ii) outstanding Obligations with respect to Bank
Products and Cash Management Services (or indemnities or other undertakings
issued pursuant thereto in respect of outstanding Bank Products and Cash
Management Services), the delivery or provision of cash collateral or backstop
letters of credit in respect thereof other than (x) unasserted contingent
indemnification Obligations, (y) any Obligations relating to Bank Products that,
at such time, are allowed by the applicable Bank Product provider to remain
outstanding without being required to be repaid or collateralized, and (z) any
Obligations relating to Cash Management Services that, at such time, are allowed
by the applicable provider of such Cash Management Services to remain
outstanding without being required to be repaid or collateralized. “Paid in
Full” shall have the correlative meaning.

“Payoff Indebtedness” means Indebtedness under (a) that certain Credit
Agreement, dated as of November 27, 2013, by and among Bank of America, N.A., as
the agent, the lenders party thereto, Vince, LLC as the “Borrower”, and the
other parties thereto, as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time until the date that is
immediately prior to the Closing Date and (b) that certain Term Loan Agreement,
dated as of November 27, 2013, among Vince, LLC and Vince Intermediate Holding,
LLC, each as “Borrowers”, Vince Holding Corp., as “Holdings”, Bank of America,
N.A., as the agent, the lenders party thereto, as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time until
the date that is immediately prior to the Closing Date.

“PBGC” means the Pension Benefit Guaranty Corporation.

47

--------------------------------------------------------------------------------

 

“PCAOB” means the Public Company Accounting Oversight Board.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
(or to which there is an obligation to contribute) by the Borrower and any ERISA
Affiliate and is either covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Code, and each such plan for
the five-year period immediately following the latest date on which the Borrower
or an ERISA Affiliate maintained, contributed to or had an obligation to
contribute to such plan.

“Permitted Acquisition” means (i) any acquisition (including, if applicable, in
the case of any Intellectual Property, by way of license) approved by the
Required Lenders or (ii) an Acquisition in which all of the following conditions
are satisfied:

(xlix)Such Acquisition shall have been approved by the Board of Directors of the
Person (or similar governing body if such Person is not a corporation) which is
the subject of such Acquisition and such Person shall not have announced that it
will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition shall violate applicable law;

(l)in the event the purchase price for the Acquisition exceeds $15,000,000,
(i) not less than five Business Days prior to the consummation of any such
Acquisition (or such shorter period of time the Agent may approve) the Agent
shall have received the then current drafts of the documentation to be executed
in connection with such Acquisition (with final copies of such documentation to
be delivered to the Agent promptly upon becoming available), including all
schedules and exhibits thereto, a quality of earnings report, and pro forma
financial statements, and (ii) the Agent shall have received notice of the
closing date for such Acquisition; provided that such notice shall be given
unless doing so would materially interfere with, or would cause materially
adverse economic consequences with respect to, the consummation of such
Acquisition;

(li)any Person or assets or division acquired is, at the time of such
Acquisition, and shall be in the same business or lines of business, or business
reasonably related, ancillary or complementary thereto, in which the Borrower
and/or its Subsidiaries are engaged as of the Closing Date;

(lii)[Reserved];

(liii)such Person shall have become a Restricted Subsidiary and, if such Person
shall be a wholly-owned Domestic Subsidiary (and not an Excluded Subsidiary), a
Guarantor and the provisions of Section 6.11 shall have been complied with to
the reasonable satisfaction of the Agent provided that, notwithstanding the
foregoing, the aggregate consideration expended in respect of Persons that shall
not become Guarantors or wholly owned Subsidiaries may not exceed $15,000,000;
and

(liv)The Loan Parties shall have satisfied the Payment Conditions (provided
that, solely in connection with Limited Condition Acquisitions the Payment
Conditions shall be tested as of the date the definitive agreements for such
Limited Condition Acquisition are entered into, and no PA Specified Event of
Default shall have occurred and be continuing at the time such Limited Condition
Acquisition is consummated).

“Permitted Amendment or Refinancing” shall mean, with respect to any Person, any
Amendment or Refinancing of any Indebtedness of such Person; provided that
(a) the principal amount (or accreted value, if applicable) thereof does not
exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so Amended or Refinanced except (i) by an amount equal to unpaid
accrued interest and premium (including tender premiums and make whole amounts),
thereon plus other reasonable and customary fees and expenses (including upfront
fees, original issue discount and defeasance costs) incurred in connection with
such Amendment or Refinancing and (ii) by an amount equal to any existing

48

--------------------------------------------------------------------------------

 

commitments unutilized thereunder, (b) other than with respect to a Permitted
Amendment or Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(c), the Indebtedness resulting from such Amendment or Refinancing
has a final maturity date equal to or later than the final maturity date of, and
has a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of, the Indebtedness being Amended or Refinanced,
(c) other than with respect to a Permitted Amendment or Refinancing in respect
of Indebtedness permitted pursuant to Sections 7.03(c), at the time thereof, no
Event of Default shall have occurred and be continuing, (d) if such Indebtedness
being Amended or Refinanced is Indebtedness permitted pursuant to
Section 7.03(d), 7.03(i), 7.03(m), 7.03(n), or 7.03(o), (i) to the extent such
Indebtedness being Amended or Refinanced is subordinated in right of payment or
in lien priority to the Obligations, the Indebtedness resulting from such
Amendment or Refinancing is subordinated in right of payment or in lien
priority, as applicable, to the Obligations on terms at least as favorable to
the Lenders as those contained in the documentation governing the Indebtedness
being Amended or Refinanced, (ii) the terms and conditions of any such Amended
or Refinanced Indebtedness under Section 7.03(m), or 7.03(o) shall be usual and
customary for high yield securities of the type issued, (iii) the other terms
and conditions (including, if applicable, as to collateral but excluding as to
subordination, pricing, premiums and optional prepayment or optional redemption
provisions) of any such Amended or Refinanced Indebtedness, taken as a whole,
are not materially less favorable to the Loan Parties or the Lenders than the
terms and conditions of the Indebtedness being Amended or Refinanced, taken as a
whole (provided that a certificate of a Responsible Officer delivered to the
Agent at least five Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirement shall be conclusive evidence that
such terms and conditions satisfy the requirements of clause (ii) and this
clause (iii) unless the Agent notifies the Borrower within such five Business
Day period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees)) and (iv) the obligors
(including any guarantors) in respect of the Indebtedness resulting from such
modification, refinancing, refunding, renewal, replacement or extension shall be
the same as the obligors (including any guarantors) of the Indebtedness being
Amended or Refinanced and (e) in the case of any Permitted Amendment or
Refinancing in respect of the Term Facility, (x) such Permitted Amendment or
Refinancing is secured only by all or any portion of the collateral securing the
Indebtedness being Amended or Refinanced and (y) and such Permitted Amendment or
Refinancing is subject to the Intercreditor Agreement and (f) in the case of any
Permitted Amendment or Refinancing that is guaranteed (including in respect of
the Term Facility), such Permitted Amendment or Refinancing is guaranteed only
by the Guarantors guaranteeing and secured only by all or any portion of the
collateral securing the Indebtedness being Amended or Refinanced. When used with
respect to any specified Indebtedness, “Permitted Amendment or Refinancing”
shall mean the Indebtedness incurred to effectuate a Permitted Amendment or
Refinancing of such specified Indebtedness.

“Permitted Discretion” means a determination made by the Agent, in the exercise
of its reasonable credit judgment from the viewpoint of an asset based lender,
exercised in good faith in accordance with customary business practices for
comparable asset based lending transactions.

“Permitted Encumbrances” has the meaning set forth in Section 7.01.

“Permitted Investors” means the collective reference to (i) the Sponsor and
Sponsor Affiliates, (ii) the Management Investors, (iii) any Permitted
Transferees of any of the foregoing Persons, and (iv) any ‘‘group’’ (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act
or any successor provision) of which any of the foregoing are members; provided
that in the case of such ‘‘group’’ and without giving effect to the existence of
such ‘‘group’’ or any other ‘‘group,’’ such Persons specified in clauses (i),
(ii) or (iii) above, collectively, have beneficial ownership, directly or
indirectly, of more than 50% of the total voting power of the voting stock of
Holdings held by such ‘‘group,” and provided further, that, in no event shall
the Sponsor own a lesser percentage of voting stock than any other Person or
group referred to in clauses (ii), (iii) and (iv).

49

--------------------------------------------------------------------------------

 

“Permitted Overadvance” means an Overadvance made by the Agent to the Borrower,
in its discretion, which:

(lv)is made to maintain, protect or preserve the Collateral and/or the Credit
Parties’ rights under the Loan Documents or which is otherwise for the benefit
of the Credit Parties; or

(lvi)is made to enhance the likelihood of, or to maximize the amount of,
repayment of any Obligation;

(lvii)is made to pay any other amount chargeable to any Loan Party hereunder;
and

(lviii)together with all other Permitted Overadvances then outstanding, shall
not (i) exceed five percent (5%) of the Borrowing Base at any time or
(ii) unless a Liquidation is occurring, remain outstanding for more than
forty-five (45) consecutive Business Days, unless in each case, the Required
Lenders otherwise agree.

provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of Section 2.03 regarding the Lenders’ obligations with respect to
Letters of Credit or Section 2.04 regarding the Lenders’ obligations with
respect to Swing Line Loans, or (ii) result in any claim or liability against
the Agent (regardless of the amount of any Overadvance) for Unintentional
Overadvances, and such Unintentional Overadvances shall not reduce the amount of
Permitted Overadvances allowed hereunder, and further provided that in no event
shall the Agent make an Overadvance, if after giving effect thereto, the
principal amount of the Credit Extensions would exceed the Aggregate Commitments
(as in effect prior to any termination of the Commitments pursuant to
Section 2.06 hereof).

“Permitted Seller Note” means a promissory note containing subordination and
other related provisions reasonably acceptable to the Agent, representing
Indebtedness of the Borrower or any of its Subsidiaries incurred in connection
with any acquisition permitted under Section 7.02(f) and payable to the seller
in connection therewith.

“Permitted Store Closings” means (a) store closures and related dispositions
which do not exceed (i) in any Fiscal Year of the Borrower and its Subsidiaries,
the greater of five (5) stores and 10% of the total number of stores in
existence on the first day of such Fiscal Year (net of new store openings), and
(b) the related Inventory is disposed of at such stores in accordance with
liquidation agreements and with professional liquidators acceptable to the
Agent.

“Permitted Transferee” means (a) in the case of the Sponsor, (i) any Sponsor
Affiliate, (ii) any managing director, general partner, limited partner,
director, officer or employee of the Sponsor or any Sponsor Affiliate
(collectively, the “Sponsor Associates”), (iii) the heirs, executors,
administrators, testamentary trustees, legatees or beneficiaries of any Sponsor
Associate and (iv) any trust, the beneficiaries of which, or a corporation or
partnership, the stockholders or partners of which, include only a Sponsor
Associate, his or her spouse, parents, siblings, members of his or her immediate
family (including adopted children and step children) and/or direct lineal
descendants; and (b) in the case of any Management Investor, (i) his or her
executor, administrator, testamentary trustee, legatee or beneficiaries,
(ii) his or her spouse, parents, siblings, members of his or her immediate
family (including adopted children and step children) and/or direct lineal
descendants or (iii) a trust, the beneficiaries of which, or a corporation or
partnership, the stockholders or partners of which, include only a Management
Investor and his or her spouse, parents, siblings, members of his or her
immediate family (including adopted children) and/or direct lineal descendants.

“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, limited partnership, Governmental Authority or other entity.

50

--------------------------------------------------------------------------------

 

“Plan” means at a relevant time, any employee benefit plan within the meaning of
Section 3(3) of ERISA and in respect of which the Parent, Holdings, the Borrower
or any of its Restricted Subsidiaries is (or, if such plan were terminated at
such time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“Platform” has the meaning specified in Section 6.02.

“Pledged Securities” has the meaning set forth in the Security Agreement.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Account” means any investment or deposit account maintained by a Loan
Party with the Agent or specifically and solely used for purposes of holding
such Eligible Cash On Hand and which account is subject to a deposit account
control agreement reasonably acceptable to the Agent.

“Qualified Stock” means any Equity Interests that are not Disqualified Stock.

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

“Recipient” means the Agent, any Lender, the L/C Issuer or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
hereunder.

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of the Borrowers or any Subsidiary Guarantor.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Borrower and its Subsidiaries as prescribed
by the Securities Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure or facility.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Reports” has the meaning provided in Section 9.16(c).

51

--------------------------------------------------------------------------------

 

“Representations and Warranties Certificate” means a certificate in the form of
Exhibit G.

“Request for Credit Extension” means (a) with respect to a Borrowing, Conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, at least two
(2) Lenders (or one (1) Lender to the extent that there is only one (1) Lender)
holding more than 50% of the Aggregate Commitments or, if the Commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated, Lenders holding in the aggregate more than 50%
of the Total Outstandings (with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Lender for purposes of this definition); provided
that the Commitment of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Requirement of Law” means as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reserves” means all Inventory Reserves and Availability Reserves. The Agent
shall have the right, at any time and from time to time after the Closing Date
in its Permitted Discretion to establish or modify Reserves upon three
(3) Business Days prior written notice to the Borrower (during which period the
Agent shall be available to discuss any such proposed Reserve with the Borrower
and the Borrower may take such action as may be required so that the event,
condition or matter that is the basis for such Reserve no longer exists, in a
manner and to the extent reasonably satisfactory to the Agent), provided that no
such prior notice shall be required for (1) changes to any Availability Reserves
resulting solely by virtue of mathematical calculations of the amount of the
Reserve in accordance with the methodology of calculation previously utilized
(such as, but not limited to, rent and Customer Credit Liabilities), or (2) if a
Specified Event of Default has occurred and is continuing; provided further that
all such Reserves (including the amount of such Reserve) shall bear a reasonable
relationship to the circumstances, conditions, events or contingencies that are
the basis for such Reserve. Notwithstanding anything herein to the contrary,
Reserves shall not duplicate eligibility criteria contained in the definition of
Eligible Credit Card Receivables, Eligible In-Transit Inventory, Eligible
Inventory, Eligible Trade Receivables or reserves criteria deducted in computing
the Appraised Value of Eligible Inventory. In the event the circumstances,
conditions, events or contingencies underlying any such Reserve cease to exist
or the liability that is the basis for any such Reserve has been reduced, such
Reserve shall be rescinded or reduced by an amount as determined in the Agent’s
Permitted Discretion.

“Responsible Officer” means the chief executive officer, president, chief
financial officer (or similar title), chief operating officer, controller or
treasurer (or similar title) of the Parent, Holdings or the Borrower, as
applicable, or (with respect to Section 6.03) any Restricted Subsidiary and,
with respect to financial matters, the chief financial officer (or similar
title) or treasurer (or similar title) of the Parent, Holdings or the Borrower,
as applicable.

“Restricted Payment” has the meaning given to such term in Section 7.06 hereof.

“Restricted Subsidiary” means any Subsidiary of the Borrower which is not an
Unrestricted Subsidiary.

52

--------------------------------------------------------------------------------

 

“Retail DDA” means a DDA of any Loan Party used solely in the operation of a
store location.

“Revolving Note” means the promissory note of the Borrower substantially in the
form of Exhibit B-1, payable to the order of each Lender, evidencing the
Committed Loans made by such Lender from time to time.

“S&P” means Standard & Poor’s Ratings Services, a subsidiary of The McGraw-Hill
Companies, Inc. and any successor to the rating agency business thereof.

“Sanction(s)” means any economic sanctions administered or enforced by any
Governmental Authority of the United States, Canada or the European Union
(including, without limitation, OFAC, the United States Department of State,
Foreign Affairs and International Trade Canada or the Department of Public
Safety Canada or Her Majesty’s Treasury).

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” has the meaning set forth in the Security Agreement.

“Securities Account” has the meaning provided in Section 8-501 of the UCC.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

“Security Agreement” means the Guarantee and Collateral Agreement dated as of
the Closing Date among the Loan Parties and the Agent.

“Security Documents” means the Security Agreement, the Blocked Account
Agreements, the Mortgages, the Intercreditor Agreement, the Credit Card
Notifications and each other security agreement or other instrument or document
executed and delivered to the Agent pursuant to this Agreement or any other Loan
Document granting a Lien to secure any of the Obligations.

“Settlement Date” has the meaning provided in Section 2.14(a).

“Shared Services Agreement” means the Shared Services Agreement, dated as of
November 27, 2013, between the Borrower and Kellwood, LLC.

“Single Employer Plan” means any Pension Plan, but excluding any Multiemployer
Plan.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Solvent” means with respect to any Person, as of any date of determination,
(a) on a going concern basis the amount of the “fair value” of the assets of
such Person will, as of such date, exceed the amount of all “liabilities of such
Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal, state, provincial,
territorial, municipal, local and foreign laws governing determinations of the
insolvency of debtors, (b) the present fair saleable value of the assets of

53

--------------------------------------------------------------------------------

 

such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
insufficient amount of capital with which to conduct its business, (d) such
Person will be able to pay its debts as they mature, and (e) such Person is not
“insolvent” within the meaning of Section 101(32) of the Bankruptcy Code. For
purposes of this definition, (i) “debt” means liability on a “claim”,
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured and (iii) except as otherwise provided by
applicable law, the amount of “contingent liabilities” at any time shall be the
amount thereof which, in light of all the facts and circumstances existing at
such time, can reasonably be expected to become actual or matured liabilities.

“Specified Contribution” has the meaning set forth in Section 8.04(a).

“Specified Event of Default” means the occurrence of any Event of Default
described in any of Sections 8.01(a) (Non-Payment), 8.01(b) (but only insofar as
such an Event of Default arises from a breach of the provisions of Section
6.01(a) (Annual Financial Statements), Section 6.01(b) (Quarterly Financial
Statements), Section 6.02(b) (Compliance Certificates), Section 6.12 (Cash
Management), Section 7.18 (Financial Covenant), Section 6.02(c) (Borrowing Base
Certificates), or Section 6.22 (Accommodation Period Reporting Obligations),
8.01(d) (Representations and Warranties; but only insofar as such Event of
Default arises from a material misrepresentation contained in any Borrowing Base
Certificate), or 8.01(f) (Insolvency Proceedings, Etc.).

“Specified Transaction” means (a) any Investment that results in a Person
becoming a Restricted Subsidiary or an Unrestricted Subsidiary, any Permitted
Acquisition or any Disposition that results in a Restricted Subsidiary ceasing
to be a Subsidiary of the Borrower, any Investment constituting an acquisition
of assets constituting a business unit, line of business or division of another
Person or any Disposition of a business unit, line of business or division of
the Borrower or a Restricted Subsidiary, any designation of a Subsidiary as a
Restricted Subsidiary or Unrestricted Subsidiary, in each case whether by
merger, consolidation, amalgamation or otherwise or (b) any incurrence or
repayment of Indebtedness (other than Indebtedness incurred or repaid under any
revolving credit facility or line of credit) and any Restricted Payment that by
the terms of this Agreement requires such test to be calculated on a “pro forma
basis” or after giving “pro forma effect.”

“Sponsor” means Sun Capital Partners V, L.P. and any Controlled Affiliates
thereof (but excluding any portfolio companies of the foregoing).

“Sponsor Affiliate” means the collective reference to any entities (other than a
portfolio company) controlled directly or indirectly by the Sponsor.

“Spot Rate” for a currency means the rate determined by the Agent or the L/C
Issuer, as applicable, to be the rate quoted by the Person acting in such
capacity as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Agent or the
L/C Issuer may obtain such spot rate from another financial institution
designated by the Agent or the L/C Issuer if the Person acting in such capacity
does not have as of the date of determination a spot buying rate for any such
currency.

54

--------------------------------------------------------------------------------

 

“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, (c) supports the payment of insurance premiums for
reasonably necessary casualty insurance carried by any of the Loan Parties, or
(d) supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business.

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Agent is subject with respect to the
Adjusted LIBOR Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBOR
Rate Loans and Daily LIBOR Rate Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior Payment in Full of the Obligations and which is
in form and on terms reasonably satisfactory to the Agent.

“Subordination Provisions” has the meaning set forth in Section 8.01(l).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company, unlimited liability company or other business entity
of which a majority of the shares of Equity Interests having ordinary voting
power for the election of directors or other governing body are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Loan
Parties.

“Subsidiary Guarantors” means each Subsidiary of the Borrower that is a
Guarantor hereunder.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Citizens Bank in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit A-2.

“Swing Line Note” means the promissory note of the Borrower substantially in the
form of Exhibit B-2, payable to the order of the Swing Line Lender, evidencing
the Swing Line Loans made by the Swing Line Lender.

55

--------------------------------------------------------------------------------

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Commitments. The Swing Line Sublimit is part of, and not in addition to,
the Commitments. A permanent reduction of the Commitments shall not require a
corresponding pro rata reduction in the Swing Line Sublimit; provided, however,
that if the Commitments are reduced to an amount less than the Swing Line
Sublimit, then the Swing Line Sublimit shall be reduced to an amount equal to
(or, at Borrower’s option, less than) the Commitments.

“Tax Credit” means a credit against, relief or remission for, or repayment of,
any Taxes.

“Tax Deduction” means a deduction or withholding from a payment under any Loan
Document for and on account of any taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments and all interest, penalties or similar
liabilities with respect thereto.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other similar
fees or charges in the nature of a tax, levy, et cetera, imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Tax Receivable Agreement” means that certain Tax Receivable Agreement by and
among the Parent, the stockholders of the Parent party thereto and Sun Cardinal
LLC, as stockholder representative, as amended, modified or supplemented from
time to time not in violation of this Agreement.

“Term Agent” means Crystal Financial LLC, in its capacity as administrative
agent under the Term Facility, and any successor thereto.

“Term Facility” means the term loan financing facility, in an amount not to
exceed $27,500,000, evidenced by the Term Loan Agreement and the other Term Loan
Documents.

“Term Loan Borrowing Base” means the “Borrowing Base” as defined in the Term
Loan Agreement, as in effect on the date hereof.

“Term Loan Reserve” means, at any time, an amount equal to the greater of (a) $0
and (b) the amount, if any, by which the outstanding principal amount of the
Term Loans exceeds the sum of:

(i) the face amount of Eligible Trade Receivables of the Loan Parties multiplied
by 5%; plus

(ii) the face amount of Eligible Credit Card Receivables of the Loan Parties
multiplied by 10%; plus

(iii) 5% multiplied by the Appraised Value of Eligible Inventory of the Loan
Parties multiplied by the cost of such Eligible Inventory; plus

(iv) 72.5% (50% from the Third Amendment Date until the date that Term Agent
receives an updated appraisal of the Borrower Intellectual Property (as defined
in the Term Loan Agreement)) multiplied by the Appraised Value (pursuant to
clause (ii) of such term as defined in the Term Loan Agreement) of the Eligible
Intellectual Property (as defined in the Term Loan Agreement).

The Loan Parties hereby agree that the Agent is permitted to maintain the Term
Loan Reserve, as and when required under the Intercreditor Agreement.

56

--------------------------------------------------------------------------------

 

“Term Loan Agreement” means that certain Credit Agreement dated as of the
Closing Date among the Borrower, as borrower, Holdings, as a guarantor, Parent,
as a guarantor, Term Agent, as administrative agent, the lenders party thereto
and the other agents, arrangers and bookrunners identified therein, and any
Permitted Amendment or Refinancing thereof, in each case, as the same may be
amended, restated, replaced, modified or supplemented from time to time in
accordance with the terms thereof and the terms of this Agreement and the
Intercreditor Agreement.

“Term Loan Documents” means the Term Loan Agreement, the other “Loan Documents”
under and as defined in the Term Loan Agreement, and each other agreement,
instrument or document executed or delivered pursuant to or in connection with
the Term Loan Agreement, as the same may be amended, restated, replaced,
modified or supplemented from time to time in accordance with the terms thereof
and the terms of this Agreement and the Intercreditor Agreement.

“Term Loan Borrowing Base Certificate” means the “Term Borrowing Base
Certificate” as defined in the Term Loan Agreement, as in effect on the date
hereof.

“Term Loans” means “Loans” as defined in the Term Loan Agreement.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Termination Date” means the earliest to occur of (i) the Maturity Date, (ii)
the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VIII, or (iii) the termination of the
Commitments in accordance with the provisions of Section 2.06 hereof.

“Third Amendment Date” means June 8, 2020.

“Third Amendment Fee Letter” means each Fee Letter by and between the Borrower
and the Agent, dated as of the Third Amendment Date.

“Total Outstandings” means, without duplication, the aggregate Outstanding
Amount of all Loans and all L/C Obligations.

“Trading with the Enemy Act” has the meaning set forth in Section 10.19.

“Trigger Amount” means the greater of (x) fifteen percent (15%) of the Loan Cap
in effect on such date (without giving effect to the Term Loan Reserve) and (y)
$6,000,000.  Notwithstanding the foregoing, during the Accommodation Period, the
Trigger Amount shall be deemed to not be exceeded so long as an Extended
Accommodation Period Compliance Event has not occurred and is continuing.

“Type” means a Loan’s character as a Base Rate Loan, a LIBOR Rate Loan, or a
Daily LIBOR Rate Loan.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the New York; provided, however, that if a term is
defined in Article 9 of the Uniform Commercial Code differently than in another
Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Uniform Commercial Code” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection or availability of such
remedy, as the case may be.

57

--------------------------------------------------------------------------------

 

“UCP 600” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unintentional Overadvance” means an Overadvance which, to the Agent’s
knowledge, did not constitute a Overadvance when made but which has become a
Overadvance resulting from changed circumstances beyond the control of the
Credit Parties, including, without limitation, a reduction in the Appraised
Value of property or assets included in the Borrowing Base or misrepresentation
by any of the Loan Parties.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (i) any Subsidiary of the Borrower designated as
such and listed on Schedule 4.01 on the Closing Date and (ii) any Subsidiary of
the Borrower that is designated by a resolution of the Board of Directors of the
Borrower as an Unrestricted Subsidiary, but only to the extent that, in the case
of each of clauses (i) and (ii), such Subsidiary: (a) has no Indebtedness other
than Non-Recourse Debt; (b) is not party to any agreement, contract, arrangement
or understanding with the Borrower or any Restricted Subsidiary unless the terms
of any such agreement, contract, arrangement or understanding are no less
favorable to the Borrower or such Restricted Subsidiary than those that might be
obtained at the time from Persons who are not Affiliates of the Borrower; (c) is
a Person with respect to which neither the Borrower nor any of the Restricted
Subsidiaries has any direct or indirect obligation (x) to subscribe for
additional Equity Interest or warrants, options or other rights to acquire
Equity Interests or (y) to maintain or preserve such Person’s financial
condition or to cause such Person to achieve any specified levels of operating
results; (d) has not guaranteed or otherwise provided credit support at the time
of such designation for any Indebtedness of the Borrower or any of its
Restricted Subsidiaries; (e) does not hold any assets constituting ABL Priority
Collateral or otherwise of the type included in the Borrowing Base; and (f) to
the extent requested by the Agent, such Subsidiary shall have entered into an
agreement with the Agent, in form and substance reasonably satisfactory to the
Agent, allowing the use of the assets and other property (including any
intellectual property) of such Subsidiary as may be necessary or desirable for
the Liquidation of the ABL Priority Collateral or such other assets without
payment of royalty or other compensation (unless, in the case of any such the
assets and other property (including any intellectual property) being
transferred to such Subsidiary in accordance with this Agreement, prior to any
such transfer, the Borrower shall have delivered to the Agent an updated
Borrowing Base Certificate eliminating the ABL Priority Collateral subject to
such assets and other property (including any intellectual property) necessary
or desirable for the Liquidation of the ABL Priority Collateral from the
calculation of the Borrowing Base and, after giving effect thereto, no Event of
Default or Overadvance shall exists).  If, at any time, any Unrestricted
Subsidiary would fail to meet the foregoing requirements as an Unrestricted
Subsidiary, it shall thereafter cease to be an Unrestricted Subsidiary for
purposes hereof. Subject to the foregoing, the Board of Directors of the
Borrower may at any time designate any Unrestricted Subsidiary to be a
Restricted Subsidiary or any Restricted Subsidiary to be an Unrestricted
Subsidiary; provided that (i) such designation shall only be permitted if no
Default or Event of Default would be in existence following such designation and
the Loan Parties would be in compliance with Section 7.18 on the date of such
designation after giving pro forma effect to such designation, (ii) any
designation of an Unrestricted Subsidiary as a Restricted Subsidiary shall be
deemed to be an incurrence of Indebtedness by a Restricted Subsidiary of any
outstanding Indebtedness of such Unrestricted Subsidiary and (iii) any
designation of a Restricted Subsidiary as an Unrestricted Subsidiary shall be
deemed to be an Investment in an Unrestricted Subsidiary and shall reduce
amounts available for Investments in Unrestricted Subsidiaries permitted by
Section 7.02 in an amount equal to the fair market value of the Subsidiary so
designated; provided that the Borrower may subsequently redesignate any such
Unrestricted Subsidiary as a Restricted Subsidiary so long as the

58

--------------------------------------------------------------------------------

 

Borrower does not subsequently re-designate such Restricted Subsidiary as an
Unrestricted Subsidiary for a period of the succeeding four Fiscal
Quarters.  Notwithstanding anything contained herein to the contrary, no
Subsidiary of the Borrower shall be designated as an Unrestricted Subsidiary
during the Extended Accommodation Period.

“Updated 2020 Appraisal/Exam” means (x) the updated inventory appraisal, in form
and substance satisfactory to the Agent, for which the Agent agreed not to
engage an appraiser before October 1, 2020 (or such later date as determined by
the Agent in its sole discretion) and (y) the updated field examination, for
which the Agent agreed not to engage an examiner before September 7, 2020 (or
such later date as determined by the Agent in its sole discretion).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (i) the sum of the
products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (ii) the then outstanding principal
amount of such Indebtedness; provided, that for purposes of determining the
Weighted Average Life to Maturity of any Indebtedness that is being Amended or
Refinanced (the “Applicable Indebtedness”), the effects of any amortization of
or prepayments made on such Applicable Indebtedness prior to the date of the
applicable Amendment or Refinancing shall be disregarded.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Notwithstanding anything to the contrary herein or in any other Loan Document,
any reference to a defined term as defined in the Term Loan Agreement or any
other Term Loan Document shall refer to the definition of such term as in effect
on the date hereof, except with respect to any amendment or modification thereto
permitted under the Intercreditor Agreement or otherwise consented by the Agent
and, if applicable, the Lenders or Required Lenders party hereto.

SECTION 1.2    Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(i)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors

59

--------------------------------------------------------------------------------

 

and permitted assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(ii)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(iii)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.3    Accounting Terms.

(i)Generally. All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statement, except
as otherwise specifically prescribed herein.

(ii)Changes in GAAP. (i) If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided that,
until so amended, (x) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (y) upon request, the
Borrower shall provide to the Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

(1)Notwithstanding any other provision contained herein, the effects of FASB 842
shall be disregarded for all purposes under this Agreement.

(2)Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used here shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to Statement of Financial Accounting Standards 141R or ASC 805 (or
any other financial accounting standard having a similar result or effect).

SECTION 1.4    [Reserved]

60

--------------------------------------------------------------------------------

 

SECTION 1.5    Rounding.

Any financial ratios required to be maintained by the Loan Parties pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to two places more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

SECTION 1.6    Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

SECTION 1.7    Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the maximum amount available to be drawn under such Letter
of Credit as in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the maximum stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum amount available to be drawn under such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

SECTION 1.8    Currency Equivalents Generally.

(i)For purposes of determining compliance with Sections 7.02 and 7.03 with
respect to any amount of Indebtedness or Investment in a currency other than
Dollars, no Default shall be deemed to have occurred solely as a result of
changes in rates of currency exchange occurring after the time such Indebtedness
or Investment is incurred (so long as such Indebtedness or Investment, at the
time incurred, made or acquired, was permitted hereunder); provided that, for
the avoidance of doubt, the below provisions of Section 1.09 shall otherwise
apply to such Sections, including with respect to determining whether any
Investment or Indebtedness may be incurred or made at any time under such
Sections.

(ii)For purposes of determining the Consolidated Fixed Charge Coverage Ratio,
amounts denominated in a currency other than Dollars will be converted to
Dollars at the currency exchange rates used in preparing the Borrower’s
financial statements corresponding to the test period with respect to the
applicable date of determination and will, in the case of Indebtedness, reflect
the currency translation effects, determined in accordance with GAAP, of Hedge
Agreements permitted hereunder for currency exchange risks with respect to the
applicable currency in effect on the date of determination of the Dollar
equivalent of such Indebtedness; provided that, notwithstanding anything to the
contrary herein, Loans and L/C Obligations denominated in a currency other than
Dollars will be converted to Dollars at the Spot Rate.

SECTION 1.9    Pro Forma Basis.

(i)Notwithstanding anything to the contrary herein, the Consolidated Fixed
Charge Coverage Ratio shall be calculated in the manner prescribed by this
Section 1.09.

(ii)For purposes of calculating the Consolidated Fixed Charge Coverage Ratio,
Specified Transactions (and the incurrence or repayment of any Indebtedness in
connection therewith) that have been made (i) during the applicable period and
(ii) subsequent to such period and prior to or simultaneously with the event for
which the calculation of any such ratio is made shall be calculated on a pro
forma basis assuming that all such Specified Transactions (and any increase or
decrease in Consolidated EBITDA and the component financial definitions used
therein attributable to any Specified Transaction) had occurred on the first day
of the applicable period. If since the beginning of any applicable period any

61

--------------------------------------------------------------------------------

 

Person that subsequently became a Restricted Subsidiary or was merged,
amalgamated or consolidated with or into Holdings, the Borrower or any of its
Restricted Subsidiaries since the beginning of such period shall have made any
Specified Transaction that would have required adjustment pursuant to this
Section 1.09, then the Consolidated Fixed Charge Coverage Ratio shall be
calculated to give pro forma effect thereto in accordance with this
Section 1.09.

(iii)Whenever pro forma effect is to be given to a Specified Transaction, the
pro forma calculations shall be made in good faith by a Responsible Officer of
the Borrower and include, for the avoidance of doubt, the amount of cost savings
and synergies projected by the Borrower in good faith to be reasonably
anticipated to be realizable within 12 months after the closing date of such
Specified Transaction (provided that to the extent any such operational changes
are not associated with a transaction, such changes shall be limited to those
for which all steps have been taken for realizing such savings and are factually
supportable, reasonably identifiable and supported by an officer’s certificate
delivered to the Agent) (calculated on a pro forma basis as though such cost
savings and synergies had been realized on the first day of such period as if
such cost savings and synergies were realized during the entirety of such
period) relating to such Specified Transaction, net of the amount of actual
benefits realized during such period from such actions; provided that any
increase in Consolidated EBITDA as a result of cost savings and synergies shall
be subject to the limitations set forth in the definition of Consolidated
EBITDA.

(iv)In the event that the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness included in the
calculations of the Consolidated Fixed Charge Coverage Ratio, as the case may be
(in each case, other than Indebtedness incurred or repaid under any revolving
credit facility in the ordinary course of business for working capital
purposes), (i) during the applicable period and (ii) subsequent to the end of
the applicable period and prior to or simultaneously with the event for which
the calculation of any such ratio is made, then the Consolidated Fixed Charge
Coverage Ratio shall be calculated giving pro forma effect to such incurrence or
repayment of Indebtedness, to the extent required, as if the same had occurred
on the last day of the applicable period.

SECTION 1.10    LIBOR Notification.

The interest rate on LIBOR Rate Loans is determined by reference to the LIBOR
Rate, which is derived from the London interbank offered rate.  The London
interbank offered rate is intended to represent the rate at which contributing
banks may obtain short-term borrowings from each other in the London interbank
market.  In July 2017, the U.K. Financial Conduct Authority announced that,
after the end of 2021, it would no longer persuade or compel contributing banks
to make rate submissions to the ICE Benchmark Administration (together with any
successor to the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA
setting the London interbank offered rate.  As a result, it is possible that, in
the future, the London interbank offered rate may become unavailable or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on LIBOR Rate Loans.  In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate.  In the event that the London interbank offered rate is no longer
available or in certain other circumstances as set forth in Section 3.03, an
alternative rate of interest may be selected and implemented in accordance with
the mechanism contained in such Section.  The Agent will notify the Borrower,
pursuant to Section 3.03 in advance of any change to the reference rate upon
which the interest rate on LIBOR Rate Loans is based.  However, the Agent does
not warrant or accept responsibility for, nor shall the Agent have any liability
with respect to, the administration, submission or any other matter related to
the rates in the definition of “LIBOR Rate” or with respect to any comparable or
successor rate thereto or replacement rate thereof, including, without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate, as it may or may not be adjusted
pursuant to Section 3.03, will be similar to, or produce the same value or
economic equivalence of, the LIBOR Rate or have the same volume or liquidity as
did the London interbank offered rate prior to its discontinuance or
unavailability.

62

--------------------------------------------------------------------------------

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

SECTION 2.1    Committed Loans.

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make Committed Loans to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate principal amount
not to exceed at any time outstanding the lesser of (x) the amount of the
Commitment of such Lender, and (y) such Lender’s Applicable Percentage of the
Borrowing Base; subject in each case to the following limitations:

(i)after giving effect to any Committed Borrowing, the Total Outstandings shall
not exceed the Loan Cap;

(ii)after giving effect to any Committed Borrowing, the aggregate Outstanding
Amount of the Committed Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans made to
the Borrower shall not exceed the Commitment of such Lender, and

(iii)The Outstanding Amount of all L/C Obligations shall not at any time exceed
the Letter of Credit Sublimit.

Within the limits of the Commitment for each Lender, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.01,
prepay under Section 2.05, and reborrow under this Section 2.01.

SECTION 2.2    Borrowings, Conversions and Continuations of Committed Loans.

(i)Committed Loans (other than Swing Line Loans) may be Base Rate Loans, LIBOR
Rate Loans, or Daily LIBOR Rate Loans as the Borrower may request subject to and
in accordance with this Section 2.02. All Swing Line Loans shall be only Base
Rate Loans. All Committed Loans shall be made in Dollars.

(ii)Subject to the other provisions of this Section 2.02, Committed Borrowings
of more than one Type may be incurred at the same time. Each Committed
Borrowing, each Conversion of Committed Loans from one Type to the other, and
each continuation of LIBOR Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Agent, which may be given by telephone. Each such
notice must be received by the Agent not later than (i) 1:00 p.m. three Business
Days prior to the requested date of any Borrowing of, Conversion to or
continuation of LIBOR Rate Loans or of any Conversion of LIBOR Rate Loans to
Base Rate Loans or Daily LIBOR Rate Loans, and (ii) 3:00 p.m. on the requested
date of any Borrowing of Base Rate Loans or Daily LIBOR Rate Loans.  Each
telephonic notice by the Borrower pursuant to this Section 2.02(b) must be
confirmed promptly by delivery to the Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each Borrowing of, Conversion to or continuation of LIBOR Rate Loans shall be in
a principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or Conversion to Base Rate Loans or Daily LIBOR Rate Loans shall be in such
minimum amounts as the Agent may require. Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Committed Borrowing, a Conversion of Committed Loans from one Type to the other,
or a continuation of LIBOR Rate Loans, (ii) the requested date of the Borrowing,
Conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans to be borrowed, Converted or
continued, (iv) the Type of Committed

63

--------------------------------------------------------------------------------

 

Loans to be borrowed or to which existing Committed Loans are to be Converted,
and (v) if applicable, the duration of the Interest Period with respect thereto.
If the Borrower fails to specify a Type of Committed Loan in a Committed Loan
Notice or if the Borrower fails to give a timely notice requesting a Conversion
or continuation, then the applicable Committed Loans shall be made as, or
Converted to, Daily LIBOR Rate Loans (unless the Borrower has elected to borrow
as Base Rate Loans in lieu of Daily LIBOR Rate Loans pursuant to subclause (y)
of the last sentence of this clause (b)). Any such automatic Conversion to Daily
LIBOR Rate Loans or Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable LIBOR Rate Loans.
If the Borrower requests a Borrowing of, Conversion to, or continuation of LIBOR
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.
Notwithstanding anything to the contrary herein, (x) a Swing Line Loan may not
be Converted to a LIBOR Rate Loan and (y) at no time may Base Rate Loans and
Daily LIBOR Rate Loans be outstanding at the same time, rather the Borrower must
choose to borrow, continue, or convert such Committed Borrowings into one or the
other of such Type or into LIBOR Rate Loans.

(iii)Following receipt of a Committed Loan Notice, the Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Committed Loans, and if no timely notice of a Conversion or continuation is
provided by the Borrower, the Agent shall notify each Lender of the details of
any automatic Conversion to Base Rate Loans described in Section 2.02(b). In the
case of a Committed Borrowing, each Lender shall make the amount of its
Committed Loan available to the Agent in immediately available funds at the
Agent’s Office not later than 4:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01) the Agent shall make all funds so received available to
the Borrower in like funds as received by the Agent either by (i) crediting the
account of the Borrower on the books of Citizens Bank with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Agent by the
Borrower; provided, however, that if, on the date the Committed Loan Notice with
respect to such Borrowing is given by the Borrower, there are L/C Borrowings
outstanding with respect to the Borrower, then the proceeds of such Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings, and
second, shall be made available to the Borrower as provided above.

(iv)To the extent not paid by the Borrower when due (after taking into
consideration any grace period), the Agent, without the request of the Borrower,
may advance any interest, fee, service charge (including direct wire fees),
expenses, or other payment to which any Credit Party is entitled from the Loan
Parties pursuant hereto or any other Loan Document and may charge the same to
the Loan Account notwithstanding that an Overadvance may result thereby;
provided, that the Agent may not charge amounts owing in respect of Other
Liabilities to the Loan Account to the extent an Overadvance may result thereby.
The Agent shall advise the Borrower of any such advance or charge promptly after
the making thereof. Such action on the part of the Agent shall not constitute a
waiver of the Agent’s rights and the Borrower’s obligations under
Section 2.05(c). Any amount which is added to the principal balance of the Loan
Account as provided in this Section 2.02(d) shall bear interest at the interest
rate then and thereafter applicable to Base Rate Loans.

(v)Except as otherwise provided herein, a LIBOR Rate Loan may be continued or
converted only on the last day of an Interest Period for such LIBOR Rate Loan.
During the existence of any Event of Default, (i) no Loans may be requested as,
converted to or continued as LIBOR Rate Loans and (ii) no Loans may be requested
as, converted to or continued as Daily LIBOR Rate Loans without the consent of
the Required Lenders.

64

--------------------------------------------------------------------------------

 

(vi)The Agent shall promptly notify the Borrower and the Lenders of the interest
rate applicable to any Interest Period for LIBOR Rate Loans upon determination
of such interest rate. At any time that Base Rate Loans are outstanding, the
Agent shall notify the Borrower and the Lenders of any change in Citizens Bank’s
“prime rate” used in determining the Base Rate promptly following the public
announcement of such change.

(vii)After giving effect to all Committed Borrowings, all Conversions of
Committed Loans from one Type to another in accordance with the terms hereof,
and all continuations of Committed Loans as the same Type, there shall not be
more than six (6) Interest Periods with respect to LIBOR Rate Loans in effect
unless otherwise agreed to between the Agent and the Borrower with respect to
all Committed Loans.

(viii)The Agent, the Lenders, the Swing Line Lender and the L/C Issuer shall
have no obligation to make any Loan or to provide any Letter of Credit if an
Overadvance would result. The Agent may, in its discretion, make Permitted
Overadvances to the Borrower without the consent of any of the Borrower, the
Lenders, the Swing Line Lender and the L/C Issuer and the Borrower and each
Lender and L/C Issuer shall be bound thereby. Any Permitted Overadvance may
constitute a Swing Line Loan. A Permitted Overadvance is for the account of the
Borrower and shall constitute a Base Rate Loan and an Obligation and shall be
repaid by the Borrower in accordance with the provisions of Section 2.05(c). The
making of any such Permitted Overadvance on any one occasion shall not obligate
the Agent or any Lender to make or permit any Permitted Overadvance on any other
occasion or to permit such Permitted Overadvances to remain outstanding. The
making by the Agent of a Permitted Overadvance shall not modify or abrogate any
of the provisions of Section 2.03 regarding the Lenders’ obligations to purchase
participations with respect to Letter of Credits issued for the Borrower or of
Section 2.04 regarding the Lenders’ obligations to purchase participations with
respect to Swing Line Loans. The Agent shall have no liability for, and no Loan
Party or Credit Party shall have the right to, or shall, bring any claim of any
kind whatsoever against the Agent with respect to Unintentional Overadvances
regardless of the amount of any such Overadvances.

SECTION 2.3    Letters of Credit.

(i)The Letter of Credit Commitment.

(1)Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit in Dollars for the account of the Borrower or a Restricted Subsidiary,
and to amend or extend Letters of Credit previously issued by it, in accordance
with Section 2.03(b) below, and (2) to honor drawings under the Letters of
Credit; and (B) the applicable Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrower or Restricted Subsidiary and
any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Outstandings shall
not exceed the Loan Cap, (y) the aggregate Outstanding Amount of the Committed
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the applicable Letter of Credit Sublimit. Each request by the Borrower
for the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to

65

--------------------------------------------------------------------------------

 

obtain Letters of Credit shall be fully revolving, and accordingly the Borrower
may, during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
and from and after the Closing Date shall be subject to and governed by the
terms and conditions hereof.

(2)The L/C Issuer shall not issue any Letter of Credit, if:

a.subject to Section 2.03(b)(iii), the expiry date of such requested Standby
Letter of Credit would occur more than twelve months after the date of issuance
or last extension (or such other period as may be acceptable to the Agent and
the L/C Issuer), unless the Required Lenders have approved such expiry date; or

b.the expiry date of such requested Commercial Letter of Credit would occur more
than one (1) year after the date of issuance (or such other period as may be
acceptable to the Agent and the L/C Issuer), unless the Required Lenders have
approved such expiry date; or

c.the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless either such Letter of Credit is Cash
Collateralized on or prior to the date of issuance of such Letter of Credit or,
with respect to an Auto-Extension Letter of Credit, on or prior to the date of
any extension of such Letter of Credit which would extend the expiry date
thereof to a date beyond the Letter of Credit Expiration Date (or, in each case,
such later date as to which the Agent may agree) or all the Lenders have
approved such expiry date; or

d.any order, judgment or decree of any Governmental Authority or arbitrator
having binding powers shall by its terms purport to enjoin or restrain the L/C
Issuer from issuing such Letter of Credit, or any Requirement of Law applicable
to the L/C Issuer or any request or directive (whether or not having the force
of law) from any Governmental Authority with jurisdiction over the L/C Issuer
shall prohibit, or request that the L/C Issuer refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it (for which the L/C Issuer is not otherwise compensated);

e.the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally or any Requirement of
Law binding upon the L/C Issuer;

f.such Letter of Credit is to be denominated in a currency other than Dollars,
except as may be approved by the Agent and the L/C Issuer, each in their sole
discretion;

g.the L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency;

h.such Letter of Credit contains any provisions for automatic reinstatement of
the Stated Amount after any drawing thereunder; or

66

--------------------------------------------------------------------------------

 

i.any Lender is at that time a Defaulting Lender, unless (i) after giving effect
to the requested issuance, there would exist no Fronting Exposure (in the good
faith determination of the L/C Issuer) or (ii) the L/C Issuer has entered into
arrangements, including the delivery of Cash Collateral, satisfactory to the L/C
Issuer (in its good faith determination) with the Borrower or such Lender to
eliminate the L/C Issuer’s actual or potential Fronting Exposure (after giving
effect to Section 2.16(a)(iv)) with respect to the Defaulting Lender arising
from either the Letter of Credit then proposed to be issued or that Letter of
Credit and all other L/C Obligations as to which the L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion.

(3)The L/C Issuer shall be under no obligation to amend any Letter of Credit if
the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof or if the beneficiary of such
Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(4)The L/C Issuer shall act on behalf of the Lenders with respect to any Letters
of Credit issued by it and the documents associated therewith, and the L/C
Issuer shall have all of the benefits and immunities (A) provided to the Agent
in Article IX with respect to any acts taken or omissions suffered by the L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

(ii)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(1)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of the Borrower and the Borrower. Such
Letter of Credit Application may be sent by facsimile, hand delivered, or
transmitted by electronic communication (if arrangements for doing so have been
approved by the L/C Issuer). Such Letter of Credit Application must be received
by the L/C Issuer and the Agent not later than 1:00 p.m. at least three Business
Days (or such other date and time as the Agent and the L/C Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the Borrower or Restricted Subsidiary for whose account
the Letter of Credit is being issued, and (H) such other matters as the L/C
Issuer may reasonably require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the L/C Issuer (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may reasonably require. Additionally, the Borrower
shall furnish to the L/C Issuer and the Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Agent may reasonably
require.

67

--------------------------------------------------------------------------------

 

(2)Subject to the provisions of Section 2.02(b)(iv) hereof, promptly after
receipt of any Letter of Credit Application, the L/C Issuer will confirm with
the Agent (by telephone or in writing) that the Agent has received a copy of
such Letter of Credit Application from the Borrower and, if not, the L/C Issuer
will provide the Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied or unless the L/C Issuer would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit under the terms hereof (by reason of the provisions of
Section 2.03(a)(ii) or otherwise), then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower or enter into the applicable amendment, as the
case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance or amendment of each
Letter of Credit, each Lender having a Commitment to the Borrower shall be
deemed to (without any further action), and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer, without recourse or
warranty, a risk participation in such Letter of Credit in an amount equal to
the product of such Lender’s Applicable Percentage times the Stated Amount of
such Letter of Credit. Upon any change in the Commitments under this Agreement,
it is hereby agreed that with respect to all L/C Obligations, there shall be an
automatic adjustment to the participations hereby created to reflect the new
Applicable Percentages of the assigning and assignee Lenders.

(3)If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a
Standby Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such
Standby Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Standby Letter of Credit is issued.
Unless otherwise directed by the L/C Issuer, the Borrower shall not be required
to make a specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Standby Letter of Credit at any time to an expiry date not later than the
Letter of Credit Expiration Date; provided, however, that the L/C Issuer shall
not permit any such extension if (A) the L/C Issuer has determined that it would
not be permitted, or would have no obligation, at such time to issue such
Standby Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of Section 2.03(a)(ii) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is five Business Days before the Non-Extension Notice Date
(1) from the Agent that the Required Lenders have elected not to permit such
extension or (2) from the Agent, any Lender or the Borrower that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied, and
in each such case directing the L/C Issuer not to permit such extension.

(4)Any L/C Issuer (other than Citizens Bank or any of its Affiliates) shall
notify the Agent in writing on each Business Day of all Letters of Credit issued
on the prior Business Day by such L/C Issuer, provided that (A) until the Agent
advises any such L/C Issuer that the provisions of Section 4.02 are not
satisfied, or (B) the aggregate amount of the Letters of Credit issued in any
such week exceeds such amount as shall be agreed by the Agent and the L/C
Issuer, such L/C Issuer shall be required to so notify the Agent in

68

--------------------------------------------------------------------------------

 

writing only once each week of the Letters of Credit issued by such L/C Issuer
during the immediately preceding week as well as the daily amounts outstanding
for the prior week, such notice to be furnished on such day of the week as the
Agent and such L/C Issuer may agree. The L/C Issuer will also deliver
(contemporaneously with the notification set forth in the first sentence hereof)
to the Borrower and the Agent a true and complete copy of such Letter of Credit
or amendment.

(5)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Agent a true
and complete copy of such Letter of Credit or amendment.

(iii)Drawings and Reimbursements; Funding of Participations.

(1)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Agent thereof; provided, however, that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the L/C Issuer and the Lenders with respect to any such payment. Not later than
1:00 p.m. on the second Business Day immediately following the day that the
Borrower receives notice from the L/C Issuer of a drawing under a Letter of
Credit to be reimbursed in Dollars (each such date, an “Honor Date”), the
Borrower shall reimburse the L/C Issuer through the Agent in an amount equal to
the amount of such drawing and in the applicable currency, together with all
interest accruing on such amount from the date of such drawing. If any Borrower
fails to so reimburse the L/C Issuer by such time, the Agent shall promptly
notify each applicable Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Lender’s Applicable
Percentage thereof. In such event, the Borrower shall be deemed to have
requested a Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, subject to the amount of the unutilized
portion of the Loan Cap and the conditions set forth in Section 4.02 (other than
the delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or
the Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(2)Each applicable Lender shall upon any notice from the Agent pursuant to
Section 2.03(c)(i) make funds available to the Agent (and the Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer, in
Dollars, at the Agent’s Office for Dollar-denominated payments in an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each such Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Agent shall remit the funds so received to the L/C
Issuer in Dollars.

(3)With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate for Base Rate Loans. In such event, each Lender’s payment to
the Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii)
shall be deemed payment in respect of its participation in such L/C Borrowing
and shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.03.

69

--------------------------------------------------------------------------------

 

(4)Until each applicable Lender funds its Committed Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Applicable Percentage
of such amount shall be solely for the account of the L/C Issuer.

(5)Each Lender’s obligation to make Committed Loans or L/C Advances to reimburse
the L/C Issuer for amounts drawn under Letters of Credit, as contemplated by
this Section 2.03(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the L/C
Issuer, any Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default or Event of Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(6)If any Lender fails to make available to the Agent for the account of the L/C
Issuer any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(ii),
then, without limiting the other provisions of this Agreement, the L/C Issuer
shall be entitled to recover from such Lender (acting through the Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation plus any administrative, processing or similar
fees customarily charged by the L/C Issuer in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of the L/C Issuer submitted to any Lender
(through the Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

(iv)Repayment of Participations.

(1)At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender its L/C Advance in respect of such
payment in accordance with Section 2.03(c), if the L/C Issuer, or the Agent for
the account of the L/C Issuer, receives any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the Agent
pursuant to Section 2.03(g)), the L/C Issuer shall distribute any payment it
receives to the Agent and the Agent will distribute to such Lender its
Applicable Percentage thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s L/C Advance
was outstanding) in Dollars and in the same funds as those received by the
Agent.

(2)If any payment received by the L/C Issuer or by Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each applicable
Lender shall pay to the Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Agent,

70

--------------------------------------------------------------------------------

 

plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under this clause
shall survive the Payment in Full of the Obligations and the termination of this
Agreement.

(v)Obligations Absolute. Subject to the limitations set forth below, the
obligation of the Borrower to reimburse the L/C Issuer for each drawing under
each Letter of Credit and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

(1)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(2)the existence of any claim, counterclaim, setoff, defense or other right that
any Borrower or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(3)any draft, demand, certificate or other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such Letter of Credit;

(4)waiver by the L/C Issuer of any requirement that exists for the L/C Issuer’s
protection and not the protection of the Borrower or any waiver by the L/C
Issuer which does not in fact materially prejudice the Borrower;

(5)honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;

(6)any payment made by the L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(7)any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law or any Bail-In Action;

(8)any other circumstance or happening whatsoever, whether or not similar to any
of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any of its
Subsidiaries; or

(9)the fact that any Default or Event of Default shall have occurred and be
continuing.

71

--------------------------------------------------------------------------------

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
non-compliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(vi)Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable to any Loan Party or
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence,
bad faith or willful misconduct; (iii) any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit or any error in interpretation of
technical terms; (iv) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document, or (v) for any action, neglect or omission under or in
connection with any Letter of Credit or Issuer Documents, including, without
limitation, the issuance or amendment of any Letter of Credit, the failure to
issue or amend any Letter of Credit, or the honoring or dishonoring of any
demand under any Letter of Credit, and such action or neglect or omission will
be binding upon the Loan Parties and the Lenders; provided that the Borrowers
may have a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
punitive, consequential or exemplary, damages suffered by the Borrower were
caused by the L/C Issuer’s willful misconduct, bad faith or gross negligence.
The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
L/C Issuer, the Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct, bad faith or gross negligence or the L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. The L/C Issuer may
send a Letter of Credit or conduct any communication to or from the beneficiary
via the Society for Worldwide Interbank Financial Telecommunication (“SWIFT”)
message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.

(vii)Cash Collateral. If, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations in an amount equal to 103% of the Outstanding Amount of all L/C
Obligations, pursuant to documentation in form and substance reasonably
satisfactory to the Agent and the L/C Issuer (which documents are hereby
Consented to by the Lenders). Sections 2.05, 2.06(c)

72

--------------------------------------------------------------------------------

 

and 8.02(c) set forth certain additional requirements to deliver Cash Collateral
hereunder. The Borrower hereby grants to the Agent a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing to secure all Obligations. Such cash collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Citizens Bank; provided that
interest may be earned on the investment of such deposits, which investments
shall be made at the option and in the sole discretion of the Agent (at the
request of the Borrower and at the Borrower’s risk and expense). If at any time
the Agent determines that any funds held as cash collateral are subject to any
right or claim of any Person other than the Agent or that the total amount of
such funds is less than the aggregate Outstanding Amount of all L/C Obligations,
the Borrower will, forthwith upon demand by the Agent, pay to the Agent, as
additional funds to be deposited as cash collateral, an amount equal to the
excess of (x) such aggregate Outstanding Amount over (y) the total amount of
funds, if any, then held as cash collateral that the Agent determines to be free
and clear of any such right and claim. Upon the drawing of any Letter of Credit
for which funds are on deposit as cash collateral, such funds shall be applied
to reimburse the L/C Issuer and, to the extent not so applied, shall thereafter
be applied to satisfy other Obligations. The Agent may, at any time and from
time to time after the initial deposit of Cash Collateral, request that
additional Cash Collateral be provided in order to protect against the results
of exchange rate fluctuations.

(viii)Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the ISP shall apply to each Standby Letter of Credit,
and (ii) the rules of the UCP shall apply to each Commercial Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrower for, and the L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Requirement of
Law or any order of a jurisdiction where the L/C Issuer or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

(ix)Letter of Credit Fees. The Borrower shall pay to the Agent for the account
of each applicable Lender in accordance with its Applicable Percentage, in
Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of
Credit issued for the account of the Borrower or a Restricted Subsidiary equal
to the Applicable Rate for the relevant period times the Dollar Equivalent of
the daily Stated Amount under each such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit). For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of the Letter of Credit shall be determined in accordance with
Section 1.07. Letter of Credit Fees shall be (i) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand, and
(ii) computed on a quarterly basis in arrears. Notwithstanding anything to the
contrary contained herein, while any Specified Event of Default exists, all
overdue Letter of Credit Fees shall accrue at the Default Rate as provided in
Section 2.08(b) hereof.

(x)Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee (the “Fronting Fee”) with respect to each Letter of
Credit, at a rate equal to 0.125% per annum, computed on the daily amount
available with respect to each Letter of Credit, on a quarterly basis in
arrears. Such fronting fees shall be due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date, on the Termination Date, and thereafter on
demand. For purposes of

73

--------------------------------------------------------------------------------

 

computing the daily amount available to be drawn under any Letter of Credit, the
amount of the Letter of Credit shall be determined in accordance with
Section 1.07. In addition, the Borrower shall pay directly to the L/C Issuer for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(xi)Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

SECTION 2.4    Swing Line Loans.

(i)The Swing Line. Subject to the terms and conditions hereof and relying upon
the representations and warranties set forth herein and upon the agreements of
the Lenders set forth in this Section 2.04, the Swing Line Lender may in its
sole discretion and without any obligation to do so make loans (each such loan,
a “Swing Line Loan”) to the Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Committed Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Outstandings shall not exceed the Loan Cap, and (ii) the aggregate
Outstanding Amount of the Committed Loans of any Lender to the Borrower at such
time, plus such Lender’s Applicable Percentage of the Outstanding Amount of all
L/C Obligations of the Borrower at such time, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans at such time shall
not exceed such Lender’s Commitment, and provided, further, that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan, and provided further that the Swing Line Lender shall not be
obligated to make any Swing Line Loan if it shall determine (which determination
shall be conclusive and binding absent manifest error) that it has, or by such
Credit Extension may have, Fronting Exposure. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall bear interest only at a rate based on
the Base Rate. Immediately upon the making of a Swing Line Loan, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Percentage
multiplied by the amount of such Swing Line Loan. The Swing Line Lender shall
have all of the benefits and immunities (A) provided to the Agent in Article IX
with respect to any acts taken or omissions suffered by the Swing Line Lender in
connection with Swing Line Loans made by it or proposed to be made by it as if
the term “Agent” as used in Article IX included the Swing Line Lender with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the Swing Line Lender.

(ii)Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Agent, which may
be given by telephone. Each such notice must be received by the Swing Line
Lender and the Agent not later than 3:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Agent (by telephone or in writing) that
the Agent has also received such Swing Line Loan Notice and, if not, the Swing
Line Lender will notify the Agent (by telephone or in writing) of the contents
thereof. Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Agent at the request of the Required Lenders prior to 2:00
p.m. on the date of the proposed Swing Line Borrowing (A) directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set

74

--------------------------------------------------------------------------------

 

forth in the provisos to the first sentence of Section 2.04(a), or (B) that one
or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender may, not later than 4:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower either by (i) crediting the account of the Borrower on the books of
Citizens Bank with the amount of such funds or (ii) wire transferring such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Swing Line Lender by the Borrower; provided, however, that
if, on the date of the proposed Swing Line Loan, there are L/C Borrowings of the
Borrower outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to the Borrower as provided above.

(iii)Refinancing of Swing Line Loans.

(1)In addition to settlements required under Section 2.14 hereof, the Swing Line
Lender at any time in its sole and absolute discretion may request, on behalf of
the Borrower (which hereby irrevocably authorizes the Swing Line Lender to so
request on its behalf), that each Lender make a Base Rate Loan in an amount
equal to such Lender’s Applicable Percentage of the amount of Swing Line Loans
then outstanding. Such request shall be made in writing (which written request
shall be deemed to be a Committed Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Loan Cap and the conditions set forth
in Section 4.02. The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
the Agent. Each Lender shall make an amount equal to its Applicable Percentage
of the amount specified in such Committed Loan Notice available to the Agent in
immediately available funds for the account of the Swing Line Lender at the
Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Agent shall remit the funds so received to the
Swing Line Lender.

(2)If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
their risk participation in the relevant Swing Line Loan and each Lender’s
payment to the Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

(3)If any Lender fails to make available to the Agent for the account of the
Swing Line Lender any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(i), the Swing Line Lender shall be entitled to recover from such
Lender (acting through the Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the greater of the Federal Funds Rate and a rate determined by the
Swing Line Lender in accordance with banking industry rules on interbank
compensation plus any administrative, processing or similar fees customarily
charged by the Swing Line Lender in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Committed Loan to the Borrower included in
the relevant Committed Borrowing or funded participation in the relevant Swing
Line Loan, as the case may be. A certificate of the Swing Line Lender submitted
to any Lender (through the Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

75

--------------------------------------------------------------------------------

 

(4)Each Lender’s obligation to make Committed Loans or to purchase and fund risk
participations in Swing Line Loans pursuant to this Section 2.04(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, any Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a Default
or an Event of Default, or (C) any other occurrence, event or condition, whether
or not similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Committed Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

(iv)Repayment of Participations.

(1)At any time after any Lender has purchased and funded a risk participation in
a Swing Line Loan, if the Swing Line Lender, or the Agent on behalf of the Swing
Line Lender, receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute such payment to the Agent and the Agent shall
distribute to each such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.

(2)If any payment received by the Swing Line Lender, or the Agent on behalf of
the Swing Line Lender, in respect of principal or interest on any Swing Line
Loan is required to be returned by the Swing Line Lender under any of the
circumstances described in Section 10.05 (including pursuant to any settlement
entered into by the Swing Line Lender in its discretion), each Lender shall pay
to the Swing Line Lender its Applicable Percentage thereof on demand of the
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Agent will make such demand upon the request of the Swing Line Lender. The
obligations of the Lenders under this clause shall survive the Payment in Full
of the Obligations and the termination of this Agreement.

(v)Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of the Swing Line Lender.

(vi)Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

SECTION 2.5    Prepayments; Loan Reallocation.

(i)The Borrower may, upon irrevocable notice from the Borrower to the Agent, at
any time or from time to time voluntarily prepay Committed Loans in whole or in
part without premium or penalty; provided that (A) such notice must be received
by the Agent not later than 11:00 a.m. (1) three Business Days prior to any date
of prepayment of LIBOR Rate Loans, (2) on the date of prepayment of Daily LIBOR
Loans, and (3) on the date of prepayment of Base Rate Loans; (B) any prepayment
of LIBOR Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof; (D) any prepayment of Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be

76

--------------------------------------------------------------------------------

 

prepaid and, if LIBOR Rate Loans, the Interest Period(s) of such Loans. The
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a LIBOR Rate Loan shall be accompanied by
all accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Subject to Section 2.16, each such prepayment
shall be applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages.

(ii)The Borrower may, upon irrevocable notice to the Swing Line Lender (with a
copy to the Agent), at any time or from time to time, voluntarily prepay Swing
Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Agent not
later than 1:00 p.m. on the date of the prepayment, and (ii) any such prepayment
shall be in a minimum principal amount of $100,000. Each such notice shall
specify the date and amount of such prepayment. If such notice is given, then
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

(iii)If for any reason the Total Outstandings at any time exceed the Loan Cap as
then in effect, the Borrower shall immediately prepay the Loans and L/C
Borrowings and Cash Collateralize the L/C Obligations (other than L/C
Borrowings) in an aggregate amount equal to such excess, with such amounts to be
applied to such Loans, L/C Borrowings and L/C Obligations as the Agent may
determine; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations (other than the L/C Borrowings) pursuant to
this Section 2.05(c) unless after prepayment in full of the Loans the Total
Outstandings exceed the Loan Cap then in effect.

(iv)The Borrower shall prepay the Loans pursuant to the provisions of
Section 6.12 hereof and, after the occurrence and during the continuance of a
Specified Event of Default or to the extent required by the provisions of
Section 2.06, Cash Collateralize the L/C Obligations to the extent required
pursuant to the provisions of Section 2.03(g) hereof.

(v)Promptly upon the Borrower’s receipt of any Specified Contribution or
Extended Accommodation Period Specified Contribution, the Borrower shall prepay
the Loans and Cash Collateralize the L/C Obligations in an amount equal to such
Specified Contribution.

(vi)Prepayments made on account of the Obligations first, shall be applied
ratably to the L/C Borrowings and the Swing Line Loans made to the Borrower,
second, shall be applied ratably to the outstanding Committed Loans, third,
after the occurrence and during the continuance of a Specified Event of Default,
shall be used to Cash Collateralize the remaining L/C Obligations; and, fourth,
the amount remaining, if any, after the prepayment in full of all L/C
Borrowings, Swing Line Loans and Committed Loans outstanding at such time and
the Cash Collateralization of the remaining L/C Obligations (to the extent
required hereunder) in full shall be deposited by the Agent in a deposit account
of the Borrower and may be utilized by the Borrower in the ordinary course of
its business to the extent otherwise permitted hereunder. Upon the drawing of
any Letter of Credit that has been Cash Collateralized, the funds held as Cash
Collateral shall be applied (without any further action by or notice to or from
the Borrower or any other Loan Party) to reimburse the L/C Issuer or the
Lenders, as applicable, and, to the extent not so applied, shall thereafter be
applied to satisfy other Obligations.

(vii)During the Extended Accommodation Period, if, as of the final Business Day
of each weekly period from the first complete calendar week after the Third
Amendment Date, the Outstanding Amount of all Loans is greater than $0 and the
balance of the Loan Parties’ aggregate cash and Cash Equivalents exceeds
$5,000,000, then the Borrower shall, on the next Business Day thereafter, prepay
the Loans until (x) the balance of the Loan Parties’ aggregate cash and Cash
Equivalents is less than or equal to $5,000,000 or (y) the Outstanding Amount of
all Loans is $0.

77

--------------------------------------------------------------------------------

 

(viii)Any prepayments of the Loans or other Obligations pursuant to this
Section 2.05 shall not reduce the Commitments.

SECTION 2.6    Termination or Reduction of Commitments.

(i)The Borrower may, upon irrevocable notice from the Borrower to the Agent
(except as set forth below), terminate the Aggregate Commitments, the Letter of
Credit Sublimit or the Swing Line Sublimit or from time to time permanently
reduce in part the Aggregate Commitments, the Letter of Credit Sublimit or the
Swing Line Sublimit; provided that (i) any such notice shall be received by the
Agent not later than 1:00 p.m. five (5) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $1,000,000 or any whole multiple of $100,000 in excess
thereof and (iii) the Borrower shall not reduce (A) the Aggregate Commitments
if, after giving effect thereto and to any concurrent prepayments hereunder, the
Total Outstandings would exceed the Aggregate Commitments, (B) the Letter of
Credit Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations (other than L/C Borrowings) not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, and (C) the Swing Line Sublimit if,
after giving effect thereto, and to any concurrent payments hereunder, the
Outstanding Amount of Swing Line Loans made to the Borrower hereunder would
exceed the Swing Line Sublimit. Notwithstanding anything to the contrary
contained herein, the Borrower may rescind any notice of reduction or
termination of the Commitments provided pursuant to this Section 2.06(a), if
such notice states that such termination or reduction is conditioned upon the
effectiveness of an Amendment or Refinancing of all part of the Committed Loans
hereunder or from the proceeds of an asset sale or an Equity Issuance, which
Amendment or Refinancing, asset sale or Equity Issuance shall not have been
consummated or shall otherwise have been delayed.

(ii)If, after giving effect to any reduction of the Aggregate Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, such Letter of Credit Sublimit or Swing Line Sublimit
shall be automatically reduced by the amount of such excess.

(iii)The Agent will promptly notify the Lenders of any termination or reduction
made pursuant to this Section 2.06. Upon any reduction of the Aggregate
Commitments, the Commitment of each Lender shall be reduced by such Lender’s
Applicable Percentage of such reduction amount. All fees (including, without
limitation, Commitment Fees and Letter of Credit Fees) and interest in respect
of the Aggregate Commitments accrued until the effective date of any termination
of the Aggregate Commitments shall be paid on the effective date of such
termination.

SECTION 2.7    Repayment of Obligations.

(i)The Borrower shall repay to the Agent, for the account of the Lenders, on the
Termination Date the aggregate amount of Obligations (including the Loans, but
excluding contingent indemnification obligations for which a claim has not then
been asserted) outstanding on such date.

SECTION 2.8    Interest.

(i)Subject to the provisions of Section 2.08(b) below, (i) each LIBOR Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the LIBOR Rate for such Interest
Period plus the Applicable Margin; (ii) each Base Rate Loan made to the Borrower
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Margin; (iii) each Swing Line Loan made to the Borrower shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin; and (iv) each Daily LIBOR Rate Loan made to the Borrower shall bear
interest on the outstanding principal amount thereof

78

--------------------------------------------------------------------------------

 

from the applicable borrowing date at a rate per annum equal to the Daily LIBOR
Rate plus the Applicable Margin, which, for the avoidance of doubt, shall be the
Applicable Margin set forth in the column labeled “LIBOR Margin” in the table
set forth in the definition of Applicable Margin.

(ii)(1)Upon and after the occurrence of a Specified Event of Default, and during
the continuation thereof, the Loans shall, at the Agent’s option, bear interest
at a fluctuating interest rate per annum equal to the Default Rate to the
fullest extent permitted by Requirement of Law.

(2)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(iii)Except as provided in Section 2.08(b)(ii), interest on each Loan shall be
due and payable in arrears on each Interest Payment Date applicable thereto and
at such other times as may be specified herein. Interest hereunder shall be due
and payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

SECTION 2.9    Fees.

In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(i)Commitment Fee. The Borrower shall pay to the Agent for the account of each
Lender (other than a Defaulting Lender) in accordance with its Applicable
Percentage, a commitment fee equal to the Commitment Fee Percentage multiplied
by the average daily amount by which the Aggregate Commitments exceed the Total
Outstandings (excluding outstanding Swing Line Loans) (subject to adjustment as
provided in Section 2.16) during the immediately preceding quarter. For purposes
of calculating the amount of the commitment fee only, the Aggregate Commitments
and the Commitment of any Lender who is also the Swing Line Lender shall be
reduced by the average daily amount of Swing Line Loans outstanding during the
applicable quarter. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the Closing
Date, and on the last day of the Availability Period.

(ii)Other Fees. The Borrower shall pay to the Arranger and the Agent for their
own respective accounts fees in the amounts and at the times specified in the
Fee Letter and the Third Amendment Fee Letter; provided that the “Collateral
Monitoring Fee” described in the Fee Letter due on the second anniversary of the
Closing Date shall be due and payable on January 1, 2021. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

SECTION 2.10    Computation of Interest and Fees.

(i)All computations of interest for Base Rate Loans shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Agent of an interest rate or fee hereunder shall
be conclusive and binding for all purposes, absent manifest error.

79

--------------------------------------------------------------------------------

 

(ii)All calculations of interest payable by the Loan Parties under this
Agreement or any other Loan Document are to be made on the basis of the nominal
interest rate described herein and therein and not on the basis of effective
yearly rates or on any other basis which gives effect to the principle of deemed
reinvestment of interest which principle does not apply to any interest
calculated under this Agreement or any Loan Document. The parties hereto
acknowledge that there is a material difference between the stated nominal
interest rates and the effective yearly rates of interest and that they are
capable of making the calculations required to determine such effective yearly
rates of interest.

SECTION 2.11    Evidence of Debt.

(i)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by the Agent (the “Loan Account”) in the ordinary
course of business. In addition, each Lender may record in such Lender’s
internal records, an appropriate notation evidencing the date and amount of each
Loan from such Lender, each payment and prepayment of principal of any such
Loan, and each payment of interest, fees and other amounts due in connection
with the Obligations due to such Lender. The accounts or records maintained by
the Agent and each Lender acting solely as a non-fiduciary agent for the
Borrower, shall be prima facie evidence of the amount of the Credit Extensions
made by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Agent in respect of such matters, the accounts and records of the Agent
shall control in the absence of manifest error. Upon the request of any Lender
made through the Agent, the Borrower shall execute and deliver to such Lender
(through the Agent) a Note, which shall evidence such Lender’s Loans in addition
to such accounts or records. Each Lender may attach schedules to its Note and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto. Upon receipt of an affidavit of a Lender as
to the loss, theft, destruction or mutilation of such Lender’s Note and upon
cancellation of such Note, the Borrower will issue, in lieu thereof, a
replacement Note in favor of such Lender, in the same principal amount thereof
and otherwise of like tenor.

(ii)In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Agent shall control in the absence of manifest error.

SECTION 2.12    Payments Generally; Agent’s Clawback.

(i)General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made, as applicable, to the Agent, for the account of the
respective Lenders to which such payment is owed, at the Agent’s Office in
Dollars in immediately available funds not later than 2:00 p.m. on the date
specified herein. All payments received by the Agent after 2:00 p.m. at the
option of the Agent be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment (other
than with respect to payment of a LIBOR Rate Loan) to be made by the Borrower
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

80

--------------------------------------------------------------------------------

 

(ii)(1)Funding by Lenders; Presumption by Agent. Unless the Agent shall have
received notice from a Lender prior to the proposed date of any Committed
Borrowing of LIBOR Rate Loans or Daily LIBOR Rate Loans (or in the case of any
Committed Borrowing of Base Rate Loans, prior to 1:00 p.m. on the date of such
Committed Borrowing) that such Lender will not make available to the Agent such
Lender’s share of such Committed Borrowing, the Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or in the case of a Committed Borrowing of Base Rate Loans, that
such Lender has made such share available in accordance with and at the time
required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Committed Borrowing available to
the Agent, then the applicable Lender and the Borrower, severally agree to pay
to the Agent forthwith on demand such corresponding amount in immediately
available funds with interest thereon, for each day from and including the date
such amount is made available to the Borrowers to but excluding the date of
payment to the Agent at the greater of the Federal Funds Rate and a rate
determined by the Agent in accordance with banking industry rules on interbank
compensation plus any administrative processing or similar fees customarily
charged by the Agent in connection with the foregoing. If the applicable
Borrower and such Lender shall pay such interest to the Agent for the same or an
overlapping period, the Agent shall promptly remit to the Borrower the amount of
such interest paid by the Borrower for such period. If such Lender pays its
share of the applicable Committed Borrowing to the Agent, then the amount so
paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Agent.

(2)Payments by Borrower; Presumptions by Agent. Unless the Agent shall have
received notice from the Parent or the Borrower prior to the time at which any
payment is due to the Agent for the account of the Lenders or the L/C Issuer
hereunder that the Borrower will not make such payment, the Agent may assume
that the Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the applicable Lenders or
the L/C Issuer, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the applicable Lenders
or the L/C Issuer, as the case may be, severally agrees to repay to the Agent
forthwith on demand the amount so distributed to such Lender or the L/C Issuer,
in immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to, as applicable, the Agent, at the greater of the Federal Funds Rate
and a rate determined by the Agent in accordance with banking industry rules on
interbank compensation.

A notice of the Agent to any Lender or the Borrower with respect to any amount
owing under this Section 2.12(b) shall be conclusive, absent manifest error.

(iii)Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Agent funds for any Loan to be made by such Lender as provided in the
foregoing provisions of this Article II, and such funds are not made available
to the Borrower by the Agent because the conditions to the applicable Credit
Extension set forth in Article IV are not satisfied or waived in accordance with
the terms hereof (subject to the provisions of the last paragraph of
Section 4.02 hereof), the Agent shall promptly return such funds (in like funds
as received from such Lender) to such Lender, without interest.

(iv)Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans to the Borrower, to fund participations in Letters of
Credit and Swing Line Loans and to make payments hereunder are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment hereunder on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Committed Loan, to purchase its participation or to make
its payment hereunder.

81

--------------------------------------------------------------------------------

 

(v)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

SECTION 2.13    Sharing of Payments by Lenders.

If, other than as expressly provided elsewhere herein, any Credit Party shall,
by exercising any right of setoff or counterclaim or otherwise, obtain payment
in respect of any principal of, interest on, or other amounts with respect to
the Obligations resulting in such Credit Party’s receiving payment of a
proportion of the aggregate amount of such Obligations, greater than its pro
rata share thereof as provided herein (including as in contravention of the
priorities of payment set forth in Section 8.03), then the Credit Party
receiving such greater proportion shall (a) notify the Agent of such fact, and
(b) purchase (for cash at face value) participations in the Obligations of the
other Credit Parties, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Credit Parties
ratably and in the priorities set forth in Section 8.03, provided that:

(1)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(2)the provisions of this Section shall not be construed to apply to (x) any
payment made by the Loan Parties pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (y) payments made in accordance with Sections
2.15 or 2.17, or (z) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Committed Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirement of Law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

SECTION 2.14    Settlement Amongst Lenders.

(i)The amount of each Lender’s Applicable Percentage of outstanding Loans
(including outstanding Swing Line Loans) shall be computed weekly (or more
frequently in the Agent’s discretion) and shall be adjusted upward or downward
based on all Loans (including Swing Line Loans) and repayments of Loans
(including Swing Line Loans) received by the Agent as of 3:00 p.m. on the first
Business Day (such date, the “Settlement Date”) following the end of the period
specified by the Agent.

(ii)The Agent shall deliver to each of the Lenders promptly after a Settlement
Date a summary statement of the amount of outstanding Committed Loans and Swing
Line Loans for the period and the amount of repayments received for the period.
As reflected on the summary statement, (i) the Agent shall transfer to each
applicable Lender its Applicable Percentage of repayments, and (ii) each Lender
shall transfer to the Agent, or the Agent shall transfer to each Lender, such
amounts as are necessary to insure that, after giving effect to all such
transfers, the amount of Committed Loans made by each Lender to the Borrower
shall be equal to such Lender’s Applicable Percentage of all Committed Loans
outstanding to the

82

--------------------------------------------------------------------------------

 

Borrower as of such Settlement Date. If the summary statement requires transfers
to be made to the Agent by the Lenders and is received prior to 1:00 p.m. on a
Business Day, such transfers shall be made in immediately available funds no
later than 3:00 p.m. that day; and, if received after 1:00 p.m., then no later
than 3:00 p.m. on the next Business Day. The obligation of each Lender to
transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Agent. If and to the extent any Lender shall not have so made
its transfer to the Agent, such Lender agrees to pay to the Agent forthwith on
demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to the Agent equal to the greater of the
Federal Funds Rate and a rate determined by the Agent in accordance with banking
industry rules on interbank compensation plus any administrative, processing, or
similar fees customarily charged by the Agent in connection with the foregoing.

SECTION 2.15    Increase in Commitments.

(i)Request for Increase. Provided no Default then exists or would arise
therefrom, upon notice to the Agent (which shall promptly notify the Lenders),
and without the Lenders’ consent, the Borrower may request (i) an increase in
the Aggregate Commitments in an aggregate amount not exceeding $20,000,000;
provided that any such request for a Commitment Increase shall be in a minimum
amount of $5,000,000 (or if less, for the Borrower, the remaining unused amount
available under this Section 2.15(a)); and (ii) the Borrower may make a maximum
of four (4) such requests for a Commitment Increase. Each then existing Lender
may (but shall have no obligation to) participate in such Commitment Increase.
At the time of sending such request for a Commitment Increase, the Borrower (in
consultation with the Agent) shall specify the time period within which each
then existing Lender is requested to respond (which shall in no event be less
than ten (10) Business Days from the date of delivery of such notice to the
Lenders).

(ii)Lender Elections to Increase.  Each Lender shall notify the Agent within
such time period whether or not it agrees to increase its applicable Commitment
and, if so, whether by an amount equal to, greater than, or less than its
Applicable Percentage of such requested Commitment Increase. Any Lender not
responding within such time period shall be deemed to have declined to increase
its Commitment.

(iii)Notification by Agent; Additional Commitment Lenders.  The Agent shall
notify the Borrower and each applicable Lender of the Lenders’ responses to each
request made hereunder for a Commitment Increase. To achieve the full amount of
a requested Commitment Increase, to the extent that the existing applicable
Lenders decline to increase their Commitments, or decline to increase their
Commitments to the amount requested by the Borrower, the Borrower may, at its
option, request the Agent or any of its Affiliates to, and the Agent and such
Affiliates shall, use its reasonable efforts to arrange for other Eligible
Assignees to become a Lender hereunder and to issue commitments in an amount
equal to the amount of the increase in the Aggregate Commitments requested by
the Borrower and not accepted by the existing Lenders (each such Eligible
Assignee issuing a commitment and becoming a Lender, an “Additional Commitment
Lender”), provided, however, that without the consent of the Agent, at no time
shall the Commitment of any Additional Commitment Lender be less than
$5,000,000.

(iv)Effective Date and Allocations.  If the Aggregate Commitments are increased
in accordance with this Section 2.15, the Agent, in consultation with the
Borrower, shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such Commitment Increase. The Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such Commitment
Increase and the Increase Effective Date and on the Increase Effective Date
(i) the Aggregate Commitments under, and for all purposes of, this Agreement
shall be increased by the aggregate amount of such Commitment Increase, and
(ii) Schedule 2.01 shall be deemed modified, without further action, to reflect
the revised Commitments and Applicable Percentages of the Lenders.

83

--------------------------------------------------------------------------------

 

(v)Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, (i) the Borrower shall deliver to the Agent a certificate of each Loan
Party dated as of the Increase Effective Date signed by a Responsible Officer of
such Loan Party (A) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such increase, and (B) in the case of the
Borrower, certifying that, before and after giving effect to such increase, the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except to the
extent that such representations and warranties are qualified by materiality, in
which case they are true and correct in all respects, and except that for
purposes of this Section 2.15(e), the representations and warranties contained
in Section 5.01 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, (ii) the
Borrower, the Agent, and any Additional Commitment Lender shall have executed
and delivered a Joinder Agreement; (iii) the Borrower shall have paid such fees
and other compensation to the Additional Commitment Lenders and to any existing
Lender increasing its Commitment as the Borrower and such Lenders shall agree;
(iv) the Borrower shall have paid such arrangement fees to the Agent and such
Affiliates as the Borrower and the Agent may agree; (v) the Borrower, the
Additional Commitment Lenders and any existing Lender increasing its Commitment
shall have delivered such other instruments, documents and agreements evidencing
the Commitment Increase as the Agent may reasonably have requested; and (vi) no
Default exists.

(vi)Adjustments to Credit Exposure.  Upon each increase in the Commitments
pursuant to this Section 2.15, (x) each applicable Lender will automatically and
without further act be deemed to have assigned to each Lender providing a
portion of the Commitment Increase in respect of such increase, and each such
Additional Commitment Lender and existing Lender increasing its applicable
Commitment will automatically and without further act be deemed to have assumed,
a portion of such Lender’s participations hereunder in outstanding Letters of
Credit and Swing Loans such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding (i) participations hereunder in Letters of Credit,
(ii) participations hereunder in Swing Loans held by each applicable Lender will
equal the percentage of the applicable Commitments of all such Lenders and
(y) if, on the date of such increase, there are any Loans of such class
outstanding, such Loans shall on or prior to the effectiveness of such
Commitment Increase be prepaid from the proceeds of additional Loans made
hereunder (reflecting such increase in the applicable Commitments), which
prepayment shall be accompanied by accrued interest on such Loans being prepaid
and any costs incurred by any Lender in accordance with Section 3.05. The Agent
and the Lenders hereby agree that the minimum borrowing, pro rata borrowing and
pro rata payment requirements contained elsewhere in this Agreement shall not
apply to the transactions effected pursuant to the immediately preceding
sentence.

(vii)Conflicting Provisions. This Section 2.15 shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

(viii)The terms and provisions of any Commitment Increase shall be, except as
otherwise set forth in the relevant Joinder Agreement, identical to those of the
applicable Loans and for purposes of this Agreement, any Commitment Increase
shall be deemed to be Loans and Commitments. Each Joinder Agreement may, without
the consent of any other Lender or Credit Party, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Agent and the Borrower, to effect the provisions
of this Section 2.15.

SECTION 2.16    Defaulting Lenders.

(i)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Requirement of Law:

84

--------------------------------------------------------------------------------

 

(1)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

(2)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Agent from a Defaulting Lender pursuant to
Section 10.08 shall be applied at such time or times as may be determined by the
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to the L/C Issuer or Swing Line Lender
hereunder; third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with
respect to such Defaulting Lender; fourth, as the Borrower may request (so long
as no Default or Event of Default exists), to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Agent; fifth, if so determined
by the Agent and the Borrower, to be held in a deposit account and released pro
rata in order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the L/C Issuer’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the L/C
Issuer or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.16(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(3)Certain Fees.

a.No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

85

--------------------------------------------------------------------------------

 

b.Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.16(a)(ii).

c.With respect to any fee payable under Section 2.09(a) or any Letter of Credit
Fee not required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swing Line Loans that
has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to the L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

(4)Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Agent at such time, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Outstanding Amount of Obligations of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(5)Cash Collateral, Repayment of Swing Line Loans. If the reallocation described
in clause (a)(iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to them hereunder or
under applicable Requirement of Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.03(g).

(ii)Defaulting Lender Cure. If the Borrower, the Agent, the Swing Line Lender
and the L/C Issuer agree in writing that a Lender is no longer a Defaulting
Lender, the Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the Agent
may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

86

--------------------------------------------------------------------------------

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

SECTION 3.1    Taxes.

(i)All payments made by or on account of the Borrower under any Loan Document
shall be made free and clear of, and without deduction or withholding for or on
account of, any Taxes unless required by applicable Requirement of Law. If any
Taxes are required to be withheld by any applicable withholding agent from any
amounts payable hereunder or under any other Loan Document, (i) the applicable
withholding agent shall make such deductions, (ii) the applicable withholding
agent shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable Requirement of Law, and (iii) to the
extent the deduction is on account of Non-Excluded Taxes or Other Taxes, the
amounts so payable to the Agent or such Lender shall be increased to the extent
necessary to yield to the Agent or such Lender (after deduction or withholding
of all Non-Excluded Taxes and Other Taxes) interest or any such other amounts
payable hereunder at the rates or in the amounts specified in this Agreement.

(ii)Without limiting the provisions of paragraph (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable Requirement of Law.

(iii)Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Agent for the
account of the Agent or Lender, as the case may be, a certified copy of an
original official receipt received by the Borrower showing payment thereof if
such receipt is obtainable, or, if not, other reasonable evidence of payment.
The Borrower shall indemnify the Agent and the Lenders for any Non-Excluded
Taxes payable in connection with any payments made by the Borrower under any
Loan Document and any Other Taxes (including Non-Excluded Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 3.01), and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Non-Excluded Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided,
however, that if an indemnitee does not notify the Borrower of any
indemnification claim under this Section 3.01(c) within 180 days after such
indemnitee has received written notice of the claim of a taxing authority giving
rise to such indemnification claim, the Borrower shall not be required to
indemnify such indemnitee for any incremental interest or penalties resulting
from the such indemnitee’s failure to notify the Borrower within such 180 day
period. A certificate as to the amount of such payment or liability delivered to
the Borrower by a Lender (with a copy to the Agent), or by the Agent on its own
behalf, shall be conclusive absent manifest error.

(iv)If the Agent or any Lender determines, in good faith, that it has received a
refund of any Non-Excluded Taxes or Other Taxes as to which it has been
indemnified by any Borrower or with respect to which any Borrower has paid
additional amounts pursuant to Section 3.01 or Section 3.02, it shall promptly
pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 3.01 with respect to the Non-Excluded Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Agent or such Lender
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of the Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Agent or such Lender in the event the Agent or
such Lender is required to repay such refund to such Governmental Authority;
provided, further, that no Borrower shall be required to repay to the Agent or
such Lender an amount in excess of the amount paid over by such party to the
Borrower pursuant to this Section. This paragraph shall not be construed to
require the Agent or any Lender to make available its tax returns (or any other
information relating to its taxes which it deems confidential) to any Borrower
or any other Person. The agreements in this Section shall survive the
termination of this Agreement and the payment of the Obligations.

87

--------------------------------------------------------------------------------

 

(v)Status of Lenders; Tax Documentation.

(1)Any Recipient that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Recipient, if reasonably requested by the Borrower or the Agent, shall
deliver such other documentation prescribed by applicable Requirement of Law or
reasonably requested by the Borrower or the Agent as will enable the Borrower or
the Agent to determine whether or not such Recipient is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Recipient’s reasonable judgment such completion, execution or submission
would subject such Recipient to any material unreimbursed cost or expense or
would materially prejudice the legal or commercial position of such Recipient.

(2)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

a.any Recipient that is a U.S. Person shall deliver to the Borrower and the
Agent on or prior to the date on which such Recipient becomes a Recipient under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Agent), executed copies of IRS Form W-9 certifying that such
Recipient is exempt from U.S. federal backup withholding tax;

b.any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Recipient under this Agreement (and from time to time thereafter upon
the reasonable request of the Borrower or the Agent), whichever of the following
is applicable:

i.in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or W-8BENE, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or W-8BENE, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

ii.executed copies of IRS Form W-8ECI;

iii.in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or W-8BENE, as applicable; or

88

--------------------------------------------------------------------------------

 

iv.to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BENE,
as applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
E-4 on behalf of each such direct and indirect partner;

c.any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Recipient under this Agreement (and from time to time thereafter upon
the reasonable request of the Borrower or the Agent), executed copies of any
other form prescribed by applicable Requirement of Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Requirement of Law to permit the Borrower or the Agent to determine
the withholding or deduction required to be made;

d.on or before the date the Agent becomes a party to this Agreement, the Agent
shall provide to the Borrower two accurate and complete original, signed copies
of IRS Form W-9 or the applicable IRS Form W-8, as the case may be; and

e.if a payment made to a Recipient under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Agent such documentation prescribed by applicable Requirement of Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the Agent as
may be necessary for the Borrower and the Agent to comply with their obligations
under FATCA and to determine that such Recipient has complied with such
Recipient’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(3)Each Recipient agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Agent in writing of its legal inability to
do so.

(vi)Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender or the L/C Issuer, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

(vii)Evidence of Payments. Upon request by the Borrower or the Agent, as the
case may be, after any payment of Taxes by the Borrower or by the Agent to a
Governmental Authority as provided in this Section 3.01, the Borrower shall
deliver to the Agent or the Agent shall deliver to the Borrower, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower or the Agent, as the case may be.

(viii)For purposes of this Section 3.01, the term “Lender” includes the L/C
Issuer.

89

--------------------------------------------------------------------------------

 

SECTION 3.2    Illegality.

If any Lender reasonably determines that any Requirement of Law or Change in Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund LIBOR Rate Loans or Daily LIBOR Rate Loans, or to determine or charge
interest rates based upon the LIBOR Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Agent, (i) any
obligation of such Lender to make or continue LIBOR Rate Loans or Daily LIBOR
Rate Loans or to Convert Base Rate Loans to LIBOR Rate Loans or Daily LIBOR Rate
Loans shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the LIBOR Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Agent without reference to the LIBOR
Rate component of the Base Rate, in each case, until such Lender notifies the
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of LIBOR Rate
Loans or Daily LIBOR Rate Loans and shall, upon demand from such Lender (with a
copy to the Agent), prepay or, if applicable, Convert all LIBOR Rate Loans or
Daily LIBOR Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Agent without reference to the LIBOR Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBOR Rate Loans
or Daily LIBOR Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such LIBOR Rate Loans or Daily LIBOR Rate Loans
and (y) if such notice asserts the illegality of such Lender determining or
charging interest rates based upon the LIBOR Rate, the Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the LIBOR Rate component thereof until the Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the LIBOR Rate. Upon any such
prepayment or Conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or Converted.

SECTION 3.3    Inability to Determine Rates.

(i)Temporary Unavailability of LIBOR Rate.   If prior to the commencement of any
Interest Period for a LIBOR Borrowing:

(1)the Agent determines (which determination shall be conclusive absent manifest
error) that adequate and reasonable means do not exist for ascertaining the
Adjusted LIBOR Rate or the LIBOR Rate, as applicable, for such Interest Period;
or

(2)the Agent is advised by Required Lenders that the Adjusted LIBOR Rate or the
LIBOR Rate, as applicable, for such Interest Period will not adequately and
fairly reflect the cost of making or maintaining their Loans included in such
Borrowing for such Interest Period

then the Agent shall give notice thereof to the Borrower and the Lenders as
promptly as practicable thereafter and, until the Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (x) any Committed Loan Notice that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a LIBOR Borrowing shall be
ineffective and (y) if any Request for Credit Extension requests a LIBOR
Borrowing, such Borrowing shall be made as a Base Rate Borrowing.

90

--------------------------------------------------------------------------------

 

(ii)Successor LIBOR Rate.  

(1)Benchmark Replacement.  Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Agent and the Borrower may amend
this Credit Agreement to replace the LIBOR Rate with a Benchmark Replacement.
Any such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Agent has
posted such proposed amendment to all Lenders and the Borrower so long as the
Agent has not received, by such time, written notice of objection to such
amendment from Lenders comprising the Required Lenders. Any such amendment with
respect to an Early Opt-in Election will become effective on the date that
Lenders comprising the Required Lenders have delivered to the Agent written
notice that such Required Lenders accept such amendment. No replacement of the
LIBOR Rate with a Benchmark Replacement pursuant to this Section 3.03(b) will
occur prior to the applicable Benchmark Transition Start Date.

(2)Benchmark Replacement Conforming Changes.  In connection with the
implementation of a Benchmark Replacement, the Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Credit
Agreement.

(3)Notices; Standards for Decisions and Determinations.  The Agent will promptly
notify the Borrower and the Lenders of (A) any occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, and its related
Benchmark Replacement Date and Benchmark Transition Start Date, (B) the
implementation of any Benchmark Replacement, (C) the effectiveness of any
Benchmark Replacement Conforming Changes and (D) the commencement or conclusion
of any Benchmark Unavailability Period, provided that the failure to give such
notice under this clause (D) shall not affect the commencement or conclusion of
any Benchmark Unavailability Period.  Any determination, decision or election
that may be made by the Agent or Lenders pursuant to this Section 3.03(b),
including any determination with respect to a tenor, rate or adjustment or of
the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 3.03(b).

(4)Benchmark Unavailability Period. Upon the commencement of a Benchmark
Unavailability Period, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of LIBOR Loans to be made, converted
or continued during such Benchmark Unavailability Period and, failing that, the
Borrower will be deemed to have converted any such request into a request for a
Borrowing of or conversion to Base Rate Loans. During any Benchmark
Unavailability Period, (A) the obligation of the Lenders to make or maintain
LIBOR Loans shall be suspended, (B) any request for a Borrowing of, conversion
to or continuation of LIBOR Loans shall be ineffective and will be deemed to
have been a request for a Borrowing of or conversion to Base Rate Loans, and (C)
the component of the Base Rate based upon the LIBOR Rate will not be used in any
determination of the Base Rate.

91

--------------------------------------------------------------------------------

 

SECTION 3.4    Increased Costs; Reserves on LIBOR Rate Loans.

(i)Increased Costs Generally.  If any Change in Law shall:

(1)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirements reflected in the LIBOR Rate) or the L/C Issuer;

(2)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(3)impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or LIBOR Rate Loans or
Daily LIBOR Rate Loans made by such Lender or any Letter of Credit or
participation therein, in each case that is not otherwise accounted for in the
definition of Adjusted LIBOR Rate or this clause (a);

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any LIBOR Rate Loan
or Daily LIBOR Rate Loans (or of maintaining its obligation to make any such
Loan), or to increase the cost to such Lender or the L/C Issuer of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, within
fifteen (15) days after demand therefor by such Lender or the L/C Issuer setting
forth in reasonable detail such increased costs, the Loan Parties will pay to
such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered; provided that in no
event shall this Section apply to Taxes, which shall be exclusively governed by
Section 3.01.

(ii)Capital Requirements.  If any Lender or the L/C Issuer reasonably determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital or
liquidity of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time upon demand of such Lender or L/C Issuer
setting forth in reasonable detail the charge and calculation of such reduced
rate of return the Loan Parties will pay to such Lender or the L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
for any such reduction suffered.

(iii)Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Loan Parties shall pay such Lender or the
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

92

--------------------------------------------------------------------------------

 

(iv)Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Loan Parties shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than 180 days prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
180 day period referred to above shall be extended to include the period of
retroactive effect thereof).

(v)Reserves on LIBOR Rate Loans. Without duplication of any reserves specified
in the definition of “LIBOR Rate”, the Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain LIBOR liabilities, additional
interest on the unpaid principal amount of each LIBOR Rate Loan or Daily LIBOR
Rate Loan equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent manifest error), which shall be due and payable on
each date on which interest is payable on such Loan, provided the Borrower shall
have received at least 15 days’ prior notice (with a copy to the Agent) of such
additional interest from such Lender. If a Lender fails to give notice 15 days
prior to the relevant Interest Payment Date, such additional interest shall be
due and payable 15 days from receipt of such notice.

SECTION 3.5    Compensation for Losses.

Upon written demand of any Lender (with a copy to the Agent) from time to time,
which such demand shall set forth in reasonable detail the basis for requesting
such amount, the Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:

(i)any continuation, Conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(ii)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or Convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

(iii)any assignment of a LIBOR Rate Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each LIBOR Rate
Loan made by it at the LIBOR Rate for such Loan by a matching deposit or other
borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBOR Rate Loan was in fact so funded.

93

--------------------------------------------------------------------------------

 

SECTION 3.6    Mitigation Obligations.

If any Lender requests compensation under Section 3.04, or the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender in any
material economic, legal or regulatory respect. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

SECTION 3.7    Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, and resignation of the Agent.

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

SECTION 4.1    Conditions to Initial Credit Extension.

The agreement of each Lender and L/C Issuer to make the initial Credit Extension
requested to be made by it is subject to the satisfaction (or waiver), prior to
or concurrently with the making of such extension of credit on the Closing Date,
of the following conditions precedent:

(i)Credit Agreement; Security Documents. The Agent shall have received (i) this
Agreement, executed and delivered by the Agent, the L/C Issuer, each Loan Party
and each Lender whose name appears on the signature pages hereof, (ii) the
Security Documents specified on the Closing Checklist attached hereto as Exhibit
K required to be delivered on the Closing Date (except to the extent set forth
in Sections 6.12(a) and 6.21 hereof), executed and delivered by the Loan Parties
and the Agent, (iii) an Acknowledgement and Consent in the form attached to the
Security Agreement executed and delivered by each Issuer (as defined therein),
if any, that is not a Loan Party, (iv) a Note executed by the Borrower in favor
of each Lender requesting a Note, (v) a Representations and Warranties
Certificate executed by each Loan Party, and (vi) all other Loan Documents
specified on the Closing Checklist attached hereto as Exhibit K and required to
be delivered on the Closing Date (except to the extent set forth in Section 6.21
hereof), each duly executed by the applicable Loan Parties and all other Persons
party thereto.

(ii)Payoff Indebtedness. (i) The Parent, Holdings, the Borrower and its
Restricted Subsidiaries shall have no Indebtedness for borrowed money
outstanding as of the Closing Date other than under the Term Facility, this
Agreement and the other Indebtedness permitted by Section 7.03 and (ii) the
Borrower shall be released from its obligations under the Payoff Indebtedness,
which releases shall be in form and substance reasonably satisfactory to the
Agent, including, without limiting the foregoing, if applicable, (a) proper
termination statements (Form UCC-3 or the appropriate equivalent) for filing
under the Uniform Commercial Code or equivalent statute or regulation of each
jurisdiction where a financing statement or application for registration (Form
UCC-1 or the appropriate equivalent) was filed with respect to the Borrower in
connection with the security interests created with respect to the Payoff
Indebtedness and (b) terminations of any security interest in, or Lien on, any
patents, trademarks, copyrights, or similar interests of the Borrower and
(iii) other than with respect to the letters of credit covered by a back to back
letter of credit issued hereunder on the Closing Date, the Parent and its
Subsidiaries shall have made arrangements reasonably satisfactory to the Agent
and the Arranger for the cancellation of any letters of credit issued for the
account of the Parent, Holdings or the Borrower and outstanding thereunder.

94

--------------------------------------------------------------------------------

 

(iii)Term Facility. Substantially concurrently with the satisfaction of the
other conditions precedent set forth in this Section 4.01(c), the Parent,
Holdings, and the Borrower shall have entered into the Term Facility and the
Agent shall have received (i) a counterpart of the Intercreditor Agreement,
signed by the administrative agent under the Term Facility and acknowledged by
the Loan Parties party thereto and (ii) a certificate signed by a Responsible
Officer attaching true, correct and complete copies of the material documents
relating to the Term Facility and certifying that all of such documents are in
full force and effect.

(iv)Fees. The Agent and the Lenders shall have received (i) all fees required to
be paid under the Fee Letter, and (ii) all reasonable out-of-pocket expenses for
which reasonably detailed invoices have been presented (including reasonable and
documented out-of-pocket fees, disbursements and other charges of counsel to the
Agent), in each case under this clause (ii) required to be paid pursuant to
Section 10.04 on or before the Closing Date.

(v)Closing and Solvency Certificate. The Agent shall have received a
certification (after giving effect to the transactions contemplated hereby) of
the Loan Parties and their Restricted Subsidiaries signed by a Responsible
Officer of the Borrower that such Loan Parties and their Restricted Subsidiaries
are Solvent, substantially in the form of Exhibit F hereto.

(vi)Lien Searches. The Agent shall have received the results of a recent lien
search in each of the jurisdictions in which Uniform Commercial Code financing
statements or other filings or recordations should be made to evidence or
perfect security interests in all assets of the Loan Parties, and such search
shall reveal no liens on any of the assets of the Loan Party, except for Liens
permitted by Section 7.01 or liens to be discharged (or requiring estoppel
letters) on or prior to the Closing Date.

(vii)Legal Opinions. The Agent shall have received an executed legal opinion of
Kirkland & Ellis LLP, counsel to the Loan Parties, in form and substance
reasonably satisfactory to the Agent.

(viii)Pledged Stock; Stock Powers; Pledged Notes. The Agent shall have received
(i) copies of the certificates representing the shares, if any, of Equity
Interests of Holdings and the Borrower and (to the extent required by the terms
of the Security Documents) each of the Borrower’s Subsidiaries pledged to the
Agent pursuant to (and, in the case of the Equity Interests of any Foreign
Subsidiary (other than Excluded Subsidiaries), subject to the limitations of)
the Security Documents, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof and (ii) copies of each promissory note (if any) required to be pledged
to the Agent pursuant to the Security Documents endorsed (without recourse) in
blank (or accompanied by an executed transfer form in blank) by the pledgor
thereof. The original certificates and notes shall have been delivered to the
Term Agent.

(ix)Filings, Registrations and Recordings. Each document (including, without
limitation, any Uniform Commercial Code financing statement) required by the
Security Documents to be filed, registered or recorded in order to create in
favor of the Agent, for the benefit of the Secured Parties, a perfected Lien on
the Collateral described therein with the priority provided for in the Security
Documents, shall have been delivered to the Agent in proper form for filing,
registration or recordation and the Agent shall have received evidence
reasonably satisfactory to it that such filings have been made or have been
provided for.

(x)Insurance. Except as otherwise provided in Section 6.16 hereof, the Agent
shall have received insurance certificates satisfying the requirements of
Section 6.07.

(xi)Pro Forma Balance Sheet; Financial Statements; Financial Plan; Financial
Performance Projections. The Lenders shall have received (i) the unaudited pro
forma consolidated balance sheet of the Parent and its consolidated Subsidiaries
(the “Pro Forma Balance Sheet”), certified by the Parent as having been prepared
giving effect (as if such events had occurred on such date) to (A) the loans

95

--------------------------------------------------------------------------------

 

to be made under the Term Facility on the Closing Date and the use of the
proceeds thereof, and (B) the payment of fees and expenses in connection with
the foregoing; (ii) the financial statements of the Parent and its Subsidiaries
referred to in Section 5.01, and (iii) Financial Performance Projections for the
first year following the Closing Date and for each year thereafter through the
Fiscal Year ending on or around February 4, 2023. The Pro Forma Balance Sheet
shall have been prepared based upon the best information available to the Parent
as of the date of delivery thereof, and present fairly in all material respects
on a pro forma basis the estimated financial position of the Parent and its
consolidated Subsidiaries as at the end of the fiscal quarter ending August 4,
2018, assuming that the events specified in the preceding sentence had actually
occurred at such date, and shall be so certified by the Parent. The Agent shall
have received and be reasonably satisfied with the business plan and capital
structure of the Borrower and the Guarantors.

(xii)Certificate of Representations and Warranties. The Agent shall have
received a certificate of representations and warranties covering all of the
Loan Parties, executed by a financial officer of the Borrower, substantially in
the form attached hereto as Exhibit G.

(xiii)Excess Availability. After giving effect to all Letters of Credit to be
issued at, or immediately subsequent to, the establishment of the credit
facility contemplated hereby, Excess Availability shall be not less than twenty
percent (20%) of the Loan Cap.

(xiv)Borrowing Base Certificate. The Agent shall have received a Borrowing Base
Certificate dated the Closing Date, relating to the Fiscal Month ended on August
4, 2018, with respect to the Borrower’s provisional calculation of the Borrowing
Base, to be prepared in good faith by the Borrower based on the information and
good faith estimates available as of such date, and executed by a Responsible
Officer, subject to the delivery of an updated Borrowing Base Certificate within
seven (7) Business Days of the Closing Date.

(xv)No Material Adverse Effect. There shall have been no Material Adverse Effect
since February 3, 2018.

(xvi)No Litigation. There shall exist no action, suit, investigation or
proceeding pending or, to the knowledge of the Loan Parties, threatened in
writing in any court or before any arbitrator or governmental authority in which
there is a reasonable possibility of a decision which would reasonably be
expected to have a Material Adverse Effect.

(xvii)Consents. Any consents or approvals required in connection with the
effectiveness of the Term Facility, this Agreement and the other Loan Documents
shall have been obtained and shall be in full force and effect.

(xviii)Officer’s Certificate.  The Agent shall have received an officer’s
certificate, dated as of the Closing Date, certifying as to and (as applicable)
attaching the organization documents of each Loan Party (which, to the extent
filed with a Governmental Authority, shall be certified as of a recent date by
such Governmental Authority), the resolutions of the governing body of each Loan
Party, the good standing, existence or its equivalent of each Loan Party and of
the incumbency (including specimen signatures) of the Responsible Officers of
each Loan Party.

(xix)Due Diligence. Agent shall have completed its business, financial, and
legal due diligence of the Loan Parties, including (i) a completed commercial
finance examination of the Loan Parties’ assets, liabilities, cash management
systems, books and records and (ii) all inventory appraisals reasonably
requested by Agent, and the results of such commercial finance examination and
inventory appraisals shall be reasonably satisfactory to Agent in all respects.

(xx)USA PATRIOT Act; KYC.  At least three (3) Business Days prior to the Closing
Date, the Lenders shall have received (i) all documentation and other
information requested by them and required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act and (ii) to the extent the Borrower constitutes a
“legal entity customer” under the Beneficial Ownership Regulation, a completed
Beneficial Ownership Certification in relation to the Borrower.

96

--------------------------------------------------------------------------------

 

SECTION 4.2    Conditions to all Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a Conversion of Committed Loans to
the other Type, or a continuation of LIBOR Rate Loans) and of each L/C Issuer to
issue each Letter of Credit is subject to the following conditions precedent:

(i)The representations and warranties of each Loan Party contained in Article V
or in any other Loan Document shall be true and correct in all material respects
on and as of the date of such Credit Extension, except (i) to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date, and (ii) in the case of any representation and warranty qualified
by materiality, they shall be true and correct in all respects.

(ii)No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

(iii)The Agent and, if applicable, the L/C Issuer or the Swing Line Lender shall
have received a Request for Credit Extension in accordance with the requirements
hereof.

(iv)After giving effect to the Credit Extension requested to be made on any such
date and the use of proceeds thereof, no Overadvance shall exist.

(v)During the Extended Accommodation Period, after giving effect to any
Borrowing requested to be made on any such date (giving effect to any use of
proceeds otherwise permitted hereunder made substantially contemporaneously
therewith) the balance of the Loan Parties’ aggregate cash and Cash Equivalents
shall not exceed $5,000,000.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a Conversion of Committed Loans to the other Type or a continuation of
LIBOR Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty by the Borrower that the conditions specified in
Section 4.02 have been satisfied on and as of the date of the applicable Credit
Extension. The conditions set forth in this Section 4.02 are for the sole
benefit of the Credit Parties but until the Required Lenders otherwise direct
the Agent to cease making Loans and issuing Letters of Credit, the applicable
Lenders will fund their Applicable Percentage of all Loans and L/C Advances and
participate in all Swing Line Loans and Letters of Credit whenever made or
issued, which are requested by the Borrower and which, notwithstanding the
failure of the Loan Parties to comply with the provisions of this Article IV,
are agreed to by the Agent, provided, however, the making of any such Loans or
the issuance of any Letters of Credit shall not be deemed a modification or
waiver by any Credit Party of the provisions of this Article IV on any future
occasion or a waiver of any rights or the Credit Parties as a result of any such
failure to comply.

ARTICLE V
REPRESENTATIONS AND WARRANTIES

To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Agent and the other Credit Parties that:

SECTION 5.1    Financial Condition.

(i)The (i) audited income statement of Parent for the fiscal years ending as at
January 30, 2016,  January 28, 2017 and February 3, 2018, reported on by and
accompanied by an unqualified report from PricewaterhouseCoopers LLP, and
(ii) unaudited consolidated balance sheet of Parent as of April 29, 2017 and May
5, 2018, and related consolidated statements of income and of cash flows for the
fiscal

97

--------------------------------------------------------------------------------

 

quarters ended on such dates present fairly in all material respects the
financial condition of Parent as at such dates, and the results of its
operations and its cash flows (as applicable) for the respective periods then
ended. All such financial statements, including the related schedules and notes
thereto and normal year-end adjustments, have been prepared in accordance with
GAAP applied consistently throughout the periods involved (except as approved by
the aforementioned firm of accountants and disclosed therein and, in the case of
such unaudited financial statements, subject to normal year-end adjustments and
the absence of footnotes). Except as set forth on Schedule 5.01(a), as of the
Closing Date, none of Parent or its Subsidiaries (i) has any material Guarantee
Obligations, contingent liabilities or material liabilities for taxes, or any
long-term leases or unusual forward or long-term commitments, including, without
limitation, any interest rate or foreign currency swap or exchange transaction
or other obligation in respect of derivatives, which are not reflected in the
most recent financial statements referred to in this paragraph but which would
in accordance with GAAP be so reflected in a consolidated balance sheet of the
Parent its Subsidiaries as of the Closing Date and (ii) is party to any
arrangement to pay principal or interest with respect to any Indebtedness of any
Person which is not reflected in the most recent financial statements referred
to in this paragraph, (x) which was incurred by the Parent or any of its
Subsidiaries or guaranteed by the Parent or any of its Subsidiaries at any time
or the proceeds of which are or were transferred to or used by the Parent or any
of its Subsidiaries and (y) the payments in respect of which are intended to be
made with the proceeds of payments to such Person by the Parent or any of its
consolidated Subsidiaries or with any Indebtedness or Equity Interests issued by
the Parent or any such Subsidiary.

(ii)As of the Closing Date, the Financial Performance Projections delivered to
the Agent and attached hereto as Schedule 5.01(b) represent the Loan Parties’
good faith estimate of future financial performance and are based on assumptions
believed by the Loan Parties to be fair and reasonable in light of current
market conditions, it being acknowledged and agreed by Agent and Lenders that
projections as to future events are not to be viewed as facts and that the
actual results during the period or periods covered by the Financial Performance
Projections may materially differ from the projected results set forth therein.

SECTION 5.2    No Change.

There has been no event, circumstance, development, change or effect since the
date of the Audited Financial Statement that has had a Material Adverse Effect.

SECTION 5.3    Existence, Compliance with Requirements of Law.

Each of the Parent, Holdings, the Borrower and its Restricted Subsidiaries
(a) (i) is duly organized (or incorporated), validly existing and in good
standing (or, only where if applicable, the equivalent status in any foreign
jurisdiction) under the laws of the jurisdiction of its organization or
incorporation, (ii) has the corporate or organizational power and authority, and
the legal right, to own and operate its Property, to lease the Property it
operates as lessee and to conduct the business in which it is currently engaged
except, in each case, to the extent that any such failure to have such power,
authority or right would not reasonably be expected to have a Material Adverse
Effect and (iii) is duly qualified as a foreign corporation or limited liability
company and in good standing (where such concept is relevant) under the laws of
each jurisdiction where its ownership, lease or operation of Property or the
conduct of its business requires such qualification except, in each case, to the
extent that the failure to be so qualified or in good standing (where such
concept is relevant) would not reasonably be expected to have a Material Adverse
Effect and (b) is in compliance with all applicable Requirements of Law except
to the extent that any such failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.

98

--------------------------------------------------------------------------------

 

SECTION 5.4    Corporate Power; Authorization; Enforceable Obligations.

Each Loan Party has the corporate power and authority to make, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrower, to borrow hereunder. Each Loan Party has taken all necessary corporate
or other action to authorize the execution, delivery and performance of the Loan
Documents to which it is a party and, in the case of the Borrower, to authorize
the extensions of credit on the terms and conditions of this Agreement. Except
as would not reasonably be expected to have a Material Adverse Effect, no
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority is required in connection with the
extensions of credit hereunder or the execution, delivery, performance, validity
or enforceability of this Agreement or any of the other Loan Documents, except
(i) consents, authorizations, filings and notices, which consents,
authorizations, filings and notices have been obtained or, within any period set
forth in the relevant Security Document, will be obtained or made and are or
will be in full force and effect or the failure to obtain which would not
reasonably be expected to have a Material Adverse Effect, (ii) filings to
perfect the Liens created by the Security Documents, (iii) filings pursuant to
the Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.), in
respect of Accounts of the Parent and its Subsidiaries the obligor in respect of
which is the United States of America or any department, agency or
instrumentality thereof, and (iv) the filings referred to in Section 5.17. Each
Loan Document has been duly executed and delivered on behalf of each Loan Party
that is a party thereto. This Agreement constitutes, and each other Loan
Document upon execution will constitute, a legal, valid and binding obligation
of each Loan Party that is a party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law) and the implied covenants of good faith and fair dealing.

SECTION 5.5    No Legal Bar.

The execution, delivery and performance of this Agreement and the other Loan
Documents, the borrowings hereunder and the use of the proceeds thereof will not
(a) violate the organizational or governing documents of any of the Loan
Parties, (b) violate, in any material respect, any applicable Requirement of Law
or any material Contractual Obligation of the Parent, Holdings, the Borrower or
any of its Restricted Subsidiaries, or (c) result in, or require, the creation
or imposition of any Lien on any of their respective properties or revenues
pursuant to any applicable Requirement of Law or any such Contractual Obligation
(other than Liens required to be granted in favor of the Agent and the Term
Agent pursuant to the Loan Documents).

SECTION 5.6    No Material Litigation.

No litigation, proceeding or, to the knowledge of the Parent and the Borrower,
investigation of or before any arbitrator or Governmental Authority is pending
or, to the knowledge of the Parent and the Borrower, likely to be commenced
within a reasonable time period against the Parent, Holdings, the Borrower or
any of its Restricted Subsidiaries or against any of their Properties or
revenues which, taken as a whole, (a) are material and adverse with respect to
any of the Loan Documents or (b) would reasonably be expected to have a Material
Adverse Effect.

SECTION 5.7    No Default.

No Default or Event of Default has occurred and is continuing.

99

--------------------------------------------------------------------------------

 

SECTION 5.8    Ownership of Property; Liens.

Except as set forth in Schedule 5.08(a), each of the Parent, Holdings, the
Borrower and their respective Restricted Subsidiaries has good and marketable
title in fee simple to, or a valid leasehold interest in or in the case of real
property subject to a license, a right to use, all its real property, and good
title to, or a valid leasehold interest in or right to use, all its other
Property (other than Intellectual Property), in each case, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect, and none of such Property is subject to any Lien other than Liens
permitted by Section 7.01. Schedule 5.08(b) lists all real property which is
owned, leased or licensed to use by any Loan Party as of the Closing Date.

SECTION 5.9    Intellectual Property.

Each of the Parent, Holdings, the Borrower and its respective Restricted
Subsidiaries owns, or has a valid license to use, all Intellectual Property
necessary for the conduct of its business as currently conducted free and clear
of all Liens, except for Liens permitted by Section 7.01 and except where the
failure to so own or have a license to use would not reasonably be expected to
have a Material Adverse Effect. To the Parent’s, Holdings’, and the Borrower’s
knowledge, no holding, injunction, decision or judgment has been rendered by any
Governmental Authority and none of the Parent, Holdings, the Borrower or any of
its Restricted Subsidiaries has entered into any settlement stipulation or other
agreement (except license agreements in the ordinary course of business) which
would cancel the validity of the Parent’s, Holdings’, the Borrower’s or any
Restricted Subsidiary’s rights in any Intellectual Property owned by the Parent,
Holdings, the Borrower or any Restricted Subsidiary (the “Borrower Intellectual
Property”) in any respect that would reasonably be expected to have a Material
Adverse Effect. To the Parent’s, Holdings’ and the Borrower’s knowledge, no
pending claim has been asserted or threatened in writing by any Person
challenging the use by the Parent, Holdings, the Borrower or any Restricted
Subsidiaries of any Borrower Intellectual Property or the validity of any
Borrower Intellectual Property, except in each case as would not reasonably be
expected to have a Material Adverse Effect. To the Parent’s, Holdings’ and the
Borrower’s knowledge, the use of any Borrower Intellectual Property by the
Parent, Holdings, the Borrower or its Restricted Subsidiaries does not infringe
on the rights of any other Person in a manner that would reasonably be expected
to have a Material Adverse Effect. The Parent, Holdings, the Borrower and its
Restricted Subsidiaries have taken all commercially reasonable actions that in
the exercise of their reasonable business judgment should be taken to protect
the Borrower Intellectual Property, including Borrower Intellectual Property
that is confidential in nature, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

SECTION 5.10    Taxes.

Each of the Parent, Holdings, the Borrower and each of its Restricted
Subsidiaries (i) has timely filed or caused to be filed all federal, state,
provincial, territorial and other Tax returns that are required to be filed by
it, and (ii) has duly and timely paid all Taxes due and payable and all other
Taxes, fees or other charges imposed on it or any of its Property, assets,
income, businesses and franchises by any Governmental Authority responsible for
administering Taxes (other than any the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which any reserves required in conformity with GAAP have been
provided on the books of the Parent, Holdings, the Borrower or such Restricted
Subsidiary, as the case may be), except in each case where the failure to do so
would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect. There are no current, proposed or, to the knowledge of
the Parent, Holdings, the Borrower or any of its Restricted Subsidiaries,
pending Tax assessments, deficiencies or audits against the Parent, Holdings,
the Borrower or any of its Restricted Subsidiaries, as the case may be, except
those that are currently being contested in good faith by appropriate
proceedings and with respect to which any reserves required in conformity with
GAAP have been provided on the books of the Parent, Holdings, the Borrower or
such Restricted Subsidiary, as the case may be, or that would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

100

--------------------------------------------------------------------------------

 

SECTION 5.11    Federal Regulations.

No part of the proceeds of any Loans, and no other extensions of credit
hereunder, will be used for “buying” or “carrying” any “margin stock” within the
respective meanings of each of the quoted terms under Regulation U as now and
from time to time hereafter in effect or for any purpose that violates the
provisions of the regulations of the Federal Reserve Board. If requested by any
Lender (through the Agent) or the Agent, the Borrower will furnish to the Agent
and each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1 referred to in Regulation U.

SECTION 5.12    ERISA.

(i)Except as would not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect: (i) no Reportable Event has occurred with
respect to any Single Employer Plan; (ii) no Single Employer Plan has failed to
satisfy the minimum funding standard (within the meaning of Section 412 of the
Code or Section 302 of ERISA), nor applied for or received a waiver of the
minimum funding standard or an extension of an amortization period within the
meaning of Section 412 of the Code or Section 303 or 304 of ERISA during the
five-year period prior to the date on which this representation is made; (iii)
each Plan has complied with its terms and with all applicable laws, including
without limitation the applicable provisions of ERISA and the Code; (iv) all
contributions required to be made with respect to a Single Employer Plan have
been made; (v) no termination of a Single Employer Plan has occurred, and no
Lien in favor of the PBGC or a Single Employer Plan has arisen, during such
five-year period; (vi) the present value of all accrued benefits under each
Single Employer Plan (based on those assumptions used to fund such Single
Employer Plans) did not, as of the last annual valuation date prior to the date
on which this representation is made or deemed made, exceed the value of the
assets of such Single Employer Plan allocable to such accrued benefits; (vi)
none of the Parent, Holdings, the Borrower or any of its Restricted Subsidiaries
has incurred any liability in connection with any non-exempt “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan; and (viii) none of the Parent, Holdings, the Borrower nor
any of its Restricted Subsidiaries has had (or reasonably expects to have) a
complete or partial withdrawal from any Multiemployer Plan that has resulted or
would reasonably be expected to result in a liability under ERISA and, to the
knowledge of the Parent and the Borrower, no Multiemployer Plan is Insolvent.

(ii)the Parent, Holdings, the Borrower and its Restricted Subsidiaries have not
incurred, and do not reasonably expect to incur, any liability under ERISA or
the Code with respect to any plan within the meaning of Section 3(3) of ERISA
which is subject to Title IV of ERISA that is maintained by a Commonly
Controlled Entity (other than the Parent, Holdings, the Borrower and its
Restricted Subsidiaries) (a “Commonly Controlled Plan”) merely by virtue of
being treated as a single employer under Title IV of ERISA with the sponsor of
such plan that would reasonably be likely to have a Material Adverse Effect and
result in a direct obligation of the Parent, Holdings, the Borrower and its
Restricted Subsidiaries to pay money.

(iii)With respect to any Non-U.S. Plan, none of the following events or
conditions exists and is continuing that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect:
(a) substantial non-compliance with its terms and with the requirements of any
and all applicable laws, statutes, rules, regulations and orders; (b) failure to
be maintained, where required, in good standing with applicable regulatory
authorities; (c) any obligation of the Parent or its Subsidiaries in connection
with the termination or partial termination of, or withdrawal from, any such
Non-U.S. Plan; (d) any Lien on the property of the Parent or its Subsidiaries in
favor of a Governmental Authority as a result of any action or inaction
regarding such a Non-U.S. Plan; (e) for each such Non-U.S. Plan which is a
funded or insured plan, failure to be funded or insured on an ongoing basis to
the extent required by applicable non-U.S. law (using actuarial methods and
assumptions which are consistent with the valuations last filed with the
applicable Governmental Authorities); (f) any facts that, to the best knowledge
of the

101

--------------------------------------------------------------------------------

 

Parent or any of its Subsidiaries, exist that would reasonably be expected to
give rise to a dispute and any pending or threatened disputes that, to the best
knowledge of the Parent or any of its Subsidiaries, would reasonably be expected
to result in a material liability to the Parent or any of its Subsidiaries
concerning the assets of any such Non-U.S. Plan (other than individual claims
for the payment of benefits); and (g) failure to make all contributions in a
timely manner to the extent required by applicable non-U.S. law.

SECTION 5.13    Investment Company Act.

No Loan Party or any Subsidiary thereof is an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.

SECTION 5.14    Subsidiaries.

(i)The Subsidiaries listed on Schedule 5.14 constitute all the Subsidiaries of
the Parent or Holdings at the Closing Date. Schedule 5.14 sets forth as of the
Closing Date the name and jurisdiction of incorporation of each Subsidiary and,
as to each Subsidiary, the percentage of each class of Equity Interests owned by
any Loan Party and the designation of such Subsidiary as a Restricted Subsidiary
or an Unrestricted Subsidiary. There are no Excluded Subsidiaries as of the
Closing Date.

(ii)As of the Closing Date, except as set forth on Schedule 5.14, there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments of any nature relating to any Equity Interests of the Borrower or
any of its Restricted Subsidiaries.

SECTION 5.15    Environmental Compliance.

Other than exceptions to any of the following that would not reasonably be
expected to have a Material Adverse Effect: none of the Parent, Holdings, the
Borrower or any of its Restricted Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law for the operation of the
business or (ii) has become subject to any Environmental Liability.

SECTION 5.16Accuracy of Information, etc.

No statement or information (excluding the projections and pro forma financial
information referred to below and information of a general economic or general
industry nature) contained in this Agreement, any other Loan Document or any
report or certificate furnished to the Agent or the Lenders or any of them, by
or on behalf of any Loan Party for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents when taken as a
whole, contained as of the date such statement, information, or certificate was
so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements contained herein or
therein not materially misleading in light of the circumstances under which such
statements contained therein. The projections and pro forma financial
information contained in the materials referenced above are based upon good
faith estimates and assumptions believed by management of the Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events, including the Financial
Performance Projections, is not to be viewed as fact, that such financial
information is subject to significant uncertainties and contingencies, many of
which are beyond the control of the Loan Parties, that no assurance can be given
that the projected results will be realized, and that actual results during the
period or periods covered by such projections and financial information may
differ significantly from the projected results set forth therein by a material
amount. There is no fact known to any Loan Party that could reasonably be
expected to have a Material Adverse Effect that has not been expressly disclosed
herein, in the other Loan Documents or in any other documents, certificates and
statements furnished to the Agent and the Lenders for use in connection with the
transactions contemplated hereby and by the other Loan Documents.

102

--------------------------------------------------------------------------------

 

SECTION 5.17    Security Documents.

(i)The Security Documents are effective to create in favor of the Agent for the
benefit of the Secured Parties referred to therein, a legal, valid and
enforceable security interest (except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law) and the implied covenants of good faith and fair dealing) in the
Collateral described therein (including any proceeds of any item of Collateral)
to the extent required by the Security Documents. In the case of (i) the Pledged
Securities described in the Security Agreement, when any stock certificates or
notes, as applicable, representing such Pledged Securities are delivered to the
Term Agent (as agent for the Agent pursuant to the Intercreditor Agreement) and
(ii) the other Collateral described in the Security Documents, when financing
statements in appropriate form are filed, within the time periods (if any)
required by applicable law, in the offices specified on Schedule 5.17 (which
financing statements have been duly completed and executed (as applicable) and
delivered to the Agent) and such other filings as are specified on Schedule 5.17
are made, the Agent shall have a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in such Collateral
(including any proceeds of any item of Collateral) (to the extent a security
interest in such Collateral can be perfected through the filing of financing
statements in the offices specified on Schedule 5.17 and the filings specified
on Schedule 5.17, and through the delivery of the Pledged Securities required to
be delivered on the Closing Date), as security for the Obligations, in each case
prior and superior in right to any other Person (except (i) Liens in favor of
the Term Agent, (ii) in the case of Collateral other than Pledged Securities,
Liens permitted by Section 7.01 and (iii) Liens permitted by Section 7.01 which
otherwise, by operation of law or contract, have priority over the Liens
securing the Obligations) to the extent required by the Security Documents.

(ii)Upon the execution and delivery of any Mortgage to be executed and delivered
pursuant to Section 4.01(m) and Section 6.11(c), such Mortgage shall be
effective to create in favor of the Agent for the benefit of the Secured Parties
a legal, valid and enforceable Lien on the mortgaged property described therein
and proceeds thereof; and when such Mortgage is filed in the recording office
designated by the Borrower, such Mortgage shall constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in such mortgaged property and the proceeds thereof, as security for the
Obligations (as defined in the relevant Mortgage), in each case prior and
superior in right to any other Person (subject to the Intercreditor Agreement,
Liens permitted by Section 7.01 or other encumbrances or rights permitted by the
relevant Mortgage).

SECTION 5.18    Solvency.

After giving effect to the transactions contemplated by this Agreement, and
before and after giving effect to each Credit Extension, the Loan Parties, on a
Consolidated basis, are and will be Solvent.

SECTION 5.19    Senior Indebtedness.

All Borrowings permitted under this Agreement are, and when incurred or issued
will be, permitted under (and shall give rise to no breach or violation of) the
Term Facility any other Junior Indebtedness or any Permitted Amendment or
Refinancing of any of the foregoing (or under the definitive documentation
relating thereto).

103

--------------------------------------------------------------------------------

 

SECTION 5.20    Labor Matters.

There are no strikes or other labor disputes against the Parent, Holdings, the
Borrower or any of its Restricted Subsidiaries pending or, to the knowledge of
the Parent, Holdings or the Borrower, threatened that (individually or in the
aggregate) could reasonably be expected to have a Material Adverse Effect. Hours
worked by and payment made to employees of the Parent, Holdings, the Borrower
and its Restricted Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Requirement of Law dealing with such
matters that (individually or in the aggregate) could reasonably be expected to
have a Material Adverse Effect. All payments due from the Parent, Holdings, the
Borrower or any of its Restricted Subsidiaries on account of employee health and
welfare insurance that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect if not paid have been paid or accrued
as a liability on the books of the Parent, Holdings, the Borrower or the
relevant Restricted Subsidiary.

SECTION 5.21    Regulation H.  No Mortgage encumbers improved real property that
is located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of
1968.

SECTION 5.22    Anti-Money Laundering and Economic Sanctions Laws.

(i)No Loan Party, none of its Subsidiaries and, to the knowledge of senior
management of each Loan Party, none of its Affiliates and none of the respective
officers, directors, brokers or agents of such Loan Party, such Subsidiary or,
to the knowledge of senior management of each Loan Party, Affiliate (i) has
violated or is in violation of any applicable Anti-Money Laundering Law or
(ii) has engaged or engages in any transaction, investment, undertaking or
activity that conceals the identity, source or destination of the proceeds of
the Loans from any category of offenses designated in any applicable law,
regulation or other binding measure implementing the “Forty Recommendations” and
“Nine Special Recommendations” published by the Organization for Economic
Co-operation and Development’s Financial Action Task Force on Money Laundering.

(ii)No Loan Party, none of its Subsidiaries and, to the knowledge of senior
management of each Loan Party, none of its Affiliates and none of the respective
officers, directors, brokers or agents of such Loan Party, such Subsidiary or,
to the knowledge of senior management of each Loan Party, such Affiliate that is
acting or benefiting in any capacity in connection with the Loans is an
Embargoed Person.

(iii)Except as otherwise authorized by OFAC, to the extent applicable to such
Person, no Loan Party, none of its Subsidiaries and, to the knowledge of senior
management of each Loan Party, none of its Affiliates and none of the respective
officers, directors, brokers or agents of such Loan Party, such Subsidiary or,
to the knowledge of senior management of each Loan Party, such Affiliate acting
or benefiting in any capacity in connection with the Loans (i) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Embargoed Person, (ii) deals in, or
otherwise engages in any transaction related to, any property or interests in
property blocked pursuant to any applicable Economic Sanctions Laws or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the applicable prohibitions set forth in any Economic Sanctions Laws.

104

--------------------------------------------------------------------------------

 

SECTION 5.23    Insurance.

The properties of the Loan Parties and the Restricted Subsidiaries are insured
with financially sound and reputable insurance companies (after giving effect to
any self-insurance compatible with the following standards) which are not
Affiliates of the Loan Parties, in such amounts, with such deductibles and
covering such risks (including, without limitation, workmen’s compensation,
public liability, business interruption, property damage and directors and
officers liability insurance) as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the Loan
Parties or the applicable Restricted Subsidiary operates. Schedule 5.23 sets
forth a description of all insurance maintained by or on behalf of the Loan
Parties and the Restricted Subsidiaries as of the Closing Date. As of the
Closing Date, each insurance policy listed on Schedule 5.23 is in full force and
effect and all premiums in respect thereof that are due and payable have been
paid.

SECTION 5.24    Deposit Accounts; Credit Card Arrangements.

(i)Annexed hereto as Schedule 5.24(a) is a list of all DDAs, Securities
Accounts, collections accounts, concentration accounts, checking accounts, and
lockboxes maintained by the Loan Parties as of the Closing Date, which Schedule
includes, with respect to each DDA and Securities Account (i) the name and
address of the depository or intermediary; (ii) the account number(s) maintained
with such depository or intermediary; (iii) a contact person at such depository
or intermediary, (iv) the identification of each Blocked Account Bank, and
(v) whether such DDA is an Excluded DDA or a Retail DDA, if applicable.

(ii)Annexed hereto as Schedule 5.24(b) is a list of all agreements as of the
Closing Date to which any Loan Party is a party with respect to the processing
and/or payment to such Loan Party of the proceeds of any credit card charges and
debit card charges for sales made by such Loan Party.

SECTION 5.25    EEA Financial Institution.

No Loan Party is an EEA Financial Institution.

SECTION 5.26    Casualty, Etc.  

Neither the business nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, drought,
storm, hail, earthquake, embargo or other casualty (whether or not covered by
insurance) that, either individually or in the aggregate, has had a Material
Adverse Effect.

ARTICLE VI
AFFIRMATIVE COVENANTS

Until the Payment in Full of the Obligations, each Loan Party shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, and 6.03)
cause each Restricted Subsidiary to:

SECTION 6.1    Financial Statements.

Furnish to the Agent for delivery to each Lender (which may be electronically
delivered):

(i)within 120 days after the end of each Fiscal Year of the Parent (or, in the
case of the Fiscal Year ending on February 1, 2020, on or before June 15, 2020),
commencing with the Fiscal Year ending on or around February 1, 2019, (x) a copy
of the audited consolidated balance sheet of Parent, Holdings, the Borrower and
its Subsidiaries as at the end of such Fiscal Year and the related audited

105

--------------------------------------------------------------------------------

 

consolidated statements of income, stockholders’ equity and cash flows as of the
end of and for such Fiscal Year, setting forth in each case in comparative form
the figures as of the end of and for the previous Fiscal Year, reported on by
independently certified public accountants of nationally recognized standing
(without a “going concern” or like qualification or exception as to the scope of
such audit, other than any such qualification or exception resulting from (i) an
upcoming maturity date of the Term Facility or of the Obligations or (ii) the
inability or potential inability to satisfy the Financial Covenant or the
financial covenant set forth in Section 7.18 of the Term Loan Agreement on a
future date or in a future period) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Parent, Holdings, the Borrower and
its Subsidiaries on a Consolidated basis in accordance with GAAP, and (y) to the
extent required under SEC reporting requirements, an opinion of such Registered
Public Accounting Firm independently assessing Loan Parties’ internal controls
over financial reporting in accordance with Item 308 of SEC Regulation S-K,
PCAOB Auditing Standard No. 2, and Section 404 of Sarbanes-Oxley expressing a
conclusion that contains no statement that there is a material weakness in such
internal controls;

(ii)not later than 60 days after the end of each of the first three Fiscal
Quarters of each Fiscal Year of the Parent (or in the case of the Fiscal Quarter
ending on or around (x) May 2, 2020, by no later than July 31, 2020 and (y)
August 1, 2020, by no later than October 29, 2020) commencing with the Fiscal
Quarter ending on or around November 4, 2018 (provided, that for the Fiscal
Quarter ending on or around November 4, 2018, such financial statements shall be
due within the time period prescribed by the SEC reporting requirements), the
unaudited consolidated balance sheet of the Parent, Holdings, the Borrower and
its Subsidiaries as at the end of such Fiscal Quarter and the related unaudited
consolidated statements of income, stockholders’ equity and cash flows for such
Fiscal Quarter and the then elapsed portion of the current Fiscal Year, setting
forth in each case in comparative form (i) the figures as of the end of and for
the corresponding period in the previous Fiscal Year, and (ii) the figures for
such period set forth in the projections delivered pursuant to Section 6.02(d)
hereof, in each case, certified by a Responsible Officer as being fairly stated
in all material respects (subject only to normal year-end audit adjustments and
the lack of notes);

(iii)not later than 30 days (or in the case of a Fiscal Month that is also a
Fiscal Quarter end, 45 days, and in the case of the last Fiscal Month of each
Fiscal Year, 60 days) after the end of each Fiscal Month of each Fiscal Year of
the Parent, the unaudited consolidated balance sheet of the Parent, Holdings,
the Borrower and its Subsidiaries as at the end of such Fiscal Month and the
related unaudited consolidated statements of income and the related unaudited
consolidated statements of income, and cash flows as of the end of and for such
Fiscal Month and the portion of the Fiscal Year through the end of such Fiscal
Month, setting forth in each case in comparative form (i) the figures as of the
end of and for the corresponding period in the previous Fiscal Year, and (ii)
the figures for such period set forth in the projections delivered pursuant to
Section 6.02(d) hereof, in each case, certified by a Responsible Officer as
being fairly stated in all material respects (subject only to normal year-end
audit adjustments and the lack of notes); and

(iv)all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein and except, in the case of the financial statements
referred to in clauses (b) and (c), for customary year-end adjustments and the
absence of footnotes);

106

--------------------------------------------------------------------------------

 

If the Parent has filed (within the time period required above) a Form 10-Q or
10-K, as applicable, with the SEC for any fiscal quarter or fiscal year
described above, then to the extent that such quarterly or annual report on Form
10-Q or 10-K contains any of the foregoing items, the Lenders will accept such
Form 10-Q or 10-K in lieu of such items; provided that such filings shall be
delivered to the Agent and each Lender in the same manner as set forth below.
Documents required to be delivered pursuant to this Section 6.01 may be
delivered by posting such documents electronically with notice of such posting
to the Agent and each Lender and, if so posted, such documents shall be deemed
to have been delivered on the date on which the Borrower posts such documents or
provides a link thereto on the Borrower’s website listed on Schedule 10.02 or
another public website (including EDGAR or any successor system thereto) to
which the Borrower may so direct the Agent and the Lenders.

SECTION 6.2    Certificates; Other Information.

Furnish to the Agent, in form and detail reasonably, satisfactory to the Agent,
for delivery to each Lender, or, in the case of clause (i), to the relevant
Lender:

(i)concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of the independent certified public accountants
of the Parent in customary form reporting on such financial statements stating
that in making the examination necessary therefor no knowledge was obtained of
any Default or Event of Default, except as specified in such certificate (which
certificate may be limited to the extent required by accounting rules or
guidelines and will not be required if such accountants no longer provide such
certificates to its customers (or their lenders) generally);

(ii)concurrently with the delivery of any financial statements pursuant to
Section 6.01 or immediately upon the occurrence of a Covenant Compliance Event
or Extended Accommodation Period Compliance Event, (i) a Compliance Certificate
executed by a Responsible Officer on behalf of the Parent stating that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate and (ii) (x) all information and
calculations necessary for determining compliance by the Parent, Holdings, the
Borrower and its Restricted Subsidiaries with the provisions of Section 7.18,
including a calculation of the Consolidated Fixed Charge Coverage Ratio as of
the last day of the Fiscal Month most recently ended, regardless of whether or
not the financial covenants contained in Section 7.18 are required to be
complied with in such Fiscal Month, and (y) to the extent not previously
disclosed to the Agent, a description of any new Subsidiary and a listing of any
new registrations, and applications for registration, of Intellectual Property
acquired or made by any Loan Party since the date of the most recent list
delivered pursuant to this clause (y) (or, in the case of the first such list so
delivered, since the Closing Date);

(iii)on the fifteenth (15th) Business Day after the end of each Fiscal Month
(or, if such day is not a Business Day, on the next succeeding Business Day), or
weekly at the Borrower’s discretion (provided that if the Borrower elects to
provide weekly Borrowing Base Certificates the Borrower must do so for a period
of at least eight consecutive weeks), (x) a Borrowing Base Certificate showing
the Borrowing Base as of the close of business as of the last day of the
immediately preceding Fiscal Month, each Borrowing Base Certificate to be
certified as complete and correct in all material respects by a Responsible
Officer of the Borrower; provided that at any time that an Accelerated Borrowing
Base Delivery Event has occurred and is continuing, such Borrowing Base
Certificate shall be delivered on Wednesday of each week (or, if Wednesday is
not a Business Day, on the next succeeding Business Day), as of the close of
business on the immediately preceding Saturday, (y) together with each delivery
of a Borrowing Base Certificate, in a form reasonably acceptable to Agent, (1)
reconciliations of the Accounts and Inventory as shown on the month-end
Borrowing Base Certificate for the immediately preceding month, detailing the
ineligibles and Reserves calculations and (2) such other collateral reports and
information as the Agent may reasonably request, all with supporting materials
as Agent shall reasonably request and (z) together with each delivery of a
Borrowing Base Certificate, a Term Loan Borrowing Base Certificate and all
supporting information in respect thereof delivered to the Term Agent;

107

--------------------------------------------------------------------------------

 

(iv)as soon as available, but in any event not later than 45 days after the end
of each Fiscal Year of the Parent (commencing with the Fiscal Year ending on or
nearest to February 1, 2019), a detailed consolidated budget for the following
fiscal year (including a projected consolidated balance sheet of the Parent,
Holdings, the Borrower and its Subsidiaries and the related consolidated
statements of projected cash flow and projected income, together with a
projection of the Borrowing Base, Excess Availability and the Term Loan Reserve,
in each case prepared on a month by month basis);

(v)promptly upon delivery thereof to the Parent, Holdings or the Borrower and to
the extent permitted, copies of any accountants’ letters addressed to its Board
of Directors (or any committee thereof);

(vi)promptly after the same are sent, copies of all financial statements and
reports that the Parent, Holdings or the Borrower sends to the holders of any
class of its debt securities or public equity securities (except for materials
sent solely to Permitted Investors) and, promptly after the same are filed,
copies of all financial statements and reports that the Parent, Holdings or the
Borrower may make to, or file with, the SEC, in each case to the extent not
already provided pursuant to Section 6.01 or any other clause of this
Section 6.02;

(vii)the financial and collateral reports described on Schedule 6.02 hereto, at
the times set forth in such Schedule;

(viii)promptly, (A) such additional financial and other information as the Agent
(for its own account or upon the reasonable request from any Lender) and (B)
such other information and documentation the Agent or any Lender, for purposes
of compliance with applicable “know your customer” requirements under the USA
Patriot Act, the Beneficial Ownership Regulation or other applicable
anti-corruption and anti-terrorism laws, may from time to time reasonably
request;

(ix)concurrently with the delivery of any financial statements pursuant to
Section 6.01, a copy of management’s discussion and analysis with respect to
such financial statements in the form included with the Parent’s financial
reporting to the SEC; and

(x)promptly following receipt, copies of any amendments, modifications,
consents, waivers and forbearances under the Term Loan Documents and any
material notices received from any lender or agent of, under or with respect to
the Term Loan Facility not otherwise provided to the Agent under this Agreement
and the other Loan Documents.

Documents required to be delivered pursuant to Section 6.01(a), (b), or (c) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Agent have access
(whether a commercial, third-party website or whether sponsored by the Agent).

The Loan Parties hereby acknowledge that (a) the Agent and/or the Arranger will
make available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, “Borrower
Materials”) by delivering the Borrower Materials via electronic mail or posting
the Borrower Materials on Debt Domain, IntraLinks, Syndtrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Loan Parties or their securities)
(each, a “Public Lender”). The Loan Parties hereby agree that they will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall

108

--------------------------------------------------------------------------------

 

mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Loan Parties shall be deemed to
have authorized the Agent, the Arranger, the L/C Issuer and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Loan Parties
or their securities for purposes of United States Securities Laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor”; and (z) the Agent and the Arranger shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor.”

SECTION 6.3    Notices.

Promptly upon a Responsible Officer of the Parent or any Loan Party obtaining
knowledge thereof, give notice to the Agent of:

(i)of the occurrence of any Default or Event of Default;

(ii)any litigation, investigation or proceeding which may exist at any time
between the Parent, Holdings, the Borrower or any of its Restricted Subsidiaries
and any other Person, that in either case, could reasonably be expected to have
a Material Adverse Effect;

(iii)the following events, that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, as soon as possible
and in any event within 30 days after the Parent, the Borrower or any of its
Restricted Subsidiaries knows thereof, as applicable: (i) the occurrence of any
Reportable Event with respect to any Single Employer Plan, (ii) that a Single
Employer Plan has failed to satisfy the minimum funding standards within the
meaning of Section 412 of the Code or Section 302 of ERISA, or an application
may be or has been made for a waiver or modification of the minimum funding
standard (including any required installment payments) or an extension of any
amortization period under Section 412 of the Code or Section 303 or 304 with
respect to a Single Employer Plan, (iii) a failure to make any required
contribution to a Single Employer Plan or Non-U.S. Plan, (iv) Parent, Holdings,
the Borrower or any of its Restricted Subsidiaries incurs any liability in
connection with any non-exempt “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (v) the
creation of any Lien in favor of the PBGC or a Single Employer Plan, (vi) or any
withdrawal from, or the termination or partial termination or Insolvency of any
Multiemployer Plan, (vii) the present value of all accrued benefits under each
Single Employer Plan (based on those assumptions used to fund such Single
Employer Plans), as of any applicable annual valuation date, exceeds the value
of the assets of such Single Employer Plan allocable to such accrued benefits,
(viii) the institution of proceedings or the taking of any other action by the
PBGC or the Parent or any Commonly Controlled Entity or any Multiemployer Plan
with respect to the withdrawal from, or the termination or partial termination
or Insolvency of, any Plan, (ix) any Non-U.S. Plan fails to obtain or retain (as
applicable) registered status under and as required by applicable law and/or be
administered in a timely manner in all respects in compliance with all
applicable laws, or (x) the occurrence of any similar events with respect to a
Commonly Controlled Plan, that would reasonably be likely to result in a direct
obligation of the Parent, the Borrower or any of its Restricted Subsidiaries to
pay money;

(iv)the occurrence of any default under the Tax Receivable Agreement;

(v)any development or event that has had or could reasonably be expected to have
a Material Adverse Effect;

109

--------------------------------------------------------------------------------

 

(vi)the acquisition of any Property after the Closing Date in which the Agent
does not already have a perfected security interest and in which a security
interest is required to be created or perfected pursuant to Section 6.11;

(vii)of any casualty or other insured damage to any material portion of the ABL
Priority Collateral or the commencement of any action or proceeding for the
taking of any interest in a material portion of the ABL Priority Collateral
under power of eminent domain or by condemnation or similar proceeding or if any
material portion of the ABL Priority Collateral is damaged or destroyed;

(viii)the occurrence of any default or event of default under the Term Facility;

(ix)of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;

(x)of the filing of any Lien for unpaid Taxes against any Loan Party in excess
of $2,500,000;

(xi)of any failure by any Loan Party to pay rent (which failure continues for
more than ten (10) days following the day on which such rent first came due) at
(i) any of the Loan Parties’ distribution centers, fulfillment centers or
warehouses; (ii) ten percent (10%) or more of such Loan Party’s store locations
or any of such Loan Party’s other locations if such failure would be reasonably
likely to result in a Material Adverse Effect;

(xii)of any change in: (i) any Loan Party’s legal name; (ii) the location of any
Loan Party’s chief executive office or its principal place of business or any
office in which it maintains books or records relating to Collateral; (iii) any
Loan Party’s organizational form (e.g., corporation, limited liability company,
partnership, etc.) or jurisdiction of incorporation or formation; or (iv) any
Loan Party’s Federal Taxpayer Identification Number, in each case no later than
10 days before the occurrence of such change (or such lesser period as agreed to
by the Agent in its Permitted Discretion); and

(xiii)of the movement of Collateral with a value in excess of $500,000 in the
aggregate to a location not previously disclosed to the Agent (including the
establishment of any new office or facility but excluding Collateral out for
repair and, for the avoidance of doubt, Collateral in transit between locations
previously disclosed to the Agent) no later than 30 days after taking such
action (or such later time as agreed to by the Agent in its Permitted
Discretion);

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Parent, Holdings, the Borrower or the relevant
Restricted Subsidiary has taken or proposes to take with respect thereto.

SECTION 6.4    Payment of Obligations.

Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all its material obligations and liabilities,
including Taxes, governmental assessments and governmental charges, except (i)
where the amount or validity thereof is currently being contested in good faith
by appropriate proceedings and reserves required in conformity with GAAP with
respect thereto have been provided on the books of the Parent, Holdings, the
Borrower or its Subsidiaries, as the case may be, and such contest effectively
suspends collection of the contested obligation and enforcement of any Lien
securing such obligation, (ii) to the extent that failure to pay or satisfy such
obligations could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect or (iii) in connection with any rental payments or other
obligations in respect to Leases to which any Loan Party or any of its
Restricted Subsidiaries is a party during the months ended June 30, 2020, July
31, 2020, August 31, 2020 and September 30, 2020 (the “COVID Lease Exception
Period”), so long as (x) no more than twenty-five percent (25%) of Leases for
stores in the aggregate are terminated by the owners of such stores during such
months and (y) no Leases related to the Borrower’s Headquarters are terminated
by the owners of such headquarters.  Nothing contained herein shall be deemed to
limit the rights of the Agent with respect to determining Reserves pursuant to
this Agreement.

110

--------------------------------------------------------------------------------

 

SECTION 6.5    Preservation of Existence, Etc.

(i)(i) Preserve, renew and keep in full force and effect its corporate or other
existence and (ii) take all reasonable action to maintain all rights (other than
Intellectual Property rights, the maintenance of which is addressed in
Section 6.06(c)), privileges and franchises necessary or desirable in the normal
conduct of its business, except, in each case, as otherwise permitted by
Section 7.04 or except, in the case of clause (ii) above, to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (b) comply with all applicable Requirements of Law except to the
extent that failure to comply therewith could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.

SECTION 6.6    Maintenance of Properties.

(i)Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in reasonably good working order and
condition, ordinary wear and tear excepted; and

(ii)Take all commercially reasonable and necessary steps, including, in any
proceeding before the United States Patent and Trademark Office or the United
States Copyright Office to maintain and pursue each application (and to obtain
the relevant registration) and to maintain each registration of the Borrower
Intellectual Property, including, filing of applications for renewal, affidavits
of use and affidavits of incontestability, except in each case to the extent
that failure to do so would not reasonably be expected to have a Material
Adverse Effect.

SECTION 6.7    Maintenance of Insurance.

(i)Maintain, with financially sound and reputable insurance companies, insurance
on all its material Property in at least such amounts and against at least such
risks (but including in any event public liability, product liability and
business interruption) as are usually insured against in the same general area
by companies engaged in the same or a similar business. All such insurance
shall, to the extent customary (but in any event, not including business
interruption insurance and personal injury insurance) (i) provide that no
cancellation thereof shall be effective until at least 10 days after receipt by
the Agent of written notice thereof and (ii) name the Agent as insured party or
lender’s loss payee.

(ii)If any portion of any Property subject to a Mortgage is at any time located
in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then the Borrower
shall, or shall cause each Loan Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Agent evidence of such compliance in form and substance reasonably
acceptable to the Agent.

(iii)(i) Cause fire and extended coverage policies maintained with respect to
any Collateral to be endorsed or otherwise amended to include (A) a
non-contributing mortgage clause (regarding improvements to real estate) and
lenders’ loss payable clause (regarding personal property), in form and
substance reasonably satisfactory to the Agent, which endorsements or amendments
shall provide that the insurer shall pay all proceeds otherwise payable to the
Loan Parties under the policies directly to the Agent, (B) a provision to the
effect that none of the Loan Parties, Credit Parties or any other Person shall
be a co-insurer and (C) such other provisions as the Agent may reasonably
require from time to time to protect the interests of the Credit Parties,
(ii) cause commercial general liability policies to be endorsed to name the
Agent as an additional insured, (iii) cause business interruption policies to
name the Agent as

111

--------------------------------------------------------------------------------

 

a loss payee, and (iv) cause each such policy referred to in this Section 6.07
to also provide that it shall not be canceled, modified or not renewed (A) by
reason of nonpayment of premium except upon not less than ten (10) days’ prior
written notice thereof by the insurer to the Agent (giving the Agent the right
to cure defaults in the payment of premiums) or (B) for any other reason except
upon not less than thirty (30) days’ prior written notice thereof by the insurer
to the Agent.

(iv)Deliver to the Agent, prior to the cancellation, modification materially
adverse to the Lenders or non-renewal of any such policy of insurance, notice of
such cancellation, modification or non-renewal and, if requested by the Agent, a
copy of a renewal or replacement policy (or other evidence of renewal of a
policy previously delivered to the Agent, including an insurance binder)
together with evidence reasonably satisfactory to the Agent of payment of the
premium therefor.

SECTION 6.8    Compliance with Requirements of Laws.

Comply in all material respects with the Requirements of Laws and all orders,
writs, injunctions and decrees applicable to it or to its business or property,
except if the failure to comply therewith could not reasonably be expected
individually or in the aggregate to have a Material Adverse Effect.

SECTION 6.9    Designation as Senior Indebtedness.

Designate all Obligations as “Designated Senior Indebtedness” (or such similar
term) under, and defined in, any documents, agreements, or indentures relating
to or evidencing any Junior Indebtedness that is subordinated Indebtedness and
all supplements thereto.

SECTION 6.10    Inspection Rights.

(i)(i) Keep proper books of records and account in which full, true and correct
entries in conformity with GAAP and all applicable Requirement of Law shall be
made of all material dealings and transactions in relation to its business and
activities, (ii) permit representatives of any Lender to visit and inspect any
of its properties (in the case of any real property lease, to the extent
permitted in the relevant lease agreement) and examine and make abstracts from
any of its books and records upon reasonable prior notice and during normal
business hours (provided that such visits shall be coordinated by the Agent),
(iii) permit representatives of any Lender to have reasonable discussions
regarding the business, operations, properties and financial and other condition
of the Parent, Holdings, the Borrower and its Restricted Subsidiaries with
officers and employees of the Parent, Holdings, the Borrower and its Restricted
Subsidiaries, and (provided that any Lender shall coordinate any request for
such discussions through the Agent), (iv) permit representatives of the Agent to
have reasonable discussions regarding the business, operations, properties and
financial and other condition of the Parent, Holdings, the Borrower and its
Restricted Subsidiaries with its independent certified public accountants;
provided that a Responsible Officer of the Parent or the Borrower shall be
present during such discussion and any such discussions with the Parent’s
independent certified public accountants at the Parent’s expense shall, except
while an Event of Default has occurred and is continuing, be limited to one
meeting per calendar year; provided, however, that when an Event of Default
exists the Agent (or any of its representatives or independent contractors) may
do any of the foregoing at the expense of the Loan Parties at any time during
normal business hours with reasonable prior notice.

(ii)Upon the request of the Agent after reasonable prior written notice, permit
the Agent or professionals (including investment bankers, consultants,
accountants, lawyers and appraisers) retained by the Agent to conduct commercial
finance examinations and inventory appraisals, including, without limitation, of
(i) the Borrower’s practices in the computation of the Borrowing Base and (ii)
the assets included in the Borrowing Base and related financial information such
as, but not limited to, sales, gross margins, payables, accruals and
reserves.  Subject to the immediately succeeding sentence, the Loan Parties
shall pay the reasonable and documented out-of-pocket fees and expenses of the
Agent and such professionals with respect to such examinations and inventory
appraisals including, for the avoidance of

112

--------------------------------------------------------------------------------

 

doubt, in connection with the Updated 2020 Appraisal/Exam.  The Agent may
conduct (A) one (1) commercial finance examinations and one (1) inventory
appraisals in any twelve month period at the Borrower’s expense, provided that,
in the event that Excess Availability is less than 20% of the Loan Cap for
longer than three (3) consecutive Business Days, the Agent may undertake two (2)
commercial finance examinations and two (2) inventory appraisals in any twelve
month period (inclusive of any commercial finance examinations or inventory
appraisals already conducted during such period) at the Borrower’s expense and
(B) additional commercial finance examinations and inventory appraisals as the
Agent may require in its reasonable discretion if an Event of Default has
occurred and is continuing, at the expense of the Borrower.  The Agent shall
have received the Updated 2020 Appraisal/Exam by, with respect to the
examination, November 15, 2020 and, with respect to the inventory appraisal, by
November 15, 2020.

SECTION 6.11    Additional Collateral and Additional Loan Parties.

(i)With respect to any Property (other than Excluded Property (as defined in the
Security Documents)) located in the United States acquired after the Closing
Date by any Loan Party (other than (x) any interests in real property and any
Property described in paragraph (b) of this Section 6.11, (y) any Property
subject to a Lien expressly permitted by Section 7.01(g) and (z) Instruments,
Certificated Securities, Securities and Chattel Paper (each as defined in the
Security Agreement), which are referred to in the last sentence of this
paragraph (a)) as to which the Agent for the benefit of the Secured Parties does
not have a perfected Lien, promptly (i) give notice of such Property to the
Agent and execute and deliver to the Agent such amendments to the Security
Documents or such other documents as the Agent reasonably requests to grant to
the Agent for the benefit of the Secured Parties a security interest in such
Property and (ii) take all actions reasonably requested by the Agent to grant to
the Agent for the benefit of the Secured Parties a perfected security interest
(to the extent required by the Security Documents and with the priority required
hereunder) in such Property (with respect to Property of a type owned by a Loan
Party as of the Closing Date to the extent the Agent for the benefit of the
Secured Parties, has a perfected security interest in such Property as of the
Closing Date), including, without limitation, if applicable, the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Security Documents or by law or as may be reasonably requested
by the Agent. Any Instrument, Certificated Security (other than in respect of
the Equity Interests of any Subsidiary to the extent that the delivery of
certificates representing such Equity Interests are not otherwise required to be
delivered pursuant to clause (c) or (d) below), Security or Chattel Paper in
excess of $500,000 shall be promptly delivered to the Agent indorsed in a manner
reasonably satisfactory to the Agent to be held as Collateral pursuant to the
relevant Security Document.

(ii)With respect to any fee interest in any real property located in the United
States having a value (together with improvements thereof) of at least
$2,000,000 acquired after the Closing Date by any Loan Party (other than any
such real property subject to a Lien expressly permitted by Section 7.01(g)),
(i) give notice of such acquisition to the Agent and execute and deliver a first
priority Mortgage (subject to Liens permitted by Section 7.01) in favor of the
Agent for the benefit of the Secured Parties, covering such real property
(provided that no Mortgage nor survey shall be obtained if the Agent determines
in consultation with the Borrower that the costs of obtaining such Mortgage or
survey are excessive in relation to the value of the security to be afforded
thereby), (ii) provide the Lenders with (1) a lenders’ title insurance policy
with extended coverage covering such real property in an amount at least equal
to the purchase price of such real property (or such other amount as shall be
reasonably specified by the Agent) as well as (2) “Life-of-Loan” flood hazard
determination (together with an executed notice to the Borrower) and evidence of
flood insurance, if applicable and (3) a current ALTA survey thereof, together
with a surveyor’s certificate unless the title insurance policy referred to
above shall not contain an exception for any matter shown by a survey (except to
the extent an existing survey has been provided and specifically incorporated
into such title insurance policy) and shall include all reasonably requested
survey-related endorsements, each in form and substance reasonably satisfactory
to the Agent, and (iii) deliver to the Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Agent.

113

--------------------------------------------------------------------------------

 

(iii)With respect to any new Domestic Subsidiary that is a Material Subsidiary
(and is not an Unrestricted Subsidiary) created or acquired after the Closing
Date (which, for the purposes of this paragraph, shall include (x) any
previously non-wholly owned Domestic Subsidiary that becomes wholly owned and is
a Material Subsidiary (and is not an Unrestricted Subsidiary) and (y) any
Domestic Subsidiary that was previously an Immaterial Subsidiary or an
Unrestricted Subsidiary and becomes a Material Subsidiary (and is not an
Unrestricted Subsidiary) or a Restricted Subsidiary, as applicable) by any Loan
Party, promptly (i) give notice of such acquisition or creation or becoming a
Material Subsidiary to the Agent and, if requested by the Agent, execute and
deliver to the Agent such amendments to the Security Documents or such other
documents as the Agent reasonably deems necessary to grant to the Agent for the
benefit of the Secured Parties a perfected security interest (to the extent
required by the Security Documents and with the priority required hereby) in the
Equity Interests of such new Subsidiary that is owned by such Loan Party,
(ii) deliver to the Agent copies the certificates, if any, representing such
Equity Interests, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of such Loan Party (with originals to be
delivered to the Term Agent), and (iii) if such new Subsidiary is a wholly owned
Domestic Subsidiary (and is not an Unrestricted Subsidiary or an Immaterial
Subsidiary), cause such new Subsidiary (A) to provide a Facility Guaranty and
become a party to the Security Documents and (B) to take such actions necessary
or advisable to grant to the Agent for the benefit of the Secured Parties a
perfected security interest (to the extent required by the Security Documents
and with the priority required hereby) in the Collateral described in the
Security Documents with respect to such new Subsidiary (to the extent the Agent,
for the benefit of the Secured Parties, has a perfected security interest in the
same type of Collateral as of the Closing Date), including, without limitation,
if applicable, the filing of Uniform Commercial Code financing statements in
such jurisdictions as may be required by the Security Documents or by law or as
may be reasonably requested by the Agent.

(iv)With respect to any new first tier Foreign Subsidiary that is a Material
Subsidiary (and is not an Unrestricted Subsidiary) created or acquired after the
Closing Date (which, for the purposes of this paragraph, shall include any
first-tier Foreign Subsidiary that previously was an Immaterial Subsidiary or an
Unrestricted Subsidiary and becomes a Material Subsidiary or a Restricted
Subsidiary, as applicable) by any Loan Party, promptly (i) give notice of such
acquisition or creation to the Agent and, if requested by the Agent, execute and
deliver to the Agent such amendments to the Security Documents or such other
documents as the Agent deems necessary or reasonably advisable in order to grant
to the Agent, for the benefit of the Secured Parties, a perfected security
interest (to the extent required by the Security Documents and with the priority
required hereby) in the Equity Interests of such new Subsidiary that is owned by
such Loan Party (provided that in no event shall more than 65% of the total
outstanding voting Equity Interests of any Foreign Subsidiary be required to be
so pledged except to the extent such Foreign Subsidiary is a Loan Party
hereunder), and, if applicable, (ii) to the extent permitted by applicable law,
deliver to the Agent copies of the certificates, if any, representing such
Equity Interests, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of such Loan Party (with originals to be
delivered to the Term Agent), and take such other action as may be necessary or,
in the reasonable opinion of the Agent, necessary to perfect or ensure
appropriate priority the Lien of the Agent thereon.

Notwithstanding any provision set forth herein or in any other Loan Documents to
the contrary, in no event shall (x) any Foreign Subsidiary be required to
guarantee the obligations of the Borrower or any Domestic Subsidiary, (y) the
assets of any Foreign Subsidiary constitute security or secure, or such assets
or the proceeds of such assets be required to be available for, payment of the
obligations of the Borrower or any Domestic Subsidiary, or (z) more than 65% of
the voting stock of any Foreign Subsidiary directly held by the Borrower and its
Domestic Subsidiaries be required to be pledged to secure the obligations of the
Borrower or any Domestic Subsidiary.

114

--------------------------------------------------------------------------------

 

In no event shall compliance with this Section 6.11 waive or be deemed a waiver
or Consent to any transaction giving rise to the need to comply with this
Section 6.11 if such transaction was not otherwise expressly permitted by this
Agreement or constitute or be deemed to constitute, with respect to any
Subsidiary, an approval of such Person as the Borrower or permit the inclusion
of any acquired assets in the computation of the Borrowing Base.

SECTION 6.12    Cash Management.

(i)On the date which is 30 days after the Closing Date (or such later date as
the Agent may reasonably agree, such agreement not to be unreasonably withheld,
delayed, conditioned or denied), the Loan Parties shall, at all times, maintain
cash management arrangements and procedures reasonably satisfactory to Agent;
provided that from and after the Closing Date, the Borrower and the other Loan
Parties will maintain their primary concentration and collection accounts and
their primary disbursement and operating accounts with the Agent or its
affiliates and maintain all (to the extent practicable to do so) depository
accounts (including local store depository accounts, except for local store
deposit accounts in locations where the Agent and its Affiliates do not have
branches) and other cash management relationships (including controlled
disbursement accounts and ACH transactions) with the Agent or its Affiliates.

(ii)On or prior to the Closing Date, each of the Loan Parties shall:

(1)deliver to the Agent copies of notifications (each, a “Credit Card
Notification”) substantially in the form attached hereto as Exhibit H which have
been executed on behalf of such Loan Party and delivered to each of such Loan
Party’s Credit Card Processors which Credit Card Processors are listed on
Schedule 5.24(b); and

(2)enter into a Blocked Account Agreement in form and substance reasonably
satisfactory to the Agent with each bank at which one or more Blocked Accounts
or Securities Accounts are maintained (each, a “Blocked Account Bank”) covering
such Blocked Accounts and Securities Accounts; provided that, such Blocked
Account Agreements may be put in place within sixty (60) days following the
Closing Date (or such longer period as the Agent may agree in its Permitted
Discretion).

(iii)The Loan Parties shall ACH or wire transfer no less frequently than daily
(and whether or not there are then any outstanding Obligations) to a Blocked
Account subject to a Blocked Account Agreement all of the following (other than,
in each case, amounts maintained in any Excluded DDA or proceeds from the sale
of Inventory in the Loan Parties’ retail stores on deposit in one or more Retail
DDAs):

(1)all proceeds of collections of Accounts;

(2)all net proceeds, and all other cash payments received by a Loan Party from
any Person or from any source or on account of any sale or other transaction or
event;

(3)all available cash receipts from the sale of Inventory (including without
limitation, proceeds of credit card charges) and other assets (whether or not
constituting Collateral); and

(4)the then contents of each DDA (other than any Excluded DDA or Retail DDA)
(net of any minimum balance, not to exceed $300,000 in the aggregate for all
DDAs (other than any Excluded DDA or Retail DDA) at any time).

(iv)The Loan Parties shall promptly (and, in any event, within two (2) Business
Days) ACH or wire transfer (and whether or not there are then any outstanding
Obligations) to a Blocked Account subject to a Blocked Account Agreement all
amounts on deposit in each of the Retail DDAs to the extent that those amounts
exceed: (i) $50,000 on deposit in any individual Retail DDA, or (ii) $3,000,000
on deposit in all Retail DDAs in the aggregate.

115

--------------------------------------------------------------------------------

 

(v)Upon the occurrence and during the continuance of a Cash Dominion Event and
receipt of notice from the Agent (and whether or not there are then any
outstanding Obligations), in addition to the requirements set forth in clause
(c) above:

(1)the Loan Parties shall ACH or wire transfer no less frequently than daily to
a concentration account maintained by the Agent at Citizens Bank (the
“Collection Account”) the then contents of each DDA (other than any Excluded
DDA) (net of any minimum balance, not to exceed $300,000 in the aggregate for
all DDAs (other than any Excluded DDA) at any time);

(2)the Loan Parties shall, and shall cause each Blocked Account Bank to, ACH or
wire transfer no less frequently than daily to the Collection Account the then
entire ledger balance of each Blocked Account (net of any minimum balance, not
to exceed $2,500 for each Blocked Account, as may be required to be kept in the
subject Blocked Account by the Blocked Account Bank); and

(3)such transferred amounts described in the foregoing clause (i) and clause
(ii) shall be applied by Agent to repay outstanding Loans, L/C Obligations,
other amounts then due and payable hereunder, and to Cash Collateralize
outstanding Letters of Credit.

The Loan Parties shall undertake all action which may be necessary to effectuate
the foregoing ACH and wire transfers as and when required hereunder.

(vi)The Collection Account shall at all times be under the sole dominion and
control of the Agent. The Loan Parties hereby acknowledge and agree that (i) the
Loan Parties have no right of withdrawal from the Collection Account, (ii) the
funds on deposit in the Collection Account shall at all times be collateral
security for the Obligations, and (iii) the funds on deposit in the Collection
Account shall be applied as provided in this Agreement. In the event that,
notwithstanding the provisions of this Section 6.12, any Loan Party receives or
otherwise has dominion and control of any such proceeds or collections while a
Cash Dominion Event exists, such proceeds and collections shall be held in trust
by such Loan Party for the Agent, shall not be commingled with any of such Loan
Party’s other funds or deposited in any account of such Loan Party and shall,
not later than the Business Day after receipt thereof, be deposited into the
Collection Account or dealt with in such other fashion as such Loan Party may be
instructed by the Agent. Notwithstanding the foregoing, to the extent that no
Obligations are outstanding, any amounts deposited in the Collection Account
shall be disbursed by the Agent to such depository accounts as may be designated
by the Borrower. For the avoidance of doubt, Eligible Cash on Hand in a
Qualified Account may only be withdrawn by the Borrower as set forth in clause
(d) of the definition of “Borrowing Base.”

(vii)Upon the reasonable request of the Agent, the Loan Parties shall cause bank
statements and/or other reports to be delivered to the Agent not less often than
monthly, accurately setting forth all amounts deposited in each Blocked Account
to ensure the proper transfer of funds as set forth above.

SECTION 6.13    Cycle Counts; Physical Count.

Cause cycle counts to be undertaken, at the expense of the Loan Parties,
consistent with past practices, following such methodology as is consistent with
the past business practices of the Loan Parties. Cause a physical count of the
Inventory to be undertaken, at the expense of the Loan Parties, no less than one
time per Fiscal Year. Upon the Agent’s reasonable request therefor, the Borrower
shall provide the Agent with the results of any such cycle count and/or physical
count.

116

--------------------------------------------------------------------------------

 

SECTION 6.14    Environmental Laws.

Except, in each case, to the extent that the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (a) comply, and take all reasonable actions to cause any lessees
and other Persons operating or occupying its properties to comply with all
applicable Environmental Laws and environmental permits; (b) obtain and renew
all environmental permits necessary for its operations and properties; and,
(c) in each case to the extent required by applicable Environmental Laws,
conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Materials of Environmental Concern from any of its properties, in accordance
with the requirements of all applicable Environmental Laws.

SECTION 6.15Further Assurances.

Maintain the security interest created by the Security Documents as a perfected
security interest having at least the priority described herein (if applicable,
to the extent such security interest can be perfected through the filing of
UCC-1, financing statements and other filings required under applicable
Requirement of Law, the Intellectual Property filings to be made pursuant to the
Security Documents or the delivery of Pledged Securities required to be
delivered under the Security Documents), subject to the rights of the Loan
Parties under the Loan Documents to dispose of the Collateral. From time to time
the Loan Parties shall execute and deliver, or cause to be executed and
delivered, such additional instruments, certificates or documents, and take all
such actions, as the Agent may reasonably request for the purposes of
implementing or effectuating the provisions of this Agreement and the other Loan
Documents, or of renewing the rights of the Secured Parties with respect to the
Collateral as to which the Agent, for the ratable benefit of the Secured
Parties, has a perfected Lien pursuant hereto or thereto, including, without
limitation, filing any financing or continuation statements or financing change
statements under the Uniform Commercial Code or other similar laws) in effect in
any jurisdiction with respect to the security interests created hereby.

SECTION 6.16    [Reserved].

SECTION 6.17    Use of Proceeds.

(i)The proceeds of the Loans and the Letters of Credit will be used only for the
repayment of Payoff Indebtedness and the Loan Parties’ and their Restricted
Subsidiaries’ working capital, general corporate purposes not inconsistent with
the terms hereof or in contravention of any Requirement of Law or any Loan
Document, or to pay fees and expenses in connection therewith.

(ii)No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, (a) to purchase, acquire or carry any “margin stock” or (b) for any
purpose that entails a violation of any of the regulations of the Federal
Reserve Board, including Regulations T, U and X.  The Borrower will not request
any Credit Extension, and the Borrower shall not use, and shall take reasonable
efforts to ensure that each Loan Party, their respective Subsidiaries and their
respective directors, officers, employees and agents shall not use, the proceeds
of any Credit Extension (i) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of any Anti-Money Laundering Laws or Economic
Sanctions Laws or (ii) in any manner that would result in the violation of any
applicable Sanctions, Economic Sanctions Laws, or any Anti-Money Laundering Laws
by any Credit Party.

117

--------------------------------------------------------------------------------

 

SECTION 6.18    Compliance with Terms of Leaseholds.

Except (x) during the COVID Lease Exception Period, so long as (1) no more than
twenty-five percent (25%) of Leases for stores in the aggregate are terminated
by the owners of such stores during such months and (2) no Leases related to the
Borrower’s Headquarters are terminated by the owners of such headquarters and
(y) as otherwise expressly permitted hereunder, (a) make all rental payments and
otherwise perform all related obligations in respect of all material Leases to
which any Loan Party or any of its Restricted Subsidiaries is a party, keep such
material Leases in full force and effect, except to the extent such would not
reasonably be expected to result in a Material Adverse Effect, (b) not allow
such Leases to lapse or be terminated or any rights to renew such Leases to be
forfeited or cancelled except (i) pursuant to their terms or (ii) to the extent
such Lease is no longer used or useful in the conduct of the business of the
Loan Parties in the ordinary course of business, (c) notify the Agent of any
default by any Loan Party with respect to such Leases and cooperate with the
Agent in all commercially reasonable respects to cure any such default, in each
case to the extent such default would constitute a violation of the proceeding
clause (a), and (d) cause each of its Subsidiaries to do the foregoing.

SECTION 6.19    Compliance with Material Contracts.

Each Loan Party shall perform and observe in all material respects the terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect, and cause each of its
Subsidiaries to do so. A list of Material Contracts of the Loan Parties as of
the Closing Date is set forth on Schedule 6.19.

SECTION 6.20    Beneficial Ownership Certification.

The Loan Parties shall promptly provide to Agent updates to the information
provided in the most recently delivered Beneficial Ownership Certification, to
the extent from time to time reasonably requested by the Agent.

SECTION 6.21    Post-Closing Obligations. The Loan Parties shall cause the
actions to be taken and the items to be delivered as set forth on Schedule 6.21
by the deadlines set forth therein (as such deadlines may be extended in the
sole discretion of the Agent), in each case, to the reasonable satisfaction of
the Agent.

SECTION 6.22    Extended Accommodation Period Reporting Obligations. For the
period commencing March 30, 2020 and ending upon the delivery of the Compliance
Certificate pursuant to Section 6.02(b) in connection with the Fiscal Quarter
ended July 31, 2021, as soon as available and in any event no later than the
third Business Day of each week, the Credit Parties shall furnish to the Agent,
for delivery to the Lenders, (i) weekly flash reporting consisting of a 13-week
cash flow report regarding the 13-week period ended with the previous Friday and
(ii) information regarding the Borrowing Base in form and substance reasonably
satisfactory to the Agent as of the immediately preceding Saturday consisting of
a roll-forward of receivables, Inventory and Eligible Cash On Hand in the form
of a Borrowing Base Certificate (but without certification thereof).

118

--------------------------------------------------------------------------------

 

ARTICLE VII

NEGATIVE COVENANTS

Until the Payment in Full of the Obligations, no Loan Party shall, nor shall it
permit any Restricted Subsidiary to, directly or indirectly:

SECTION 7.1    Liens.  Create, incur, assume or suffer to exist any Lien upon
any of its Property, whether now owned or hereafter acquired, except for the
following (collectively, the “Permitted Encumbrances”):

(i)Liens for taxes, assessments or other governmental charges or levies not yet
due or which are being contested in good faith by appropriate proceedings;
provided that adequate reserves with respect thereto are maintained on the books
of the Borrower or its Restricted Subsidiaries, as the case may be, to the
extent required by GAAP;

(ii)landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 90 days, that are being contested in
good faith by appropriate proceedings or the existence of which, individually or
in the aggregate would not reasonably be expected to have a Material Adverse
Effect;

(iii)Liens securing Indebtedness incurred pursuant to Section 7.03(n); provided
that such Liens shall be subordinated to the Lien of the Agent pursuant to a
subordination agreement on terms satisfactory to the Agent;

(iv)deposits and other Liens to secure the performance of bids, trade contracts
(other than for borrowed money), leases, subleases, statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

(v)easements, zoning restrictions, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business that, in the aggregate,
do not materially detract from the value of the Property subject thereto or
materially interfere with the ordinary conduct of the business of the Borrower
or any of its Restricted Subsidiaries;

(vi)Liens in existence on the date hereof listed on Schedule 7.01(f);

(vii)Liens securing Indebtedness of the Borrower or any Restricted Subsidiary
incurred pursuant to Section 7.03(c), 7.03(f), 7.03(j) or 7.03(o); provided that
(i) in the case of any such Liens securing Indebtedness incurred pursuant to
Section 7.03(c) or 7.03(j) to the extent incurred to finance Permitted
Acquisitions or Investments permitted under Section 7.02, such Liens shall be
created substantially concurrently with the acquisition of the assets financed
by such Indebtedness, such Liens do not at any time encumber any Property of the
Borrower or any Restricted Subsidiary other than the Property financed by such
Indebtedness (which shall not include ABL Priority Collateral) and the proceeds
thereof and after-acquired property subjected to a Lien securing Indebtedness
and other obligations incurred prior to such time (and which Indebtedness and
other obligations are permitted hereunder) that require, pursuant to their terms
at such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property which such
requirement would not have applied but for such acquisition and (ii) in the case
of any such Liens securing Indebtedness incurred pursuant to Section 7.03(o),
(x) such Liens are not created or incurred in connection with, or in
contemplation of, such Permitted Acquisition or Investment permitted under
Section 7.02, (y) such Liens do not apply to ABL Priority Collateral and (iii)
such Liens are limited to all or part of the same property or assets that
secured the Indebtedness to which such Liens relate under Section 7.03(o) (and
no other Property of the Loan Parties);

(viii)Liens created pursuant to the Security Documents;

119

--------------------------------------------------------------------------------

 

(ix)any interest or title of a lessor or licensor under any leases or subleases,
licenses or sublicenses entered into by the Borrower or any Restricted
Subsidiary in the ordinary course of its business and covering only the assets
so leased or licensed, , which shall be on a non-exclusive basis (or an
exclusive basis within a specific or defined field of use) with respect to any
Borrower Intellectual Property, and any financing statement filed in connection
with any such lease or license;

(x)Liens arising from judgments in circumstances not constituting an Event of
Default under Section 8.01(g);

(xi)Liens on Property (other than ABL Priority Collateral) acquired pursuant to
a Permitted Acquisition under Section 7.02(f) (and the proceeds thereof) or
Property (other than ABL Priority Collateral) of a Subsidiary Guarantor in
existence at the time such Subsidiary Guarantor is acquired pursuant to a
Permitted Acquisition under Section 7.02(f) and not created in contemplation
thereof;

(xii)Liens on Property of Non-Guarantor Subsidiaries securing Indebtedness or
other obligations not prohibited by this Agreement to be incurred by such
Non-Guarantor Subsidiaries;

(xiii)with respect to any Non-Guarantor Subsidiaries, receipt of progress
payments and advances from customers in the ordinary course of business to the
extent same creates a Lien on the related inventory and proceeds thereof;

(xiv)Liens in favor of customs and revenue authorities arising as a matter of
law to secure the payment of customs duties in connection with the importation
of goods;

(xv)Liens arising out of consignment or similar arrangements for the sale by the
Borrower and its Restricted Subsidiaries of goods through third parties in the
ordinary course of business;

(xvi)Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with an Investment permitted by
Section 7.02;

(xvii)Liens deemed to exist in connection with Investments permitted by
Section 7.02(b) that constitute repurchase obligations;

(xviii)Liens upon specific items of inventory or other goods (and the proceeds
thereof) of any Non-Guarantor Subsidiaries arising in the ordinary course of
business securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(xix)Liens on cash or cash equivalents securing any Hedge Agreement permitted
hereunder;

(xx)other Liens covering Property (other than ABL Priority Collateral) with
respect to obligations (other than for borrowed money) that do not exceed
$5,000,000 in the aggregate at any one time outstanding;

(xxi)the rights reserved or vested in any Person by the terms of any lease,
license, franchise, grant or permit held by the Borrower or any of its
Restricted Subsidiaries or by a statutory provision, to terminate any such
lease, license, franchise, grant or permit, or to require annual or periodic
payments as a condition to the continuance thereof;

(xxii)banker’s Liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with a depositary institution;

(xxiii)Liens arising from Uniform Commercial Code financing statement regarding
operating leases or consignments entered into by the Borrower and its Restricted
Subsidiaries in the ordinary course of business;

120

--------------------------------------------------------------------------------

 

(xxiv)Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business; and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits, securities and movables) and
which are within the general parameters customary in the banking industry;

(xxv)Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(xxvi)Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower and its Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into by the Borrower or any Restricted Subsidiary
in the ordinary course of business;

(xxvii)Liens solely on any cash earnest money deposits made by the Borrower or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement not prohibited hereunder;

(xxviii)Liens arising by operation of law under Article 2 of the Uniform
Commercial Code in favor of a reclaiming seller of goods or buyer of goods;

(xxix)security given to a public or private utility or any governmental
authority as required in the ordinary course of business;

(xxx)Liens on securities which are the subject of repurchase agreements incurred
in the ordinary course of business; and

(xxxi)so long as the same are subject to the Intercreditor Agreement, Liens on
Collateral securing Indebtedness incurred pursuant to Section 7.03(u) and any
other “Obligations” as defined in the Term Loan Agreement; provided that such
Liens are subject to the Intercreditor Agreement in all respects.

SECTION 7.2    Investments.  Make any advance, loan, extension of credit (by way
of guaranty or otherwise) or capital contribution to, or purchase any Equity
Interests, bonds, notes, debentures or other debt securities of, or all or
substantially all of the assets constituting an ongoing business from, or make
any other investment in, any other Person, other than guarantees of operating
leases in the ordinary course of business (all of the foregoing, “Investments”),
except:

(i)extensions of trade credit in the ordinary course of business;

(ii)Investments in Cash Equivalents;

(iii)Investments arising in connection with the incurrence of Indebtedness
permitted by Sections 7.03(b), (e) and (h);

(iv)loans and advances to employees of the Parent, Holdings, the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business in an
aggregate amount (for the Parent, Holdings, the Borrower and all such Restricted
Subsidiaries) not to exceed $2,000,000 (excluding (for purposes of such cap)
travel and entertainment expenses, but including relocation expenses) at any one
time outstanding;

121

--------------------------------------------------------------------------------

 

(v)Investments (other than those relating to the incurrence of Indebtedness
permitted by Section 7.03(c)) by the Borrower or any of its Restricted
Subsidiaries in the Borrower or any Person that, prior to such Investment, is a
Subsidiary Guarantor or is a Subsidiary that becomes a Subsidiary Guarantor at
the time of such Investment;

(vi)except during the Extended Accommodation Period, Permitted Acquisitions by
the Borrower;

(vii)loans by the Borrower or any of its Restricted Subsidiaries to the officers
or directors of the Parent, Holdings, the Borrower or any of its Restricted
Subsidiaries in connection with management incentive plans; provided that such
loans represent cashless transactions pursuant to which such officers or
directors directly invest the proceeds of such loans in the Equity Interests of
the Parent;

(viii)except during the Extended Accommodation Period, as long as no Event of
Default has occurred and is continuing, Investments by the Borrower and its
Restricted Subsidiaries in joint ventures or similar arrangements in an
aggregate amount (for the Borrower and all Restricted Subsidiaries) not to
exceed $5,000,000 at any one time outstanding;

(ix)Investments (including debt obligations) received in the ordinary course of
business by the Borrower or any Restricted Subsidiary in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising out of the ordinary course of business;

(x)Investments by any Non-Guarantor Subsidiary in any other Non-Guarantor
Subsidiary;

(xi)Investments in existence on the Closing Date and listed on Schedule 7.02;

(xii)Investments of the Borrower or any Restricted Subsidiary under Hedge
Agreements permitted hereunder;

(xiii)Investments of any Person in existence at the time such Person becomes a
Restricted Subsidiary; provided that such Investment was not made in connection
with or anticipation of such Person becoming a Restricted Subsidiary; provided,
that Investments in Non-Guarantor Subsidiaries and joint ventures permitted
under this clause (m) shall be subject to the baskets applicable thereto in
Sections 7.02(h) and 7.02(o);

(xiv)Subsidiaries of the Borrower may be established or created, if (i) to the
extent such new Subsidiary is a Domestic Subsidiary, the Borrower and such
Subsidiary comply with the provisions of Section 6.11(c) and (ii) to the extent
such new Subsidiary is a Foreign Subsidiary, the Borrower complies with the
provisions of Section 6.11(d); provided that, in each case, to the extent such
new Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to an acquisition or Investment permitted by
Section 7.02(f) or 7.02(p), and such new Subsidiary at no time holds any assets
or liabilities other than any merger consideration contributed to it
contemporaneously with the closing of such merger transactions, such new
Subsidiary shall not be required to take the actions set forth in
Section 6.11(c) or 6.11(d), as applicable, until the respective acquisition is
consummated (at which time the surviving entity of the respective merger
transaction shall be required to so comply within ten Business Days);

(xv)except during the Extended Accommodation Period, (i) as long as no Event of
Default has occurred and is continuing, Investments by the Borrower or any
Subsidiary Guarantor in any Non-Guarantor Subsidiary in an aggregate amount (for
the Borrower and all Subsidiary Guarantors) not to exceed $5,000,000 less the
amount of Indebtedness incurred pursuant to Section 7.03(h) at any time
outstanding and (ii) Investments in Non-Guarantor Subsidiaries pursuant to
Section 7.05(k)(ii);

122

--------------------------------------------------------------------------------

 

(xvi)Investments arising directly out of the receipt by the Borrower or any
Restricted Subsidiary of non-cash consideration for any sale of assets (other
than assets of the type included in the Borrowing Base) permitted under
Section 7.05; provided that such non-cash consideration shall in no event exceed
25% of the total consideration received for such sale;

(xvii)Investments resulting from pledges and deposits referred to in Section
7.01(d), (p), (s), (y), and (aa);

(xviii)the forgiveness or conversion to equity of any Indebtedness permitted by
Section 7.03(b), (e) or (h);

(xix)any Investment in a Foreign Subsidiary to the extent such Investment is
substantially contemporaneously repaid in full with a dividend or other
distribution from such Foreign Subsidiary;

(xx)Guarantee Obligations permitted by Section 7.03(e) and any payments made in
respect of such Guarantee Obligations; and

(xxi)Except during the Extended Accommodation Period, other Investments of the
types not described above, provided that the Payment Conditions are satisfied at
the time of making any such Investment.

It is further understood and agreed that for purposes of determining the value
of any Investment outstanding for purposes of this Section 7.02, such amount
shall deemed to be the amount of such Investment when made, purchased or
acquired less any returns on such Investment (not to exceed the original amount
invested).  Notwithstanding the foregoing, to the extent any such Investment
otherwise permitted under Section 7.02(h), (m), (p), (n), (o), (s), or (u)
includes intellectual property that may be necessary or desirable for the
Liquidation of the ABL Priority Collateral, either (x) such intellectual
property shall be subject to an irrevocable license in favor of the Agent (in
form and substance reasonably satisfactory to the Agent) permitting the
Liquidation of the ABL Priority Collateral without payment of royalty or other
compensation or (y) prior to any such Investment, the Borrower shall have
delivered to the Agent an updated Borrowing Base Certificate eliminating the ABL
Priority Collateral subject to such intellectual property from the calculation
of the Borrowing Base and, after giving effect thereto, no Event of Default or
Overadvance shall exists.

SECTION 7.3    Indebtedness.  Create, issue, incur, assume, or suffer to exist
any Indebtedness, except:

(i)Indebtedness of the Parent, Holdings, the Borrower or any Subsidiary
Guarantor pursuant to any Loan Document or Hedge Agreements;

(ii)Indebtedness (i) of the Borrower to any of its Restricted Subsidiaries,
(ii) of any Subsidiary Guarantor to the Borrower or any Restricted Subsidiary,
and (iii) of any Non-Guarantor Subsidiary to any other Non-Guarantor Subsidiary;
provided that (x) in the case of Indebtedness owing to a Loan Party, such
Indebtedness shall be evidenced by one or more promissory notes that are pledged
to the Agent (or the Term Agent in accordance with the terms of the
Intercreditor Agreement) for the benefit of the Secured Parties pursuant to the
Guarantee and Collateral Agreement and (y) in the case of any Indebtedness owing
by a Loan Party to a Restricted Subsidiary that is not a Subsidiary Guarantor,
(A) such Indebtedness shall be on subordination terms reasonably satisfactory to
the Agent and (B) such Indebtedness shall be otherwise permitted under the
provisions of Section 7.02;

123

--------------------------------------------------------------------------------

 

(iii)(i) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.01(g) in an aggregate principal amount
not to exceed, together with any Permitted Amendment or Refinancing referred to
in the following clause (iii) hereof, $5,000,000 at any one time outstanding;
(ii) Indebtedness arising out of sale and leaseback transactions permitted by
Section 7.15; and (iii) any Permitted Amendment or Refinancing of any of the
foregoing;

(iv)Indebtedness outstanding on the date hereof and listed on Schedule 7.03(d)
and any Permitted Amendment or Refinancing thereof;

(v)Guarantee Obligations (i) by the Borrower or any of its Restricted
Subsidiaries of obligations of the Borrower or any Subsidiary Guarantor, (ii) by
any Non-Guarantor Subsidiary of obligations of any Non-Guarantor Subsidiary or
(iii) by the Parent of lease obligations of Borrower or a Restricted Subsidiary;

(vi)Indebtedness of Non-Guarantor Subsidiaries in respect of local lines of
credit, letters of credit, bank guarantees, factoring arrangements,
sale/leaseback transactions and similar extensions of credit in the ordinary
course of business not to exceed at any one time outstanding an aggregate
principal amount equal to $5,000,000;

(vii)Indebtedness of the Borrower or any of its Restricted Subsidiaries arising
from the honoring by a bank or other financial institution of a check, draft or
similar instrument inadvertently drawn by the Borrower or such Restricted
Subsidiary in the ordinary course of business against insufficient funds, so
long as such Indebtedness is promptly repaid;

(viii)(1)Indebtedness of any Non-Guarantor Subsidiary to the Borrower or any
Subsidiary Guarantor and (ii) Guarantee Obligations of the Borrower or any
Subsidiary Guarantor of Indebtedness of any Non-Guarantor Subsidiaries, in an
aggregate principal amount for all such Indebtedness and, without duplication,
Guarantee Obligations not to exceed, together with any Investments under
Section 7.02(o), $5,000,000 at any one time outstanding;

(ix)additional Indebtedness of the Borrower or any of its Restricted
Subsidiaries in an aggregate principal amount (for the Borrower and all
Restricted Subsidiaries) not to exceed $10,000,000 at any one time outstanding;
provided that up to $5,000,000 of such indebtedness may be secured by Liens
permitted by Section 7.01(t);

(x)Indebtedness under a Permitted Seller Note issued as consideration in
connection with an acquisition permitted under Section 7.02(f), in an aggregate
principal amount not to exceed, together with any Permitted Amendment or
Refinancing referred to in this clause (j) $10,000,000 at any one time
outstanding together with any Permitted Amendment or Refinancing thereof;
provided that any such Indebtedness shall be subordinated to the Obligations in
a manner reasonably satisfactory to the Agent;

(xi)Indebtedness of the Borrower or any of its Restricted Subsidiaries in
respect of workers’ compensation claims, health, disability or other employee
benefits, property casualty or liability insurance, take-or-pay obligations in
supply arrangements, self-insurance obligations, performance, bid and surety
bonds and completion guaranties, in each case in the ordinary course of
business;

(xii)Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
arising from agreements providing for indemnification or adjustment of purchase
price or similar obligations in any case incurred in connection with an
acquisition or other Investment permitted by Section 7.02(f) or the disposition
of any business, assets or Restricted Subsidiary;

(xiii)unsecured, senior, senior subordinated or subordinated Indebtedness of the
Parent, Holdings, the Borrower (including guarantees thereof by any Subsidiary
Guarantor) (such Indebtedness and/or guarantees incurred under this clause
(m) or any Permitted Amendment or Refinancing thereof being collectively
referred to as the “Junior Indebtedness”) in an aggregate principal amount not
to exceed (1)

124

--------------------------------------------------------------------------------

 

$10,000,000 at any one time outstanding plus (2) Subordinated Indebtedness
incurred pursuant to Section 8.04 or Section 8.04 of the Term Loan Agreement;
provided that (i) no scheduled principal payments, prepayments, redemptions or
sinking fund or like payments of any Junior Indebtedness shall be required prior
to the date at least 180 days after the Maturity Date), (ii) [reserved],
(iii) no Default or Event of Default shall have occurred and be continuing at
the time of incurrence of such Indebtedness (solely with respect to clause (1)
above) or would result therefrom, (iv) in the case of Junior Indebtedness that
is subordinated to the Obligations in respect of payment and/or lien priority,
(A) the terms of subordination applicable to any Junior Indebtedness shall be
reasonably satisfactory to the Agent and shall, in any event, define “senior
indebtedness” or a similar phrase for purposes thereof to include all of the
Obligations of the Loan Parties and (B) after giving effect to the incurrence of
such Junior Indebtedness, the Parent shall be in compliance with Section 7.18,
calculated on a pro forma basis for the period as if such Junior Indebtedness
had been incurred on the first day of such period ending on or prior to such
date) (or, with respect to clause (2) above, on the relevant Cure Date, after
giving effect to Section 8.04)) and (v) in the case of Junior Indebtedness that
is unsecured senior Indebtedness, after giving effect to the incurrence of such
Junior Indebtedness, the Parent shall be in compliance with Section 7.18,
calculated on a pro forma basis as if such Junior Indebtedness had been incurred
on the first day of such period ending on or prior to such date);

(xiv)Subordinated Indebtedness of the Loan Parties in an amount not to exceed
$8,000,000 together with interest thereon, whether accrued and unpaid or paid in
kind; provided that such Indebtedness shall be subordinated to the Obligations
pursuant to a subordination agreement on terms satisfactory to the Agent;

(xv)Indebtedness of any Person that becomes a Restricted Subsidiary as part of a
Permitted Acquisition or any Investment permitted by Section 7.02 after the
Closing Date and any Permitted Amendment or Refinancing thereof; provided that
(A) such acquired Indebtedness exists at the time such Person becomes a
Restricted Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Restricted Subsidiary (except to the extent such
acquired Indebtedness refinanced (and did not increase principal (except for
accrued interest and premium (including tender premiums and make whole amounts)
thereon plus other reasonable and customary fees and expenses including upfront
fees, original issue discount and defeasance costs) or shorten maturity during
the term of this Agreement) other Indebtedness to facilitate such entity
becoming a Restricted Subsidiary), (B) the aggregate principal amount of
Indebtedness permitted by this clause (o)(i) shall not at any one time
outstanding exceed together with any Permitted Amendment or Refinancing referred
to in the following clause (ii) hereof, $5,000,000 and (ii) any Permitted
Amendment or Refinancing;

(xvi)[reserved];

(xvii)[reserved];

(xviii)Indebtedness consisting of promissory notes issued by the Borrower or any
Guarantor to current or former officers, consultants and directors or employees,
their respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of the Parent or Holdings issued in lieu of cash
payment; provided that such purchase or redemption is permitted under
Section 7.06;

(xix)Indebtedness of the Borrower or any Restricted Subsidiary consisting of the
financing of insurance premiums in the ordinary course of business;

(xx)guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of the Borrower and its
Restricted Subsidiaries;

(xxi)Indebtedness of a Borrower or a Guarantor in respect of the Term Facility
(and any Permitted Amendment or Refinancing thereof) in an aggregate principal
amount not to exceed the amount permitted in the Intercreditor Agreement; and

125

--------------------------------------------------------------------------------

 

(xxii)Indebtedness consisting of earn-outs and similar deferred consideration in
consideration in connection with a Permitted Acquisition or other Investment
permitted by Section 7.02 in an aggregate amount outstanding at any one time not
to exceed $7,500,000.

SECTION 7.4    Fundamental Changes.

Consummate any merger, consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution) or division (or
similar transaction), or Dispose of all or substantially all of its Property or
business, or division or similar transaction except that:

(i)(i) any Restricted Subsidiary may be merged, amalgamated, liquidated or
consolidated with or into the Borrower (provided that the Borrower shall be the
continuing or surviving corporation) or (ii) any Restricted Subsidiary may be
merged, amalgamated, liquidated or consolidated with or into any Subsidiary
Guarantor (provided that (x) a Subsidiary Guarantor shall be the continuing or
surviving corporation or (y) simultaneously with such transaction, the
continuing or surviving corporation shall become a Subsidiary Guarantor and the
Borrower shall comply with Section 6.11 in connection therewith);

(ii)any Non-Guarantor Subsidiary may be merged or consolidated with or into, or
be liquidated into, any other Non-Guarantor Subsidiary;

(iii)any Non-Guarantor Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation, dissolution, winding-up or otherwise) to any
Restricted Subsidiary;

(iv)Dispositions permitted by Section 7.05 may be consummated;

(v)any Investment expressly permitted by Section 7.02 may be structured as a
merger, consolidation or amalgamation;

(vi)any Excluded Subsidiary may be dissolved or liquidated; and

(vii)So long as no Default or Event of Default is continuing or would result
therefrom, Holdings may be merged with and into Parent, with Parent being the
surviving entity in such merger.

SECTION 7.5    Dispositions.  Dispose of any of its owned Property (including,
without limitation, receivables) whether now owned or hereafter acquired, or, in
the case of any Restricted Subsidiary, issue or sell any shares of such
Restricted Subsidiary’s Equity Interests to any Person, except:

(i)the Disposition of (i) surplus, obsolete or worn out property in the ordinary
course of business or (ii) Intellectual Property that is not material to the
business of any Loan Party and is not necessary or desirable for the Liquidation
of ABL Priority Collateral;

(ii)(i) the sale of inventory in the ordinary course of business, (ii) the
non-exclusive (or exclusive within a specific or defined field of use)
cross-licensing or licensing of Intellectual Property, in the ordinary course of
business and (iii) the contemporaneous exchange, in the ordinary course of
business, of Property for Property of a like kind (other than as set forth in
clause (ii)), to the extent that the Property received in such exchange is of a
value equivalent to the value of the Property exchanged (provided that after
giving effect to such exchange, the value of the Property of the Borrower or any
Subsidiary Guarantor subject to perfected first priority Liens in favor of the
Agent under the Security Documents is not materially reduced, and provided that
the terms of any such licenses shall not restrict the right of the Agent to use
such Intellectual Property in connection with the conduct of a Liquidation
(which rights shall be exercisable without payment of royalty or other
compensation) or, other than with respect to any such exclusivity within a
specific or defined field of use, to dispose of such Intellectual Property owned
by such entity in connection with the conduct of a Liquidation or other exercise
of creditor remedies;

126

--------------------------------------------------------------------------------

 

(iii)Dispositions permitted by Section 7.04;

(iv)(i) the Disposition of other assets not constituting ABL Priority
Collateral, so long as at least (x) 75% of the consideration received by the
disposing Person is cash or Cash Equivalents and (y) any such Disposition is
made for fair market value, as determined in good faith and approved by the
Board of Directors or similar governing body of the disposing Person, and
(ii) any Recovery Event;

(v)the sale or issuance of any Subsidiary’s Equity Interests to the Borrower or
any Subsidiary Guarantor; provided that the sale or issuance of Equity Interests
of an Unrestricted Subsidiary to the Borrower or any Subsidiary Guarantor is
otherwise permitted by Section 7.02;

(vi)bulk sales or other dispositions of Inventory of a Loan Party not in the
ordinary course of business, at arms’ length, in connection with Permitted Store
Closings;

(vii)the leasing, occupancy agreements or sub-leasing of Property that would not
materially interfere with the required use (if any) of such Property by the
Borrower or their respective Restricted Subsidiaries;

(viii)the sale or discount, in each case without recourse and in the ordinary
course of business, of overdue accounts receivable arising in the ordinary
course of business, but only (i) in connection with the compromise or collection
thereof consistent with the Borrower’s commercially reasonable business judgment
(and not as part of any bulk sale or financing of receivables), and
(ii) provided that, if such overdue accounts constitute Eligible Credit Card
Receivables or Eligible Trade Receivables, the Borrower receives not less than
the amounts borrowed or available to be borrowed under the Borrowing Base
therefor;

(ix)transfers of condemned property as a result of the exercise of “eminent
domain” or other similar policies to the respective Governmental Authority or
agency that has condemned same (whether by deed in lieu of condemnation or
otherwise), and transfers of properties that have been subject to a casualty to
the respective insurer of such property as part of an insurance settlement;

(x)the Disposition of any Immaterial Subsidiary or any Unrestricted Subsidiary
or their respective assets;

(xi)the transfer of Property (i) by the Borrower or any Subsidiary Guarantor to
the Borrower or any other Subsidiary Guarantor; provided that any such transfer
made by any Loan Party in a Foreign Subsidiary shall be subject to satisfaction
of the Payment Conditions but shall not be permitted during the Extended
Accommodation Period; (ii) by a Borrower or any Subsidiary Guarantor to a
Non-Guarantor Subsidiary that is a Restricted Subsidiary to the extent such
Property consists of (A) showroom leases, employees, showroom fixtures, signage,
samples, or contracts relating to the foregoing, or intellectual property, in
each case that is specific to the operations of such Non- Guarantor Subsidiary
(and, with respect to any such transferred intellectual property, is not used by
any Loan Party in the operation of its business) or (B) other Property
(excluding cash and Cash Equivalents) with a fair market value not to exceed
$100,000 in the aggregate, or (iii) from a Non-Guarantor Subsidiary to (A) the
Borrower or any Subsidiary Guarantor for no more than fair market value or
(B) any other Non-Guarantor Subsidiary that is a Restricted Subsidiary; provided
that any sale or issuance of Equity Interests of an Unrestricted Subsidiary to
the Borrower or any Subsidiary Guarantor is otherwise permitted by Section 7.02;

(xii)the Disposition of Cash Equivalents in the ordinary course of business;

(xiii)sale and leaseback transactions permitted by Section 7.15;

(xiv)Liens permitted by Section 7.01;

(xv)Restricted Payments permitted by Section 7.06;

127

--------------------------------------------------------------------------------

 

(xvi)the cancellation of intercompany Indebtedness among the Borrower and any
Subsidiary Guarantor;

(xvii)Investments permitted by Section 7.02; and

(xviii)the sale or issuance of the Equity Interests of (i) any Foreign
Subsidiary that is a Restricted Subsidiary to any other Foreign Subsidiary that
is a Restricted Subsidiary or (ii) any Foreign Subsidiary that is an
Unrestricted Subsidiary to any other Foreign Subsidiary that is an Unrestricted
Subsidiary, in each case, including, without limitation, in connection with any
tax restructuring activities not otherwise prohibited hereunder.  

Notwithstanding the foregoing,  if any sales, transfers or dispositions
otherwise permitted under this Section 7.05(c), (d), (e), (j), (k), (m), (n),
(o), (q), or (r)  include the sales, transfers or dispositions of intellectual
property that may be necessary or desirable for the Liquidation of the ABL
Priority Collateral, either (x) such intellectual property shall be subject to
an irrevocable license in favor of the Agent (in form and substance reasonably
satisfactory to the Agent) permitting the Liquidation of the ABL Priority
Collateral without payment of royalty or other compensation or (y) prior to any
such sale, transfer or disposition, the Borrower shall have delivered to the
Agent an updated Borrowing Base Certificate eliminating the ABL Priority
Collateral subject to such intellectual property from the calculation of the
Borrowing Base and, after giving effect thereto, no Event of Default or
Overadvance shall exists.

SECTION 7.6    Restricted Payments.

Declare or pay any dividend on, or make any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
defeasance, retirement, cancellation, termination or other acquisition of, any
Equity Interests of the Parent, Holdings, the Borrower or any Subsidiary,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of the Parent, Holdings, the Borrower or any Restricted Subsidiary,
or enter into any derivatives or other transaction with any financial
institution, commodities or stock exchange or clearinghouse (a “Derivatives
Counterparty”), obligating the Parent, Holdings the Borrower or any Restricted
Subsidiary to make payments to such Derivatives Counterparty as a result of any
change in market value of any such Equity Interests (collectively, “Restricted
Payments”), except that:

(i)any Subsidiary may make Restricted Payments, directly or indirectly, to the
Borrower;

(ii)Non-Guarantor Subsidiaries may make Restricted Payments to other
Non-Guarantor Subsidiaries or to any Loan Party;

(iii)the Loan Parties and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(iv)the Borrower and its Subsidiaries may declare and make dividend or
distribution payments, directly or indirectly, to Holdings (and Holdings may pay
to any direct or indirect parent company of Holdings) to permit Holdings (or any
such direct or indirect parent company of Holdings, as applicable) to pay for
any taxable period for which Holdings, the Borrower or such applicable
Subsidiary, as applicable, was a member of a consolidated, combined or similar
income tax group for federal and/or applicable state or local income tax
purposes or are entities treated as disregarded from any member of such a group
for U.S. federal income and, if applicable, state income Tax purposes (a "Tax
Group") of which Holdings (or any direct or indirect parent company of Holdings,
as applicable) is the common parent, any consolidated, combined or similar
income Taxes of such Tax Group that are due and payable by Holdings (or such
direct or indirect parent company of Holdings) for such taxable period, but only
to the extent such income Taxes are attributable to the Borrower and its
Subsidiaries, provided that (x) the amount of such

128

--------------------------------------------------------------------------------

 

dividends or distributions for any taxable period shall not exceed the amount of
such income Taxes that the Borrower and its relevant Subsidiaries would have
paid had the Borrower and such Subsidiaries been a stand-alone corporate
taxpayer (or a stand-alone corporate Tax Group) and (y) dividends or
distributions in respect of an Unrestricted Subsidiary shall be permitted only
to the extent that dividends or distributions were made by such Unrestricted
Subsidiary to a member of the Tax Group or any of its Subsidiaries for such
purpose;

(v)the Borrower may make other Restricted Payments to Holdings who, in turn, may
make other Restricted Payments to the Parent to permit the Parent to make
payments required under the Tax Receivable Agreement;

(vi)except during the Extended Accommodation Period, the Borrower may make other
Restricted Payments to Holdings who, in turn, may make other Restricted Payments
to the Parent who, in turn, may make other Restricted Payments to its
stockholders so long as the Payment Conditions are satisfied;

(vii)the Borrower may declare and pay cash dividends to Holdings, and Holdings
may declare and pay cash dividends to the Parent, not to exceed an amount
necessary to permit Holdings or the Parent, as applicable, to pay its
proportionate share of (i) reasonable and customary corporate and operating
expenses (including reasonable out-of-pocket expenses for legal, administrative
and accounting services provided by third parties, and compensation, benefits
and other amounts payable to officers and employees in connection with their
employment in the ordinary course of business and to board of director
observers), and (ii) franchise fees or similar taxes and fees required to
maintain its corporate existence;

(viii)Investments constituting Restricted Payments and permitted by
Section 7.02;

(ix)the Parent may make Restricted Payments in the form of common stock of the
Parent or preferred stock of the Parent; and

(x)so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may make Restricted Payments to Holdings and Holdings
may make Restricted Payments to Parent, to permit Holdings or the Parent to
purchase its common stock or common stock options from present or former
officers, consultants and directors or employees (and their heirs, estates and
assigns) of Parent, Holdings, the Borrower or any Subsidiary upon the death,
disability or termination of employment of such officer or employee; provided
that the aggregate amount of payments under this clause (k) in any fiscal year
of the Parent shall not exceed the sum of (i) $2,000,000 plus any proceeds
received from key man life insurance policies and (ii) any Restricted Payments
permitted (but not made) pursuant to this clause (k) in the immediately prior
fiscal year.

SECTION 7.7    Prepayments of Indebtedness.

Prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner any Indebtedness, or make any payment in
violation of any subordination terms of any Indebtedness, except:

(i)mandatory or scheduled payments of principal, interest and fees as and when
due in respect of any Indebtedness (other than (i) Subordinated Indebtedness and
(ii) the Term Loans) permitted under Section 7.03 hereof;

(ii)the Borrower may prepay, redeem, repurchase or defease any Indebtedness with
the proceeds of any Permitted Amendment or Refinancing or pursuant to any asset
sale tender offers required by the terms of such Indebtedness;

129

--------------------------------------------------------------------------------

 

(iii)except during the Extended Accommodation Period, voluntary prepayments,
repurchases, redemptions or defeasances of (i)  Indebtedness permitted under
Section 7.03 hereof and not described in clause (b), above, and not constituting
Subordinated Indebtedness or intercompany Indebtedness, as long as the Payment
Conditions are satisfied, (ii) Subordinated Indebtedness in accordance with the
applicable subordination terms thereof and as long as the Payment Conditions are
satisfied, and (iii) intercompany Indebtedness in accordance with the applicable
subordination terms thereof and as long as the Payment Conditions are satisfied;

(iv)any Permitted Amendment or Refinancing of any such Indebtedness; and

(v)(i) payments of interest and fees as and when due in respect of the Term
Loans under the Term Loan Documents, (ii) scheduled amortization payments as and
when due under the Term Loan Agreement, (iii) mandatory payments of the Term
Loan Facility pursuant to Section 2.06 of the Term Loan Agreement (as in effect
on the Closing Date), other than pursuant to Section 2.06(b) of the Term Loan
Agreement, and (iv) commencing with the date that is ten (10) Business Days
after the date of delivery of the information required by Section 6.01(a) for
the fiscal year ending on or around February 1, 2020, mandatory payments of the
Term Loan Facility pursuant to Section 2.06(b) of the Term Loan Agreement (as in
effect on the Closing Date) (including, for the avoidance of doubt, a portion of
such payment), so long as (x) no Event of Default exists or would arise as a
result of the making of such payment, (y) immediately after giving pro forma
effect to such payment (or such portion of such payment), Excess Availability
shall be at least 20% of the Loan Cap (without giving effect to the Term Loan
Reserve) immediately after giving effect to such payment (or such portion of
such payment) and (z) the Borrower shall have delivered to the Agent a
certificate confirming compliance with such conditions and including a
reasonably detailed calculation of such calculated Excess Availability; provided
that in the event that the conditions in clauses (x), (y), and (z) are not
satisfied on any date on which such a payment would be due under Section 2.06(b)
the Term Loan Agreement and are satisfied within one hundred twenty (120) days
following such date that such payment would have been due, the Borrower may make
such payment (or pay the remaining portion of such payment that was not
previously made, as the case may be) to the Term Agent for the benefit of the
Lenders (as defined in the Term Loan Agreement) to the extent that the
conditions in clauses (x), (y), and (z) are satisfied at the time of such
payment.

SECTION 7.8    Change in Nature of Business.

(i)In the case of the Parent and Holdings, notwithstanding anything to the
contrary in this Agreement or any other Loan Document:

(1)conduct, transact or otherwise engage in, or commit to conduct, transact or
otherwise engage in, any business or operations other than (i) those incidental
to its ownership of the Equity Interests of Holdings, the Borrower and
(indirectly) the Subsidiaries of the Borrower and those incidental to
Investments by or in the Parent or Holdings, as applicable, permitted hereunder,
(ii) those incidental to the issuance of and performance under the Term Facility
(or any other Indebtedness permitted under Section 7.03(p), (q) or (u)) or any
Permitted Amendment or Refinancing of the foregoing, (iii) activities incidental
to the maintenance of its existence and compliance with applicable laws and
legal, tax and accounting matters related thereto and activities relating to its
employees (including but not limited to payment or reimbursement of
indemnification obligations to its directors or officers and payment of Board of
Directors fees), (iv) activities relating to the performance of obligations
under the Loan Documents to which it is a party or expressly permitted
thereunder, (v) engaging in activities incidental to being a public company,
(vi) the receipt and payment of Restricted Payments permitted under Section 7.06
and (vii) the other transactions expressly permitted under this Section 7.08;

130

--------------------------------------------------------------------------------

 

(2)incur, create, assume or suffer to exist any Indebtedness or other
liabilities or financial obligations, except (i) Indebtedness permitted by
Section 7.03(m)(ii) nonconsensual obligations imposed by operation of law,
(iii) pursuant to the Loan Documents to which it is a party, (iv) obligations
with respect to its Equity Interests and options in respect thereof, (v) in
respect of the Term Facility (or any other Indebtedness permitted under
Section 7.03(p), (q) or (u)) or any Permitted Amendment or Refinancing of the
foregoing, (vi) obligations to its employees, officers and directors not
prohibited hereunder; and (vii) guarantees permitted by 7.03(v).

(ii)In the case of each of the Loan Parties, engage in any business, services,
or activities substantially different from the business, services, or activities
conducted by the Loan Parties and their Subsidiaries on the Closing Date or any
business, service or activity incidental or directly related or similar to any
business activity that is a reasonable extension, development or expansion
thereof or ancillary thereto.

SECTION 7.9    Transactions with Affiliates.

Enter into any transaction, including, without limitation, any purchase, sale,
lease or exchange of Property, the rendering of any service or the payment of
any management, advisory or similar fees, with any Affiliate (other than the
Parent, Holdings the Borrower or any Restricted Subsidiary) unless such
transaction is (a) otherwise not prohibited under this Agreement and (b) upon
fair and reasonable terms no less favorable to the Parent, Holdings the Borrower
or such Restricted Subsidiary, as the case may be, than it would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate.
Notwithstanding the foregoing, the Borrower and its Restricted Subsidiaries may
without being subject to the terms of this Section 7.09, (i) enter into any
transaction with any Person which is an Affiliate of the Parent only by reason
of such Person and the Parent having common directors; (ii) enter into and
perform its or their obligations under the agreements set forth on Schedule
7.09, as in effect on the Closing Date or as the same may be amended,
supplemented, replaced or otherwise modified from time to time in a manner that
does not materially increase the obligations of the Loan Parties thereunder, and
(iii) enter into transactions with Affiliates permitted by Sections 7.02(c),
7.02(o), 7.02(s), 7.03(h), 7.03(i), 7.03(r), 7.04(c), 7.05(e), 7.05(k)(ii) and
7.06 hereof. For the avoidance of doubt, this Section 7.09 shall not apply to
employment arrangements with, and payments of compensation, indemnification
payments, expense reimbursement or benefits to or for the benefit of, current or
former employees, officers or directors of the Parent, Holdings the Borrower or
any of its Restricted Subsidiaries.

SECTION 7.10    Burdensome Agreements.

Enter into any agreement that prohibits or limits the ability of the Parent,
Holdings the Borrower or any of its Restricted Subsidiaries to create, incur,
assume or suffer to exist any Lien upon any of its Property or revenues, whether
now owned or hereafter acquired, to secure the Obligations or, in the case of
any Guarantor, its obligations under the Security Documents, other than (a) this
Agreement and the other Loan Documents, the Loan Documents under (and as defined
in) the Term Facility and any agreement related to any Junior Indebtedness, and
any Permitted Amendment or Refinancing thereof (b) any agreements governing any
secured Indebtedness otherwise permitted hereby (in which case, any prohibition
or limitation shall only be effective against the assets financed thereby and
the proceeds thereof), (c) software and other Intellectual Property licenses
expressly permitted hereunder pursuant to which the Parent, Holdings, the
Borrower or such Restricted Subsidiary is the licensee or licensor of the
relevant software or Intellectual Property, as the case may be, (in which case,
any prohibition or limitation shall relate only to the assets subject of the
applicable license), (d) Contractual Obligations incurred in the ordinary course
of business and on customary terms which limit Liens on the assets subject of
the applicable Contractual Obligation or impose restrictions on cash or other
deposits with respect thereto, (e) any

131

--------------------------------------------------------------------------------

 

agreements regarding Indebtedness of any Non-Guarantor Subsidiary not prohibited
under Section 7.02 (in which case, any prohibition or limitation shall only be
effective against the assets of such Non-Guarantor Subsidiary and its
Subsidiaries), (f) prohibitions and limitations in effect on the date hereof and
listed on Schedule 7.10, (g) customary provisions contained in joint venture
agreements and other similar agreements applicable to joint ventures entered
into in the ordinary course of business, (h) customary provisions restricting
the subletting or assignment of any lease governing a leasehold interest,
(i) customary restrictions and conditions contained in any agreement relating to
an asset sale permitted by Section 7.04 or 7.05, (j) any agreement in effect at
the time any Person becomes a Subsidiary, so long as such agreement was not
entered into in contemplation of such Person becoming a Subsidiary, and (k) any
restrictions on Liens imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (f) and
(j) above; provided that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings are, in the
good faith judgment of the Borrower, no more restrictive with respect to such
encumbrance and other restrictions than those prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.

SECTION 7.11    Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, (a) to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
Indebtedness originally incurred for such purpose, or (b) for any purposes other
than (i) the acquisition of working capital assets in the ordinary course of
business, (ii) to finance Capital Expenditures of the Loan Parties and their
Subsidiaries, and (iii) for general corporate purposes (including Permitted
Acquisitions), in each case to the extent expressly permitted under Requirements
of Law and the Loan Documents.

SECTION 7.12    Amendment of Material Documents.

(i)Amend, modify or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to (i) any agreement or instrument
governing or evidencing Junior Indebtedness in any manner that is materially
adverse to the Lenders without the prior consent of the Agent (which shall not
be unreasonably withheld, conditioned or delayed) or (ii) any of its
organizational documents, other than amendments, modifications or waivers that
could not reasonably be expected to adversely affect the Lenders or Agent, or
(b) amend, supplement, or otherwise modify the Term Loan Documents, if such
modification is in violation of the terms of the Intercreditor Agreement;
provided that the Borrower shall deliver or cause to be delivered to the Agent a
copy of all such amendments, modifications or waivers promptly after the
execution and delivery thereof to the extent not filed publicly.

SECTION 7.13    Fiscal Year.

Change the Fiscal Year of any Loan Party, or, other than as permitted pursuant
to Section 1.03, the accounting policies or reporting practices of the Loan
Parties, except as required by GAAP.

SECTION 7.14    Deposit Accounts; Credit Card Processors.

Open new DDAs (other than Excluded DDAs and Retail DDAs) unless the Loan Parties
shall have delivered to the Agent appropriate Blocked Account Agreements
consistent with the provisions of Section 6.12 and otherwise satisfactory to the
Agent. No Loan Party shall maintain any bank accounts or enter into any
agreements with Credit Card Issuers or Credit Card Processors other than the
ones expressly contemplated herein or in Section 6.12 hereof.

132

--------------------------------------------------------------------------------

 

SECTION 7.15    Sales and Leasebacks.

Enter into any arrangement with any Person providing for the leasing by the
Borrower or any Restricted Subsidiary of real or personal property which is to
be sold or transferred by the Borrower or such Restricted Subsidiary (a) to such
Person or (b) to any other Person to whom funds have been or are to be advanced
by such Person on the security of such property or rental obligations of the
Borrower or such Restricted Subsidiary, except for (i) sales or transfers that
do not exceed $5,000,000 in the aggregate at any one time outstanding,
(ii) sales or transfers by the Borrower or any Subsidiary Guarantor to the
Borrower or any other Subsidiary Guarantor and (iii) sales or transfers by any
Non-Guarantor Subsidiary to any other Non-Guarantor Subsidiary that is a
Restricted Subsidiary.

SECTION 7.16    Clauses Restricting Subsidiary Distributions.

Enter into any consensual encumbrance or restriction on the ability of any
Restricted Subsidiary to (a) make Restricted Payments in respect of any Equity
Interests of such Restricted Subsidiary held by, or pay any Indebtedness owed
to, the Borrower or any Restricted Subsidiary or (b) make Investments in the
Borrower or any Restricted Subsidiary, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under
the Loan Documents, (ii) any restrictions with respect to such Restricted
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the Disposition of all or substantially all of the Equity
Interests or assets of such Restricted Subsidiary to the extent permitted
hereunder, (iii) any restrictions set forth in the documentation for the Term
Facility or any Junior Indebtedness or any Permitted Amendment or Refinancing of
any of the foregoing, (iv) any restrictions contained in agreements related to
Indebtedness of (A) the Borrower or any Subsidiary Guarantor with respect to the
disposition of assets securing such Indebtedness (in which case, any prohibition
or limitation shall only be effective against the assets financed thereby and
the proceeds thereof) and (B) any Non-Guarantor Subsidiary not prohibited under
Section 7.02 (in which case such restriction shall relate only to such
Non-Guarantor Subsidiary and its Subsidiaries), (v) any restrictions regarding
non-exclusive licenses (or exclusive licenses within a specific or defined field
of use) or sublicenses by the Borrower and its respective Restricted
Subsidiaries of Intellectual Property in the ordinary course of business (in
which case such restriction shall relate only to such Intellectual Property),
(vi) Contractual Obligations incurred in the ordinary course of business which
include customary provisions restricting the assignment of any agreement
relating thereto, (vii) customary provisions contained in joint venture
agreements and other similar agreements applicable to joint ventures entered
into in the ordinary course of business, (viii) customary provisions restricting
the subletting or assignment of any lease governing a leasehold interest,
(ix) customary restrictions and conditions contained in any agreement relating
to an asset sale permitted by Section 7.04 or 7.05, (x) any agreement in effect
at the time any Person becomes a Restricted Subsidiary, so long as such
agreement was not entered into in contemplation of such Person becoming a
Restricted Subsidiary and (xi) such restrictions in effect on the Closing Date
and listed on Schedule 7.16, (xii) negative pledges and restrictions on Liens
and asset dispositions in favor of any holder of Indebtedness for borrowed money
permitted under Section 7.03 but only if such negative pledge or restriction
expressly permits Liens for the benefit of the Agent and the Lenders with
respect to the credit facilities established hereunder and the Obligations under
the Loan Documents on a senior basis and without a requirement that such holders
of such Indebtedness be secured by such Liens equally and ratably or on a junior
basis and (xiii) negative pledges and restrictions on Liens and asset
dispositions imposed by any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings of the
contracts, instruments or obligations referred to in clauses (x) and (xi) above;
provided that such amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings are, in the good faith
judgment of the Borrower, no more restrictive with respect to such encumbrance
and other restrictions than those prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.

133

--------------------------------------------------------------------------------

 

SECTION 7.17    Limitation on Hedge Agreements.

Enter into any Hedge Agreement other than Hedge Agreements entered into in the
ordinary course of business or as required hereby, and not for speculative
purposes, to protect against changes in interest rates or foreign exchange rates
or commodity, raw material, energy or utility prices.

SECTION 7.18    Financial Covenant.

(i)Fixed Charge Coverage Ratio. Other than during the Extended Accommodation
Period, during the continuance of a Covenant Compliance Event, permit the
Consolidated Fixed Charge Coverage Ratio, calculated for the Measurement Period
ending on the last day of the Fiscal Month most recently ended for which
financial statements and a Compliance Certificate have been delivered prior to
the occurrence of the Covenant Compliance Event, and each Measurement Period
ended thereafter, to be less than 1.00:1.00.

(ii)Extended Accommodation Period Fixed Charge Coverage Ratio. Solely during the
Extended Accommodation Period, during the continuance of an Extended
Accommodation Period Compliance Event, permit the Consolidated Fixed Charge
Coverage Ratio, calculated for the Measurement Period ending on the last day of
the Fiscal Month most recently ended for which financial statements and a
Compliance Certificate have been delivered prior to the occurrence of the
Extended Accommodation Period Compliance Event, and each Measurement Period
ended thereafter, to be less than 1.00:1.00.

SECTION 7.19    Tax Receivable Agreement.

Terminate, or agree to the termination of, the Tax Receivable Agreement.

SECTION 7.20    Sanctions.

Directly or, knowingly, indirectly, use the proceeds of any Credit Extension, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities of
or business with any individual or entity, or in any Designated Jurisdiction,
that, at the time of such funding, is the target of Sanctions, that will result
in a violation by any individual or entity (including any individual or entity
participating in the transaction, whether as Lender, Agent, Issuer, Swing Loan
Lender, or otherwise) of Sanctions.

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

SECTION 8.1    Events of Default.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”):

(i)Non-Payment. The Borrower or any other Loan Party fails to pay (i) any amount
of principal of any Loan or any L/C Obligation, or deposit any funds as Cash
Collateral in respect of L/C Obligations when and as required to be paid, or
(ii) any interest, fee or any other amount payable hereunder or under any other
Loan Document, in each case of this clause (ii) within three Business Days after
any such interest or other amount becomes due; or

134

--------------------------------------------------------------------------------

 

(ii)Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of (i) Sections 6.01(a), 6.01(b), 6.01(c)
(after a five (5) Business Day grace period), 6.02(a), 6.02(b), 6.03(a),
6.05(a)(i) or Article VII, (ii) Section 6.02(c) (after a two (2) Business Day
grace period if an Accelerated Borrowing Base Delivery Event described in clause
(ii) of the definition thereof has occurred and is continuing; provided that, if
no such Accelerated Borrowing Base Delivery Event has occurred and is
continuing, the applicable grace period shall be five (5) Business Days) or
Section 6.22 (after a two (2) Business Day grace period) or (iii) Sections 6.07,
6.10(b), or 6.12, provided that, if (A) any such Default described in this
clause (b)(iii) is of a type that can be cured within five (5) Business Days and
(B) such Default could not materially adversely impact the Agent’s Liens on the
Collateral, such Default shall not constitute an Event of Default for five (5)
Business Days after the occurrence of such Default so long as the Loan Parties
are diligently pursuing the cure of such Default; or

(iii)Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the date that such Loan Party receives from
the Agent or any Lender notice of the existence of such default; or

(iv)Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by any Loan Party herein, in any other
Loan Document, or that is contained in any certificate, document or financial or
other statement furnished by it at any time under or in connection with this
Agreement or any such other Loan Document (including, without limitation, any
Borrowing Base Certificate) shall prove to have been inaccurate in any material
respect when made or deemed made; or

(v)Cross-Default. The Parent, Holdings, the Borrower or any of their respective
Restricted Subsidiaries shall (i) default in making any payment of any principal
of any Material Indebtedness (excluding the Loans) on the scheduled or original
due date with respect thereto; or (ii) default in making any payment of any
interest on any such Indebtedness beyond the period of grace, if any, provided
in the instrument or agreement under which such Indebtedness was created; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event of
default shall occur, the effect of which payment or other default or other event
of default described in clauses (i), (ii) or (iii) of this paragraph (e) is to
cause, or to permit the holder or beneficiary of such Material Indebtedness (or
a trustee or agent on behalf of such holder or beneficiary) to cause, with the
giving of notice if required, such Indebtedness to become due prior to its
stated maturity or to become subject to a mandatory offer to purchase by the
obligor thereunder or to become payable; provided that this paragraph (e) shall
not apply to (A) secured Indebtedness that becomes due as a result of the sale,
transfer, destruction or other disposition of the Property or assets securing
such Indebtedness if such sale, transfer, destruction or other disposition is
not prohibited hereunder or (B) any Guarantee Obligations except to the extent
such Guarantee Obligations shall become due and payable by any Loan Party and
remain unpaid after any applicable grace period or period permitted following
demand for the payment thereof; provided, further, that no “Event of Default”
(as defined in the Term Loan Agreement) arising from a failure to comply with
Section 7.18(a) (Fixed Charge Coverage Ratio) of the Term Loan Agreement shall
constitute an Event of Default under this paragraph (e) until the earliest to
occur of (w) the date that is ten (10) Business Days after the day on which
financial statements for the applicable fiscal quarter are required to have been
delivered under the Term Loan Agreement, in connection with which such “Event of
Default” (as defined in the Term Loan Agreement) has occurred, to the extent
such “Event of Default” has not been waived or cured prior to such date, (x) the
acceleration of the Indebtedness under the Term Facility, (y) a Collateral
Enforcement Action (as defined in the Intercreditor Agreement) by the Term Agent
with respect to any Collateral and (z) the Term Agent’s delivery to the Agent of
a written notice commencing the “Standstill Period” under and as defined in the
Intercreditor Agreement; or

135

--------------------------------------------------------------------------------

 

(vi)Insolvency Proceedings, Etc. (i) The Parent, any Loan Party or any of their
respective Restricted Subsidiaries which are not Immaterial Subsidiaries shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or the Parent, Holdings, the Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against the Parent, Holdings, the Borrower or any of its Restricted Subsidiaries
(other than any Immaterial Subsidiary) any case, proceeding, or other action of
a nature referred to in clause (i) above that (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days; or (iii) there
shall be commenced against the Parent, Holdings, the Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) any case,
proceeding, or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against substantially all of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) the Parent, Holdings, the Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) shall consent to
or approve of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above; or (v) the Parent, Holdings, the Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) shall generally
not, or shall be unable to, or shall admit in writing its inability to, pay its
debts as they become due; or

(vii)Judgments. There is entered against the Parent, any Loan Party or any of
their respective Restricted Subsidiaries which are not Immaterial Subsidiaries
(i) one or more judgments or orders for the payment of money in an aggregate
amount (as to all such judgments and orders) exceeding $10,000,000 (to the
extent not paid or covered by independent third-party insurance as to which the
insurer is rated at least “A” by A.M. Best Company, has been notified of the
potential claim and does not dispute coverage), or (ii) any one or more
non-monetary judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) all such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 45 days from the entry
thereof; or

(viii)ERISA. (i) The Parent, Holdings, the Borrower or any of its Restricted
Subsidiaries shall incur any liability in connection with any non-exempt
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan, (ii) any Single Employer Plan shall fail to
satisfy the minimum funding standard required for any plan year or part thereof
under Section 412 of the Code or Section 302 of ERISA), whether or not waived,
or any Lien in favor of the PBGC or a Single Employer Plan shall arise on the
assets of the Parent, Holdings, the Borrower or any of its Restricted
Subsidiaries, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
commencement of proceedings or appointment of a trustee is reasonably likely to
result in the termination of such Single Employer Plan for purposes of Title IV
of ERISA, (iv) the Parent, Holdings, the Borrower or any of its Restricted
Subsidiaries incurs any liability in connection with any non-exempt “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (v) any Non-U.S. Plan fails to obtain or retain (as
applicable) registered status under and as required by applicable law and/or be
administered in a timely manner in all respects in compliance with all
applicable laws, (vi) any Single Employer Plan shall terminate for purposes of
Title IV of ERISA, (vii) the Parent, Holdings, the Borrower or any of its
Restricted Subsidiaries shall, or is reasonably likely to, incur any liability
as a result of a withdrawal from, or the Insolvency of, a Multiemployer Plan
(including the withdrawal by an ERISA Affiliate), (viii) the institution of
proceedings or the taking of any other action by

136

--------------------------------------------------------------------------------

 

the PBGC or the Parent or any Commonly Controlled Entity or any Multiemployer
Plan with respect to the withdrawal from, or the termination or partial
termination, or Insolvency of, any Plan, (ix) a contribution required to be made
with respect to a Plan or a Non-U.S. Plan has not been timely made, (x) the
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Single Employer Plans), as of any applicable
annual valuation date, exceeds the value of the assets of such Single Employer
Plan allocable to such accrued benefits, (xi) the occurrence of any similar
events with respect to a Commonly Controlled Plan, that would reasonably be
likely to result in a direct obligation of the Parent, the Borrower or any of
its Restricted Subsidiaries to pay money, or (xii) any other event or condition
(other than one which could not reasonably be expected to result in a violation
of any applicable law or of the qualification requirements of the Code) shall
occur or exist with respect to a Plan, Non-U.S. Plan, or a Commonly Controlled
Plan; and in each case in clauses (i) through (xii) above, such event or
condition, together with all other such events or conditions, if any, could
reasonably be expected to result in a direct obligation of the Parent, Holdings,
the Borrower or any of its Restricted Subsidiaries to pay money that would have
a Material Adverse Effect; or

(ix)Invalidity of Loan Documents. (i) Any provision of any Loan Document, at any
time after its execution and delivery and for any reason, other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by any Agent or any Lender or the Payment in Full of the Obligations,
ceases to be in full force and effect in any material respect, or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any provision of any Loan Document (other than as
a result of Payment in Full of the Obligations), or purports in writing to
revoke, terminate or rescind any Loan Document; or (ii) any Lien purported to be
created under any Security Document shall cease to be, or shall be asserted in
writing by any Loan Party not to be, a valid and perfected Lien on any material
portion of the Collateral, with the priority required by (but subject to the
limitations set forth in) the applicable Security Document and this Agreement
except (i) as a result of the sale, release or other disposition of the
applicable Collateral in a Disposition permitted by Section 7.05 or other
transaction permitted under the Loan Documents, or (ii) relating to an
immaterial amount of Collateral not constituting ABL Priority Collateral, or
(iii) as a result of the failure of the Agent, through its acts or omissions and
through no fault of the Loan Parties, to maintain the perfection of its Liens in
accordance with applicable Requirement of Law; or

(x)Change of Control. There occurs any Change of Control; or

(xi)Cessation of Business. Except as otherwise expressly permitted hereunder,
the determination of the Loan Parties, whether by vote of the Loan Parties’
Board of Directors or otherwise to: suspend the operation of the Loan Parties’
business in the ordinary course, liquidate all or substantially all of their
assets or store locations, or employ an agent or other third party to conduct
any so-called store closing, store liquidation or “Going-Out-Of-Business” sales
for all or substantially all of the Loan Parties’ stores;

(xii)Subordination. (i) The subordination provisions of the documents evidencing
any Subordinated Indebtedness (or subordinated Junior Indebtedness)
(collectively, the “Subordination Provisions”) shall, in whole or in part,
terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of the applicable Subordinated Indebtedness; or
(ii) the Borrower or any other Loan Party shall, directly or indirectly, disavow
or contest in any manner (A) the effectiveness, validity or enforceability of
any of the Subordination Provisions, (B) that the Subordination Provisions exist
for the benefit of the Credit Parties, or (C) that all payments of principal of
or premium and interest on the applicable Subordinated Indebtedness, or realized
from the liquidation of any property of any Loan Party, shall be subject to any
of the Subordination Provisions; or

137

--------------------------------------------------------------------------------

 

(xiii)Intercreditor Agreement. The Intercreditor Agreement shall for any reason
be revoked or invalidated, or otherwise cease to be in full force and effect, or
any party to such Intercreditor Agreement shall contest in writing, the validity
or enforceability thereof or deny that it has any further liability or
obligation thereunder, or the Liens securing the Obligations, for any reason
shall not have the priority contemplated by the Intercreditor Agreement.

SECTION 8.2    Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Agent may, or, at the
request of the Required Lenders shall, take any or all of the following actions:

(i)declare the Commitments of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligations shall be terminated;

(ii)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other Obligations to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Loan Parties;

(iii)require that the Loan Parties Cash Collateralize the L/C Obligations; and

(iv)whether or not the maturity of the Obligations shall have been accelerated
pursuant hereto, proceed to protect, enforce and exercise all rights and
remedies of the Credit Parties under this Agreement, any of the other Loan
Documents or Requirement of Law, including, but not limited to, by suit in
equity, action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Credit Parties;

provided, however, that upon the occurrence of any Default or Event of Default
with respect to any Loan Party or any Subsidiary thereof under Section 8.01(f),
the obligation of each Lender to make Loans and any obligation of the L/C Issuer
to make L/C Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans, all interest accrued thereon and all
other Obligations shall automatically become due and payable, and the obligation
of the Loan Parties to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the Agent or
any Lender.

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other Requirement of Law.

SECTION 8.3    Application of Funds

(i)After the exercise of remedies provided for in Section 8.02 (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.02), any amounts received from any Loan Party,
from the liquidation of any Collateral of any Loan Party, or on account of the
Obligations, shall be applied by the Agent against the Obligations in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under Article III)
payable to the Agent, in its capacity as such;

138

--------------------------------------------------------------------------------

 

Second, to payment of that portion of the Obligations constituting indemnities,
expenses, and other amounts (other than principal, interest and fees) payable to
the Lenders and the L/C Issuer (on account of Letters of Credit) (including
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuer (on account of Letters of Credit) and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

Third, to the extent not previously reimbursed by the Lenders, to payment to the
Lenders of that portion of the Obligations constituting principal and accrued
and unpaid interest on any Permitted Overadvances, ratably among the Lenders in
proportion to the amounts described in this clause Third payable to them;

Fourth, to the extent that Swing Line Loans made to the Borrower have not been
refinanced by a Committed Loan, payment to the Swing Line Lender of that portion
of the Obligations constituting accrued and unpaid interest on the Swing Line
Loans made to the Borrower;

Fifth, to the extent that Swing Line Loans made to the Borrower have not been
refinanced by a Committed Loan, payment to the Swing Line Lender of that portion
of the Obligations constituting unpaid principal on the Swing Line Loans made to
the Borrower;

Sixth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, and fees
(including Letter of Credit Fees), ratably among the Lenders and the L/C Issuer
in proportion to the respective amounts described in this clause Sixth payable
to them;

Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, and to the Agent for the account of
the L/C Issuer, to Cash Collateralize that portion of L/C Obligations comprised
of the aggregate undrawn amount of Letters of Credit, ratably among the Lenders
and the L/C Issuer in proportion to the respective amounts described in this
clause Seventh held by them;

Eighth, to payment of all other Obligations (excluding the Other Liabilities,
but including without limitation the cash collateralization of unliquidated
indemnification obligations for which a claim has been made as provided in
Section 10.04), ratably among the Lenders in proportion to the respective
amounts described in this clause Eighth held by them;

Ninth, to payment of that portion of the Obligations of the Loan Parties arising
from Cash Management Services and Bank Products, in each case, to the extent
that the Agent has implemented a Reserve in respect thereof, ratably among the
Lenders and their Affiliates in proportion to the respective amounts described
in this clause Ninth held by them;

Tenth, to payment of that portion of the Obligations of the Loan Parties arising
from Cash Management Services (other than those described in clause Ninth
above), ratably among the Lenders and their Affiliates in proportion to the
respective amounts described in this clause Tenth held by them;

Eleventh, to payment of all other Obligations of the Loan Parties arising from
Bank Products (other than those described in clause Ninth above), ratably among
the Lenders and their Affiliates in proportion to the respective amounts
described in this clause Eleventh held by them; and

Last, the balance, if any, after Payment in Full of all of the Obligations, to
the Loan Parties or as otherwise required by Requirement of Law.

139

--------------------------------------------------------------------------------

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Seventh above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

SECTION 8.4    Right to Cure.

(i)Except for any breach that occurs during the Extended Accommodation Period
(which, for the avoidance of doubt, shall be governed by the terms of clause (b)
below), for purposes of curing an Event of Default arising from the Loan
Parties’ failure to comply with the Financial Covenant set forth in Section
7.18(a) upon and during the continuation of a Covenant Compliance Event, any
cash equity contribution to the Parent or Holdings (funded with proceeds of
common equity or other preferred equity (other than Disqualified Stock)) or to
any Loan Party as Subordinated Indebtedness incurred on terms (including
subordination terms) to be acceptable to Agent, in each case the proceeds of
which shall be substantially concurrently contributed to the capital of the
Borrower (if such contribution is not in the form of Subordinated Indebtedness
of the Borrower), on or prior to the day that is ten (10) Business Days after
the day on which a Compliance Certificate is required to be delivered pursuant
to Section 6.02(b) (the “Cure Date”) will, at the irrevocable election of the
Borrower, be included in the calculation of Excess Availability in an amount
that is sufficient to cause Excess Availability to be in excess of 10% of the
Loan Cap (without giving effect to the Term Loan Reserve) (a “Specified
Contribution”); provided that (a) (i) in each twelve-Fiscal Month period there
shall be no more than three (3) Specified Contributions made and (ii) there
shall be no more than five (5) Specified Contributions made in the aggregate
after the Closing Date, (b) such Specified Contribution shall be in a minimum
amount that is sufficient to cause Excess Availability to be in excess of 10% of
the Loan Cap (without giving effect to the Term Loan Reserve), (c) all Specified
Contributions (i) will be disregarded for the purposes of calculation of
Consolidated EBITDA for the purpose of calculating the Financial Covenant,
basket levels, pricing, and other items governed by reference to Consolidated
EBITDA and (ii) shall be in readily available funds, (d) the proceeds of each
Specified Contribution shall be contributed to the Borrower as (i) an equity
contribution in the form of common Equity Interests or preferred Equity
Interests (other than Disqualified Stock) or (ii) Subordinated Indebtedness and
(e) the proceeds received by the Parent or  Holdings from all Specified
Contributions shall be promptly contributed to the Borrower and promptly used by
the Borrower to prepay the Loans and Cash Collateralize the L/C Obligations in
accordance with Section 2.05(e); provided that prior to receipt by the Borrower
of the Specified Contribution and the application of such amounts as provided in
this Section 8.04, any Event of Default that has occurred as a result of a
breach of the Financial Covenant shall be deemed to be continuing and, as a
result, the Lenders (including the Swing Line Lender and the L/C Issuer) shall
have no obligation to make additional loans or otherwise extend additional
credit hereunder.  Upon the Borrower’s receipt of such Specified Contribution
and the application of the amounts as provided above, the Covenant Compliance
Event that has occurred shall be deemed to no longer be continuing (and shall
cease) (with the same effect as though no Covenant Compliance Event shall have
occurred for the Fiscal Month for which the applicable Compliance Certificate
was delivered) and any Default or Event of Default arising from the Loan
Parties’ failure to comply with the Financial Covenant for such Fiscal Month
during the continuance of such Covenant Compliance Event shall be deemed not to
have occurred for purposes of the Loan Documents.  The termination of a Covenant
Compliance Event as provided in this Section 8.04 shall in no way limit, waive
or delay the occurrence of a subsequent Covenant Compliance Event in the event
that the conditions for a Covenant Compliance Event again arise.

140

--------------------------------------------------------------------------------

 

(ii)For any breach that occurs during the Extended Accommodation Period, for
purposes of curing an Event of Default arising from the Loan Parties’ failure to
comply with the Financial Covenant contained in Section 7.18(b) upon and during
the continuation of an Extended Accommodation Period Compliance Event, upon
prior written notice to the Agent, any cash equity contribution to the Parent or
Holdings (funded with proceeds of common equity or other preferred equity (other
than Disqualified Stock)) or to any Loan Party as Subordinated Indebtedness
incurred on terms (including subordination terms) to be acceptable to Agent, in
each case the proceeds of which shall be substantially concurrently contributed
to the capital of the Borrower (if such contribution is not in the form of
Subordinated Indebtedness of the Borrower), on or prior to the day that is ten
(10) Business Days after the day on which a Compliance Certificate is required
to be delivered pursuant to Section 6.02(b) (the “Extended Accommodation Period
Cure Date”) will, at the irrevocable election of the Borrower, be included in
the calculation of Excess Availability in an amount that is sufficient to cause
Excess Availability to be equal to or in excess of (i) at any time during the
period beginning September 6, 2020 through January 9, 2021, $10,000,000, (ii) at
any time during the period beginning January 10, 2021 through January 31, 2021,
$12,500,000 and (iii) at all other times, $15,000,000 (an “Extended
Accommodation Period Specified Contribution”); provided that (a) during each
fiscal quarter, no more than one (1) Extended Accommodation Period Specified
Contribution shall be permitted to be made, (b) such Extended Accommodation
Period Specified Contribution shall be in an amount of not less than $1,000,000
and in a minimum amount that is sufficient to cause Excess Availability to be
equal to or in excess of (i) at any time during the period beginning September
6, 2020 through December 31, 2020, $10,000,000, (ii) at any time during the
period beginning January 1, 2021 through January 31, 2021, $12,500,000 and (iii)
at all other times, $15,000,000, (c) the Extended Accommodation Period Specified
Contribution (i) will be disregarded for the purposes of calculation of
Consolidated EBITDA for the purpose of calculating the Financial Covenant,
basket levels, pricing, and other items governed by reference to Consolidated
EBITDA and (ii) shall be in readily available funds, (d) the proceeds of the
Extended Accommodation Period Specified Contribution shall be contributed to the
Borrower as (i) an equity contribution in the form of common Equity Interests or
preferred Equity Interests (other than Disqualified Stock) or (ii) Subordinated
Indebtedness and (e) the proceeds received by the Parent or  Holdings from the
Extended Accommodation Period Specified Contribution shall be promptly
contributed to the Borrower and promptly used by the Borrower to prepay the
Loans and Cash Collateralize the L/C Obligations in accordance with Section
2.05(e); provided that prior to receipt by the Borrower of the Extended
Accommodation Period Specified Contribution and the application of such amounts
as provided in this Section 8.04(b), any Event of Default that has occurred as a
result of a breach of the Financial Covenant in Section 7.18(b) shall be deemed
to be continuing.  Upon the Borrower’s receipt of such Extended Accommodation
Period Specified Contribution and the application of the amounts as provided
above, the Extended Accommodation Period Compliance Event that has occurred
shall be deemed to no longer be continuing (and shall cease) (with the same
effect as though no Extended Accommodation Period Compliance Event shall have
occurred for the Fiscal Month for which the applicable Compliance Certificate
was delivered) and any Default or Event of Default arising from the Loan
Parties’ failure to comply with the Financial Covenant contained in Section
7.18(b) for such Fiscal Month during the continuance of such Extended
Accommodation Period Compliance Event shall be deemed not to have occurred for
purposes of the Loan Documents.  The termination of an Extended Accommodation
Period Compliance Event as provided in this Section 8.04(b) shall in no way
limit, waive or delay the occurrence of a subsequent Extended Accommodation
Period Compliance Event in the event that the conditions for an Extended
Accommodation Period Compliance Event again arise.

(iii)Notwithstanding anything to the contrary contained herein, all “Specified
Contributions” under Section 8.04 of the Term Loan Agreement will be disregarded
for all purposes of the calculation of Consolidated EBITDA for all purposes
(including calculating the Financial Covenant, basket levels, pricing and other
items governed by reference to Consolidated EBITDA).

141

--------------------------------------------------------------------------------

 

ARTICLE IX
THE AGENT

SECTION 9.1    Appointment.

(i)Each of the Lenders, the Swing Line Lender and the L/C Issuer hereby
irrevocably designates and appoints the Agent as the agent of such Lender under
the Loan Documents and each such Lender, Swing Line Lender and L/C Issuer
irrevocably authorizes the Agent, in such capacity, to take such action on its
behalf under the provisions of the applicable Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the Agent by
the terms of the applicable Loan Documents, together with such other powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Agent shall not have any duties or
responsibilities, except those expressly set forth herein or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Agent. The
provisions of this Article are solely for the benefit of the Agent and the other
Credit Parties, and no Loan Party or any Subsidiary thereof shall have rights as
a third party beneficiary of any of such provisions.

(ii)The Agent shall also act as the “collateral agent” under the Loan Documents,
and each of the Lenders, the Swing Line Lender and the L/C Issuer hereby
irrevocably appoints and authorizes the Agent to act as the agent of such
Lender, Swing Line Lender and L/C Issuer for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Agent, as “collateral
agent,” and any agents or attorneys-in-fact appointed by the Agent for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Agent, shall be entitled to the benefits of
all provisions of this Section 9 (including Section 9.09) and Section 10.04, as
though such agents and attorneys-in-fact were the “collateral agent” under the
Loan Documents as if set forth in full herein with respect thereto.

(iii)The provisions of this Section 9.01 are for the benefit of the Agent, the
Lenders and the L/C Issuer, and no Loan Party or any Subsidiary thereof shall
have rights as a third party beneficiary of any of such provisions (other than
the provisions of Section 9.06).

SECTION 9.2    [Reserved]

SECTION 9.3    [Reserved].

SECTION 9.4    Delegation of Duties.

The Agent may execute any of its duties under the applicable Loan Documents by
or through sub-agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Agent. The Agent shall not be
responsible for the negligence or misconduct of any sub-agents or attorneys
in-fact selected by it with reasonable care.

142

--------------------------------------------------------------------------------

 

SECTION 9.5    Exculpatory Provisions.

The Agent shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, neither the Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or affiliates shall:

(i)be subject to any fiduciary or other implied duties, regardless of whether a
Default or Event of Default has occurred and is continuing;

(ii)have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Agent is required to exercise as directed
in writing by the Applicable Lenders, provided that the Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Agent to liability or that is contrary to any Loan Document or
Requirement of Law, including for the avoidance of doubt any action that may be
in violation of the automatic stay under any Debtor Relief Law or that may
effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and

(iii)except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Loan Parties or any of its Affiliates that is
communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

The Agent shall not be liable for any action taken or not taken by it (i) with
the Consent or at the request of the Applicable Lenders (as the Agent shall
believe in good faith shall be necessary under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction.

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Agent.

SECTION 9.6    Reliance by Agent.

The Agent shall be entitled to rely, and shall not incur any liability for
relying, upon any instrument, writing, resolution, notice, consent, certificate,
affidavit, letter, telecopy, telex or teletype message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including counsel to the Parent, Holdings, and
the Borrower), independent accountants and other experts selected by the Agent.
In determining compliance with any condition hereunder to the making of a Loan,
or the issuance, extension, renewal or increase of a Letter of Credit, that by
its terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer,
the Agent may presume that such condition is satisfactory to such Lender or the
L/C Issuer unless the Agent shall have received written notice to the contrary
from such Lender or the L/C Issuer prior to the making of such Loan or the
issuance of such Letter of Credit. The Agent may consult with legal counsel (who
may be counsel for any Loan Party), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

143

--------------------------------------------------------------------------------

 

SECTION 9.7    Notice of Default. The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Agent has received notice from a Lender, the Parent, Holdings, or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Agent receives such a notice, the Agent shall give notice thereof to the
Lenders. The Agent shall take such action with respect to such Default or Event
of Default as shall be reasonably directed by the Required Lenders; provided
that unless and until the Agent shall have received such directions, the Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default or Event of Default as it shall deem
advisable in the best interests of the Credit Parties. In no event shall the
Agent be required to comply with any such directions to the extent that the
Agent believes that its compliance with such directions would be unlawful.

SECTION 9.8    Non-Reliance on Agent and Other Lenders.

Each Lender and the L/C Issuer expressly acknowledges that neither the Agent nor
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
the Agent hereafter taken, including any review of the affairs of a Loan Party
or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by the Agent to any Lender. Each Lender and the L/C
Issuer represents to the Agent that it has, independently and without reliance
upon the Agent or any other Lender, and based on such documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates and made its own
decision to make its Loans hereunder and enter into this Agreement. Each Lender
and the L/C Issuer also represents that it will, independently and without
reliance upon the Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
the applicable Loan Documents, and to make such investigation as it deems
necessary to inform itself as to the business, operations, property, financial
and other condition and creditworthiness of the Loan Parties and their
affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Agent hereunder, the Agent shall not have
any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any affiliate
of a Loan Party that may come into the possession of the Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates.

SECTION 9.9    Indemnification. The Lenders agree to indemnify the Agent in its
capacity as such, any sub-agent thereof, the L/C Issuer and any Related Party,
as the case may be (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Applicable Percentages in effect on the date on which indemnification
is sought under this Section (or, if indemnification is sought after the date
upon which the Commitments of such Lender shall have been assigned (but which
indemnified claims relate to actions or inactions prior to such assignment) or
the date upon which the Obligations shall have been Paid in Full, ratably in
accordance with such Applicable Percentages immediately prior to such date),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time be imposed on, incurred by or asserted
against the Agent, any sub-agent thereof, the L/C Issuer and their Related
Parties in any way relating to or arising out of, the Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Agent, any sub-agent thereof, the L/C
Issuer and their Related Parties under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the Agent’s, any sub-agent’s, the L/C Issuer’s and their Related Parties’
gross negligence or willful misconduct. The agreements in this Section shall
survive the payment of the Obligations and all other amounts payable hereunder.

144

--------------------------------------------------------------------------------

 

SECTION 9.10    Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Loan Parties
or any Subsidiary or other Affiliate thereof as if such Person were not the
Agent hereunder and without any duty to account therefor to the Lenders.

SECTION 9.11    Successor Agent; Removal of Agent.

(i)The Agent may resign upon 30 days’ notice to the Lenders, the L/C Issuer and
the Borrower effective upon appointment of a successor Agent. Upon receipt of
any such notice of resignation, the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall
(unless a Specified Event of Default shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the retiring Agent, and the retiring Agent’s
rights, powers and duties as Agent shall be terminated, without any other or
further act or deed on the part of the retiring Agent or any of the parties to
this Agreement or any holders of the Loans. If no successor Agent shall have
been so appointed by the Required Lenders with such consent of the Borrower and
shall have accepted such appointment within 30 days after the retiring Agent’s
giving of notice of resignation, then the retiring Agent may, on behalf of the
Lenders and the L/C Issuer and with the consent of the Borrower (such consent
not to be unreasonably withheld or delayed), appoint a successor Agent, that
shall be a bank that has an office in New York, New York with a combined capital
and surplus of at least $500,000,000. After any retiring Agent’s resignation as
Agent, the provisions of this Article and Section 10.04 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent
under this Agreement and the other Loan Documents. The fees payable by the
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.

(ii)If the Person serving as Agent is a Defaulting Lender pursuant to clause
(d) of the definition of Defaulting Lender, the Required Lenders may, to the
extent permitted by applicable Requirements of Law, by notice in writing to the
Borrower and such Person remove such Person as Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

SECTION 9.12    Collateral and Guaranty Matters.

The Credit Parties irrevocably authorize the Agent, at its option and in its
discretion,

(i)to release any Lien on any property granted to or held by the Agent under any
Loan Document (i) upon Payment in Full of all Obligations, (ii) that is sold or
to be sold as part of or in connection with any sale permitted hereunder or
under any other Loan Document, or (iii) if approved, authorized or ratified in
writing by the Applicable Lenders in accordance with Section 10.01;

(ii)to subordinate any Lien on any property granted to or held by the Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.01(g); and

(iii)to release any Guarantor from its obligations under its Facility Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

145

--------------------------------------------------------------------------------

 

Upon request by the Agent at any time, the Applicable Lenders will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under its Facility Guaranty pursuant to this Section 9.12. In each
case as specified in this Section 9.12, the Agent will, at the Loan Parties’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under its Facility Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.12.

SECTION 9.13    No Other Duties, Etc.

Anything herein to the contrary notwithstanding, the Arranger, listed on the
cover page hereof shall not have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity as the
Agent, a Lender or the L/C Issuer hereunder.

SECTION 9.14    Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Agent shall have made any demand on the Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise,

(i)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer, the Agent and the other Credit Parties (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the L/C Issuer, the Agent and the other Credit Parties and their respective
agents and counsel and all other amounts due the Lenders and the Agent under
Sections 2.03(i), 2.03(j), 2.09 and 10.04) allowed in such judicial proceeding;
and

(ii)to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
interim receiver, assignee, trustee, monitor, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and the L/C Issuer to make such payments to the Agent and if the Agent
shall consent to the making of such payments directly to the Lenders and the L/C
Issuer, to pay to the Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Agent and its agents and counsel,
and any other amounts due the Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Credit Party any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Credit Party or to authorize the Agent to vote in respect
of the claim of any Credit Party or in any such proceeding.

SECTION 9.15    Notice of Transfer.

The Agent may deem and treat a Lender party to this Agreement as the owner of
such Lender’s portion of the Obligations for all purposes, unless and until, and
except to the extent, an Assignment and Acceptance shall have become effective
as set forth in Section 10.06.

146

--------------------------------------------------------------------------------

 

SECTION 9.16    Reports and Financial Statements.

By signing this Agreement, each Lender:

(i)agrees to furnish the Agent after the occurrence and during the continuance
of a Cash Dominion Event (and thereafter at such frequency as the Agent may
reasonably request) with a summary of all Other Liabilities due or to become due
to such Lender. In connection with any distributions to be made hereunder, the
Agent shall be entitled to assume that no amounts are due to any Lender on
account of Other Liabilities unless the Agent has received written notice
thereof from such Lender and if such notice is received, the Agent shall be
entitled to assume that the only amounts due to such Lender on account of Other
Liabilities is the amount set forth in such notice;

(ii)is deemed to have requested that the Agent furnish, and the Agent agrees to
furnish, such Lender, promptly after they become available, copies of all
Borrowing Base Certificates and financial statements required to be delivered by
the Borrower hereunder

(iii)is deemed to have requested that the Agent furnish, and the Agent agrees to
furnish, such Lender, promptly after they become available, copies of all
commercial finance examinations and appraisals of the Collateral received by the
Agent (collectively, the “Reports”);

(iv)expressly agrees and acknowledges that the Agent makes no representation or
warranty as to the accuracy of the Borrowing Base Certificates, financial
statements or Reports, and shall not be liable for any information contained in
any Borrowing Base Certificate, financial statement or Report;

(v)expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agent or any other party performing any audit
or examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel;

(vi)agrees to keep all Borrowing Base Certificates, financial statements and
Reports confidential in accordance with the provisions of Section 10.07 hereof;
and

(vii)without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agent and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Credit Extensions that the indemnifying Lender has made or
may make to the Borrower, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (ii) to pay and protect,
and indemnify, defend, and hold the Agent and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including attorney costs) incurred by the
Agent and any such other Lender preparing a Report as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.

SECTION 9.17    Agency for Perfection.

Each Credit Party hereby appoints each other Credit Party as agent for the
purpose of perfecting Liens for the benefit of the Credit Parties, in assets
which, in accordance with Article 9 of the UCC or any other applicable
Requirement of Law can be perfected only by possession or control. Should any
Credit Party (other than the Agent) obtain possession or control of any such
Collateral, such Credit Party shall notify the Agent thereof, and, promptly upon
the Agent’s request therefor shall deliver such Collateral to the Agent or
otherwise deal with such Collateral in accordance with the Agent’s instructions.

147

--------------------------------------------------------------------------------

 

SECTION 9.18    Relation Among Lenders.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Agent) authorized to act for, any other Lender.

ARTICLE X
MISCELLANEOUS

SECTION 10.1    Amendments and Waivers.

(i)Neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 10.01. The Required Lenders and each Loan Party party
to the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Agent and each Loan Party party to the relevant Loan Document may,
from time to time, (a) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights or obligations of the Agent, the Lenders or of the Loan
Parties hereunder or thereunder or (b) waive, on such terms and conditions as
the Required Lenders or the Agent may specify in such instrument, any of the
requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall:

(1)increase the Commitment of any Lender (or reinstate any Commitment terminated
pursuant to Section 8.02) without the written Consent of such Lender;

(2)as to any Lender, postpone any date fixed by this Agreement or any other Loan
Document for (i) any scheduled payment (including the Maturity Date) or
mandatory prepayment of principal, interest, fees or other amounts due hereunder
or under any of the other Loan Documents without the written Consent of such
Lender, or (ii) any mandatory termination of the Aggregate Commitments hereunder
or under any other Loan Document, without the written Consent of such Lender;

(3)as to any Lender, reduce the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing held by such Lender, or (subject to clause
(iv) of the second proviso to this Section 10.01) any fees or other amounts
payable hereunder or under any other Loan Document to or for the account of such
Lender, without the written Consent of such Lender; provided, however, that only
the Consent of the Required Lenders shall be necessary to amend the definition
of “Default Rate” or to waive any obligation of the Borrower to pay interest or
Letter of Credit Fees at the Default Rate;

(4)as to any Lender, change Section 2.13 or Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
Consent of such Lender;

(5)change any provision of this Section or the definition of “Required Lenders”,
or any other provision hereof or of any Loan Document specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or under any other Loan Document or make any determination or grant
any consent hereunder or thereunder, without the written Consent of each Lender;

(6)except as expressly permitted hereunder or under any other Loan Document,
release, or limit the liability of, any Loan Party without the written Consent
of each Lender;

148

--------------------------------------------------------------------------------

 

(7)except for Dispositions permitted under Section 7.04 or Section 7.05 or as
provided in Section 9.10, release all or substantially all of the Collateral
from the Liens of the Security Documents without the written Consent of each
Lender;

(8)increase any advance rate percentage set forth in the definition of
“Borrowing Base” or otherwise change the definition of the term “Borrowing Base”
or any component definition thereof if as a result thereof the amounts available
to be borrowed by the Borrower would be increased, without the written Consent
of all Lenders, provided that the foregoing shall not limit the discretion of
the Agent to change, establish or eliminate any Reserves; and

(9)except as expressly permitted herein or in any other Loan Document,
subordinate the Obligations hereunder or the Liens granted hereunder or under
the other Loan Documents, to any other Indebtedness or Lien, as the case may be
without the written Consent of each Lender;

and, provided further, that (i) no amendment, waiver or Consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or Consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or Consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above, affect the rights or duties of any Agent under this
Agreement or any other Loan Document; (iv) the Fee Letter and Third Amendment
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, and (v) no Consent is required to
effect any amendment or supplement to the Intercreditor Agreement, (A) that is
solely for the purpose of adding the holders of Indebtedness incurred or issued
pursuant to an Amendment or Refinancing of the Term Facility (or any agent or
trustee of such holders) as parties thereto, as contemplated by the terms of the
Intercreditor Agreement and permitted under Section 7.03(n) (it being understood
that any such amendment or supplement may make such other changes to the
Intercreditor Agreement as, in the good faith determination of the Agent, are
required to effectuate the foregoing and provided that such other changes are
not adverse to the interests of the Lenders) or (B) that is expressly
contemplated by the Intercreditor Agreement with respect to an Amendment or
Refinancing of the Term Facility permitted under Section 7.03(n) (or the
comparable provisions, if any, of any successor intercreditor agreement with
respect to an Amendment or Refinancing of the Term Facility permitted under
Section 7.03(n); provided further that no such agreement shall, pursuant to this
clause (v), amend, modify or otherwise affect the rights or duties of the Agent
hereunder or under any other Loan Document without the prior written consent of
the Agent. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

(ii)Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, (x) no provider or holder of any Bank Products or Cash Management
Services shall have any voting or approval rights hereunder (or be deemed a
Lender) solely by virtue of its status as the provider or holder of such
agreements or products or the Obligations owing thereunder, nor shall the
consent of any such provider or holder be required (other than in their
capacities as Lenders, to the extent applicable) for any matter hereunder or
under any of the other Loan Documents, including as to any matter relating to
the

149

--------------------------------------------------------------------------------

 

Collateral or the release of Collateral or any Loan Party, and (y) any Loan
Document may be amended, supplemented and waived with the consent of the Agent
at the request of the Borrower without the need to obtain the consent of any
other Lender if such amendment, supplement or waiver is delivered in order
(i) to comply with local Requirement of Law or advice of local counsel, (ii) to
cure ambiguities, mistakes or defects or (iii) to cause any Loan Document to be
consistent with this Agreement and the other Loan Documents.

(iii)If any Lender (other than Citizens) does not Consent (a “Non-Consenting
Lender”) to a proposed amendment, waiver, consent or release with respect to any
Loan Document that requires the Consent of each Lender and that has been
approved by the Required Lenders, the Borrower may replace such Non-Consenting
Lender in accordance with Section 10.13; provided that such amendment, waiver,
consent or release can be effected as a result of the assignment contemplated by
such Section (together with all other such assignments required by the Borrower
to be made pursuant to this paragraph).

SECTION 10.2    Notices; Effectiveness; Electronic Communications.

(i)Notices Generally. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, to the address, telecopier number, electronic email address or
telephone number specified on Schedule 10.02 in the case of the Loan Parties,
the Agent, the L/C Issuer or the Swing Line Lender, and as set forth in an
administrative questionnaire delivered to the Agent in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto; provided that any notice, request or demand to or upon the Agent, the
Lenders, the Parent, Holdings, or the Borrower shall not be effective until
received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Agent; provided that the foregoing shall not apply to notices pursuant to
Section 2 unless otherwise agreed by the Agent and the applicable Lender, as the
case may be. The Agent, the Parent, Holdings, or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(ii)Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender or the L/C Issuer pursuant to Article II if such Lender or
the L/C Issuer, as applicable, has notified the Agent that it is incapable of
receiving notices under such Article by electronic communication. The Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

150

--------------------------------------------------------------------------------

 

(iii)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the L/C Issuer or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Loan Parties’
or the Agent’s transmission of Borrower Materials through the Internet.

(iv)Change of Address, Etc. Each of the Loan Parties, the Agent, the L/C Issuer
and the Swing Line Lender may change its address, telecopier or telephone number
or email address for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number or email address for notices and other communications hereunder
by notice to the Borrower, the Agent, the L/C Issuer and the Swing Line Lender.
In addition, each Lender agrees to notify the Agent from time to time to ensure
that the Agent has on record (i) an effective address, contact name, telephone
number, telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Requirement of
Law, including the Securities Laws, to make reference to Borrower Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of the Securities Laws.

(v)Reliance by Agent, L/C Issuer and Lenders. The Agent, the L/C Issuer and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Loan Parties even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Agent, the L/C Issuer, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Loan Parties. All telephonic notices to and other telephonic communications with
the Agent may be recorded by the Agent, and each of the parties hereto hereby
consents to such recording.

SECTION 10.3    No Waiver; Cumulative Remedies.

No failure to exercise and no delay in exercising, on the part of the Agent or
any Credit Party, any right, remedy, power or privilege hereunder or under the
other Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default or Event of Default, regardless of whether any Credit Party may have
had notice or knowledge of such Default or Event of Default at the time.

151

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the Agent in
accordance with Section 8.02 for the benefit of all the Lenders, the L/C Issuer
and the other Credit Parties; provided, however, that the foregoing shall not
prohibit (a) the Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Agent) hereunder and under
the other Loan Documents, (b) the L/C Issuer or the Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer or Swing Line Lender, as the case may be) hereunder and
under the other Loan Documents, or (c) any Lender from exercising setoff rights
in accordance with Section 10.08 (subject to the terms of Section 2.13); and
provided, further, that if at any time there is no Person acting as Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Agent pursuant to Section 8.02
and (ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

SECTION 10.4    Expenses; Indemnity; Damage Waiver.

(i)Costs and Expenses. The Borrower shall (a) pay or reimburse the Agent and the
Arrangers for all their respective reasonable and documented out-of-pocket costs
and expenses incurred in connection with the syndication of the Commitments
(other than fees payable to syndicate members) and the development, preparation,
execution and delivery of this Agreement and the other Loan Documents and any
other documents prepared in connection herewith or therewith and any amendment,
supplement or modification thereto (whether or not the transactions contemplated
thereby shall be consummated), and (b) pay or reimburse the Agent and L/C Issuer
only, for all their respective reasonable and documented out-of-pocket costs and
expenses incurred in connection with the administration of the transactions
contemplated hereby and thereby, including, without limitation, the reasonable
and documented fees and disbursements and other charges of counsel to the Agent
(including one primary counsel and such local counsel as the Agent may
reasonably require in connection with collateral matters), outside consultants,
appraisers, and commercial finance examiners in connection with all of the
foregoing, all customary fees and charges (as adjusted from time to time) of the
Agent with respect to the disbursement of funds (or the receipt of funds) to or
for the account of the Borrower (whether by wire transfer or otherwise), and of
the L/C Issuer in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder, (c) pay or
reimburse each Lender, Swing Line Lender, L/C Issuer, the Agent and the
Arrangers for all their out-of-pocket costs and expenses incurred in connection
with the enforcement of any rights under this Agreement, the other Loan
Documents and any such other documents and in connection with the Loans made and
Letters of Credit issued under this Agreement, including all such expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans and Letters of Credit, including, without limitation, the fees and
disbursements of counsel (including the allocated fees and expenses of in-house
counsel) to each Lender. Swing Line Lender, L/C Issuer and the Agent, and (d) to
pay, indemnify, or reimburse each Lender, Swing Line Lender, L/C Issuer, and the
Agent for, and hold each Lender, Swing Line Lender, L/C Issuer, and the Agent
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and
similar other taxes, if any, which may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of this Agreement
the other Loan Documents and any such other documents.

152

--------------------------------------------------------------------------------

 

(ii)Indemnification. The Borrower shall pay, indemnify or reimburse each Lender,
Swing Line Lender, L/C Issuer, the Agent, each Arranger and their respective
affiliates, and their respective officers, directors, trustees, employees,
advisors, agents and controlling Persons (each, an “Indemnitee”) for, and hold
each Indemnitee harmless from and against any and all other liabilities,
obligations, claims, losses, damages, penalties, costs, expenses or
disbursements incurred or asserted against any such Indemnitee by any Loan
Party, any of the directors, officers, shareholders or creditors of any Loan
Party or any other Person arising out of any actions, judgments or suits of any
kind or nature whatsoever, arising out of or in connection with any claim,
action or proceeding relating to or otherwise with respect to the execution,
delivery, enforcement, performance and administration of this Agreement, the
other Loan Documents and any such other documents, including, without
limitation, any of the foregoing relating to the use of proceeds of the Loans or
the Letters of Credit or the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of the Parent,
Holdings, the Borrower, any of their respective Subsidiaries or any of the
Properties, or to any Blocked Account Agreement or other Person who has entered
into a control agreement with any Credit Party, and the fees and disbursements
and other charges of legal counsel in connection with claims, actions or
proceedings by any Indemnitee against the Parent, Holdings, or the Borrower
hereunder (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”); provided that neither the Parent, Holdings, nor the Borrower
shall have any obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from the bad faith, gross negligence or willful misconduct of, such
Indemnitee or its affiliates, officers, directors, trustees, employees,
advisors, agents or controlling Persons. All amounts due under this
Section 10.04 shall be payable promptly after receipt of a reasonably detailed
invoice therefor. Statements payable by the Borrower pursuant to this
Section 10.04 shall be submitted to the Borrower at the address thereof set
forth in Section 10.02, or to such other Person or address as may be hereafter
designated by the Borrower in a written notice to the Agent.

(iii)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Requirements of Law, each party hereto shall not assert, and hereby waive, any
claim against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.

(iv)Limitation of Liability. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the bad faith, gross negligence or willful misconduct of such Indemnitee as
determined by a final and nonappealable judgment of a court of competent
jurisdiction.

(v)Survival. The agreements in this Section shall survive the resignation of any
Agent, the L/C Issuer or the Swing Line Lender, the assignment of any Commitment
or Loan by any Lender, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

SECTION 10.5    Payments Set Aside.

To the extent that any payment by or on behalf of the Loan Parties is made to
any Credit Party, or any Credit Party exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Credit Party in its
discretion) to be repaid to a receiver,

153

--------------------------------------------------------------------------------

 

interim receiver, trustee, monitor, custodian, conservator, liquidator,
rehabilitator or similar officer, or any other party in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Credit
Party severally agrees to pay to the Agent upon demand its Applicable Percentage
(without duplication) of any amount so recovered from or repaid by the Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Credit Parties under clause (b) of the preceding
sentence shall survive the Payment in Full of the Obligations.

SECTION 10.6    Successors and Assigns.

(i)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder or under any other
Loan Document without the prior written Consent of the Agent and each Lender and
no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of Section 10.06(b), (ii) by way of participation in accordance with the
provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Credit Parties) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(ii)Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(1)Minimum Amounts.

a.in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, no minimum amount need be assigned; and

b.in any case not described in subsection (b)(i)(A)of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000 unless each of the Agent and, so long as no Specified Event
of Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;

154

--------------------------------------------------------------------------------

 

(2)Proportionate Amounts. Each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement with respect to all of its the Loans or the Commitments,
except that this clause (ii) shall not apply to the Swing Line Lender’s rights
and obligations in respect of Swing Line Loans;

(3)Required Consents. No consent shall be required for any assignment except to
the extent required by subsection (b)(i)(B) of this Section and, in addition:

a.the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) a Specified Event of Default has occurred
and is continuing at the time of such assignment or (2) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund with respect to such
Lender, provided that after the passage of seven (7) Business Days of receipt of
written notice of an assignment from the Agent by the Borrower without the
Borrower giving the Agent written notice of the Borrower’s objection to such
assignment, the Borrower shall be deemed to have consented to such assignment;
and

b.the consent of the Agent, the L/C Issuer and the Swing Line Lender (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of any Commitment if such assignment is to a Person that
is not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and

(4)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided, however, that the Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it shall not be a Lender, shall deliver to
the Agent an Administrative Questionnaire.

(5)No Assignment to Certain Persons. No such assignment shall be made (A) to the
Loan Parties or any of the Loan Parties’ Subsidiaries or Affiliates, (B) to any
Defaulting Lender or any of its Subsidiaries or Affiliates, or any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), (C) to a natural Person, or (D) to Sponsor or any
Sponsor Affiliate.

(6)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Agent, the L/C Issuer or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Requirement
of Law without compliance with the provisions of this paragraph, then the
assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

155

--------------------------------------------------------------------------------

 

Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this Agreement
(including, for the avoidance of doubt, any rights and obligations pursuant to
Section 3.01), and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at their expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d).

(iii)Register. The Agent, acting solely for this purpose as an agent of the
Borrower (and such agency being solely for tax purposes), shall maintain at the
Agent’s Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Loan Parties, the Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register is intended to
cause each Loan and other obligation hereunder to be in registered form within
the meaning of Section 5f.103-1(c) of the United States Treasury Regulations and
within the meaning of Sections 163(f), 871(h)(2), and 881(c)(2) of the Code. The
Register shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

(iv)Participations. (i) Any Lender may at any time, without the consent of, or
notice to, the Loan Parties or the Agent, sell participations to any Person
(other than a natural person, a Defaulting Lender or the Loan Parties or any of
the Loan Parties’ Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Loan
Parties, the Agent, the Lenders and the L/C Issuer shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any Participant shall agree in writing to
comply with all confidentiality obligations set forth in Section 10.07 as if
such Participant was a Lender hereunder.

(1)Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in clauses (i) through (iv) of
the first proviso to Section 10.01 that affects such Participant. Subject to
subsection (e) of this Section, the Loan Parties agree that each Participant
shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to
the limitations and requirements of Section 3.01 and Section 3.06) to the same
extent as if it were a Lender

156

--------------------------------------------------------------------------------

 

and had acquired its interest by assignment pursuant to Section 10.06(b). To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.02 as though it were a Lender.

(2)Each Lender that sells a participation shall, acting solely for this purpose
as an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts of each Participant’s
interest in the Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish in connection with a Tax audit or other proceeding that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations and
within the meaning of Sections 163(f), 871(h)(2), and 881(c)(2) of the Code. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

(v)Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
shall not be entitled to the benefits of Section 3.01 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Loan Parties, to comply and in fact complies with
Section 3.01(e) as though it were a Lender.

(vi)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(vii)Resignation as L/C Issuer or Swing Line Lender after Assignment or
Resignation. Notwithstanding anything to the contrary contained herein, if at
any time Citizens Bank assigns all of its Commitment and Loans pursuant to
subsection (b) above, or resigns as Agent in accordance with the provisions of
Section 9.09, Citizens Bank may, (i) upon 30 days’ notice to the Borrower and
the Lenders, resign as L/C Issuer and/or (ii) with duplication of any notice
required under Section 9.09, upon 30 days’ notice to the Borrower, resign as
Swing Line Lender. In the event of any such resignation as L/C Issuer or Swing
Line Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Citizens Bank as L/C Issuer or Swing Line Lender, as the case may
be. If Citizens Bank resigns as L/C Issuer, it shall retain all the rights,
powers, privileges and duties of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If Citizens Bank resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment

157

--------------------------------------------------------------------------------

 

of a successor L/C Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be,
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Citizens Bank to effectively assume the
obligations of Citizens Bank with respect to such Letters of Credit, and (c) the
successor Swing Line Lender shall repay all outstanding Obligations with respect
to Swing Line Loans due to the resigning Swing Line Lender. Any resignation by
Citizens Bank as Agent pursuant to this Section shall also constitute its
resignation as L/C Issuer and Swing Line Lender.

SECTION 10.7    Treatment of Certain Information; Confidentiality.

Each of the Credit Parties agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates, Approved Funds, and to its and its Affiliates’ and Approved
Funds’ respective partners, directors, officers, employees, agents, funding
sources, attorneys, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority), (c) to the extent required by Requirement of Laws or regulations or
by any subpoena or similar legal process, provided that the Agent or such
Lender, as applicable, agrees that it will notify the Borrower as soon as
practicable in the event of any such disclosure by such person (other than at
the request of a regulatory authority) unless such notification is prohibited by
law, rule or regulation; (d) to any other party hereto, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
(including any electronic agreement contained in any Platform) containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to be an Additional Commitment Lender; or (ii) any actual or prospective
counterparty (or its advisors) to any Hedge Agreement relating to any Loan Party
and its obligations, (g) with the consent of the Borrower, (h) to any rating
agency when required by it (it being understood that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Information relating to the Loan Parties received by it from such Lender)
or (i) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to any Credit
Party or any of their respective Affiliates on a non-confidential basis from a
source other than the Loan Parties and which source is not known by such Agent
or Lender to be subject to a confidentiality restriction in respect thereof in
favor of any of the Credit Parties or any Affiliate of the Credit Parties.

For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof, provided
that, in the case of information received from any Loan Party or any Subsidiary
after the Closing Date, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

158

--------------------------------------------------------------------------------

 

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with Requirement of Law, including the Securities
Laws.

SECTION 10.8    Right of Setoff.

If an Event of Default shall have occurred and be continuing or if any Lender
shall have been served with a trustee process or similar attachment relating to
property of a Loan Party, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time,
after obtaining the prior written consent of the Agent or the Required Lenders,
to the fullest extent permitted by Requirement of Law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final, in
whatever currency) or other property at any time held and other obligations (in
whatever currency) at any time owing by such Lender, the L/C Issuer or any such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the Obligations now or hereafter existing under
this Agreement or any other Loan Document to such Lender or the L/C Issuer,
regardless of the adequacy of the Collateral, and irrespective of whether or not
such Lender or the L/C Issuer shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Agent for further application in
accordance with the provisions of Section 2.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Agent and the other Credit Parties, and (y) the
Defaulting Lender shall provide promptly to the Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify the Borrower and the Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

SECTION 10.9    Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by Requirement of Law (the
“Maximum Rate”). If the Agent or any Lender shall receive interest in an amount
that exceeds the Maximum Rate, the excess interest shall be applied to the
principal of the Loans and other Obligations (other than Other Liabilities not
then due and owing) or, if it exceeds such unpaid principal, refunded to the
Borrower. In determining whether the interest contracted for, charged, or
received by the Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by Requirement of Law, (a) characterize any payment that is
not principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

159

--------------------------------------------------------------------------------

 

SECTION 10.10    Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Agent and when the Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy, pdf or other electronic
transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 10.11    Survival.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Credit
Parties, regardless of any investigation made by any Credit Party or on their
behalf and notwithstanding that any Credit Party may have had notice or
knowledge of any Default or Event of Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding. Further, the provisions of Sections 3.01,
3.04, 3.05 and 10.04 and Article IX shall survive and remain in full force and
effect regardless of the repayment of the Obligations, the expiration of the
Letters of Credit or the termination of the Commitments or the termination of
this Agreement or any provision hereof.

SECTION 10.12    Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Agent, the L/C Issuer or the Swing Line Lender, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so limited.

SECTION 10.13    Replacement of Lenders.

If any Lender requests compensation under Section 3.04, or ceases to make LIBOR
Rate Loans or Daily LIBOR Rate Loans as a result of any condition described in
Section 3.02 or 3.04, or if the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02 or if any Lender is a Defaulting Lender or a Non-Consenting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Agent, require such Lender (other than Citizens Bank) to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 3.01 and 3.05) and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

160

--------------------------------------------------------------------------------

 

(i)the Borrower shall have paid to the Agent the assignment fee specified in
Section 10.06(b);

(ii)such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

(iii)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv)such assignment does not conflict with Requirement of Laws; and

(v)in the case of an assignment resulting from a Lender being a Non-Consenting
Lender, the applicable assignee shall have consented to the applicable
amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 10.14    GOVERNING LAW. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 10.15    SUBMISSION TO JURISDICTION; WAIVERS. Each Loan Party hereby
irrevocably and unconditionally:

(i)submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(ii)consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same.
Nothing herein shall limit the right of the Agent or any Lender to bring
proceedings against any Loan Party in any other court;

(iii)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Schedule 10.02 or at such other address of which the Agent shall have
been notified pursuant thereto;

(iv)agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

161

--------------------------------------------------------------------------------

 

(v)waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any special, exemplary, punitive or consequential damages.

SECTION 10.16    Waivers of Jury Trial.

EACH OF THE PARENT, HOLDINGS, THE BORROWER, THE AGENT AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

SECTION 10.17    No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby, the Loan
Parties each acknowledge and agree that: (i) the credit facility provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between the Loan Parties, on the one hand, and the Credit Parties, on the other
hand, and each of the Loan Parties is capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, each Credit Party is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Loan Parties or any of their respective Affiliates, stockholders, creditors
or employees or any other Person; (iii) none of the Credit Parties has assumed
or will assume an advisory, agency or fiduciary responsibility in favor of the
Loan Parties with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any of the Credit Parties has advised or is currently advising any Loan Party or
any of its Affiliates on other matters) and none of the Credit Parties has any
obligation to any Loan Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Credit Parties and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and none of the Credit Parties has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Credit Parties have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against each of the Credit Parties with respect to any breach or alleged breach
of agency or fiduciary duty.

SECTION 10.18    USA PATRIOT Act; Proceeds of Crime Act.

Each Lender that is subject to the USA Patriot Act and the Agent (for itself and
not on behalf of any Lender) hereby notifies the Loan Parties that pursuant to
the requirements of the USA Patriot Act), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Agent, as applicable, to identify each Loan Party in
accordance with the Act. Each Loan Party is in compliance, in all material
respects, with the USA Patriot Act. No part of the proceeds of the Loans will be
used by the Loan Parties, directly or indirectly, for any purpose which would
contravene or breach the Proceeds of Crime Act or for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

162

--------------------------------------------------------------------------------

 

SECTION 10.19    Foreign Asset Control Regulations.

Neither of the advance of the Loans nor the use of the proceeds of any thereof
will violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended)
(the “Trading With the Enemy Act”) or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) (the “Foreign Assets Control Regulations”) or any
enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56)). Furthermore, none of the Borrower or
its Affiliates (a) is or will become a “blocked person” as described in the
Executive Order, the Trading With the Enemy Act or the Foreign Assets Control
Regulations or (b) engages or will engage in any dealings or transactions, or be
otherwise associated, with any such “blocked person” or in any manner violative
of any such order.

SECTION 10.20    Time of the Essence.

Time is of the essence of the Loan Documents.

SECTION 10.21    [Reserved].

SECTION 10.22    Press Releases.

(i)Each Credit Party executing this Agreement agrees that neither it nor its
Affiliates will in the future issue any press releases or other public
disclosure using the name of the Agent or its Affiliates or referring to this
Agreement or the other Loan Documents without at least two (2) Business Days’
prior notice to the Agent and without the prior written consent of the Agent
unless (and only to the extent that) such Credit Party or Affiliate is required
to do so under Requirement of Law and then, in any event, such Credit Party or
Affiliate will consult with the Agent before issuing such press release or other
public disclosure.

(ii)Each Loan Party consents to the publication by the Agent or any Lender of
advertising material relating to the financing transactions contemplated by this
Agreement using any Loan Party’s name, product photographs, logo or trademark.
The Agent or such Lender shall provide a draft reasonably in advance of any
advertising material to the Borrower prior to the publication thereof for review
and comment by the Borrower. The Agent reserves the right to provide to industry
trade organizations information necessary and customary for inclusion in league
table measurements.

SECTION 10.23    Additional Waivers.

(i)The Obligations are the joint and several obligations of each Loan Party. To
the fullest extent permitted by applicable Requirement of Law, the obligations
of each Loan Party shall not be affected by (i) the failure of any Credit Party
to assert any claim or demand or to enforce or exercise any right or remedy
against any other Loan Party under the provisions of this Agreement, any other
Loan Document or otherwise, (ii) any release of any other Loan Party from any of
the terms or provisions of, this Agreement or any other Loan Document, or
(iii) the failure to perfect any security interest in, or the release of, any of
the Collateral or other security held by or on behalf of any Agent, the
Collateral Agent or any other Credit Party.

163

--------------------------------------------------------------------------------

 

(ii)Except as provided herein or in any other Loan Document or pursuant to any
amendment or waiver executed pursuant to Section 10.01, the Obligations of each
Loan Party shall not be subject to any reduction, limitation, impairment or
termination for any reason (other than the Payment in Full of the Obligations),
including any claim of waiver, release, surrender, alteration or compromise of
any of the Obligations, and shall not be subject to any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of any of the Obligations or otherwise. Without
limiting the generality of the foregoing, the Obligations of each Loan Party
shall not be discharged or impaired or otherwise affected by the failure of any
Agent or any other Credit Party to assert any claim or demand or to enforce any
remedy under this Agreement, any other Loan Document or any other agreement, by
any waiver or modification of any provision of any thereof, any default, failure
or delay, willful or otherwise, in the performance of any of the Obligations, or
by any other act or omission that may or might in any manner or to any extent
vary the risk of any Loan Party or that would otherwise operate as a discharge
of any Loan Party as a matter of law or equity (other than the Payment in Full
of all of the Obligations).

(iii)To the fullest extent permitted by Requirement of Law, each Loan Party
waives any defense based on or arising out of any defense of any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any other Loan Party,
other than the Payment in Full of all the Obligations. The Agent and the other
Credit Parties may, at their election, foreclose on any security held by one or
more of them by one or more judicial or non-judicial sales, accept an assignment
of any such security in lieu of foreclosure, compromise or adjust any part of
the Obligations, make any other accommodation with any other Loan Party, or
exercise any other right or remedy available to them against any other Loan
Party, without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all of the Obligations have been Paid in
Full. To the fullest extent permitted by Requirement of Law, each Loan Party
waives any defense arising out of any such election even though such election
operates, pursuant to Requirement of Law, to impair or to extinguish any right
of reimbursement or subrogation or other right or remedy of such Loan Party
against any other Loan Party.

(iv)Upon payment by any Loan Party of any Obligations, all rights of such Loan
Party against any other Loan Party arising as a result thereof by way of right
of subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to the prior Payment in
Full of all of the Obligations. In addition, any indebtedness of any Loan Party
now or hereafter held by any other Loan Party is hereby subordinated in right of
payment to the prior Payment in Full of the Obligations and no Loan Party will
demand, sue for or otherwise attempt to collect any such indebtedness until
Payment in Full of the Obligations. If any amount shall erroneously be paid to
any Loan Party on account of (i) such subrogation, contribution, reimbursement,
indemnity or similar right or (ii) any such indebtedness of any Loan Party, such
amount shall be held in trust for the benefit of the Credit Parties and shall
forthwith be paid to the Agent to be credited against the payment of the
Obligations, whether matured or unmatured, in accordance with the terms of this
Agreement and the other Loan Documents.

SECTION 10.24    Judgment Currency.

If, for the purposes of obtaining judgment in any court in any jurisdiction with
respect to this Agreement or any other Loan Document, it becomes necessary to
convert into a particular currency (the “Judgment Currency”) any amount due
under this Agreement or under any other Loan Document in any currency other than
the Judgment Currency (the “Currency Due”), then conversion shall be made at the
rate of exchange prevailing on the Business Day before the day on which judgment
is given. For this purpose “rate of exchange” means the rate at which the Agent
is able, on the relevant date, to purchase the Currency Due with the Judgment
Currency in accordance with its normal practice for the applicable currency
conversion in the wholesale market. In the event that there is a change in the
rate of exchange prevailing there is a change in the rate of exchange prevailing
between the conversion date and the date of actual

164

--------------------------------------------------------------------------------

 

payment of the amount due, the Loan Parties will pay such additional amount (if
any, but in any event not a lesser amount) as may be necessary to ensure that
the amount paid in the Judgment Currency, when converted at the rate of exchange
prevailing on the date of payment, will produce the amount of Currency Due which
could have been purchased with the amount of Judgment Currency stipulated in the
judgment or judicial order at the rate of exchange prevailing on the conversion
date. If the amount of the Currency Due which the applicable Agent is so able to
purchase is less than the amount of the Currency Due originally due to it, the
applicable Loan Party shall indemnify and save the Agent, the L/C Issuer and the
Lenders harmless from and against all loss or damage arising as a result of such
deficiency. This indemnity shall constitute an obligation separate and
independent from the other obligations contained in this Agreement and the other
Loan Documents, shall give rise to a separate and independent cause of action,
shall apply irrespective of any indulgence granted by any Agent from time to
time and shall continue in full force and effect notwithstanding any judgment or
order for a liquidated sum in respect of an amount due under this Agreement or
any other Loan Document or under any judgment or order.

SECTION 10.25    No Strict Construction.

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

SECTION 10.26    Attachments.

The exhibits, schedules and annexes attached to this Agreement are incorporated
herein and shall be considered a part of this Agreement for the purposes stated
herein, except that in the event of any conflict between any of the provisions
of such exhibits and the provisions of this Agreement, the provisions of this
Agreement shall prevail.

SECTION 10.27    Electronic Execution of Assignments and Certain Other
Documents.

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

SECTION 10.28    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

165

--------------------------------------------------------------------------------

 

(i)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(ii)the effects of any Bail-in Action on any such liability, including, if
applicable:

(1)a reduction in full or in part or cancellation of any such liability;

(2)conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document;

(3)the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of any EEA Resolution Authority.

SECTION 10.29    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Swap Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(i) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(ii)As used in this Section 10.29, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

Covered Entity” means any of the following:

166

--------------------------------------------------------------------------------

 

(i)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

167

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

VINCE, LLC, as Borrower

 

 

By:

 

 

Name:

 

Title:

 

 

 

Signature Page – Credit Agreement (Vince)

--------------------------------------------------------------------------------

 

VINCE INTERMEDIATE HOLDINGS, LLC, as a Loan Party

 

 

By:

 

 

Name:

 

Title:

 

 

 

Signature Page – Credit Agreement (Vince)

--------------------------------------------------------------------------------

 

VINCE HOLDING CORP., as a Loan Party

 

 

By:

 

 

Name:

 

Title:

 

 

REBECCA TAYLOR, INC., as a Loan Party

 

 

By:

 

 

Name:

 

Title:

 

 

PARKER HOLDING, LLC, as a Loan Party

 

 

By:

 

 

Name:

 

Title:

 

 

REBECCA TAYLOR rETAIL STORE, LLC, as a Loan Party

 

 

By:

 

 

Name:

 

Title:

 

 

PARKER LIFESTYLE, LLC, as a Loan Party

 

 

By:

 

 

Name:

 

Title:

 

 

 

Signature Page – Credit Agreement (Vince)

--------------------------------------------------------------------------------

 

CITIZENS BANK, NATIONAL ASSOCIATION, as Agent, a Lender, Swing Line Lender and
L/C Issuer

 

By:

 

 

Name:

 

Title:

 

 

 

Signature Page – Credit Agreement (Vince)

--------------------------------------------------------------------------------

 

Schedule 1.01(c)

Consolidated Fixed Charge Coverage Ratio

 

 

Clause (b)(i)

Testing Period

Plug Value

Plus actual Consolidated Net Interest Expense for the

November 3, 2018

$3,744,688

N/A

February 2, 2019

$3,744,688

N/A

May 4, 2019

$3,744,688

N/A

August 3, 2019

$3,396,090

Month ended August 3, 2019

November 2, 2019

$2,346,060

Months ended August 3, 2019 through November 2, 2019

February 1, 2020

$1,490,928

Months ended August 3, 2019 through February 1, 2020

May 2, 2020

$608,973

Months ended August 3, 2019 through May 2, 2020

 

 

Clause (b)(ii)

Testing Period

Plug Value

Plus actual scheduled payments of principal on Indebtedness during such period
(after giving effect to any reduction thereof due to mandatory or permitted
prepayments on such Indebtedness)

November 3, 2018

$2,750,000

N/A

February 2, 2019

$2,750,000

N/A

May 4, 2019

$2,062,500

Fiscal Quarter ended February 2, 2019

August 3, 2019

$1,375,000

Fiscal Quarters ended February 2, 2019 and May 4, 2019

November 2, 2019

$687,500

Fiscal Quarters ended February 2, 2019, May 4, 2019 and August 3, 2019

 

 

 